Exhibit 10.2

 

Execution Copy

 

--------------------------------------------------------------------------------

 

£3,300,000,000

 

Bridge Term Loan Facility

 

--------------------------------------------------------------------------------

 

BRIDGE LOAN AGREEMENT

 

among

 

BALL CORPORATION,

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

 

as Administrative Agent

 

and

 

VARIOUS LENDING INSTITUTIONS

 

Dated as of February 19, 2015



--------------------------------------------------------------------------------

 

ARRANGED BY:

 

DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
GOLDMAN SACHS BANK USA,
KEYBANC CAPITAL MARKETS INC.,
RBS SECURITIES INC.,
and
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH

 

as Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.1

Definitions

1

1.2

Accounting Terms; Financial Statements

45

1.3

[Reserved]

46

1.4

Timing of Performance

46

 

 

 

ARTICLE II AMOUNT AND TERMS OF LOANS AND COMMITMENTS

46

 

 

2.1

The Loans

46

2.2

Notes

47

2.3

Maximum Number of Eurocurrency Loans

47

2.4

[Reserved]

48

2.5

Notice of Borrowing

48

2.6

Continuation

48

2.7

Disbursement of Funds

48

2.8

Exchange Notes

49

2.9

[Reserved]

51

2.10

[Reserved]

51

2.11

Pro Rata Borrowings

51

 

 

 

ARTICLE III INTEREST AND FEES

51

 

 

3.1

Interest

51

3.2

Fees

52

3.3

Computation of Interest and Fees

52

3.4

Interest Periods

53

3.5

Compensation for Funding Losses

53

3.6

Increased Costs, Illegality, Etc.

54

3.7

Replacement of Affected Lenders

57

 

 

 

ARTICLE IV REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS

58

 

 

 

4.1

Voluntary Reduction of Commitments; Defaulting Lenders

58

4.2

Mandatory Reduction of Commitments

60

4.3

Voluntary Prepayments

60

4.4

Mandatory Prepayments and Payments; Mandatory Reductions in Commitments

61

4.5

Application of Prepayments

64

4.6

Method and Place of Payment

65

4.7

Net Payments

66

 

 

 

ARTICLE V CONDITIONS PRECEDENT

71

 

 

5.1

Conditions Precedent to Effectiveness

71

5.2

Conditions Precedent to Initial Funding

74

5.3

Conditions Precedent to Each Funding

75

 

--------------------------------------------------------------------------------


 

5.4

Actions by Lenders during Certain Funds Periods

75

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

76

 

 

6.1

Corporate Status

77

6.2

Corporate Power and Authority

77

6.3

No Violation

77

6.4

Governmental Approvals

77

6.5

Financial Statements; Financial Condition; Undisclosed Liabilities Projections;
Etc.

78

6.6

Litigation

79

6.7

True and Complete Disclosure

79

6.8

Use of Proceeds; Margin Regulations

79

6.9

Taxes

80

6.10

Labor Relations

80

6.11

[Reserved]

80

6.12

Compliance With ERISA

81

6.13

Foreign Pension Matters

81

6.14

Ownership of Property

82

6.15

Capitalization of Company

82

6.16

Subsidiaries

82

6.17

Compliance With Law, Etc.

82

6.18

Investment Company Act

82

6.19

Environmental Matters

83

6.20

Intellectual Property, Licenses, Franchises and Formulas

83

6.21

OFAC; Patriot Act; FCPA

83

6.22

Press Release; Offer Document; Scheme Circular; etc.

84

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

84

 

 

7.1

Financial Statements

84

7.2

Certificates; Other Information

85

7.3

Notices

86

7.4

Conduct of Business and Maintenance of Existence

87

7.5

Payment of Taxes

87

7.6

Inspection of Property, Books and Records

88

7.7

ERISA

88

7.8

Foreign Pension Plan Compliance

89

7.9

Maintenance of Property, Insurance

89

7.10

Environmental Laws

90

7.11

Use of Proceeds

90

7.12

Further Assurances

90

7.13

End of Fiscal Years; Fiscal Quarters

91

7.14

[Reserved]

91

7.15

Take-Out Financing and Securities Demand

91

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

94

 

 

8.1

Liens

94

8.2

Indebtedness

97

 

--------------------------------------------------------------------------------


 

8.3

Fundamental Changes

101

8.4

Asset Sales

102

8.5

Dividends or Other Distributions

104

8.6

Issuance of Stock

105

8.7

Loans, Investment and Acquisitions

106

8.8

Transactions with Affiliates

107

8.9

Sale-Leasebacks

108

8.10

Restrictions on Credit Support to Unrestricted Entities

108

8.11

Lines of Business

109

8.12

Fiscal Year

109

8.13

Limitation on Voluntary Payments and Modifications of Subordinated Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Certain Derivative Transactions, Etc.

109

8.14

Limitation on Certain Restrictions on Subsidiaries

109

8.15

Acquisition Undertakings

111

 

 

 

ARTICLE IX [RESERVED]

111

 

 

ARTICLE X EVENTS OF DEFAULT

111

 

 

10.1

Events of Default

111

10.2

Rights Not Exclusive

115

 

 

 

ARTICLE XI ADMINISTRATIVE AGENT

115

 

 

11.1

Appointment

116

11.2

Nature of Duties

116

11.3

Exculpation, Rights Etc.

116

11.4

Reliance

117

11.5

Indemnification

117

11.6

Administrative Agent In Its Individual Capacity

118

11.7

Notice of Default

118

11.8

Holders of Obligations

118

11.9

Resignation by Administrative Agent

118

11.10

The Lead Arrangers and Bookrunners

119

 

 

 

ARTICLE XII MISCELLANEOUS

119

 

 

12.1

No Waiver; Modifications in Writing

119

12.2

Further Assurances

122

12.3

Notices, Delivery Etc.

122

12.4

Costs, Expenses and Taxes; Indemnification

123

12.5

Confirmations

126

12.6

Adjustment; Setoff

126

12.7

Execution in Counterparts; Electronic Execution of Assignments

127

12.8

Binding Effect; Assignment; Addition and Substitution of Lenders

128

12.9

CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL

131

12.10

[Reserved]

132

12.11

GOVERNING LAW

132

12.12

Severability of Provisions

132

 

--------------------------------------------------------------------------------


 

12.13

Transfers of Notes

132

12.14

Registry

133

12.15

Euro Currency

133

12.16

Headings

134

12.17

Termination of Agreement

134

12.18

Confidentiality

134

12.19

Concerning the Subsidiary Guaranties and the Loan Documents

135

12.20

Effectiveness

135

12.21

USA Patriot Act

136

12.22

Restrictions on Guarantees

136

12.23

Redesignation of Unrestricted Entities as Subsidiaries

136

12.24

No Fiduciary Responsibility

137

 

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS AND SCHEDULES

 

Exhibits

 

Exhibit 2.2(a)(1)

 

Form of Bridge Note

Exhibit 2.2(a)(2)

 

Form of Rollover Note

Exhibit 2.5

 

Form of Notice of Borrowing

Exhibit 2.6

 

Form of Notice of Continuation

Exhibit 4.7(d)

 

Form of Section 4.7(d) Certificate

Exhibit 5.1(a)(ii)

 

Form of Subsidiary Guaranty

Exhibit 5.1(b)

 

Form of Officer’s Certificate

Exhibit 5.1(c)

 

Form of Secretary’s Certificate

Exhibit 5.1(i)

 

Form of Solvency Certificate

Exhibit 5.2(c)

 

Form of Officer’s Certificate Pursuant to Section 5.2(c)

Exhibit 7.2(a)

 

Form of Compliance Certificate Pursuant to Section 7.2(a)

Exhibit 12.8(c)

 

Form of Assignment and Assumption Agreement

 

Schedules

 

Schedule 1.1(a)

 

Commitments

Schedule 1.1(b)

 

Acquisition Undertakings

Schedule 1.1(e)

 

Unrestricted Entities

Schedule 1.1(h)

 

Existing Target Credit Facilities

Schedule 6.3

 

Approvals and Consents

Schedule 6.4

 

Governmental Approvals

Schedule 6.13

 

Foreign Pension Plans

Schedule 6.16

 

Organization of Subsidiaries

Schedule 8.1

 

Liens

Schedule 8.2

 

Indebtedness

Schedule 8.7

 

Existing Investments

Schedule 8.8

 

Transactions with Affiliates

Schedule 8.14(a)

 

Existing Restrictions on Subsidiaries

Schedule 12.3

 

Notice Addresses

 

--------------------------------------------------------------------------------


 

BRIDGE LOAN AGREEMENT

 

THIS BRIDGE LOAN AGREEMENT is dated as of February 19, 2015 and is made by and
among BALL CORPORATION, an Indiana corporation (“Company”), the undersigned
financial institutions, in their capacities as lenders hereunder (collectively,
the “Lenders,” and each individually, a “Lender”), and DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH, as administrative agent (in such capacity “Administrative
Agent”).

 

In consideration of the premises and of the mutual covenants herein contained
the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.1                               Definitions.  As used herein, and unless the
context requires a different meaning, the following terms have the meanings
indicated:

 

“Acceptance Condition” has the meaning assigned to that term in Section 5.2(a).

 

“Acquisition” means (i) the purchase by a Person of a business or business unit
conducted by another Person (whether through the acquisition of Capital Stock or
assets) or (ii) the merger, consolidation or amalgamation of any Person with any
other Person.

 

“Acquisition Undertakings” means the undertakings set forth on Schedule 1.1(b).

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and any successor Administrative Agent in such capacity.

 

“Aerospace Asset Disposition” means (i) an Asset Disposition by Company or any
of its Subsidiaries of all or a portion of (a) the Aerospace Business (whether
or not such disposition is to any Permitted Aerospace JV), (b) the Capital Stock
of a Person holding only the Aerospace Business or (c) the Capital Stock of any
Permitted Aerospace JV or (ii) the receipt by Company or any of its Subsidiaries
of a liquidating dividend in respect of an interest in the Capital Stock of any
Permitted Aerospace JV.

 

“Aerospace Business” means the assets constituting the aerospace business of
Company, including the business of Ball Aerospace and its Subsidiaries on the
date hereof, and business directly or indirectly owned or operated by Company or
any of its Subsidiaries and reasonably related or incidental to such aerospace
business, but excluding all cash and Cash Equivalents held by said aerospace
business and related or incidental businesses other than cash and Cash
Equivalents held in the ordinary course of business and in an amount consistent
with past practices.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, any Person or group acting in
concert in respect of the Person in question that, directly or indirectly,
controls or is controlled by or is under common control with such Person.  For
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person or group of Persons, means the possession, directly
or indirectly, of the power to direct or cause the direction of management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.  A Person shall be deemed to control a corporation if
such Person is the “beneficial owner” as defined in Rule 13d-3 under the
Exchange Act of 35% or more of the securities having ordinary voting power for
the election of directors of such corporation. None of Administrative Agent, the
Lead Arrangers, any Lender or any of their respective Affiliates shall be
considered an Affiliate of Company or any of its Subsidiaries.

 

“Agent” has the meaning assigned to that term in Section 11.1.

 

“Agreement” means this Bridge Loan Agreement, as the same may at any time be
amended, supplemented or otherwise modified in accordance with the terms hereof
and in effect.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or any Governmental Authority
and all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” means with respect to Bridge Loans, for any day, 3.50% per
annum, subject to adjustment as follows: if the Bridge Loans are not repaid
within the three-month period following the Initial Funding Date, the Applicable
Margin shall increase by 0.50% per annum at the end of such three-month period
and shall increase by an additional 0.50% per annum at the end of each
three-month period thereafter.

 

“Asset Disposition” means any sale, lease, transfer, conveyance or other
disposition (or series of related sales, leases, transfers or dispositions) of
all or any part of (i) an interest in shares of Capital Stock of a Subsidiary of
Company (other than directors’ qualifying shares) or (ii) property or other
assets (each of (i) and (ii) referred to for the purposes of this definition as
a “disposition”) by Company or any of its Subsidiaries.

 

“Assignee” has the meaning assigned to that term in Section 12.8(c).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit 12.8(c) annexed hereto and made a
part hereof made by any applicable Lender, as assignor, and such Lender’s
assignee in accordance with Section 12.8.

 

“Attorney Costs” means all reasonable fees and out-of-pocket expenses of any law
firm or other external counsel.

 

“Attributable Debt” means as of the date of determination thereof, without
duplication, (i) in connection with a Sale and Leaseback Transaction, the net
present value

 

2

--------------------------------------------------------------------------------


 

(discounted according to GAAP at the cost of debt implied in the lease) of the
obligations of the lessee for rental payments during the then remaining term of
any applicable lease, (ii) Receivables Facility Attributable Debt, (iii) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product to
which such Person is a party, where such transaction is considered borrowed
money indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP and (iv) the liquidation or preference value of outstanding
Disqualified Preferred Stock.

 

“Ball Asia Pacific” means Ball Asia Pacific, Limited, a company organized under
the laws of Hong Kong.

 

“Ball Aerospace” means Ball Aerospace and Technologies Corp., a Delaware
corporation.

 

“Ball Delaware” means Ball Delaware Holdings, S.C.S., a limited partnership
(société en commandite simple) incorporated under the laws of Luxembourg, having
its registered office at 5, Rue Guillaume Kroll, L-1882 Luxembourg, Grand Duchy
of Luxembourg and registered with the Luxembourg Trade and Companies’ Register
under number B 90.414.

 

“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as
amended, as set forth in Title 11 of the United States Code, as hereafter
amended.

 

“Benefited Lender” has the meaning assigned to that term in Section 12.6(a).

 

“Board” means the Board of Governors of the Federal Reserve System.

 

“Bookrunners” means Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner
& Smith Incorporated, Goldman Sachs Bank USA, KeyBanc Capital Markets Inc., RBS
Securities Inc. and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch.

 

“Borrowing” means a group of Loans made by the Lenders on a single date as to
which a single Interest Period is in effect.

 

“Bridge Loan” has the meaning assigned to that term in Section 2.1(a).

 

“Bridge Loan Maturity Date” means the one year anniversary of the Initial
Funding Date.

 

“Bridge Note” has the meaning assigned to that term in Section 2.2(a)(1).

 

“Business Day” means any day (A) on which dealings in deposits in Sterling are
carried out in the London interbank market, and (B) on which commercial banks
and foreign exchange markets are open for business in London and New York City.

 

3

--------------------------------------------------------------------------------


 

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
ownership interests and any rights (other than debt securities convertible into
or exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other ownership interests.

 

“Capitalized Lease” means, at the time any determination thereof is to be made,
any lease of property, real or personal, in respect of which the present value
of the minimum rental commitment is capitalized on the balance sheet of the
lessee in accordance with GAAP in effect as of the date hereof.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease which
would at such time be so required to be capitalized on the balance sheet of the
lessee in accordance with GAAP in effect as of the date hereof.

 

“Cash Confirmation Provider” means Greenhill & Co. International LLP, in its
capacity as financial advisor to Company, for the purposes of the City Code and
the Target Acquisition.

 

“Cash Equivalents” means (i) any evidence of indebtedness, maturing not more
than one year after the date of issue, issued by the United States of America or
any instrumentality or agency thereof, the principal, interest and premium, if
any, of which is guaranteed fully by, or backed by the full faith and credit of,
the United States of America, (ii) Dollar, Euro, Sterling or Swiss Franc (or
other foreign currency fully hedged) denominated time deposits, certificates of
deposit and bankers acceptances maturing not more than one year after the date
of purchase, issued by (x) any Lender or (y) a commercial banking institution
having, or which is the principal banking subsidiary of a bank holding company
having, at the time of such deposit, certificate of deposits or banker’s
acceptance, combined capital and surplus and undivided profits of not less than
$200,000,000 (any such bank, an “Approved Bank”), or (z) a non-United States
commercial banking institution which, at the time of such deposit, certificate
of deposits or banker’s acceptance, is either currently ranked among the 100
largest banks in the world (by assets, according to the American Banker), has
combined capital and surplus and undivided profits of not less than $500,000,000
or whose commercial paper (or the commercial paper of such bank’s holding
company) has a rating of “P-1” (or higher) according to Moody’s, “A-1” (or
higher) according to S&P or the equivalent rating by any other nationally
recognized rating agency, (iii) commercial paper, maturing not more than one
year after the date of purchase, issued or guaranteed by a corporation (other
than Company or any Subsidiary of Company or any of their respective Affiliates)
organized and existing under the laws of any state within the United States of
America with a rating, at the time of the acquisition thereof, of “P-1” (or
higher) according to Moody’s, or “A-1” (or higher) according to S&P, (iv) demand
deposits with any bank or trust company maintained in the ordinary course of
business, (v) repurchase or reverse repurchase agreements covering obligations
of the type specified in clause (i) with a term of not more than thirty days
with any Approved Bank and (vi) shares of any money market

 

4

--------------------------------------------------------------------------------


 

mutual fund rated at least AAA or the equivalent thereof by S&P or at least Aaa
or the equivalent thereof by Moody’s at the time of the acquisition thereof,
including, without limitation, any such mutual fund managed or advised by any
Lender or Administrative Agent.

 

“Certain Funds Change of Control” means Company shall cease to own, directly or
indirectly, 100% of the issued and outstanding shares of Purchaser’s Voting
Securities.

 

“Certain Funds Default” means, in each case, other than to the extent that such
Event of Default relates to, or is made in relation to, circumstances affecting
any member of the Target Group, an Event of Default under paragraph (a),
(b) (solely to the extent that it relates to a Certain Funds Representation),
(c) (solely to the extent that it relates to a Certain Funds Undertaking), (e),
(f), (j) (to the extent relating to Subsidiary Guarantors representing more than
25% of Consolidated EBITDA) or (m) (solely to the extent it relates to Company)
of Section 10.1.

 

“Certain Funds Period” means the period from and including the Effective Date to
and including the first to occur of:

 

(i)             midnight (London time) on the date occurring 18 months after the
date the Press Release is issued;

 

(ii)          if the Target Acquisition is effected by way of a Scheme, midnight
(London time) on the first Business Day falling twenty (20) days or more after
the Scheme Effective Date;

 

(iii)       midnight (London time) on the date upon which a Scheme lapses,
terminates or is withdrawn (unless a firm intention to make an Offer in place of
a Scheme is simultaneously, or has already been, announced or within five
Business Days of such lapse, termination or withdrawal, as the case may be, is
announced);

 

(iv)      midnight (London time) on the date upon which an Offer lapses,
terminates or is withdrawn (unless a firm intention to make a Scheme in place of
an Offer is simultaneously, or has already been, announced or within five
Business Days of such lapse, termination or withdrawal, as the case may be, is
announced); and

 

(v)         midnight (London time) on the date on which the Target becomes a
direct or indirect Wholly-Owned Subsidiary of Company and Purchaser has paid all
sums due pursuant to, or in connection with, the Target Acquisition, any
surrender or cancellation of options or awards over Target Shares and (in the
case of an Offer) any squeeze-out procedure and/or sell-out procedure in
accordance with the Compulsory Acquisition Procedures.

 

“Certain Funds Representations” means the representations and warranties
contained in Sections 6.1(i) (solely as to due organization and valid existence
only) and (ii) (solely as it relates to Company and where failure to do so could
reasonably be expected to have a Material Adverse Effect), 6.2, 6.3(i), (ii) (to
the extent relating to material debt instruments of

 

5

--------------------------------------------------------------------------------


 

Company) and (iii), 6.4, 6.8(b), 6.18, 6.21 and 6.22 in each case, solely as
they relate to the Credit Parties (or, as set forth above, only Company).

 

“Certain Funds Undertaking” means (i) each of the Acquisition Undertakings
(other than those set forth in paragraphs (g), (h) and (i) of Schedule 1.1(b)),
(ii) the covenant set forth in Section 7.4 (solely as it relates to Company’s
and Purchaser’s corporate existence) and (iii) solely after the initial
Borrowing on the Initial Funding Date and solely as they relate to the Credit
Parties and Purchaser, Sections 8.1 through 8.4, 8.7, 8.9 and 8.13(c) (with
respect to Organizational Documents only).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority, (d) any
change arising from the enactment or enforcement of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, as amended, or any rules,
regulations, interpretations, guidelines or directives promulgated thereunder
(“Dodd-Frank”) or (e) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III (“Basel”);
provided that notwithstanding anything herein to the contrary, in regards to
Dodd-Frank and Basel, all requests, rules, regulations, guidelines,
interpretations, requirements and directives thereunder or issued in connection
therewith or in implementation thereof whether or not having the force of law
shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control” means (i) the sale, lease or transfer of all or
substantially all of Company’s assets to any Person or group (as such term is
used in Section 13(d)(3) of the Exchange Act), (ii) the liquidation or
dissolution of Company, (iii) any person or group of persons (within the meaning
of the Exchange Act) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act) of 35% or
more of the issued and outstanding shares of Company’s Voting Securities or
(iv) any “Change of Control” (as such term is defined in any Permitted Debt
Document related solely to any Senior Notes, the Revolving Credit Agreement or
any Permitted Refinancing Indebtedness with respect thereto).

 

“City Code” means the United Kingdom City Code on Takeovers and Mergers and any
practice statements issued by the Panel on Takeovers and Mergers in connection
with the City Code.

 

“Code” means the Internal Revenue Code of 1986, as from time to time amended,
including the regulations promulgated thereunder, or any successor statute and
the regulations promulgated thereunder.

 

6

--------------------------------------------------------------------------------


 

“COLI Policy Advances” of Company or any of its Subsidiaries means, with respect
to any Company Owned Life Insurance Program, policy loans made to Company or any
of its Subsidiaries under life insurance policies in an amount not in excess of
the available cash surrender values of such policies, which loans are made
pursuant to the contractual terms of life insurance policies issued in
connection with a Company Owned Life Insurance Program.

 

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans, as such commitment may be adjusted from time to time pursuant to
this Agreement, which commitment as of the date hereof is the amount set forth
opposite such Lender’s name in Schedule 1.1(a), as the same may be adjusted from
time to time pursuant to the terms hereof, and “Commitments” means such
commitments of all of the Lenders collectively which commitments equal
£3,300,000,000 in the aggregate on the Effective Date.

 

“Common Stock” means the common stock of Company, no par value.

 

“Companies Act” means the Companies Act 2006 of the United Kingdom, as amended
from time to time.

 

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Company Owned Life Insurance Program” means a life insurance program in which
Company is a participant, pursuant to which Company is the owner of whole life
policies insuring the lives of certain of its employees.

 

“Compliance Certificate” has the meaning assigned to that term in
Section 7.2(a).

 

“Compulsory Acquisition Procedures” means the compulsory squeeze-out procedures
for the acquisition of minority shareholdings in the Target pursuant to the
squeeze-out procedure set out in Sections 974 to 991 of the Companies Act.

 

“Conditions Precedent to Effectiveness” means each of the conditions set forth
in Section 5.1.

 

“Conditions Precedent to Initial Funding” means each of the conditions set forth
in Section 5.2.

 

“Consolidated Assets” means, for any Person, the total assets of such Person and
its Subsidiaries, as determined from a consolidated balance sheet of such Person
and its consolidated Subsidiaries prepared in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, on a consolidated basis for Company
and its Subsidiaries, the sum of the amounts for such period, without
duplication, of:

 

7

--------------------------------------------------------------------------------


 

 

(i)

Consolidated Net Income,

 

 

 

plus

(ii)

Consolidated Interest Expense, to the extent deducted in computing Consolidated
Net Income,

 

 

 

plus

(iii)

charges against income for foreign, federal, state and local taxes in each case
based on income, to the extent deducted in computing Consolidated Net Income,

 

 

 

plus

(iv)

depreciation expense, to the extent deducted in computing Consolidated Net
Income,

 

 

 

plus

(v)

amortization expense, including, without limitation, amortization of good will
and other intangible assets, fees, costs and expenses in connection with the
execution, delivery and performance of any of the Loan Documents, and other
fees, costs and expenses in connection with Permitted Acquisitions, in each
case, to the extent deducted in computing Consolidated Net Income,

 

 

 

minus

(vi)

the gain (or plus the loss) (net of any tax effect) resulting from the sale of
any capital assets other than in the ordinary course of business to the extent
added (deducted) in computing Consolidated Net Income,

 

 

 

minus

(vii)

extraordinary or non-cash nonrecurring after-tax gains (or plus extraordinary or
non-cash nonrecurring after-tax losses) to the extent added (deducted) in
computing Consolidated Net Income,

 

 

 

minus

(viii)

any gain resulting from any write-up of assets (other than with respect to any
Company Owned Life Insurance Program) to the extent added in computing
Consolidated Net Income,

 

 

 

plus

(ix)

any non-cash charge resulting from any write-down of assets to the extent
deducted in computing Consolidated Net Income,

 

8

--------------------------------------------------------------------------------


 

plus

(x)

any non-cash restructuring charge to the extent deducted in computing
Consolidated Net Income,

 

 

 

plus

(xi)

all other non-cash charges (except to the extent such non-cash charges are
reserved for cash charges to be taken in the future),

 

 

 

plus

(xii)

(A) costs and expenses in connection with the Transaction, the Target
Acquisition, the Target Notes Refinancing, Company Credit Facility Refinancing
(as defined in the Revolving Credit Agreement), the Designated Existing Notes
Refinancing, the Replacement Senior Note Financing and the Replacement Target
Note Financing, (B) transaction fees, costs and expenses (including up-front
fees, commissions, premiums or charges) incurred in connection with, to the
extent permitted under the Loan Documents and whether or not consummated, equity
issuances, Investments, Acquisitions, dispositions, recapitalizations,
refinancings, mergers, option buy-outs, or the incurrence or repayment of
Indebtedness or any amendments, waivers or other modifications under the
agreements relating to such Indebtedness or similar transactions, (C) costs in
connection with strategic initiatives, transition costs and other business
optimization and information systems related costs (including non-recurring
employee bonuses in connection therewith) and (D) costs and expenses with
respect to Receivables Factoring Facilities, to the extent not included in
Consolidated Interest Expense,

 

 

 

plus

(xiii)

expected “run-rate” cost savings, operating expense reductions, other operating
improvements and synergies relating to actions taken or expected to be taken by
Company or any of its Subsidiaries within 12 months after the date of
determination of such action, including the Transaction (as determined by
Company in good faith and so long as such actions are reasonably identifiable
and factually supportable); provided that the aggregate amount added back
pursuant to this clause (xiii) and clause (xiv) in any Test Period shall not
exceed 20% of Consolidated EBITDA with respect to such period (after giving
effect to the add-backs pursuant to this clause (xiii) and clause (xiv)),

 

 

 

plus

(xiv)

pro forma adjustments, pro forma cost savings, operating

 

9

--------------------------------------------------------------------------------


 

 

 

expense reductions and cost synergies, in each case, related to mergers and
other business combinations, acquisitions, divestitures and other transactions
consummated by Company or its Subsidiaries and projected by Company in good
faith to result from actions taken or expected to be taken (in the good faith
determination of Company) within four fiscal quarters after the date any such
transaction is consummated; provided that the aggregate amount added back
pursuant to clause (xiii) and this clause (xiv) in any Test Period shall not
exceed 20% of Consolidated EBITDA with respect to such period (after giving
effect to the add-backs pursuant to clause (xiii) and this clause (xiv)),

 

 

 

minus

(xv)

all other non-cash items increasing Consolidated Net Income for such period,

 

in each case calculated for the applicable period in conformity with GAAP;
provided, however, Consolidated EBITDA shall be decreased by the amount of any
cash expenditures in such period related to non-cash charges added back to
Consolidated EBITDA during any prior periods.

 

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of the total interest expense (including that attributable to Capitalized
Leases in accordance with GAAP) of Company and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Company and
its Subsidiaries, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing but excluding, however, any amortization of deferred
financing costs, all as determined on a consolidated basis for Company and its
consolidated Subsidiaries in accordance with GAAP plus the interest component of
any lease payment under Attributable Debt transactions paid by Company and its
Subsidiaries on a consolidated basis plus any discount and/or interest component
in respect of a sale of Receivables Facility Assets by Company and its
Subsidiaries regardless of whether such discount or interest would constitute
interest under GAAP plus dividends paid in cash on Disqualified Preferred Stock.

 

“Consolidated Net Income” and “Consolidated Net Loss” mean, respectively, with
respect to any period, the aggregate of the net income (loss) of the Person in
question for such period, determined in accordance with GAAP on a consolidated
basis, provided that there shall be excluded (i) the income of any
unconsolidated Subsidiary and any Person in which any other Person (other than
Company or any of the Subsidiaries or any director holding qualifying shares in
compliance with applicable law or any other third party holding a de minimis
number of shares in order to comply with other similar requirements) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Company or any of its Wholly-Owned Subsidiaries by such Person
during such period and (ii) the cumulative effect of a change in accounting
principles (for the avoidance of doubt, all income of Unrestricted Entities
shall be excluded from Consolidated Net Income).

 

10

--------------------------------------------------------------------------------


 

“Consolidated Tangible Assets” means, for any Person, the total assets of such
Person and its Subsidiaries, as determined from a consolidated balance sheet of
such Person and its consolidated Subsidiaries prepared in accordance with GAAP,
but excluding therefrom all items that are treated as goodwill and other
intangible assets (net of applicable amortization) under GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any
Securities issued by such Person or of any indenture or credit agreement or any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or to which it is otherwise subject.

 

“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Company; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with Company; (iii) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
Company, any corporation described in clause (i) above or any partnership or
trade or business described in clause (ii) above; or (iv) any other Person which
is required to be aggregated with Company or any of its Subsidiaries pursuant to
regulations promulgated under Section 414(o) of the Code.

 

“Controlled Subsidiary” of any Person means a Subsidiary of such Person
(i) ninety percent (90%) or more of the Capital Stock of which (other than
directors’ qualifying shares) shall at the time be owned by such Person or by
one or more Wholly-Owned Subsidiaries of such Person and (ii) of which such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies, whether through the ownership of voting
securities, by agreement or otherwise and “controlled” and “controlling” have
correlative meanings thereto.

 

“Conversion Fee” has the meaning assigned to that term in the Syndication & Fee
Letter.

 

“Co-operation Agreement” means that certain Deed, dated as of the date hereof,
among Company, Purchaser and Target.

 

“Cost of Funds” means the rate of interest on each Lender’s share of the
relevant Loan for the relevant Interest Period which is the percentage rate per
annum equal to the sum of: (i) the Applicable Margin and (ii) the weighted
average of the rates notified to Administrative Agent by each Lender as soon as
practicable and in any event within five Business Days of the first day of that
Interest Period (or, if earlier, on the date falling five Business Days before
the date on which interest is due to be paid in respect of that Interest
Period), which expresses as a percentage rate per annum the cost to the relevant
Lender of funding its participation in that Loan from whatever source it may
reasonably select; provided that if Administrative Agent or Company so requires,
Administrative Agent and Company shall enter into negotiations (for a period of
not more than thirty days) with a view to agreeing a substitute basis for
determining the

 

11

--------------------------------------------------------------------------------


 

rate of interest and any alternative basis agreed pursuant to this proviso
shall, with the prior consent of all the Lenders and Company, be binding on all
parties to this Agreement.

 

“Court” means The High Court of Justice of England and Wales.

 

“Court Meeting” means a meeting convened by the Court between the owners of the
Target Shares to seek their approval of the Scheme.

 

“Credit Exposure” has the meaning assigned to that term in Section 12.8(b).

 

“Credit Party” means Company and any Guarantor.

 

“Customary Permitted Liens” means for any Person:

 

(i)             Liens for taxes, assessments, levies or governmental charges not
yet due or as to which the grace period has not yet expired (not to exceed 30
days) or which are being contested in good faith by appropriate proceedings
diligently pursued for which adequate provision for the payment of such taxes,
assessments or governmental charges has been made on the books of such Person to
the extent required by GAAP or, in the case of a Foreign Subsidiary, generally
accepted accounting principles in effect from time to time in its jurisdiction
of organization;

 

(ii)          (A) mechanics’, suppliers’, processor’s, materialmen’s, carriers’,
warehousemen’s, workmen’s, repairmen’s, landlord’s and other Liens arising by
operation of law and arising or created in the ordinary course of business and
securing obligations of such Person that are not overdue for a period of more
than 60 days or are being contested in good faith by appropriate proceedings
diligently pursued, provided that adequate provision for the payment of such
Liens has been made on the books of such Person to the extent required by GAAP
or, in the case of a Foreign Subsidiary, generally accepted accounting
principles in effect from time to time in its jurisdiction of organization and
(B) deposits securing letters of credit supporting such obligations;

 

(iii)       Liens consisting of pledges or deposits in connection with worker’s
compensation, unemployment insurance, old age pensions and social security
benefits, other similar benefits and other social security laws or regulations
or liens created by pension standards legislation and Liens consisting of
pledges and deposits securing letters of credit securing such obligations;

 

(iv)      (A)                   Liens consisting of deposits made in the
ordinary course of business to secure the performance of bids, tenders, trade
contracts, leases (other than Indebtedness), statutory obligations, fee and
expense arrangements with trustees and fiscal agents and other similar
obligations (exclusive of obligations incurred in connection with the borrowing
of money or the payment of the deferred purchase price of property) and
customary deposits granted in the ordinary course of business under Operating
Leases, (B) Liens securing surety, indemnity, performance, appeal, customs and
release bonds, and

 

12

--------------------------------------------------------------------------------


 

other similar obligations incurred in the ordinary course of business and
(C) Liens consisting of pledges and deposits securing letters of credit securing
such obligations;

 

(v)         Permitted Real Property Encumbrances;

 

(vi)      attachment, judgment, writs or warrants of attachment or other similar
Liens arising in connection with court or arbitration proceedings which do not
constitute an Event of Default under Section 10.1(h);

 

(vii)   licenses and sublicenses of patents, trademarks, or other intellectual
property rights not interfering, individually or in the aggregate, in any
material respect, with the conduct of the business of Company or any of its
Subsidiaries;

 

(viii)            Liens (A) in respect of an agreement to sell, transfer or
dispose of any asset or (B) solely on any earnest money deposits made by Company
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement entered into by it;

 

(ix)      Liens arising due to any cash pooling, netting or composite accounting
arrangements between any one or more of Company and any of its Subsidiaries or
between any one or more of such entities and one or more banks or other
financial institutions where any such entity maintains deposits;

 

(x)         leases or subleases granted to others to the extent permitted in
Section 8.4(b) and any interest or title of a lessor, licensor or sublessor
under any lease or license permitted by this Agreement;

 

(xi)      customary rights of set off, revocation, refund or chargeback, Liens
or similar rights under agreements with respect to deposits of cash, securities
accounts, deposit disbursements, concentration accounts or comparable accounts
under the laws of any foreign jurisdiction or under the UCC (or comparable
foreign law) or arising by operation of law of banks or other financial
institutions where Company or any of its Subsidiaries maintains securities
accounts, deposit disbursements, concentration accounts or comparable accounts
under the laws of any foreign jurisdiction in the ordinary course of business
permitted by this Agreement; and

 

(xii)   Liens arising from filing precautionary UCC financing statements
relating solely to personal property operating leases entered into in the
ordinary course of business.

 

“Debt Issuance” has the meaning assigned to that term in Section 4.4(b).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or other similar

 

13

--------------------------------------------------------------------------------


 

debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default Rate” means a variable rate per annum which shall be two percent (2%)
per annum plus the then applicable interest rate hereunder in respect of the
amount on which the Default Rate is being assessed.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Bridge Loans required to be funded by it hereunder on the date required to
be funded by it hereunder (unless such funding is the subject of a good faith
dispute), (b) has otherwise failed to pay over to Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless such amount is the subject of a good
faith dispute, (c) has notified Company, Administrative Agent or any other
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply or has failed to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits or is obligated to extend credit, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it or
(iii) taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

“Demand Failure” means a failure by Company to comply with its obligations
related to any Securities Demand in accordance with the provisions of
Section 7.15(b) (the next Business Day following such Demand Failure being the
“Demand Failure Date”).

 

“Demand Failure Date” has the meaning assigned to that term in the definition of
Demand Failure.

 

“Deposit Account” means a demand, time, savings, passbook, investment or like
account with a bank, savings and loan association, credit union, brokerage or
like organization, other than an account evidenced by a negotiable certificate
of deposit.

 

“Designated Existing Notes” means those certain (a) 6 3/4% Senior Notes due
September 15, 2020 (the “Senior Notes (2020)”), issued by Company in the
aggregate principal amount of $500 million pursuant to the Senior Note (2020)
Indenture, which term shall include and shall constitute the notes issued in
exchange therefor as contemplated by that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon

 

14

--------------------------------------------------------------------------------


 

Trust Company, N.A. (f/k/a The Bank of New York Trust Company, N.A.), as
trustee, as supplemented from time to time and (b) 5 3/4% Senior Notes due
May 15, 2021 (the “Senior Notes (2021)”), issued by Company in the aggregate
principal amount of $500 million pursuant to the Senior Note (2021) Indenture,
which term shall include and shall constitute the notes issued in exchange
therefor as contemplated by that certain Indenture dated as of March 27, 2006,
between Company and The Bank of New York Mellon Trust Company, N.A. (f/k/a The
Bank of New York Trust Company, N.A.), as trustee, as supplemented from time to
time.

 

“Designated Existing Notes Refinancing” means the redemption of the Designated
Existing Notes, together with the payment of all fees and other amounts owing
thereon or resulting from such redemption.

 

“Disqualified Preferred Stock” means any preferred stock of Company (or any
equity security of Company that is convertible or exchangeable into any such
preferred stock of Company) that is not Permitted Preferred Stock.

 

“Dividend” has the meaning assigned to that term in Section 8.5.

 

“Dollar” and “$” means lawful money of the United States of America.

 

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time and (b) as to any amount denominated in
any other currency, the equivalent amount in Dollars as determined by
Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of Dollars with such other currency at the time set forth in
Section 1.2(c).

 

“Domestic Subsidiary” means any Subsidiary, other than (i) an entity that is
disregarded for United States federal income tax purposes, substantially all of
the assets of which are stock in “controlled foreign corporations” (as defined
in Section 957 of the Code), (ii) an entity substantially all the assets of
which are stock in “controlled foreign corporations” (as defined in Section 957
of the Code) or (iii) a Foreign Subsidiary.

 

“Effective Date” has the meaning assigned to that term in Section 5.1.

 

“Eligible Assignee” means a commercial bank, financial institution, financial
company, Fund or insurance company in each case, together with its Affiliates or
Related Funds, which extends credit or buys loans in the ordinary course of its
business or any other Person approved by Administrative Agent and Company, such
approval not to be unreasonably withheld or delayed; provided that an “Eligible
Assignee” shall not include (i) a private individual, (ii) a competitor of
Company and its Subsidiaries or any of such competitor’s Affiliates identified
in writing to Administrative Agent from time to time and (iii) any Person that
has been identified by Company in writing to Administrative Agent prior to the
Effective Date, and such Person’s Affiliates identified by Company in writing to
Administrative Agent from time to time thereafter; provided that any designation
pursuant to subclause (ii) or this subclause (iii) shall not

 

15

--------------------------------------------------------------------------------


 

apply retroactively to disqualify any Lender or Participant as of the date such
designation is received by Administrative Agent.

 

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to, or operation of, the Euro in one or more member
states.

 

“Environmental Claim” means any notice of violation, claim, suit, demand,
abatement order, or other lawful order by any Governmental Authority or any
Person for any damage, personal injury (including sickness, disease or death),
property damage, contribution, cost recovery, or any other common law claims,
indemnity, indirect or consequential damages, damage to the environment,
nuisance, cost recovery, or any other common law claims, pollution,
contamination or other adverse effects on the environment, human health, or
natural resources, or for fines, penalties, restrictions or injunctive relief,
resulting from or based upon (a) the occurrence or existence of a Release or
substantial threat of a material Release (whether sudden or non-sudden or
accidental or non-accidental) of, or exposure to, any Hazardous Material in,
into or onto the environment at, in, by, from or related to the Premises or
(b) the violation, or alleged violation, of any Environmental Laws relating to
environmental matters connected with Company’s or any of its Subsidiaries’
operations or any Premises.

 

“Environmental Laws” means any and all applicable foreign, federal, state,
provincial or local laws, statutes, ordinances, codes, rules, regulations,
orders, decrees, judgments, directives, or Environmental Permits relating to the
protection of the environment or, as it relates to exposure to Hazardous
Materials, health and safety, including, but not limited to, the following
statutes as now written and hereafter amended:  the Water Pollution Control Act,
as codified in 33 U.S.C. § 1251 et seq., the Clean Air Act, as codified in 42
U.S.C. § 7401 et seq., the Toxic Substances Control Act, as codified in 15
U.S.C. § 2601 et seq., the Solid Waste Disposal Act, as codified in 42 U.S.C. §
6901 et seq., the Comprehensive Environmental Response, Compensation and
Liability Act, as codified in 42 U.S.C. § 9601 et seq., the Emergency Planning
and Community Right-to-Know Act of 1986, as codified in 42 U.S.C. § 11001 et
seq., and the Safe Drinking Water Act, as codified in 42 U.S.C. § 300f et seq.
and any related regulations, as well as all provincial, state, local or other
equivalents.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(i) any liability under Environmental Laws, or Environmental Permits, or
directions of any Governmental Authority or court, or (ii) damages relating to,
or costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Hazardous Material into the environment.

 

“Environmental Permits” means any and all permits, licenses, certificates,
authorizations or approvals of any Governmental Authority required by
Environmental Laws and necessary or reasonably required for the current
operation of the business of Company or any Subsidiary of Company.

 

“Equity Issuance” has the meaning assigned to that term in Section 4.4(a).

 

16

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
rules and regulations thereunder, as from time to time amended.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer with the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“Escrow Agent” has the meaning assigned to that term in Section 4.4(d).

 

“Euro” means the lawful currency adopted by or which is adopted by Participating
Member States of the European Union.

 

“Eurocurrency Loan” means any Bridge Loan bearing interest at a rate determined
by reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” means the aggregate of (1) and (2) below:

 

(1)                                 the rate per annum equal to the rate
determined by Administrative Agent to be the offered rate that appears on the
appropriate page of the Reuters screen that displays the ICE Benchmark
Administration Limited rate for deposits in Sterling (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period (or
the successor thereto if ICE Benchmark Administration Limited is no longer
making the applicable interest settlement rate available) (the “LIBOR Screen
Rate”), determined as of approximately 11:00 a.m. (London time) on the
applicable Interest Rate Determination Date; provided that if the LIBOR Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement (but if more than one rate is specified on such page,
the rate will be an arithmetic average of all such rates) or, in the event such
rate is not available for any reason, (ii) the rate for such Interest Period
shall be the interest rate per annum reasonably determined by Administrative
Agent in good faith to be the rate per annum at which deposits in Sterling for
delivery on the first day of such Interest Period in immediately available funds
in the approximate amount of the Eurocurrency Loan being made, continued or
converted by Administrative Agent and with a term equivalent to such Interest
Period would be offered to Administrative Agent by major banks in the London
interbank market for Sterling at their request at approximately 11:00 a.m.
(London time) on the applicable Interest Rate Determination Date; and

 

(2)                                 the then current cost of the Lenders of
complying with any Eurocurrency Reserve Requirements,

 

provided that the Eurocurrency Rate shall in no event be less than 1.00% per
annum.

 

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve liquid asset or similar
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations

 

17

--------------------------------------------------------------------------------


 

of the Board or other Governmental Authority having jurisdiction with respect
thereto), including without limitation, under regulations issued from time to
time by (a) the Board, (b) any Governmental Authority of the jurisdiction of the
relevant currency or (c) any Governmental Authority of any jurisdiction in which
advances in such currency are made to which banks in any jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
loans in such currency are determined.

 

“European Holdco” means Ball European Holdings S.àr.l., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of Luxembourg, having its registered office at 20, Rue Eugène Ruppert, L-2453
Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg Trade
and Companies’ Register under number B 90.413.

 

“Event of Default” has the meaning assigned to that term in Section 10.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and as
codified in 15 U.S.C. 78a et seq., and as hereafter amended.

 

“Exchange Date” has the meaning assigned to that term in Section 2.8(a).

 

“Exchange Event” has the meaning assigned to that term in Section 2.8(a).

 

“Exchange Note Indenture” means the indenture relating to the Exchange Notes,
which shall contain terms substantially similar to those contained in the Senior
Note (2023) Indenture.

 

“Exchange Note Trustee” means the trustee under the Exchange Note Indenture.

 

“Exchange Notes” has the meaning assigned to that term in Section 2.8(a).

 

“Exchange Notice” has the meaning assigned to that term in Section 2.8(b).

 

“Exchange Rate” means, on any day, with respect to conversions between any
currency and Dollars, any currency and Sterling or any currency and Euros, the
Spot Rate, provided that if at the time of any such determination, for any
reason, no such Spot Rate is being quoted, Administrative Agent may use any
reasonable method it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error.  Administrative Agent
shall provide Company with the then current Exchange Rate from time to time upon
Company’s request therefor.

 

“Exchange Securities” has the meaning assigned to that term in Section 7.15(a).

 

“Exchange Trigger Event” shall be deemed to have occurred on each date that
Administrative Agent shall have received requests from Lenders in accordance
with Section 2.8 to exchange a principal amount of Rollover Loans (that are
outstanding as Rollover Loans at

 

18

--------------------------------------------------------------------------------


 

such time) for Exchange Notes, which, for purposes of the first occurrence,
shall be in an aggregate amount equal to or greater than £100,000,000 and for
any other occurrence shall be in an aggregate amount equal to or greater than
£25,000,000, or, if less than £25,000,000 aggregate principal amount of Rollover
Loans remain outstanding, all outstanding remaining Rollover Loans.

 

“Exchange Trigger Event Notice” has the meaning assigned to that term in
Section 2.8(a).

 

“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by applicable
law, rule, regulation or contract (in effect on the Effective Date or at the
time of the acquisition of such Subsidiary and not incurred in contemplation
thereof) from guaranteeing the Obligations or which would require governmental
(including regulatory) consent, approval, license or authorization to provide a
guarantee (unless such consent, approval, license or authorization has been
received), (b) any Subsidiary for which the providing of a Subsidiary Guaranty
could reasonably be expected to result in a material adverse tax consequence to
Company or one of its Subsidiaries as determined in good faith by Company and
Administrative Agent, (c) bankruptcy remote special purpose receivables entities
(including Receivables Subsidiaries) and captive insurance companies, (d) in the
case of any obligation under any hedging arrangement that constitutes a “swap”
within the meaning of section 1(a)(947) of the Commodity Exchange Act, any
Subsidiary of Company that is not an “Eligible Contract Participant” as defined
under the Commodity Exchange Act and (e) any Subsidiary where Company and
Administrative Agent reasonably agree that the cost or other consequence of
providing such a guarantee is excessive in relation to the value afforded
thereby.

 

“Excluded Taxes” means in the case of a Lender or Administrative Agent,
(a) taxes imposed on or measured by net income, net receipts, net profits or
capital of such Lender or Administrative Agent or a branch of such Lender or
Administrative Agent (including, branch profits taxes), and franchise taxes
imposed on such Lender or Administrative Agent by (i) the jurisdiction in which
such Lender or Administrative Agent is incorporated or organized or resident,
(ii) the jurisdiction (or political subdivision or taxing authority thereof) in
which such Lender’s or Administrative Agent’s lending office in respect of which
payments under this Agreement are made is located or is or has been otherwise
carrying on business or (iii) the United States or any states thereof and
(b) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 13, 2013, among Company, certain Subsidiaries of
Company, the lenders party thereto, Deutsche Bank AG New York Branch, as
administrative agent and the other parties thereto.

 

“Existing Target Credit Facilities” means (i) that certain Agreement, dated as
of May 4, 2010 and amended and restated as of October 31, 2011 among Target, the
financial institutions signatory thereto, Lloyds TSB Bank PLC, as agent and the
arrangers signatory thereto and (ii) each of the other agreements evidencing
Indebtedness in Schedule 1.1(h).

 

19

--------------------------------------------------------------------------------


 

“Existing Target Notes” means those certain Notes (under and as defined in the
Note Purchase Agreement, dated as of October 23, 2012, between Target and the
purchasers named therein), issued by Target.

 

“Existing Target Subordinated Debt” means Indebtedness under the €750,000,000
6.75 per cent capital securities of Target due 2067.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such Sections that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with any of the foregoing
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.

 

“Fiscal Quarter” has the meaning assigned to that term in Section 7.13.

 

“Fiscal Year” has the meaning assigned to that term in Section 7.13.

 

“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program, arrangement or agreement
established or maintained outside of the United States of America by Company or
one or more of its Subsidiaries primarily for the benefit of employees of
Company or such Subsidiaries residing outside the United States of America,
which plan, fund, or similar program provides or results in, retirement income,
a deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which is not subject to ERISA or the Code.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.

 

“Form 10-K” means the annual report in the Form 10-K filed by Company with the
SEC pursuant to Section 13 or Section 15(d) of the Exchange Act for the 2013
Fiscal Year.

 

“Form 10-Q” means the quarterly report in the Form 10-Q filed by Company with
the SEC pursuant to Section 13 or Section 15(d) of the Exchange Act for the
third Fiscal Quarter of 2014.

 

“Fund” means a Person that is a fund that makes, purchases, holds or otherwise
invests in commercial loans or similar extensions of credit in the ordinary
course of its existence.

 

“Funding Date” means the date of any making of Bridge Loans pursuant to
Section 5.2 and 5.3.

 

20

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the U.S. as set forth
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the U.S., that are applicable to the circumstances as of the date
of determination.

 

“General Meeting” means an extraordinary general meeting of the shareholders of
the Target convened at the direction of the Court to approve a Scheme.

 

“Governmental Authority” means any nation or government, any intergovernmental
or supranational body, any state, province or other political subdivision
thereof and any entity lawfully exercising executive, legislative, judicial,
regulatory or administrative functions of government, any securities exchange
and any self-regulatory organization (including the National Association of
Insurance Commissioners).

 

“Guarantee Obligations” means, as to any Person, without duplication, any direct
or indirect contractual obligation of such Person guaranteeing or intended to
guarantee any Indebtedness or Operating Lease, dividend or other obligation
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent:  (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (ii) to advance or supply funds (a) for the purchase or payment of any
such primary obligation, or (b) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation; or
(iv) otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
Obligations shall not include any endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation at any time shall be deemed to be an amount equal to the lesser at
such time of (a) the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made or (b) the maximum amount for
which such Person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation; or, if not stated or determinable, the
maximum reasonably anticipated liability (assuming full performance) in respect
thereof.

 

“Guarantors” means, collectively, each of Company’s Wholly-Owned Domestic
Subsidiaries now or hereafter party to the Subsidiary Guaranty (until released
therefrom as expressly permitted hereunder).

 

“Hazardous Materials” means (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls and radon gas;
or (b) any chemicals, materials or substances defined

 

21

--------------------------------------------------------------------------------


 

as or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “restricted hazardous materials,” “extremely hazardous
wastes,” “restrictive hazardous wastes,” “toxic substances,” “toxic pollutants,”
“contaminants” or “pollutants,” or words of similar meaning and regulatory
effect.

 

“Indebtedness” means, as applied to any Person (without duplication):

 

(i)             all indebtedness of such Person for borrowed money;

 

(ii)          the deferred and unpaid balance of the purchase price of assets or
services (other than (x) trade payables and other accrued liabilities incurred
in the ordinary course of business, (y) deferred compensation arrangements and
(z) earn-out obligations unless such earn-out obligations have been liquidated
and are not paid when due) which purchase price is due more than six months from
the date of incurrence of the obligation in respect thereof;

 

(iii)       all Capitalized Lease Obligations;

 

(iv)      all indebtedness secured by any Lien on any property owned by such
Person, whether or not such indebtedness has been assumed by such Person or is
nonrecourse to such Person (provided that with respect to indebtedness that is
nonrecourse to the credit of such Person, such indebtedness shall be taken into
account only to the extent of the lesser of the fair market value of the
asset(s) subject to such Lien and the amount of indebtedness secured by such
Lien);

 

(v)         notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money (other than such
notes or drafts for the deferred purchase price of assets or services which does
not constitute Indebtedness pursuant to clause (ii) above);

 

(vi)      indebtedness or obligations of such Person, in each case, evidenced by
bonds, notes or similar written instruments;

 

(vii)   the face amount of all letters of credit and bankers’ acceptances issued
for the account of such Person, and without duplication, all drafts drawn
thereunder other than, in each case, commercial or standby letters of credit or
the functional equivalent thereof issued in connection with performance, bid or
advance payment obligations incurred in the ordinary course of business,
including, without limitation, performance requirements under workers
compensation or similar laws;

 

(viii)            net obligations of such Person under Interest Rate Agreements
or Other Hedging Agreements;

 

(ix)      Guarantee Obligations of such Person in respect of Indebtedness
described in clauses (i) through (viii) and clause (x) of this definition); and

 

22

--------------------------------------------------------------------------------


 

(x)         Attributable Debt of such Person;

 

provided that Indebtedness shall exclude (A) COLI Policy Advances except to the
extent such COLI Policy Advances constitute Indebtedness of Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP and
(B) loans or advances made by Company or any of its Subsidiaries to Company or
any of its Subsidiaries to the extent that such loans or advances are made or
issued in the ordinary course of business and have a term of 364 days or less
(inclusive of any rollover or extension of the term).

 

“Indemnified Person” has the meaning assigned to that term in Section 12.4(c).

 

“Initial Funding Date” means the first date on which the Conditions Precedent to
Initial Funding have been satisfied or waived in accordance with this Agreement,
the initial acquisition of Target Shares is consummated and there occurs the
initial Borrowing of a Bridge Loan under this Agreement.

 

“Initial Lenders” means the Lenders party to this Agreement on the date hereof.

 

“Intellectual Property” has the meaning assigned to that term in Section 6.20.

 

“Intercompany Indebtedness” means Indebtedness of Company or any of its
Subsidiaries which is owing to Company or any of its Subsidiaries.

 

“Interest Payment Date” means (a) as to any Bridge Loan having an Interest
Period of three months or less, the last day of the Interest Period applicable
thereto, (b) as to any Bridge Loan having an Interest Period longer than three
months, each day that is a three (3) month anniversary of the first day of the
Interest Period applicable thereto and the last day of the Interest Period
applicable thereto and (c) as to any Rollover Loans, the last day of each Fiscal
Quarter; provided, however, that in addition to the foregoing, each date upon
which the Loans are due and payable shall be deemed to be an “Interest Payment
Date” with respect to any interest which is then accrued hereunder for such
Loan.

 

“Interest Period” has the meaning assigned to that term in Section 3.4.

 

“Interest Rate Agreement” means any interest rate cap agreement, interest rate
swap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement.

 

“Interest Rate Determination Date” means the date for calculating the
Eurocurrency Rate for an Interest Period, which date shall be the date on which
quotations would ordinarily be given by prime banks in the London interbank
market for deposits in Sterling for value on the first day of the related
Interest Period for such Eurocurrency Loan but in any event not earlier than the
second Business Day prior to the first day of the related Interest Period;
provided, however, that if for any such Interest Period quotations would
ordinarily be given on more than one date, the Interest Rate Determination Date
shall be the last of those dates.

 

23

--------------------------------------------------------------------------------


 

“Inventory” means, inclusively, all inventory as defined in the UCC from time to
time and all goods, merchandise and other personal property wherever located,
now owned or hereafter acquired by Company or any of its Subsidiaries of every
kind or description which are held for sale or lease or are furnished or to be
furnished under a contract of service or are raw materials, work-in-process or
materials used or consumed or to be used or consumed in Company’s or any of its
Subsidiaries’ business.

 

“Investment” means, as applied to any Person, (i) any direct or indirect
purchase or other acquisition by that Person of, or a beneficial interest in,
Securities of any other Person, or a capital contribution by that Person to any
other Person, (ii) any direct or indirect loan or advance to any other Person
(other than prepaid expenses or any Receivable created or acquired in the
ordinary course of business and other than any intercompany loans or advances to
the extent that such intercompany loans, advances are made or issued in the
ordinary course of business and have a term of 364 days or less (inclusive of
any rollover or extension of the term)), including all Indebtedness to such
Person in respect of consideration from a sale of property by such person other
than in the ordinary course of its business, (iii) any Acquisition or (iv) any
purchase by that Person of a futures contract or such person otherwise becoming
liable for the purchase or sale of currency or other commodity at a future date
in the nature of a futures contract.  The amount of any Investment by any Person
on any date of determination shall be the sum of the value of the gross assets
transferred to or acquired by such Person (including the amount of any liability
assumed in connection with such transfer or acquisition by such Person to the
extent such liability would be reflected on a balance sheet prepared in
accordance with GAAP) plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment, minus the amount of all cash returns
of principal or capital thereon, cash dividends thereon and other cash returns
on investment thereon or liabilities expressly assumed by another Person (other
than Company or its Subsidiaries) in connection with the sale of such
Investment.  Whenever the term “outstanding” is used in this Agreement with
reference to an Investment, it shall take into account the matters referred to
in the preceding sentence.

 

“Investment Banks” has the meaning assigned to that term in Section 7.15(a).

 

“IRS” means the United States Internal Revenue Service, or any successor or
analogous organization.

 

“Lead Arrangers” means Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Goldman Sachs Bank USA, KeyBanc Capital Markets
Inc., RBS Securities Inc. and Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A., “Rabobank Nederland”, New York Branch.

 

“Lender” and “Lenders” have the meanings assigned to those terms in the
introduction to this Agreement and shall include any Person that becomes a
“Lender” as contemplated by Section 12.8.

 

24

--------------------------------------------------------------------------------


 

“Lien” means (i) any judgment lien or execution, attachment, levy, or similar
legal process and (ii) any mortgage, pledge, hypothecation, collateral
assignment, security interest, encumbrance, lien (statutory or otherwise),
charge, or deposit arrangement (other than a deposit to a Deposit Account not
intended as security) of any kind or other arrangement of similar effect
(including, without limitation, any conditional sale or other title retention
agreement or lease in the nature thereof, or any sale of receivables with
recourse against the seller or any Affiliate of the seller).

 

“Loan” means a Bridge Loan or a Rollover Loan, as applicable, and “Loans” means
all such loans collectively.

 

“Loan Documents” means, collectively, this Agreement, the Notes, each Subsidiary
Guaranty, each other document designated in writing by (i) Administrative Agent
and/or the Lenders and (ii) Company as a “Loan Document”, and, solely for
purposes of Section 12.4(c), the Syndication & Fee Letter, in each case as the
same may at any time be amended, supplemented, restated or otherwise modified
and in effect.

 

“Majority Lead Arrangers” has the meaning assigned to that term in
Section 7.15(b).

 

“Margin Stock” has the meaning specified in Regulation U issued by the Board of
Governors of the Federal Reserve System.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, or operations of Company and its Subsidiaries taken as a
whole, (b) the ability of any Credit Party to perform its respective payment
obligations under any Loan Document to which it is a party, or (c) the rights
and benefits available to the Lenders, taken has a whole, under any Loan
Document.

 

“Material Subsidiary” means any Subsidiary of Company, which either (i) the
consolidated total assets of which were more than 8% of Company’s Consolidated
Assets as of the end of the most recently completed Fiscal Year of Company for
which audited financial statements are available or (ii) the consolidated total
revenues of which were more than 7% of Company’s consolidated total revenues for
such period.  Assets of Foreign Subsidiaries shall be converted into Dollars at
the rates used for purposes of preparing the consolidated balance sheet of
Company included in such audited financial statements.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which Company or any Subsidiary of Company or any
ERISA Affiliate contributes, or is accruing an obligation to make, or has
accrued an obligation to make contributions within the preceding five (5) years.

 

25

--------------------------------------------------------------------------------


 

“Net Proceeds” means, with respect to any Debt Issuance or any Equity Issuance,
(a) the cash proceeds received in respect of such Debt Issuance or Equity
Issuance, net of (b) the sum of (i) the direct costs and expenses incurred in
connection therewith (or, if such costs or expenses have not yet then been
incurred or invoiced, good faith estimates thereof), (ii) any provision for
taxes in respect thereof made or held in reserve in accordance with GAAP and
(iii) with respect to Debt Issuances only, the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable
that are directly attributable to such Debt Issuance.  Any proceeds received in
a currency other than Sterling shall, for purposes of the calculation of the
amount of Net Proceeds, be in an amount equal to the Sterling Equivalent thereof
as of the date of receipt thereof by Company or any Subsidiary of Company.

 

“Net Sale Proceeds” means, with respect to any Asset Disposition (including any
Aerospace Asset Disposition) the aggregate cash payments received by Company or
any Subsidiary from such Asset Disposition (including, without limitation, cash
received by way of deferred payment pursuant to a note receivable, conversion of
non-cash consideration, cash payments in respect of purchase price adjustments
or otherwise, but only as and when such cash is actually received) minus (a) the
direct costs and expenses incurred in connection therewith (or, if such costs or
expenses have not yet then been incurred or invoiced, good faith estimates
thereof), (b) the payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than Indebtedness owed
hereunder) required to be repaid as a result of such Asset Disposition, (c) any
provision for taxes in respect thereof made or held in reserve in accordance
with GAAP, and (d) the amount of any reasonable reserves established by Company
or any Subsidiary of Company to fund contingent liabilities and fixed
indemnification payments reasonably estimated to be payable; provided that any
amount by which such reserves are reduced for reasons other than payment of any
such contingent liabilities or indemnification payments shall be considered “Net
Sale Proceeds” upon such reduction.  Any proceeds received in a currency other
than Sterling shall, for purposes of the calculation of the amount of Net Sale
Proceeds, be in an amount equal to the Sterling Equivalent thereof as of the
date of receipt thereof by Company or any Subsidiary of Company.

 

“Non-Defaulting Lender” means each Lender which is not a Defaulting Lender.

 

“Non-U.S. Participant” has the meaning assigned to that term in
Section 4.7(a)(ii).

 

“Note” means any of the Bridge Notes or the Rollover Notes and “Notes” means all
of such Notes collectively.

 

“Notice Address” means the office of Administrative Agent located at 60 Wall
Street, New York, NY 10005, Attn: Peter Cucchiara, or such other office as
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Notice of Borrowing” has the meaning assigned to that term in Section 2.5.

 

“Notice of Continuation” has the meaning assigned to that term in Section 2.6.

 

26

--------------------------------------------------------------------------------


 

“Notice Office” means the office of Administrative Agent located at 60 Wall
Street, New York, NY 10005, Attn: Peter Cucchiara, or such other office as
Administrative Agent may designate to Company and the Lenders from time to time.

 

“Obligations” means all liabilities and obligations of Company and its
Subsidiaries now or hereafter arising under this Agreement and all of the other
Loan Documents, whether for principal, interest, fees, expenses, indemnities or
otherwise, and whether primary, secondary, direct, indirect, contingent, fixed
or otherwise (including obligations of performance).

 

“OFAC” means the Office of Foreign Assets Control, Department of Treasury.

 

“Offer” means a public offer by, or made on behalf of, Purchaser in accordance
with the City Code and the provisions of the Companies Act for Purchaser to
acquire all of the Target Shares not owned, held or agreed to be acquired by
Purchaser.

 

“Offer Document” means an offer document dispatched to shareholders of the
Target setting out in full the terms and conditions of an Offer.

 

“Operating Lease” of any Person, means any lease (including, without limitation,
leases which may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) by such Person, as lessee, which is not a
Capitalized Lease in accordance with GAAP as in effect on the date hereof.

 

“Organizational Documents” means, with respect to any Person, such Person’s
articles or certificate of incorporation, certificate of amalgamation,
memorandum or articles of association, bylaws, partnership agreement, limited
liability company agreement, joint venture agreement or other similar governing
documents.

 

“Other Hedging Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, commodity agreements, option contract, synthetic
cap or other similar agreement (other than, for the avoidance of doubt, any such
agreements entered into on behalf of any customer of Company or a Subsidiary).

 

“Participants” has the meaning assigned to that term in Section 12.8(b).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Participating Subsidiary” means any Subsidiary of Company or any other entity
formed as necessary or customary under the laws of the relevant jurisdiction
that is a participant in a Permitted Accounts Receivable Securitization.

 

“Patriot Act” shall have the meaning assigned to that term in Section 6.21(c).

 

27

--------------------------------------------------------------------------------


 

“Payment Office” means 60 Wall Street, New York, NY 10005, Attn: Peter
Cucchiara, or such other address as Administrative Agent may from time to time
specify in accordance with Section 12.3.

 

“PBGC” means the Pension Benefit Guaranty Corporation created by
Section 4002(a) of ERISA.

 

“Period Prior to a Securities Demand” has the meaning assigned to that term in
Section 7.15(b).

 

“Permitted Accounts Receivable Securitization” means any receivables financing
program providing for the sale, conveyance or contribution to capital of
Receivables Facility Assets or interests therein by Company and its
Participating Subsidiaries to a Receivables Subsidiary in transactions
purporting to be sales, which Receivables Subsidiary shall finance the purchase
of such Receivables Facility Assets by the direct or indirect sale, transfer,
conveyance, lien, grant of participation or other interest or pledge of such
Receivables Facility Assets or interests therein to one or more limited purpose
financing companies, special purpose entities, trusts and/or financial
institutions, in each case, on a limited recourse basis as to Company and the
Participating Subsidiaries (except to the extent a limitation on recourse is not
customary for similar transactions or is prohibited in the relevant
jurisdiction); provided that any such transaction shall be consummated pursuant
to documentation necessary or customary for such transactions in the relevant
jurisdiction (or otherwise reasonably satisfactory to Administrative Agent as
evidenced by its written approval thereof).

 

“Permitted Acquisition” means (x) the Target Acquisition and (y) any Acquisition
by Company or a Subsidiary of Company if, solely in the case of this clause (y),
all of the following conditions are met on the date such Acquisition is
consummated:

 

(a)                       no Event of Default or Unmatured Event of Default has
occurred and is continuing or would result therefrom;

 

(b)                       in the case of any acquisition of Capital Stock of a
Person, such acquisition shall have been approved by the board of directors or
comparable governing body of such Person;

 

(c)                        all transactions related thereto are consummated in
compliance, in all material respects, with applicable Requirements of Law;

 

(d)                       in the case of any acquisition of any equity interest
in any Person, if after giving effect to such acquisition such Person becomes a
Subsidiary of Company which is not an Unrestricted Entity, such Person, to the
extent required by Section 7.12, guarantees the Obligations hereunder;

 

(e)                        all actions, if any, required to be taken under
Section 7.12 with respect to any acquired or newly formed Subsidiary are taken
as and when required under Section 7.12; and

 

28

--------------------------------------------------------------------------------


 

(f)                         if the aggregate Investment for such acquisition is
$100,000,000 or greater (excluding the maximum value of earn out obligations, if
any): (x) immediately after giving effect thereto on a Pro Forma Basis for the
period of four Fiscal Quarters ending with the Fiscal Quarter for which
financial statements have most recently been delivered (or were required to be
delivered) under Section 7.1, no Event of Default or Unmatured Event of Default
would exist hereunder and (y) on or before the date of the consummation of such
acquisition, Company delivers to Administrative Agent (i) financial statements
of the business or Person to be acquired, including, to the extent available,
income statements or statements of cash flows and balance sheet statements for
at least the fiscal year or the four fiscal quarters then most recently ended
(or such shorter period of time as such Person has been in existence) and
(ii) pro forma financial statements supporting the calculations required by
clause (x) hereof, if applicable, certified on behalf of Company by the Chief
Financial Officer or Treasurer of Company to his or her knowledge.

 

“Permitted Aerospace JV” means a Person (together with its Subsidiaries, if any)
organized by Company or Ball Aerospace and one or more third parties for the
purpose, among other things, of conducting the Aerospace Business regardless of
whether such Person is a subsidiary, a joint venture or a minority-owned Person;
provided that such Person shall not be a Controlled Subsidiary.

 

“Permitted Asset Disposition” means any sale, lease, transfer, conveyance or
other disposition (or series of related sales, leases, transfers or
dispositions) of all or any part of (i) an interest in shares of Capital Stock
of a Subsidiary of Company, (ii) any interest in any joint venture to which
Company or any Subsidiary is a party, or (iii) any other assets (each of (i),
(ii) or (iii) referred to for purposes of this definition as a “disposition”) by
Company or any of its Subsidiaries, so long as, after giving effect to such
sale, lease, transfer, conveyance or other disposition (or series of related
sales, leases, transfers or dispositions), Company shall be in compliance with
the financial covenant set forth in Article IX under the Revolving Credit
Agreement (calculated on a Pro Forma Basis) as of the end of the most recent
Test Period for which financial statements have been delivered to Administrative
Agent pursuant to Section 7.1.

 

“Permitted Call Spread Transaction” means any Permitted Convertible Bond Hedge
and any Permitted Warrant entered into on customary market terms and conditions.

 

“Permitted Convertible Bond Hedge” means any call or capped call option (or
substantively equivalent derivative transaction) on Company’s Common Stock
purchased by Company from an unaffiliated third party in an arm’s-length dealing
in connection with the issuance of its convertible debt securities.

 

“Permitted Covenant” means (i) any periodic reporting covenant, (ii) any
covenant restricting payments by Company with respect to any securities of
Company which are junior to the Permitted Preferred Stock, (iii) any covenant
the default of which can only result in an increase in the amount of any
redemption price, repayment amount, dividend rate or interest rate, (iv) any
covenant providing board observance rights with respect to Company’s board of
directors and (v) any other covenant that, when considered with all of the
covenants, taken as a

 

29

--------------------------------------------------------------------------------


 

whole, does not materially adversely affect the interests of the Lenders (as
reasonably determined by Administrative Agent).

 

“Permitted Debt Documents” means, collectively, the Senior Note Documents, the
Revolving Credit Facility Loan Documents, and any other documents evidencing,
guaranteeing or otherwise governing Permitted Refinancing Indebtedness in
respect thereof.

 

“Permitted Guarantee Obligations” means (i) Guarantee Obligations of Company or
any of its Subsidiaries of obligations of any Person under leases, supply
contracts and other contracts or warranties and indemnities, in each case, not
constituting Indebtedness of such Person, which have been or are undertaken or
made in the ordinary course of business by Company or any of its Subsidiaries
(including, without limitation, guarantees of leases and supply contracts
entered into in the ordinary course of business), (ii) Guarantee Obligations of
any Credit Party with respect to Indebtedness permitted under Section 8.2 (other
than clauses (b), (g) and (v) of such Section) of any other Credit Party,
provided that to the extent that such Indebtedness is subordinated to the
Obligations, such Guarantee Obligations shall also be subordinated to the
Obligations on similar subordination terms or otherwise on terms reasonably
acceptable to Administrative Agent, (iii) Guarantee Obligations of any
Subsidiary that is not a Credit Party with respect to Indebtedness permitted
under Section 8.2 of any Subsidiary that is not a Credit Party, (iv) Guarantee
Obligations with respect to surety, appeal, performance bonds and similar bonds
or statutory obligations incurred by Company or any of its Subsidiaries in the
ordinary course of business, (v) Guarantee Obligations of Company and any of its
Subsidiaries with respect to Indebtedness permitted under Section 8.2(v),
provided that in each case, such Guarantee Obligations shall rank no higher than
pari passu in right of payment with the Obligations, and (vi) additional
Guarantee Obligations which (other than Guarantee Obligations of Indebtedness
permitted under Section 8.2(b)) do not exceed the Dollar Equivalent of
$250,000,000 in the aggregate at any time.

 

“Permitted Liens” has the meaning assigned to that term in Section 8.1.

 

“Permitted Preferred Stock” means any preferred stock of Company (or any equity
security of Company that is convertible or exchangeable into any preferred stock
of Company), so long as the terms of any such preferred stock or equity security
of Company (i) do not provide any collateral security, (ii) do not provide any
guaranty or other support by Company or any Subsidiaries of Company, (iii) do
not contain any mandatory put, redemption, repayment, sinking fund or other
similar provision occurring before the third anniversary of the Effective Date,
(iv) do not require the cash payment of dividends or interest, (v) do not
contain any covenants other than any Permitted Covenant, (vi) do not grant the
holders thereof any voting rights except for (x) voting rights required to be
granted to such holders under applicable law, (y) limited customary voting
rights on fundamental matters such as mergers, consolidations, sales of
substantial assets, or liquidations involving Company and (z) other voting
rights to the extent not greater than or superior to those allocated to Common
Stock on a per share basis, and (vii) are otherwise reasonably satisfactory to
Administrative Agent.

 

30

--------------------------------------------------------------------------------


 

“Permitted Real Property Encumbrances” means (i) as to any particular real
property at any time, such easements, encroachments, covenants, rights of way,
subdivisions, parcelizations, minor defects, irregularities, encumbrances on
title (including leasehold title) or other similar charges or encumbrances which
do not materially detract from the value of such real property for the purpose
for which it is held by the owner thereof, (ii) municipal and zoning ordinances
and other land use or environmental regulations or restrictions, which are not
violated in any material respect by the existing improvements and the present
use made by the owner thereof of the premises, (iii) general real estate taxes
and assessments not yet due or as to which the grace period has not yet expired
(not to exceed 30 days) or the amount or validity of which are being contested
in good faith by appropriate proceedings diligently pursued, if adequate
provision for the payment of such taxes has been made on the books of such
Person to the extent required by GAAP or, in the case of a Foreign Subsidiary,
generally accepted accounting principles in effect from time to time in its
jurisdiction of organization and (iv) such other items to which Administrative
Agent may consent in its reasonable discretion.

 

“Permitted Refinancing Indebtedness” means a replacement, renewal, refinancing,
extension, defeasance, restructuring, refunding, repayment, amendment,
restatement, supplementation or other modification of any Indebtedness by the
Person that originally incurred such Indebtedness, provided that:

 

(i)             the principal amount of such Indebtedness plus, in the case of a
revolving facility or other undrawn letter of credit or term loan, the
unutilized commitments thereunder (as determined as of the date of the
incurrence of the Indebtedness in accordance with GAAP) does not exceed the
principal amount of the Indebtedness refinanced thereby on such date plus all
accrued interest and premiums and the amounts of all fees, expenses, penalties
(including prepayment penalties) and premiums incurred in connection with such
replacement, renewal, refinancing, extension, defeasance, restructuring,
refunding, repayment, amendment, restatement, supplementation or modification;

 

(ii)          the final maturity date of such Indebtedness shall be no earlier
than the final maturity date of the Indebtedness being replaced, renewed,
refinanced, extended, defeased, restructured, refunded, repaid, amended,
restated, supplemented or modified;

 

(iii)       the Weighted Average Life to Maturity of such Indebtedness is not
less than the Weighted Average Life to Maturity of the Indebtedness being
replaced, renewed, refinanced, extended, defeased, restructured, refunded,
repaid, amended, restated, supplemented or modified;

 

(iv)      except in connection with Permitted Refinancing Indebtedness of the
Senior Notes, the Existing Target Notes, the Existing Target Subordinated Debt
and the Revolving Credit Agreement, such Indebtedness is not guaranteed by any
Credit Party or any Subsidiary of any Credit Party except to the extent such
Person guaranteed such

 

31

--------------------------------------------------------------------------------


 

Indebtedness being replaced, renewed, refinanced, extended, defeased,
restructured, refunded, repaid, amended, restated, supplemented or modified;

 

(v)         such Indebtedness is not secured by any assets other than those
securing or required to secure such Indebtedness on the Effective Date (or, if
later, the date such Indebtedness was incurred, assumed or acquired), or in the
case of Indebtedness of the Target or any of its Subsidiaries, if the Target
Acquisition is consummated by way of a Scheme, on the Scheme Effective Date or
if the Target Acquisition is consummated by way of an Offer, the date on which
the Offer has become unconditional in all respects and Purchaser has become,
directly or indirectly, the legal and beneficial owner of at least 90% of the
Voting Securities of the Target; provided that in the case of any Indebtedness
that refinances or replaces in part the Indebtedness under the Revolving Credit
Agreement or this Agreement, such Indebtedness may be secured by the Capital
Stock of any direct or indirect Subsidiary of Company;

 

(vi)      in the case of other such Indebtedness the Dollar Equivalent amount
which is in excess of $75,000,000, the covenants, defaults and similar
non-economic provisions applicable to such Indebtedness, taken as a whole, are
not materially less favorable to the obligor thereon or to the Lenders than the
provisions contained in the original documentation for such Indebtedness or in
this Agreement and do not contravene in any material respect the provisions of
this Agreement and such Indebtedness is at the then prevailing market rates (it
being understood and agreed that this clause (vi) may be satisfied by the
delivery of a certificate by Company to Administrative Agent certifying that the
requirements of this clause (vi) have been satisfied); and

 

(vii)   in the case of Permitted Refinancing Indebtedness of the Senior Notes
unless such Indebtedness is Indebtedness under the Loan Documents, the scheduled
maturity date shall not be earlier than, nor shall any amortization commence,
prior to the date that is one year after the Bridge Loan Maturity Date.

 

“Permitted Warrant” means any call option, warrant or right to purchase (or
substantively equivalent derivative transaction) on Company’s Common Stock sold
by Company to an unaffiliated third party in an arm’s-length dealing
substantially concurrently with any purchase by Company of a related Permitted
Convertible Bond Hedge.

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

“Plan” means any plan described in Section 4021(a) of ERISA and not excluded
pursuant to Section 4021(b) thereof, which is or has, within the preceding six
years, been established or maintained, or to which contributions are being or
have been, within the preceding six years, made, by Company, any Subsidiary or
any ERISA Affiliates. For greater certainty, Plan does not include a Foreign
Pension Plan.

 

32

--------------------------------------------------------------------------------


 

“Plan Administrator” has the meaning assigned to the term “administrator” in
Section 3(16)(A) of ERISA.

 

“Plan Sponsor” has the meaning assigned to the term “plan sponsor” in
Section 3(16)(B) of ERISA.

 

“Premises”  means, at any time any real estate then owned, leased or operated by
Company or any of its Subsidiaries.

 

“Press Release” means the press release made pursuant to Rule 2.7 of the City
Code by or on behalf of Purchaser announcing a firm intention to proceed with an
Offer or, as the case may be, a Scheme.

 

“Pro Forma Basis” means, (a) with respect to the preparation of pro forma
financial statements for purposes of the tests set forth in the definition of
Permitted Acquisition and for any other purpose relating to a Permitted
Acquisition, pro forma on the basis that (i) any Indebtedness incurred or
assumed in connection with such Acquisition was incurred or assumed on the first
day of the applicable period, (ii) if such Indebtedness bears a floating
interest rate, such interest shall be paid over the pro forma period at the rate
in effect on the date of such Acquisition, and (iii) all income and expense
associated with the assets or entity acquired in connection with such
Acquisition (other than the fees, costs and expenses associated with the
consummation of such Acquisition) for the most recently ended four fiscal
quarter period for which such income and expense amounts are available shall be
treated as being earned or incurred by Company over the applicable period on a
pro forma basis without giving effect to any cost savings other than Pro Forma
Cost Savings, (b) with respect to the preparation of a pro forma financial
statement for any purpose relating to an Asset Disposition, pro forma on the
basis that (i) any Indebtedness prepaid out of the proceeds of such Asset
Disposition shall be deemed to have been prepaid as of the first day of the
applicable Test Period, and (ii) all income and expense (other than such
expenses as Company, in good faith, estimates will not be reduced or eliminated
as a consequence of such Asset Disposition) associated with the assets or entity
disposed of in connection with such Asset Disposition shall be deemed to have
been eliminated as of the first day of the applicable Test Period and (c) with
respect to the preparation of pro forma financial statements for any purpose
relating to an incurrence of Indebtedness or the payment of any Restricted
Payment, pro forma on the basis that (i) any Indebtedness incurred or assumed in
connection with such incurrence of Indebtedness or such payment was incurred or
assumed on the first day of the applicable period, (ii) if such incurrence of
Indebtedness bears a floating interest rate, such interest shall be paid over
the pro forma period at the rate in effect on the date of the incurrence of such
Indebtedness, and (iii) all income and expense associated with any Permitted
Acquisition consummated in connection with the incurrence of Indebtedness (other
than the fees, costs and expenses associated with the consummation of such
incurrence of Indebtedness) for the most recently ended four fiscal quarter
period for which such income and expense amounts are available shall be treated
as being earned or incurred by Company over the applicable period on a pro forma
basis without giving effect to any cost savings other than Pro Forma Cost
Savings.

 

33

--------------------------------------------------------------------------------


 

“Pro Forma Cost Savings” means with respect to any Permitted Acquisition, if
requested by Company pursuant to the succeeding sentence, the amount of
factually supportable and identifiable pro forma cost savings directly
attributable to operational efficiencies expected to be created by Company with
respect to such Permitted Acquisition which efficiencies can be reasonably
computed (based on the four (4) fiscal quarters immediately preceding the date
of such proposed acquisition) and are approved by Administrative Agent in its
reasonable discretion.  If Company desires to have, with respect to any
Permitted Acquisition, the amount of pro forma cost savings directly
attributable to the aforementioned operational efficiencies treated as part of
the term Pro Forma Cost Savings, then Company shall so notify Administrative
Agent and provide reasonable written detail with respect thereto not less than
five (5) Business Days prior to the proposed date of consummation of such
Permitted Acquisition.

 

“Pro Rata Share” means, when used with reference to any Lender, an amount equal
to the result obtained by multiplying such described aggregate or total amount
by a fraction the numerator of which shall be such Lender’s Commitment and the
denominator of which shall be the total Commitment of all Lenders or, if no
Commitments are then outstanding, such Lender’s aggregate outstanding Loans to
the total outstanding Loans hereunder.

 

“Purchaser” means Ball UK Acquisition Limited, a private company limited by
shares incorporated in England & Wales (registered number 9441371) and whose
registered office is at c/o Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40
Bank Street, Canary Wharf, London E14 5DS, United Kingdom, and any successor
entity or assignee thereof.

 

“Quarterly Payment Date” means the last Business Day of each March, June,
September and December of each year.

 

“Receivable(s)” means and includes all of Company’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of Company and its Subsidiaries to
payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guaranties with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

 

“Receivables Documents” means all documentation relating to any receivables
financing program providing for the sale of some or all Receivables Facility
Assets by Company and its Subsidiaries (whether or not to a Receivables
Subsidiary) in transactions purporting to be sales and shall include the
documents evidencing any Permitted Accounts Receivable Securitization and any
Receivables Factoring Facility.

 

“Receivables Facility Assets” means all Receivables (whether now existing or
arising in the future) of Company or any of its Subsidiaries, and any assets
related thereto, including without limitation (i) all collateral given by the
respective account debtor or on its behalf (but not by Company or any of its
Subsidiaries) securing such Receivables, (ii) all contracts and all guarantees
(but not by Company or any of its Subsidiaries) or other obligations

 

34

--------------------------------------------------------------------------------


 

directly related to such Receivables, (iii) other related assets including those
set forth in the Receivables Documents, and (iv) proceeds of all of the
foregoing.

 

“Receivables Facility Attributable Debt” means at any date of determination
thereof in connection with the Receivables Documents, the aggregate Dollar
Equivalent of the net outstanding amount theretofore paid, directly or
indirectly, by a funding source to a receivables subsidiary (including, without
limitation, Company or any Subsidiary in connection with sales permitted
pursuant to Section 8.4(d)(ii)) in respect of the Receivables Facility Assets
sold, conveyed, contributed or transferred or pledged in connection with such
documents (it being the intent of the parties that the amount of Receivables
Facility Attributable Debt at any time outstanding approximate as closely as
possible the principal amount of Indebtedness which would be outstanding at such
time under the Receivables Documents, if the same were structured as a secured
lending agreement rather than an agreement providing for the sale, conveyance,
contribution to capital, transfer or pledge of such Receivables Facility Assets
or interests therein).

 

“Receivables Factoring Facility” means a non-recourse sale of receivables by
Company or any of its Subsidiaries directly or indirectly to another Person,
including in connection with supply chain financing facilities.

 

“Receivables Subsidiary” means a special purpose, bankruptcy remote Wholly-Owned
Subsidiary of Company which has been or may be formed for the sole and exclusive
purpose of engaging in activities in connection with the purchase, sale and
financing of Receivables in connection with and pursuant to a Permitted Accounts
Receivable Securitization; provided, however, that if the law of a jurisdiction
in which Company proposes to create a Receivables Subsidiary does not provide
for the creation of a bankruptcy remote entity that is acceptable to Company or
requires the formation of one or more additional entities (whether or not
Subsidiaries of Company), Administrative Agent may in its reasonable discretion
permit Company to form such other type of entity in such jurisdiction to serve
as a Receivables Subsidiary as is necessary or customary for similar
transactions in such jurisdiction.

 

“Receiving Agent” means the receiving agent appointed pursuant to the Receiving
Agent Letter.

 

“Receiving Agent Letter” means, in the case of an Offer, a letter relating to
the appointment of a receiving agent in respect of that Offer in form and
substance reasonably satisfactory to Administrative Agent.

 

“Register” has the meaning assigned to that term in Section 12.14.

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor provision to all or a portion thereof establishing reserve
requirements.

 

35

--------------------------------------------------------------------------------


 

“Related Fund” means, with respect to any Lender which is a Fund, any other Fund
that is administered or managed by the same investment advisor of such Lender or
by an Affiliate of such investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, dumping, injection, deposit, disposal, discharge, dispersal, escape,
leaching or migration into the environment or into or out of any property of
Company or its Subsidiaries, or at any other location, including any location to
which Company or any Subsidiary has transported or arranged for the
transportation of any Hazardous Material, including the movement of Hazardous
Materials through or in the air, soil, surface water or groundwater of Company
or its Subsidiaries or at any other location, including any location to which
Company or any Subsidiary has transported or arranged for the transportation of
any Hazardous Material.

 

“Remedial Action” means actions legally required to (i) clean up, remove or
treat Hazardous Materials in the environment or (ii) perform pre-response or
post-response studies and investigations and post-response monitoring and care
or any other studies, reports or investigations relating to Hazardous Materials.

 

“Replaced Lender” has the meaning assigned to that term in Section 3.7.

 

“Replacement Lender” has the meaning assigned to that term in Section 3.7.

 

“Replacement Senior Note Financing” means the issuance of new senior notes in a
“144A” or other private placement or registered offering, the proceeds of which
pays all or a portion of the redemption price of the Designated Existing Notes
and/or all of the Revolving Credit Facility Loans which were used to pay all or
a portion of the redemption price of the Designated Existing Notes; provided
that to the extent that the Net Proceeds of such senior notes exceeds the sum of
$250,000,000 plus (x) the redemption price of the Designated Existing Notes that
is paid or (y) Revolving Credit Facility Loans (the proceeds of which were
applied to refinance or redeem the Designated Existing Notes) that are repaid,
in each case, with the Net Proceeds of such senior notes, plus the premiums,
fees and expenses in connection therewith, such greater amount shall be used to
either (i) prepay any Bridge Loans that are outstanding or (ii) if there are no
Bridge Loans outstanding at such time, reduce the Commitments in accordance
with, and to the extent permitted by, Sections 4.4(b) and 4.4(d).

 

“Replacement Target Note Financing” means the issuance of new senior notes in a
“144A” or other private placement or registered offering, the proceeds of which
pays all or a portion of the redemption price of the Existing Target Notes or
all of the Revolving Credit Facility Loans which were used to pay all or a
portion of the redemption price of the Existing Target Notes.

 

“Reportable Event” means a “reportable event” described in Section 4043(c) of
ERISA or in the regulations thereunder with respect to a Plan, excluding any
event for which the thirty (30) day notice requirement has been waived.

 

36

--------------------------------------------------------------------------------


 

“Required Lenders” means Non-Defaulting Lenders the sum of whose Commitments
(or, if after the Commitments have been terminated, outstanding Loans),
constitute greater than 50% of the sum of the total Commitments less the
aggregate Commitments (or, if after the Commitments have been terminated, the
total outstanding Loans) of Non-Defaulting Lenders.

 

“Requirement of Law” means, as to any Person, any law (including common law),
treaty, rule or regulation or judgment, decree, determination or award of an
arbitrator or a court or other Governmental Authority, including without
limitation, any Environmental Law, in each case imposing a legal obligation or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Responsible Officer” means any of the Chairman or Vice Chairman of the Board of
Directors, the President, any Executive Vice President, any Senior Vice
President, the Chief Financial Officer, any Vice President or the Treasurer of
Company or, if applicable, any Subsidiary.

 

“Restricted Investment” means any Investment other than an Investment permitted
by Section 8.7 (other than clause (j) thereof).

 

“Restricted Party” means a Person that is:

 

(i)                                     listed on, or owned (meaning 50% or
greater ownership interest) or controlled by a person listed on any Sanctions
List;

 

(ii)                                  located in, incorporated under the laws
of, or owned (meaning 50% or greater ownership interest) or controlled by a
person located in or organized under the laws of, a country that is the target
of comprehensive country-wide or territory wide Sanctions (currently the Crimea
Region, Iran, Cuba, Sudan, Syria, and North Korea); or

 

(iii)                               otherwise a target of Sanctions (“target of
Sanctions” signifying a person with whom a U.S. Person or other national of a
Sanctions Authority would be prohibited or restricted by law from engaging in
trade, business or other activities).

 

“Restricted Payment” has the meaning assigned to that term in Section 8.5.

 

“Returns” has the meaning assigned to that term in Section 6.9.

 

“Revolving Credit Agreement” means the Credit Agreement, dated as of the date
hereof, among Company, the lenders from time to time party thereto and Deutsche
Bank AG New York Branch, as administrative agent and as collateral agent, as the
same may be amended, restated, supplemented, modified, replaced or refinanced
from time to time.

 

“Revolving Credit Facility Loan Documents” means the “Loan Documents” under and
as defined in the Revolving Credit Agreement.

 

37

--------------------------------------------------------------------------------


 

“Revolving Credit Facility Loans” means the “Loans” made under and as defined in
the Revolving Credit Agreement.

 

“Revolving Credit Agreement Refinancing” has the meaning assigned to that term
in Section 8.1(q).

 

“Rollover Amendment” has the meaning assigned to that term in Section 2.1(d).

 

“Rollover Conversion” has the meaning assigned to that term in Section 2.1(b).

 

“Rollover Loan Maturity Date” means the seventh anniversary of the Bridge Loan
Maturity Date.

 

“Rollover Loans” has the meaning assigned to that term in Section 2.1(b).

 

“Rollover Note” has the meaning assigned to that term in Section 2.2(a)(2).

 

“S&P” means Standard & Poor’s Rating Service, a division of McGraw-Hill
Financial, Inc., or any successor to the rating agency business thereof.

 

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter lease, or repurchase under an extended
purchase contract, conditional sale or other title retention agreement, the same
or similar property.

 

“Sanctions Laws and Regulations” means the economic sanctions laws, regulations
or restrictive measures administered, enacted, or enforced by:  (i) the United
States government, including but not limited to, the Executive Order, the
Patriot Act, the U.S. International Emergency Economic Powers Act (50 U.S.C. §§
1701 et seq.), the U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et
seq.), the U.S. United Nations Participation Act, the U.S. Syria Accountability
and Lebanese Sovereignty Act, the U.S. Comprehensive Iran Sanctions,
Accountability, and Divestment Act of 2010 or the Iran Sanctions Act,
Section 1245 of the National Defense Authorization Act of 2012, The Iran Freedom
and Counter-Proliferation Act of 2012, the Iran Threat Reduction and Syria Human
Rights Act of 2012, all as amended,  any of the foreign assets control
regulations (including but not limited to 31 C.F.R., Subtitle B, Chapter V, as
amended), or the U.S. Export Administration Act, the U.S. Export Administration
Regulations, or the International Traffic in Arms Regulations; (ii) the United
Nations; (iii) the European Union; (iv) the United Kingdom; or (v) the
respective governmental institutions and agencies of any of the foregoing,
including without limitation, OFAC, the United States Department of State,  her
Majesty’s Treasury (“HMT”) or the United Nations Security Council (“UNSC”)
(together the “Sanctions Authorities”).

 

“Sanctions List” means the Annex to the Executive Order, the Specially
Designated Nationals and Blocked Persons List (“SDN List”) maintained by OFAC,
the Consolidated List of Financial Sanctions Targets and the Investment Ban List
maintained by

 

38

--------------------------------------------------------------------------------


 

HMT, or any similar list maintained by, or public announcement of Sanctions
designation made by, any of the Sanctions Authorities.

 

“Scheme” means a scheme of arrangement effected pursuant to Part 26 of the
Companies Act under which the Target Shares will be cancelled (or transferred)
and Purchaser will become the holder of new shares issued in place of such
cancelled Target Shares (or, as the case may be, the holder of such transferred
Target Shares).

 

“Scheme Circular” means a circular dispatched by the Target to holders of the
Target Shares setting out in full the terms and conditions of a Scheme and
convening a General Meeting and a Court Meeting, as such document may be amended
from time to time in accordance with the City Code and/or the requirements of
the Takeover Panel and, in each case, in accordance with Section 8.15.

 

“Scheme Court Order” means the order of the Court sanctioning the Scheme.

 

“Scheme Effective Date” means the date on which a copy of the court order
sanctioning the Scheme is duly filed on behalf of the Target with the Registrar
of Companies in accordance with Section 899 of the Companies Act.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Demand” has the meaning assigned to that term in Section 7.15(b).

 

“Senior Bridge Refinancing Notes” means any senior notes issued by Company for
the purposes of refinancing its Loans under this Agreement (or replacing any
undrawn Commitments hereunder).

 

“Senior Note (2020) Documents” means the Senior Notes (2020), the Senior Note
(2020) Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (2020).

 

“Senior Note (2020) Indenture” means that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon Trust Company,
N.A. (f/k/a) The Bank of New York Trust Company, N.A., as Trustee, as
supplemented by that certain fourth supplemental indenture, dated as of
March 22, 2010, among Company, the Subsidiaries of Company party thereto and the
Trustee, as further amended, supplemented, restated or otherwise modified in
accordance with the terms hereof.

 

39

--------------------------------------------------------------------------------


 

“Senior Note (2021) Documents” means the Senior Notes (2021), the Senior Note
(2021) Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (2021).

 

“Senior Note (2021) Indenture” means that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon Trust Company,
N.A. (f/k/a) The Bank of New York Trust Company, N.A., as Trustee, as
supplemented by that certain fifth supplemental indenture, dated as of
November 18, 2010, among Company, the Subsidiaries of Company party thereto and
the Trustee, as further amended, supplemented, restated or otherwise modified in
accordance with the terms hereof.

 

“Senior Note (2022) Documents” means the Senior Notes (2022), the Senior Note
(2022) Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (2022).

 

“Senior Note (2022) Indenture” means that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon Trust Company,
N.A. (f/k/a The Bank of New York Trust Company, N.A.), as Trustee, as
supplemented by that certain seventh supplemental indenture, dated as of
March 9, 2012, among Company, the Subsidiaries of Company party thereto and the
Trustee, as further amended, supplemented, restated or otherwise modified in
accordance with the terms thereof.

 

“Senior Note (2023) Documents” means the Senior Notes (2023), the Senior Note
(2023) Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (2023).

 

“Senior Note (2023) Indenture” means that certain Indenture dated as of
March 27, 2006, between Company and The Bank of New York Mellon Trust Company,
N.A. (f/k/a The Bank of New York Trust Company, N.A.), as Trustee, as
supplemented by that certain eighth supplemental indenture, dated as of May 16,
2013, among Company, the Subsidiaries of Company party thereto and the Trustee,
as further amended, supplemented, restated or otherwise modified in accordance
with the terms thereof.

 

“Senior Note Documents” means, collectively, the Senior Note (2020) Documents,
the Senior Note (2021) Documents, the Senior Note (2022) Documents and the
Senior Note (2023) Documents.

 

“Senior Note Indentures” means, collectively, the Senior Note (2020) Indenture,
the Senior Note (2021) Indenture, the Senior Note (2022) Indenture and the
Senior Note (2023) Indenture.

 

“Senior Notes” means, collectively, the Senior Notes (2022) and the Senior Notes
(2023).

 

“Senior Notes (2020)” has the meaning assigned to that term in the definition of
Designated Existing Notes.

 

40

--------------------------------------------------------------------------------


 

“Senior Notes (2021)” has the meaning assigned to that term in the definition of
Designated Existing Notes.

 

“Senior Notes (2022)” means those certain 5% Senior Notes due March 15, 2022,
issued by Company in the aggregate principal amount of $750 million pursuant to
the Senior Note (2022) Indenture, which term shall include and shall constitute
the notes issued in exchange therefor as contemplated by the Senior Note (2022)
Indenture.

 

“Senior Notes (2023)”  means those certain 4% Senior Notes due November 15,
2023, issued by Company in the aggregate principal amount of $1 billion pursuant
to the Senior Note (2023) Indenture, which term shall include and shall
constitute the notes issued in exchange therefor as contemplated by the Senior
Notes (2023) Indenture.

 

“Shareholder Rights Plan” means the Shareholder Rights Plan adopted by Company
on July 21, 2006, pursuant to which holders of Company’s Common Stock receive
contingent rights to purchase a fractional share of Series A Junior
Participating Preferred Stock (as defined therein) and to acquire additional
shares of Common Stock, and any substantially similar successor or replacement
shareholder rights plan adopted by the Board of Directors of Company.

 

“Spot Rate” for a currency means the rate determined by Administrative Agent to
be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that Administrative Agent may obtain such spot
rate from another financial institution designated by Administrative Agent if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency.

 

“Sterling” or “£” means the lawful currency of the United Kingdom.

 

“Sterling Equivalent” means, at any time, (a) as to any amount denominated in
Sterling, the amount thereof at such time and (b) as to any amount denominated
in any other currency, the equivalent amount in Sterling as determined by
Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of Sterling with such other currency at the time set forth in
Section 1.2(c).

 

“Subsidiary” of any Person means any corporation, partnership (limited or
general), limited liability company, trust or other entity of which a majority
of the stock (or equivalent ownership or equity interest) having voting power to
elect a majority of the board of directors (if a corporation) or to select the
trustee or equivalent managing body or controlling interest, shall, at the time
such reference becomes operative, be directly or indirectly owned or controlled
by such Person or one or more of the other subsidiaries of such Person or any
combination thereof.  Neither Latapack-Ball Embalagens Ltda nor Rocky Mountain
Metal Container LLC will be deemed to be a Subsidiary of Company for purposes of
the Loan

 

41

--------------------------------------------------------------------------------


 

Documents, unless, in each case, (x) it otherwise meets the requirements of this
definition and (y) it is designated as a “Subsidiary” by Company in a written
notice to Administrative Agent.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement (a) shall refer to a
Subsidiary or Subsidiaries of Company and (b) shall not include any Unrestricted
Entity.

 

“Subsidiary Guaranty” has the meaning assigned to that term in
Section 5.1(a)(ii).

 

“Swiss Franc” means the lawful currency of Switzerland.

 

“Syndication & Fee Letter” means that certain Syndication & Fee Letter, dated as
of the date hereof, among Company, Administrative Agent and the Lead Arrangers
and their respective affiliates party thereto.

 

“Takeover Panel” means the United Kingdom Panel on Takeovers and Mergers.

 

“Target” means  Rexam PLC, a company incorporated in England and Wales
(registered number 00191285) and whose registered office is at 4 Millbank,
London SW1P 3XR, United Kingdom.

 

“Target Acquisition” means the acquisition of Target Shares by Purchaser
pursuant to a Scheme or an Offer.

 

“Target Group” means the Target and its Subsidiaries.

 

“Target Notes Refinancing” means the repurchase of all or a portion of the
Existing Target Notes following the Target Acquisition, together with the
payment of all fees and other amounts owing thereon or resulting from such
repurchase.

 

“Target Shares” means the ordinary shares of the Target, the subject of an Offer
or, as the case may be, a Scheme.

 

“Tax Sharing Agreements” means all tax sharing, disaffiliation tax allocation
and other similar agreements entered into by Company or its Subsidiaries on or
before the date of this Agreement.

 

“Taxes” means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings imposed by any Governmental
Authority, and any and all liabilities (including interest and penalties and
other additions to taxes) with respect to the foregoing, but excluding Excluded
Taxes.

 

“Termination Event” means the occurrence of any of the following: (a) a
Reportable Event, or (b) the withdrawal of any Credit Party or any ERISA
Affiliate from a Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Plan, the filing of a notice of intent to terminate a Plan or a

 

42

--------------------------------------------------------------------------------


 

Foreign Pension Plan or the treatment of a Plan or Foreign Pension Plan
amendment as a termination, under Section 4041 of ERISA or similar foreign laws,
if the plan assets are not sufficient to pay all plan liabilities, or (d) the
institution of proceedings to terminate, or the appointment of a trustee with
respect to, any Plan or Foreign Pension Plan by the PBGC or similar foreign
governmental authority, or (e) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (f) the imposition of a
Lien pursuant to Section 430(k) of the Code or Section 303 of ERISA, or (g) the
determination that any Plan or Multiemployer Plan is considered an at-risk plan
or plan in endangered or critical status within the meaning of Sections 430, 431
or 432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan or Foreign Pension Plan if withdrawal liability is asserted
by such plan, or (i) any event or condition which results in the reorganization
or insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or
(j) any event or condition which results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA, or (k) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.

 

“Test Period” means the four consecutive Fiscal Quarters of Company then last
ended.

 

“Total Cap” means 7.0% per annum.

 

“Transaction” means, collectively, (i) the execution, delivery and performance
by the Credit Parties of this Agreement and the other Loan Documents, (ii) the
acquisition of Target Shares to be acquired pursuant to an Offer or a Scheme, as
applicable, and (iii) the payment of the related fees and expenses incurred in
connection with the consummation of the foregoing.

 

“Transaction Documents” means the Loan Documents, the Press Release, any Offer
Document and any Scheme Circular and any other document or announcement issued
by or on behalf of Company and/or Purchaser pursuant to the City Code.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
relevant jurisdiction.

 

“Uncommitted Short Term Lines of Credit” means overdraft facilities, lines of
credit or similar facilities providing for uncommitted advances to a Foreign
Subsidiary, a Domestic Subsidiary or Company; provided that no Indebtedness
incurred thereunder remains outstanding for more than one year and no Subsidiary
grants any Lien (other than Customary Permitted Liens) to secure such
Indebtedness.

 

“Unmatured Event of Default” means an event, act or occurrence which with the
giving of notice or the lapse of time (or both) would become an Event of
Default.

 

43

--------------------------------------------------------------------------------


 

“Unrestricted Entity” means (i) prior to a redesignation by Company pursuant to
Section 12.23, each Person set forth on Schedule 1.1(e) hereto, (ii) prior to a
redesignation by Company pursuant to Section 12.23, each Person from time to
time designated as an Unrestricted Entity by Company pursuant to a notice signed
by a Responsible Officer identifying such Person to be designated as an
Unrestricted Entity so long as immediately before and immediately after the
effectiveness of such designation, no Unmatured Event of Default or Event of
Default exists or will exist (including, without limitation, the permissibility
of any Investment, Indebtedness, Liens or other obligations existing at such
Subsidiaries) and (iii) each successor of the foregoing; provided that so long
as the Revolving Credit Agreement is in effect, no Person may be an Unrestricted
Entity under this Agreement that is not an Unrestricted Entity under the
Revolving Credit Agreement.

 

“Voting Securities” means any class of Capital Stock of a Person pursuant to
which the holders thereof have, at the time of determination, the general voting
power under ordinary circumstances to vote for the election of directors,
managers, trustees or general partners of such Person (irrespective of whether
or not at the time any other class or classes will have or might have voting
power by reason of the happening of any contingency).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (x) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof by (y) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment.

 

“Wholly-Owned Domestic Subsidiary” means a Domestic Subsidiary that is a
Wholly-Owned Subsidiary.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, all of the outstanding shares of capital stock of which (other than
qualifying shares required to be owned by directors) are at the time owned
directly or indirectly by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person.

 

“written” or “in writing” means any form of written communication or a
communication by means of telecopier device or other electronic image scan
transmission (e.g., “pdf” via email).

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”  The
words “herein,” “hereof” and words of similar import as used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision in
this Agreement.  References to “Articles”, “Sections”, “paragraphs”, “Exhibits”
and “Schedules” in this Agreement shall refer to Articles, Sections, paragraphs,
Exhibits and Schedules of this

 

44

--------------------------------------------------------------------------------


 

Agreement unless otherwise expressly provided; references to Persons include
their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
persons; and all references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations.  Unless
otherwise expressly provided herein, references to constitutive and
Organizational Documents and to agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document.

 

1.2                               Accounting Terms; Financial Statements.

 

(a)                       Except as otherwise expressly provided herein, all
accounting terms used herein but not expressly defined in this Agreement and all
computations and determinations for purposes of determining compliance with the
financial requirements of this Agreement shall have the respective meanings
given to them or shall be made in accordance with GAAP.  The financial
statements required to be delivered pursuant to Section 7.1 shall be prepared in
accordance with GAAP in the United States of America as in effect on the
respective dates of their preparation.  Unless otherwise provided for herein,
wherever any computation is to be made with respect to any Person and its
Subsidiaries, such computation shall be made so as to exclude all items of
income, assets and liabilities attributable to any Person which is not a
Subsidiary of such Person.  For purposes of the financial terms set forth
herein, whenever a reference is made to a determination which is required to be
made on a consolidated basis (whether in accordance with GAAP or otherwise) for
Company and its Subsidiaries, such determination shall be made as if all
Unrestricted Entities were wholly-owned by a Person not an Affiliate of
Company.  In the event that any changes in generally accepted accounting
principles in the U.S. occur after the date of this Agreement or the application
thereof from that used in the preparation of the financial statements referred
to in Section 6.5(a) hereof occur after the Effective Date and such changes or
such application result in a material variation in the method of calculation of
terms of this Agreement, then Company, Administrative Agent and the Lenders
agree to enter into and diligently pursue negotiations in good faith in order to
amend such provisions of this Agreement so as to equitably reflect such changes
so that the criteria for evaluating Company’s financial condition will be the
same after such changes as if such changes had not occurred; provided that until
so amended, such terms of this Agreement shall continue to be calculated in
accordance with GAAP as in effect and applied immediately before such change
shall have become effective. Notwithstanding anything to the contrary above or
in the definitions of Capitalized Lease, Capitalized Lease Obligations or
Consolidated Interest Expense, in the event of a change under GAAP (or the
application thereof) requiring all or certain operating leases to be
capitalized, only those leases that would result in a Capitalized Lease or
Capitalized Lease Obligations on the Effective Date (assuming for purposes
hereof that they were in existence on the Effective Date and applying GAAP as in
effect on such date) hereunder shall be considered Capitalized Leases or
Capitalized Lease Obligations hereunder and all calculations and deliverables
under this Agreement or any other Loan Document shall be made in accordance
therewith.

 

45

--------------------------------------------------------------------------------


 

(b)                       [Reserved].

 

(c)                        For purposes of the limitations, levels and baskets
in Articles IV, VII, VIII and X stated in Dollars, non-Dollar currencies will be
converted into Dollars at the time of incurrence or receipt, as the case may be,
using the methodology set forth in the definition of “Dollar Equivalent”. For
purposes of the limitations, levels and baskets in Section 2.8 and Article IV
stated in Sterling, non-Sterling currencies will be converted into Sterling at
the time of incurrence or receipt, as the case may be, using the methodology set
forth in the definition of “Sterling Equivalent”.

 

1.3                               [Reserved].

 

1.4                               Timing of Performance.  When the performance
of any covenant or duty is stated to be required on a day which is not a
Business Day, the date of such performance shall be extended to the immediately
succeeding Business Day.

 

ARTICLE II

 

AMOUNT AND TERMS OF LOANS AND COMMITMENTS

 

2.1                               The Loans.

 

(a)                       Bridge Loans.   Subject to the terms and conditions
set forth herein and in reliance upon the representations and warranties set
forth herein, each Lender severally, and not jointly, agrees to make loans in
Sterling to Company from time to time during the Certain Funds Period, in an
amount not to exceed its Pro Rata Share of the total Commitments of the Lenders
(each such Loan by any Lender, a “Bridge Loan” and collectively, the “Bridge
Loans”).  All Bridge Loans comprising the same Borrowing hereunder shall be made
by the Lenders simultaneously and in proportion to their respective Commitments.
Amounts borrowed under this Section 2.1(a) and repaid or prepaid may not be
reborrowed.

 

(b)                       Rollover Loans.  Each of Company and each Lender
severally agrees that if the Bridge Loans have not been repaid in full by the
latest time specified for payment in Section 4.6(b) on the Bridge Loan Maturity
Date, then the outstanding principal amount of each Lender’s Bridge Loan shall,
immediately after such latest specified time for payment, automatically be
converted (a “Rollover Conversion”) into a loan (individually, a “Rollover Loan”
and, collectively, the “Rollover Loans”) to Company on the Bridge Loan Maturity
Date in a Sterling for Dollar or a Sterling for Euro exchange (at the option of
such Lender) in an aggregate principal amount equal to the then outstanding
principal amount of such Lender’s Bridge Loans, in each case, as applicable,
based on the Exchange Rate at the close of business on the Business Day prior to
the Rollover Conversion.  It is understood and agreed that the Bridge Loans that
are converted into Rollover Loans constitute the same Indebtedness as such
Bridge Loans so converted and that no novation shall be effected by any such
conversion. Upon such Rollover Conversion, the Conversion Fee shall be due and
payable.

 

46

--------------------------------------------------------------------------------


 

(c)                        Records. Upon conversion of the Bridge Loans into
Rollover Loans, Administrative Agent and each Lender shall cancel on its records
or in the Register, as applicable, a principal amount of the Bridge Loans held
by such Lender corresponding to the principal amount of Rollover Loans issued by
such Lender, which corresponding principal amount of Bridge Loans shall be
satisfied by the conversion of such Bridge Loans into Rollover Loans in
accordance with Section 2.1(b). Amounts repaid in respect of Rollover Loans may
not be reborrowed.

 

(d)                       Amendments Upon Rollover Conversion. Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, on the
date of the Rollover Conversion, (i) the affirmative covenants set forth in
Article 7, the negative covenants set forth in Article 8, and events of default
set forth in Article 10 shall be amended so that such affirmative and negative
covenants and events of default are substantially the same (as reasonably
determined by Company and Administrative Agent) as those set forth in the Senior
Notes (2023) Indenture and (ii) the mandatory prepayment provisions set forth in
Article 4 shall be amended to delete all mandatory prepayments described therein
and to replace such mandatory prepayment provisions with a mandatory offer to
purchase upon a “Change of Control”, on substantially the same terms (as
reasonably determined by Company and Administrative Agent) as those set forth in
the Senior Notes (2023) Indenture, such amendments to be effective on the date
of the Rollover Conversion. Company and Administrative Agent shall enter into an
amendment reflecting the foregoing on or before the date of such Rollover
Conversion (the “Rollover Amendment”).

 

2.2                               Notes.

 

(a)                       Evidence of Indebtedness.  At the request of any
Lender, Company’s obligation to pay the principal of and interest on all the
Loans made to it by such Lender shall be evidenced, (1) if Bridge Loans, by a
promissory note (each, a “Bridge Note” and, collectively, the “Bridge Notes”)
duly executed and delivered by Company substantially in the form of
Exhibit 2.2(a)(1) hereto, with blanks appropriately completed in conformity
herewith, and (2) if Rollover Loans, by a promissory note (each, a “Rollover
Note” and, collectively, the “Rollover Notes”) duly executed and delivered by
Company substantially in the form of Exhibit 2.2(a)(2) hereto, with blanks
appropriately completed in conformity herewith.

 

(b)                       Notation of Payments.  Each Lender will note on its
internal records the amount of each Loan made by it and each payment in respect
thereof and will, prior to any transfer of any of its Notes, endorse on the
reverse side thereof the outstanding principal amount of Loans evidenced
thereby.  Failure to make any such notation shall not affect Company’s or any
Guarantor’s obligations hereunder or under the other applicable Loan Documents
in respect of such Loans.

 

2.3                               Maximum Number of Eurocurrency Loans.  Unless
approved by Administrative Agent in its reasonable discretion, at no time shall
there be outstanding more than twelve Interest Periods of Eurocurrency Loans.

 

47

--------------------------------------------------------------------------------


 

2.4                               [Reserved].

 

2.5                               Notice of Borrowing.  Whenever Company desires
to make a Borrowing of a Bridge Loan hereunder, Company shall deliver a written
notice (or telephonic notice promptly confirmed in writing) of borrowing
substantially in the form of Exhibit 2.5 hereto (each, a “Notice of Borrowing”)
to Administrative Agent at its Notice Address at least three Business Days
before the anticipated Funding Date of any such Bridge Loan, given not later
than 11:00 a.m. (London time); provided, however, that a Notice of Borrowing
may, at the discretion of Administrative Agent, be delivered later than the time
specified above.  Each Notice of Borrowing shall be irrevocable, shall be deemed
a representation by Company that all conditions precedent to such Borrowing have
been satisfied and shall specify (i) the aggregate principal amount of the
Bridge Loans to be made, (ii) the date of the Borrowing (which shall be a
Business Day) and (iii) the Interest Period to be applicable thereto (provided
that if Company shall have failed to specify the Interest Period of such Bridge
Loans (and shall not have promptly responded to Administrative Agent’s request
for such information), Company shall be deemed to have requested an Interest
Period of one month).  Administrative Agent shall as promptly as practicable
give each Lender written or telephonic notice (promptly confirmed in writing) of
each proposed Borrowing, of such Lender’s Pro Rata Share thereof and of the
other matters covered by the Notice of Borrowing.  Without in any way limiting
Company and Company’s obligation to confirm in writing any telephonic notice,
Administrative Agent may act without liability upon the basis of telephonic
notice believed by Administrative Agent in good faith to be from a Responsible
Officer of Company prior to receipt of written confirmation.  Administrative
Agent’s records shall, absent manifest error, be final, conclusive and binding
on Company with respect to evidence of the time and terms of such telephonic
Notice of Borrowing.

 

2.6                               Continuation.  Company may elect at the end of
any Interest Period with respect thereto, to continue Bridge Loans for an
additional Interest Period.  Each continuation of Bridge Loans shall be
allocated among the Bridge Loans of the Lenders in accordance with their
respective Pro Rata Shares.  Each such election shall be in substantially the
form of Exhibit 2.6 hereto (a “Notice of Continuation”) and shall be made by
giving Administrative Agent at least three Business Days’ prior written notice
thereof to the Notice Address given not later than 1:00 p.m. (New York City
time) specifying (i) the amount and type of continuation and (ii) the Interest
Period therefor. If, within the time period required under the terms of this
Section 2.6, Administrative Agent does not receive a Notice of Continuation from
Company containing a permitted election to continue any Bridge Loans for an
additional Interest Period, then, upon the expiration of the Interest Period
therefor, such Bridge Loans will be automatically continued with an Interest
Period of one month.  Each Notice of Continuation shall be irrevocable.

 

2.7                               Disbursement of Funds.  No later than
12:00 p.m. (London time) on the date specified in each Notice of Borrowing, each
Lender will make available its Pro Rata Share of Bridge Loans requested to be
made on such date in immediately available funds, at the Payment Office and
Administrative Agent will make available to Company at its Payment Office the
aggregate of the amounts so made available by the Lenders not later than
2:00 p.m. (London time).  Unless Administrative Agent shall have been notified
by any Lender at least one Business Day prior to the date of Borrowing that such
Lender does not intend to make available to

 

48

--------------------------------------------------------------------------------


 

Administrative Agent such Lender’s portion of the Bridge Loans to be made on
such date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such date of Borrowing and Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to Company a corresponding amount.  If such corresponding amount is
not in fact made available to Administrative Agent by such Lender on the date of
Borrowing, Administrative Agent shall be entitled to recover such corresponding
amount on demand from such Lender.  If such Lender does not pay such
corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify Company and, if so notified, Company
shall immediately pay such corresponding amount to Administrative Agent. 
Administrative Agent shall also be entitled to recover from Company interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by Administrative Agent to Company to
the date such corresponding amount is recovered by Administrative Agent, at a
rate per annum equal to the rate for Eurocurrency Loans applicable during the
period in question; provided, however, that any interest paid to Administrative
Agent in respect of such corresponding amount shall be credited against interest
payable by Company to such Lender under Section 3.1 in respect of such
corresponding amount.  Any amount due hereunder to Administrative Agent from any
Lender which is not paid when due shall bear interest payable by such Lender,
from the date due until the date paid, at Administrative Agent’s cost of funds
for the first three days after the date such amount is due and thereafter at
such cost of funds rate plus 1%, together with Administrative Agent’s standard
interbank processing fee.  Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Loans and any other
amounts due to it hereunder first to Administrative Agent to fund any
outstanding Loans made available on behalf of such Lender by Administrative
Agent pursuant to this Section 2.7 until such Loans have been funded (as a
result of such assignment or otherwise) and then to fund Loans of all Lenders
other than such Lender until each Lender has outstanding Loans equal to its Pro
Rata Share of all Loans (as a result of such assignment or otherwise).  Such
Lender shall not have recourse against Company with respect to any amounts paid
to Administrative Agent or any Lender with respect to the preceding sentence,
provided that such Lender shall have full recourse against Company to the extent
of the amount of such Loans it has so been deemed to have made.  Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights which Company may have against
the Lender as a result of any failure to fund or other default by such Lender
hereunder.

 

2.8                               Exchange Notes.

 

(a)                       Subject to satisfaction of the provisions of this
Section 2.8 and in reliance upon the representations and warranties of Company
herein set forth, at any time after the date of the Rollover Conversion (each,
an “Exchange Date”), at the option of the applicable Lender, the Rollover Loans
of such Lender may be exchanged for exchange notes (individually, an “Exchange
Note” and collectively, the “Exchange Notes”) in a Sterling for Dollar or a
Sterling for Euro exchange at par value for an equal principal amount of all or
a portion of its outstanding Rollover Loans hereunder, in each case, based on
the Exchange Rate at the close of business on the Business Day prior to the
Exchange Date; provided, however, that (i) such Lender’s Rollover Loans shall
only be exchanged for Exchange Notes hereunder following the

 

49

--------------------------------------------------------------------------------


 

occurrence of an Exchange Trigger Event, (ii) Administrative Agent shall provide
Company and the Lenders written notice of the occurrence of an Exchange Trigger
Event (an “Exchange Trigger Event Notice”) five days (ten days in the case of
notice of the occurrence of the first Exchange Trigger Event) prior to an
Exchange Date for such Lender’s Rollover Loans to be exchanged for Exchange
Notes on such Exchange Date (an “Exchange Event”) and the Exchange Event shall
occur on such fifth or tenth day, as applicable, after such Exchange Trigger
Event Notice and (iii) Company shall not be required to effectuate more than two
Exchange Events in any calendar month.

 

(b)                       Such Lender shall provide Administrative Agent prior
written notice of such election (an “Exchange Notice”), at least five Business
Days prior to an Exchange Date (ten Business Days if the notice is provided
prior to the first Exchange Trigger Event Notice) (or such shorter period as
agreed to by Administrative Agent), with a copy to the Exchange Note Trustee. 
Each Lender’s Exchange Notice shall specify the aggregate principal amount of
outstanding Rollover Loans that such Lender desires to exchange for Exchange
Notes pursuant to this Section 2.8, which shall be in a minimum amount of
£5,000,000 (and integral multiples of £500,000 in excess thereof), or, if less,
all outstanding remaining Rollover Loans. Such Exchange Notes shall bear
interest at the Total Cap.

 

(c)                        On each Exchange Date, Company shall pay to
Administrative Agent for the account of the applicable Lender any accrued and
unpaid interest on such Lender’s Rollover Loans being exchanged for Exchange
Notes on such date.  On each Exchange Date, Company shall execute and deliver,
and use commercially reasonable efforts to cause the Exchange Note Trustee to
authenticate and deliver an Exchange Note in the principal amount equal to 100%
of the aggregate outstanding principal amount of such Rollover Loans (or portion
thereof) for which each such Exchange Note is being exchanged.  The Exchange
Notes shall be governed by the Exchange Note Indenture.  Upon issuance of the
Exchange Notes in accordance with this Section 2.8, a corresponding amount of
the Rollover Loans of such exchanging Lenders shall be deemed to have been
cancelled.  If a Default (but not an Event of Default) shall have occurred and
be continuing on the Exchange Date, any notices given or cure periods commenced
while the Rollover Loans were outstanding shall be deemed given or commenced (as
of the actual dates thereof) for all purposes with respect to the Exchange Notes
(with the same effect as if the Exchange Notes had been outstanding as of the
actual dates thereof).

 

(d)                       Company shall, and shall cause each applicable Credit
Party to, as promptly as reasonably practicable after being requested to do so
by one or more of the Lenders pursuant to the terms of this Agreement at any
time following the first Exchange Trigger Event and no later than the applicable
Exchange Date, (i) select a bank or trust company to act as Exchange Note
Trustee, (ii) enter into the Exchange Note Indenture and an exchange agreement
containing provisions customary for Rule 144A transactions with registration
rights, (iii) deliver or cause to be delivered to the Lead Arrangers such legal
opinions and accountants’ “comfort letters” addressed to the Lead Arrangers,
10b-5 letters covering such customary matters as reasonably requested by the
Lead Arrangers and such certificates as the Lead Arrangers may request as would
be customary in Rule

 

50

--------------------------------------------------------------------------------


 

144A offerings with registration rights, (iv) deliver a customary offering
memorandum relating to the sale of Exchange Notes in accordance with Rule 144A
of the rules and regulations under the Securities Act containing such
disclosures as are customary for such a document and (v) take such other
actions, and cause its advisors, auditors and counsel to take such actions, as
reasonably requested by the Lead Arrangers in connection with issuances or
resales of Exchange Notes.  The Exchange Note Trustee shall at all times be a
corporation organized and doing business under the laws of the United States or
any State thereof, in good standing, that is authorized under such laws to
exercise corporate trust powers and is subject to supervision or examination by
a federal or state authority and which has a combined capital and surplus of not
less than £500,000,000.

 

(e)                        It is understood and agreed that the Rollover Loans
exchanged for Exchange Notes constitute the same Indebtedness as such Exchange
Notes and that no novation shall be effected by any such exchange.

 

(f)                         The Exchange Notes shall have a make-whole premium,
guarantees, covenants and events of default substantially similar to those
contained in the Senior Notes (2023) Indenture (as reasonably determined by
Company and Administrative Agent).

 

2.9                               [Reserved].

 

2.10                        [Reserved].

 

2.11                        Pro Rata Borrowings.  Borrowings of Bridge Loans
under this Agreement shall be loaned by the applicable Lenders pro rata on the
basis of their Commitments.  No Lender shall be responsible for any default by
any other Lender in its obligation to make Bridge Loans hereunder and each
Lender shall be obligated to make the Bridge Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
Commitments hereunder.

 

ARTICLE III

 

INTEREST AND FEES

 

3.1                               Interest.

 

(a)                       [Reserved].

 

(b)                       Interest Rate.  Company agrees to pay interest in
respect of the unpaid principal amount of Loans from the date the proceeds
thereof are made available to Company until the maturity (whether by
acceleration or otherwise) of such Loan, (i) in the case of Bridge Loans, at a
rate per annum equal to the Eurocurrency Rate plus the Applicable Margin;
provided that if the Eurocurrency Rate is not available under the circumstances
described in Section 3.6(b)(i), then the interest of such Bridge Loan shall be
at a rate equal to the Cost of Funds until such time as the Eurocurrency Rate
for such Interest Period becomes available; provided, further, that the interest
rate per annum applicable to Bridge Loans shall not exceed the Total Cap
(exclusive of any default interest described in Section 3.1(e)) and (ii) in the
case of Rollover Loans, in an amount per annum equal to the Total Cap.

 

51

--------------------------------------------------------------------------------


 

(c)                        Payment of Interest.  Interest on each Loan shall be
payable in arrears on each Interest Payment Date; provided, however, that
interest accruing pursuant to Section 3.1(e) shall be payable from time to time
on demand.  Interest shall also be payable on all then outstanding (i) Bridge
Loans on the Bridge Loan Maturity Date, (ii) Rollover Loans on the Rollover
Maturity Date and (iii) on all Loans on the date of repayment (including
prepayment) thereof and on the date of maturity (by acceleration or otherwise)
of such Loans.  During the existence of any Event of Default, interest on any
Loan shall be payable on demand.

 

(d)                       Notification of Rate.  Administrative Agent, upon
determining the interest rate for any Borrowing of Eurocurrency Loans for any
Interest Period, shall promptly notify Company and the Lenders thereof.  Such
determination shall, absent manifest error and subject to Section 3.6, be final,
conclusive and binding upon all parties hereto.

 

(e)                        Default Interest.  Notwithstanding the rates of
interest specified herein, effective on the date 30 days after the occurrence
and continuance of any Event of Default (other than the failure to pay
Obligations when due or the occurrence of an Event of Default under either
Section 10.1(e) or Section 10.1(f) hereunder) and for so long thereafter as any
such Event of Default shall be continuing, and effective immediately upon any
failure to pay any Obligations or any other amounts due under any of the Loan
Documents when due or upon the occurrence of an Event of Default under
Section 10.1(e) or Section 10.1(f), whether by acceleration or otherwise, the
principal balance of each Loan then outstanding and, to the extent permitted by
applicable law, any interest payment on each Loan not paid when due or other
amounts then due and payable shall bear interest payable on demand, after as
well as before judgment at a rate per annum equal to the Default Rate.

 

(f)                         Maximum Interest.  If any interest payment or other
charge or fee payable hereunder exceeds the maximum amount then permitted by
applicable law, Company shall be obligated to pay the maximum amount then
permitted by applicable law and Company shall continue to pay the maximum amount
from time to time permitted by applicable law until all such interest payments
and other charges and fees otherwise due hereunder (in the absence of such
restraint imposed by applicable law) have been paid in full.

 

3.2                               Fees.

 

Company shall pay to the Agents and the Lead Arrangers such fees as shall have
been separately agreed upon in writing, including in the Syndication & Fee
Letter, in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

3.3                               Computation of Interest and Fees.  Interest on
all Loans and fees payable hereunder shall be computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be.  Each determination of an interest rate by Administrative Agent pursuant to
any provision of this Agreement shall be conclusive and binding on Company and
the Lenders in the absence of manifest error.  Administrative Agent shall, at
any time and from time to time upon request of Company, deliver to Company a

 

52

--------------------------------------------------------------------------------


 

statement showing the quotations used by Administrative Agent in determining any
interest rate applicable to Loans pursuant to this Agreement.

 

3.4                               Interest Periods.  At the time it gives any
Notice of Borrowing or a Notice of Continuation, Company shall elect, by giving
Administrative Agent written notice, the interest period (each an “Interest
Period”) which Interest Period shall, at the option of Company, be one, two,
three or six months (or, (x) if available to each of the applicable Lenders (as
determined by each such applicable Lender in its sole discretion) a twelve month
period or (y) in the discretion of Administrative Agent, a period of less than
one month); provided that:

 

(a)                       all Eurocurrency Loans comprising a Borrowing shall at
all times have the same Interest Period;

 

(b)                       the initial Interest Period shall commence on the date
of such Borrowing and each Interest Period occurring thereafter shall commence
on the last day of the immediately preceding Interest Period;

 

(c)                        if any Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

 

(d)                       if any Interest Period would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;

 

(e)                        no Interest Period shall extend beyond the Rollover
Loan Maturity Date.

 

3.5                               Compensation for Funding Losses.  Company
shall compensate each Lender, upon its written request (which request shall set
forth the basis for requesting such amounts), for all losses, expenses and
liabilities (including, without limitation, any interest paid by such Lender to
lenders of funds borrowed by it to make or carry its Eurocurrency Loans to the
extent not recovered by the Lender in connection with the liquidation or
re-employment of such funds and including the compensation payable by such
Lender to a Participant) and any loss sustained by such Lender in connection
with the liquidation or re-employment of such funds (including, without
limitation, a return on such liquidation or re-employment that would result in
such Lender receiving less than it would have received had such Eurocurrency
Loan remained outstanding until the last day of the Interest Period applicable
to such Eurocurrency Loans, but excluding Excluded Taxes) which such Lender may
sustain as a result of:

 

(a)                       for any reason (other than a default by such Lender or
Administrative Agent) a continuation or a Borrowing of Eurocurrency Loans does
not occur on a

 

53

--------------------------------------------------------------------------------


 

date specified therefor in a Notice of Borrowing or Notice of Continuation
(whether or not withdrawn);

 

(b)                       any payment, prepayment or continuation of any of its
Eurocurrency Loans occurring for any reason whatsoever on a date which is not
the last day of an Interest Period applicable thereto;

 

(c)                        any repayment of any of its Eurocurrency Loans not
being made on the date specified in a notice of payment given by Company; or

 

(d)                       (i) any other failure by Company to repay Company’s
Eurocurrency Loans when required by the terms of this Agreement or (ii) an
election made by Company pursuant to Section 3.7.  A written notice setting
forth in reasonable detail the basis of the incurrence of  additional amounts
owed such Lender under this Section 3.5 and delivered to Company and
Administrative Agent by such Lender shall, absent manifest error, be final,
conclusive and binding for all purposes.  Calculation of all amounts payable to
a Lender under this Section 3.5 shall be made as though that Lender had actually
funded its relevant Eurocurrency Loan through the purchase of a Eurocurrency
deposit bearing interest at the Eurocurrency Rate in an amount equal to the
amount of that Loan, having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurocurrency deposit from an offshore
office of that Lender to a domestic office of that Lender in the United States
of America; provided, however, that each Lender may fund each of its
Eurocurrency Loans in any manner it sees fit and the foregoing assumption shall
be utilized only for the calculation of amounts payable under this Section 3.5.

 

3.6                               Increased Costs, Illegality, Etc.

 

(a)                       Generally.  In the event that any Lender shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause
(i) below, may be made only by the applicable Agent):

 

(i)               in connection with any request for any Eurocurrency Loan
continuations that, by reason of any changes arising after the date of this
Agreement affecting the interbank Eurocurrency market, adequate and fair means
do not exist for ascertaining the applicable interest rate on the basis provided
for in the definition of Eurocurrency Rate; or

 

(ii)            at any time that any Lender shall incur increased costs (except
for costs resulting from a change in the rate of tax on the overall net income
of such Lender) or reduction in the amounts received or receivable hereunder
with respect to any Eurocurrency Loan because of (x) any Change in Law having
general applicability to all comparably situated Lenders within the jurisdiction
in which such Lender operates since the date of this Agreement such as, for
example, but not limited to: (A) Taxes imposed on or with respect to any Lender
on its loans, loan principal, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto (except

 

54

--------------------------------------------------------------------------------


 

for (1) changes in the basis of taxation of or rate of tax on, or determined by
reference to, Excluded Taxes and (2) taxes and other amounts that are the
subject of Section 4.7; provided, further, that if such increased costs are
determined by a court of competent jurisdiction in a final non-appealable
judgment to have been imposed as a result of a Lender’s gross negligence or
willful misconduct, such Lender will promptly repay to Company the amount of any
increased costs paid to such Lender by Company under this Section 3.6) or (B) a
change in official reserve, liquidity, special deposit, compulsory loan,
insurance charge or similar requirements by any Governmental Authority (but, in
all events, excluding reserves required under Regulation D to the extent
included in the computation of the Eurocurrency Rate) and/or (y) other
circumstances since the date of this Agreement affecting such Lender or the
interbank Eurocurrency market or the position of such Lender in such market
(excluding, however, differences in a Lender’s cost of funds from those of
Administrative Agent which are solely the result of credit differences between
such Lender and Administrative Agent); or

 

(iii)       at any time, that the making or continuance of any Eurocurrency Loan
has been made (x) unlawful by any law, directive or governmental rule,
regulation or order, (y) impossible by compliance by any Lender in good faith
with any governmental request (whether or not having force of law) or
(z) impracticable as a result of a contingency occurring after the date of this
Agreement which materially and adversely affects the interbank Eurocurrency
market,

 

then, and in any such event, such Lender (or Administrative Agent, in the case
of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to Company and, except in the case of clause (i) above, to
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each of the other Lenders).  Thereafter, (x) in the
case of clause (i) above, Eurocurrency Loans shall no longer be available until
such time as Administrative Agent notifies Company and the Lenders that the
circumstances giving rise to such notice by Administrative Agent no longer
exist, and any Notice of Borrowing, Notice of Continuation given by Company with
respect to Eurocurrency Loans shall thereafter bear interest at a rate equal to
the Cost of Funds, (y) in the case of clause (ii) above, Company shall pay to
such Lender, upon written demand therefor, such additional amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (any written notice as to the
additional amounts owed to such Lender, showing in reasonable detail the
reasonable basis for the calculation thereof, submitted to Company by such
Lender shall, absent manifest error, be final and conclusive and binding on all
the parties hereto; however the failure to give any such notice shall not
release or diminish Company’s obligations to pay additional amounts pursuant to
this Section 3.6; provided that such amounts shall be proportionate to the
amounts that such Lender charges other borrowers or account parties for such
additional costs incurred or reductions suffered on loans similarly situated to
Company in connection with substantially similar facilities as reasonably
determined by such Lender acting in good faith; provided, further, that no
Lender shall be entitled to receive additional amounts pursuant to this
Section 3.6 for periods occurring prior to the 180th day before the giving of
such notice) and (z) in the case of

 

55

--------------------------------------------------------------------------------


 

clause (iii) above, Company shall take one of the actions specified in
Section 3.6(b) as promptly as possible and, in any event, within the time period
required by law.  In determining such additional amounts pursuant to clause
(y) of the immediately preceding sentence, each Lender shall act reasonably and
in good faith and will, to the extent the increased costs or reductions in
amounts receivable relate to such Lender’s loans in general and are not
specifically attributable to a Loan hereunder, use averaging and attribution
methods which are reasonable and which cover all loans similar to the Loans made
by such Lender whether or not the loan documentation for such other loans
permits the Lender to receive increased costs of the type described in this
Section 3.6(a).

 

(b)                       Affected Loans.  At any time that any Loan is affected
by the circumstances described in Section 3.6(a)(i) or (iii), Company may either
(i) if the affected Loan is then being made initially by giving Administrative
Agent telephonic notice (confirmed in writing) on the same date that Company was
notified by the affected Lender or Administrative Agent pursuant to
Section 3.6(a)(i) or (iii), elect that the Loans under such Borrowing accrue at
the Cost of Funds, or (ii) if the affected Loan is then outstanding, upon at
least three Business Days’ written notice to Administrative Agent, require the
affected Lender to convert such Loan into a Loan that accrues at the Cost of
Funds, provided that if more than one Lender is affected at any time, then all
affected Lenders must be treated the same pursuant to this Section 3.6(b).

 

(c)                        Capital Requirements.  Without duplication of
Section 3.6(a) hereof, if any Lender determines that any Change in Law by any
Governmental Authority, central bank or comparable agency, will have the effect
of increasing the amount of capital or liquidity required or expected to be
maintained by such Lender or any corporation controlling such Lender based on
the existence of such Lender’s Commitments hereunder or its obligations
hereunder, then Company shall pay to such Lender within 15 days after receipt by
Company of written demand by such Lender in accordance with the provisions
hereof such additional amounts as shall be required to compensate such Lender or
such other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital or liquidity; provided that
such amounts shall be proportionate to the amounts that such Lender charges
other borrowers or account parties for such additional costs incurred or
reductions suffered on loans or letters of credit, as the case may be, similarly
situated to Company in connection with substantially similar facilities as
reasonably determined by such Lender, acting in good faith.

 

(d)                       Certificates for Reimbursement.  In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable and which will, to
the extent the increased costs or reduction in the rate of return relates to
such Lender’s commitments, loans or obligations in general and are not
specifically attributable to the Commitments, Loans and obligations hereunder,
cover all commitments, loans and obligations similar to the Commitments, Loans
and obligations of such Lender hereunder whether or not the loan documentation
for such other commitments, loans or obligations permits the Lender to make the
determination specified in this Section 3.6. Such determination shall, absent
manifest error, be final and conclusive and binding on all parties hereto.  Each
Lender, upon determining that any additional amounts will be

 

56

--------------------------------------------------------------------------------


 

payable pursuant to this Section 3.6, will give prompt written notice thereof to
Company, which notice shall show in reasonable detail the basis for calculation
of such additional amounts, although the failure to give any such notice shall
not release or diminish any of Company’s obligations to pay additional amounts
pursuant to this Section 3.6 (provided that no Lender shall be entitled to
receive additional amounts pursuant to this Section 3.6 for periods occurring
prior to the 135th day before the giving of such notice); except that if the
Change in Law giving rise to such increased costs is retroactive, then the 135
day period referred to above shall be extended to include the period of
retroactive affect thereof).

 

(e)                        Change of Lending Office.  Each Lender which is or
will be owed compensation pursuant to Section 3.6(a) or (c) will, if requested
by Company, use reasonable efforts (subject to overall policy considerations of
such Lender) to cause a different branch or Affiliate to make or continue a Loan
or to assign its rights and obligations hereunder to another of its branches or
Affiliates if in the judgment of such Lender such designation or assignment will
avoid the need for, or reduce the amount of, such compensation to such Lender
and will not, in the judgment of such Lender, be otherwise disadvantageous in
any significant respect to such Lender.  Company hereby agrees to pay all
reasonable expenses incurred by any Lender in utilizing a different branch or
Affiliate pursuant to this Section 3.6(e).  Nothing in this Section 3.6(e) shall
affect or postpone any of the obligations of Company or the right of any Lender
provided for herein.

 

3.7                               Replacement of Affected Lenders.  (a) If any
Lender becomes a Defaulting Lender or otherwise defaults in its Obligations to
make Loans, (b) if any Lender is owed increased costs under
Section 3.6(a)(ii) or (iii) or Section 3.6(c), or Company are required to make
any payments under Section 4.7 to any Lender that Company determines are
materially in excess of those to the other Lenders or (c) as provided in
Section 12.1(b) in the case of certain refusals by a Lender to consent to
certain proposed amendment, changes, supplements, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, Company shall have the right to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Assignee or Eligible
Assignees, none of whom shall constitute a Defaulting Lender at the time of such
replacement (collectively, the “Replacement Lender”), reasonably acceptable to
Administrative Agent, and to require each such Replaced Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.8(c)), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to
such Replacement Lender, provided that (i) at the time of any replacement
pursuant to this Section 3.7, the Replacement Lender shall enter into one or
more assignment agreements, in form and substance reasonably satisfactory to
Administrative Agent, pursuant to which the Replacement Lender shall acquire all
of the Commitments and outstanding Loans of the Replaced Lender and (ii) all
obligations of Company owing to the Replaced Lender (including, without
limitation, such increased costs and excluding those amounts and obligations
specifically described in clause (i) above in respect of which the assignment
purchase price has been, or is concurrently being paid) shall be paid in full to
such Replaced Lender concurrently with such replacement.  Upon the execution of
the respective assignment documentation, the payment of amounts referred to in
clauses (i) and (ii) above, entry into the Register and, if so requested by the
Replacement Lender, delivery to the Replacement

 

57

--------------------------------------------------------------------------------


 

Lender of the appropriate Note or Notes executed by Company, the Replacement
Lender shall become a Lender hereunder.

 

ARTICLE IV

 

REDUCTION OF COMMITMENTS;
PAYMENTS AND PREPAYMENTS

 

4.1                               Voluntary Reduction of Commitments; Defaulting
Lenders.

 

(a)                       Voluntary Reduction of Commitments.  Upon at least two
Business Days’ prior written notice (or telephonic notice confirmed in writing)
to Administrative Agent at the Notice Office (which notice Administrative Agent
shall promptly transmit to each Lender in writing), Company shall have the
right, without premium or penalty, to terminate the unutilized portion of the
Commitments in part or in whole, provided that:

 

(i)             any such voluntary termination of the Commitments shall apply to
proportionately and permanently reduce the Commitment of each Lender;

 

(ii)          any partial voluntary reduction pursuant to this Section 4.1 shall
be in the amount of at least £10,000,000 and integral multiples of £5,000,000 in
excess of that amount; and

 

(iii)       during the Certain Funds Period, no such reduction shall be
effective unless:

 

(1)                     Company or Purchaser shall have entered into one or more
agreements for the provision of debt financing in an amount at least equal to
the amount of such reduction for the purposes of financing the Target
Acquisition; or

 

(2)                     Company shall have deposited cash denominated in
(x) Sterling or (y) another currency (provided that in the event that cash in
another currency is deposited with the Escrow Agent, Company or Purchaser shall
have entered into an Other Hedging Agreement to convert such currency into
Sterling on or prior to each date on which Purchaser may be required to make any
payment in respect of Target Shares in connection with the Target Acquisition),
in each case in an amount at least equal to the amount of such reduction with
the Escrow Agent on the terms set forth in Section 4.4(d),

 

and the Cash Confirmation Provider has confirmed in writing its approval of the
arrangements set forth in (1) or (2) above (including any escrow arrangement),
as applicable, and such reduction of Commitments.

 

Each notice of commitment reductions shall be irrevocable; provided that such
notice may state that it is conditioned upon the consent of the Cash

 

58

--------------------------------------------------------------------------------


 

Confirmation Provider or the effectiveness of other credit facilities or any
other financing, sale or other transaction.

 

(b)                       Defaulting Lenders.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(i)             Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 12.1.

 

(ii)          Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by Administrative Agent hereunder for the account
of such Defaulting Lender (whether voluntary or mandatory, at maturity, or
otherwise, and including any amounts made available to Administrative Agent for
the account of such Defaulting Lender pursuant to Section 12.4), shall be
applied at such time or times as may be determined by Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder; second, as Company may request (so long as no
Unmatured Event of Default or Event of Default exists), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by Administrative Agent;
third, if so determined by Administrative Agent and Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement;
fourth,  to the payment of any amounts owing to Administrative Agent or the
Lenders as determined by a judgment of a court of competent jurisdiction
obtained by Administrative Agent or any Lender, against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Unmatured Event Default or Event of Default
exists, to the payment of any amounts owing to Company as a result of any
judgment of a court of competent jurisdiction obtained by Company against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(B) such Loans were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
owed to all Non-Defaulting Lenders on a pro rata basis prior to being applied to
the payment of any Loans of such Defaulting Lender.  Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)    [Reserved].

 

(iv)      [Reserved].

 

59

--------------------------------------------------------------------------------


 

(v)         [Reserved].

 

(vi)      Certain Fees.  For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender shall not be entitled to receive any fees set
forth in the Section 3.2 (and Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender).

 

(vii)   Defaulting Lender Cure.  If Company and Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, Administrative Agent will so notify the
parties hereto, whereupon as of the date specified in such notice and subject to
any conditions set forth therein, that Lender will, to the extent applicable,
purchase that portion of outstanding Loans, of the other Lenders or take such
other actions as Administrative Agent may determine to be necessary to cause the
Loans to be held on a pro rata basis by the Lenders in accordance with their Pro
Rata Shares whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of Company while such Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

 

4.2                               Mandatory Reduction of Commitments.

 

(a)                       The Commitment of each Lender shall be automatically
reduced on each Funding Date in an amount equal to its Pro Rata Share of the
Borrowings of the Bridge Loans made on such Funding Date in accordance with
Section 2.1(a).

 

(b)                       All Commitments hereunder shall automatically and
permanently terminate on the earliest to occur of (i) the expiration of the
Certain Funds Period, (ii) the consummation of the Target Acquisition without
the use of the Bridge Loans and (iii) midnight (London time) on the date falling
10 Business Days after the Effective Date unless a Press Release has been issued
prior to such time; provided that the termination of the Commitments pursuant to
this Section 4.2(b) shall not prejudice rights and remedies in respect of any
breach of this Agreement occurring prior to any such termination.

 

(c)                        The Commitments shall be subject to mandatory
reduction pursuant to Section 4.4(a), 4.4(b) or 4.4(c) solely in accordance
with, and to the extent permitted by, Section 4.4(d).

 

4.3                               Voluntary Prepayments.

 

(a)                       Company may, upon notice from Company to
Administrative Agent, at any time or from time to time, voluntarily prepay the
Loans in whole or in part; provided that (A) such notice must be received by
Administrative Agent by 12:00 noon (New

 

60

--------------------------------------------------------------------------------


 

York City time) at least three Business Days prior to any date of prepayment of
the Loans and (B) any prepayment of Loans shall be in a minimum principal amount
of £1,000,000 or a whole multiple of £500,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment.  Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment.  If such
notice is given by Company, Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Loan shall be accompanied by all accrued interest
thereon.  Each prepayment shall be paid to the Lenders in accordance with their
respective Pro Rata Shares.

 

(b)                       Each prepayment of Loans pursuant to
Section 4.3(a) shall be without premium or penalty except for any fees and other
amounts due pursuant to Section 3.5.

 

(c)                        Each notice of prepayment shall be irrevocable;
provided that such notice may state that it is conditioned upon the
effectiveness of other credit facilities or any other financing, sale or other
transaction.

 

The notice provisions, the provisions with respect to the minimum amount of any
prepayment, and the provisions requiring prepayments in integral multiples above
such minimum amount of this Section 4.3 are for the benefit of Administrative
Agent and may be waived unilaterally by Administrative Agent.

 

4.4                               Mandatory Prepayments and Payments; Mandatory
Reductions in Commitments.

 

(a)                       Prepayment Upon Equity Issuance.  Upon the sale or
issuance by Company or any Subsidiary of any of its Capital Stock (other than
(v) sales or issuances used to pay any increase in the purchase price to be paid
for any Target Shares or to acquire any Target Shares in the market at or above
the price per Target Share set out in the Press Release, (w) sales or issuances
of Capital Stock of Company as consideration for the Target Acquisition, (x) any
sales or issuances of Capital Stock to a Credit Party or sales or issuances of
Capital Stock by a Subsidiary that is not a Credit Party to another Subsidiary
that is not a Credit Party, (y) any issuance of directors’ qualifying shares or
(z) any sales or issuances of Capital Stock of Company or any Subsidiary to
management or employees of Company or such Subsidiary under any employee stock
option or stock purchase plan or employee benefit plan in existence from time to
time) (each such sale or issuance an “Equity Issuance”), Company shall prepay an
aggregate principal amount of Bridge Loans equal to 100% of all Net Proceeds
received therefrom to the extent permitted by, and in accordance with,
Section 4.4(d) below; provided that if any such Equity Issuance occurs while any
Commitments are outstanding and the Net Proceeds received therefrom exceed the
then outstanding amount of Bridge Loans plus accrued and unpaid interest
thereon, the amount equal to such excess shall automatically and irrevocably be
applied to reduce such Commitments to the extent permitted by, and in accordance
with, Sections 4.4(d) and 4.5(a) below.

 

61

--------------------------------------------------------------------------------


 

(b)                       Prepayment on Incurrence of Certain Indebtedness.  On
the fifth Business Day after Company or any Subsidiary incurs or issues
(A) (1) any Exchange Securities and (2) any debt securities (excluding any
(x) without duplication of clause (b)(B)(w) below, debt securities issued to
refinance or redeem the Designated Existing Notes or any Revolving Credit
Facility Loans (the proceeds of which were applied to refinance or redeem the
Designated Existing Notes) plus an amount up to $250,000,000 plus any premiums,
fees and expenses in connection therewith and (y) debt securities issued to
refinance or redeem the Existing Target Notes and/or the Existing Target
Subordinated Debt plus fees and expenses in connection therewith),
(B) Indebtedness for borrowed money in a principal amount in excess of
$500,000,000 (other than (w) without duplication of clause
(b)(A)(x), Indebtedness issued to refinance or redeem the Designated Existing
Notes or any Revolving Credit Facility Loans (the proceeds of which were applied
to refinance or redeem the Designated Existing Notes) plus an amount up to
$250,000,000 plus any premiums, fees and expenses in connection therewith,
(x) Indebtedness issued to refinance or redeem the Existing Target Notes and/or
the Existing Target Subordinated Debt plus fees and expenses in connection
therewith, (y) any Revolving Credit Facility Loans and (z) Intercompany
Indebtedness) or (C) any Indebtedness not expressly permitted to be incurred or
issued pursuant to Section 8.2 (as if such covenant were in effect on the date
of such incurrence or issuance), or any Permitted Refinancing Indebtedness in
respect thereof (each incurrence or issuance pursuant to clause (A), (B) or
(C) above, a “Debt Issuance”), Company shall cause to be prepaid an aggregate
principal amount of Bridge Loans in an amount equal to 100% of all Net Proceeds
received therefrom and with respect to Exchange Securities, shall reduce the
aggregate principal amount of Bridge Loans in an amount equal to the aggregate
principal amount of such Exchange Securities; provided that if any such
incurrence or issuance occurs while any Commitments are outstanding and the Net
Proceeds received therefrom exceed the then outstanding amount of Bridge Loans
plus accrued and unpaid interest thereon, the amount equal to such excess shall
automatically and irrevocably be applied to reduce such Commitments to the
extent permitted by, and in accordance with, Sections 4.4(d) and 4.5(a) below.

 

(c)                        Mandatory Prepayment Upon Asset Disposition.  On the
fifth Business Day after the date of receipt thereof by Company and/or any of
its Subsidiaries of Net Sale Proceeds from any Asset Disposition (other than
(x) sales, transfers or other dispositions of Capital Stock of Target
constituting Margin Stock, (y) an Asset Disposition in the ordinary course of
business and other than an Asset Disposition permitted by Section 8.3 or
Sections 8.4(a) through 8.4(l), and (z) any leases, subleases, licenses or
sublicenses), except to the extent that the Net Sale Proceeds of such Asset
Disposition, when combined with the Net Sale Proceeds of all such Asset
Dispositions from the date hereof, do not exceed (i) for any Asset Disposition
prior to the Initial Funding Date, (A) $150,000,000 plus (B) if an Aerospace
Asset Disposition occurred during such period, 50% of the Net Sale Proceeds from
such Aerospace Asset Disposition (such amounts in aggregate, the “Pre-Funding
Excluded Amounts”) or (ii) for any Asset Disposition on or after the Initial
Funding Date, (A) $500,000,000 plus (B) if an Aerospace Asset Disposition
occurred during such period, 50% of the Net Sale Proceeds from such Aerospace
Asset Disposition (such amounts in aggregate, the “Post-Funding Excluded
Amounts”), Company shall cause an amount equal to 100% of such Net Sale
Proceeds:

 

62

--------------------------------------------------------------------------------


 

(1)                     for any Asset Disposition prior to the Initial Funding
Date in excess of the Pre-Funding Excluded Amounts from such Asset Disposition
to be applied on any date on which Commitments are outstanding and no Bridge
Loans are outstanding, as a mandatory reduction of Commitments to the extent
permitted by, and pursuant to, Section 4.4(d); provided that such Net Sale
Proceeds shall not be required to be so applied on such date to the extent that
(A) such Net Sale Proceeds are (I) used to purchase assets used or to be used in
the businesses referred to in Section 8.11 or (II) used to repay any
Indebtedness permitted under Section 8.1, in each case within 365 days following
the date of such Asset Disposition, and

 

(2)                     for any Asset Disposition on or after the Initial
Funding Date in excess of the Post-Funding Excluded Amounts from such Asset
Disposition to be applied (i) on any date which Commitments are outstanding and
Bridge Loans are outstanding, first as a mandatory prepayment of principal of
such outstanding Bridge Loans plus accrued and unpaid interest thereon in
accordance with Section 4.5(a) until such Bridge Loans and accrued and unpaid
interest thereon are repaid in full and thereafter, second, to the extent of any
remaining balance, as a mandatory reduction of Commitments to the extent
permitted by, and pursuant to, Section 4.4(d) or (ii) on any date on which no
Commitments are outstanding and any Bridge Loans are outstanding, as a mandatory
prepayment of principal of Bridge Loans and accrued and unpaid interest thereon
in accordance with Section 4.5(a).

 

Notwithstanding any other provisions of this Section 4.4(c), to the extent that
any of or all the Net Sale Proceeds of any Asset Disposition are received by a
Foreign Subsidiary (a “Foreign Asset Sale”) and the repatriation of such Net
Sale Proceeds would (x) result in material adverse Tax consequences to Company
or any other Subsidiary or (y) would be prohibited or restricted by applicable
law, rule or regulation or contract (each, a “Repatriation Limitation”), the
portion of such Net Sale Proceeds so affected will not be required to be applied
to repay Bridge Loans or reduce any Commitments thereunder but may be retained
by the applicable Foreign Subsidiary so long as such Repatriation Limitation
exists (provided that Company hereby agrees to use commercially reasonable
efforts to cause the applicable Foreign Subsidiary to promptly take all
commercially reasonable actions required by the applicable law, rule or
regulation to overcome or mitigate the effect of the Repatriation Limitation so
as to permit such repatriation) and once such Repatriation Limitation no longer
exists, such Restricted Subsidiary shall promptly repatriate an amount equal to
such Net Sale Proceeds to Company which shall promptly (and in any event not
later than five Business Days after such repatriation) apply such amount to the
repayment of the Bridge Loans to the extent it would have otherwise been
required pursuant to this Section 4.4(c).

 

(d)                       Effectiveness of Commitment Reduction during the
Certain Funds Period. In the event that Company or any of its Subsidiaries
receives any Net Sale Proceeds arising from any Asset Sale that are required to
reduce any Commitments or to be

 

63

--------------------------------------------------------------------------------


 

applied in prepayment as provided for in Section 4.4(c), or any Net Proceeds
from any Debt Issuance or Equity Issuance that are required to reduce any
Commitments or to be applied in prepayment as provided for in Section 4.4(b) or
Section 4.4(a), respectively, then except in respect of Net Sale Proceeds as
permitted by Section 4.4(c), (x) if any Bridge Loans are outstanding, such funds
shall be applied immediately to prepay Bridge Loans plus accrued and unpaid
interest thereon until such amounts are repaid in full pursuant to
Section 4.5(a) and (y) if no Bridge Loans are outstanding, or the aggregate
amount of such Net Sale Proceeds or Net Proceeds exceeds the prepayment required
pursuant to clause (x) above, such Net Sale Proceeds or Net Proceeds shall be
deposited in an escrow account at Deutsche Bank AG New York Branch (“DBNY”) or
another financial institution selected by Company to act as escrow agent (DBNY
or such other financial institution acting in such capacity, the “Escrow
Agent”), to be held in escrow by the Escrow Agent and released only to pay the
cash portion of the purchase price payable in connection with the consummation
of the Target Acquisition during the Certain Funds Period and related
transaction fees, costs and expenses. Such funds deposited in escrow shall be
returned to Company upon the earliest of (i) the expiration of the Certain Funds
Period, (ii) the consummation of the Target Acquisition without the use of the
Bridge Loans and (iii) midnight (London time) on the date falling 10 Business
Days after the Effective Date unless a Press Release has been issued prior to
such time. In the event that funds are deposited in escrow pursuant to the
preceding sentence, the Commitments shall be reduced on a Sterling for Sterling
basis to the extent that such escrow arrangement and such Commitment reduction
are approved by the Cash Confirmation Provider pursuant to the following
sentence. Notwithstanding anything in this Agreement to the contrary, during the
Certain Funds Period, no reduction of Commitments pursuant to Section 4.2(c) and
Sections 4.4(a), 4.4(b) or 4.4(c) shall be effective unless (i) Company has
deposited funds (x) in Sterling or (y) in another currency (provided that in the
event that funds in another currency are deposited with the Escrow Agent,
Company or Purchaser shall have entered into an Other Hedging Agreement to
convert such currency into Sterling on or prior to each date on which Purchaser
may be required to make any payment in respect of Target Shares in connection
with the Target Acquisition during the Certain Funds Period on terms
satisfactory to the Cash Confirmation Provider) with the Escrow Agent and
(ii) the Cash Confirmation Provider has confirmed in writing its approval of
such reduction of Commitments and the applicable escrow arrangements described
above.

 

(e)                        Payment on Maturity. The Bridge Loans will mature on
the Bridge Loan Maturity Date and, to the extent then unpaid, will automatically
be converted into Rollover Loans as set forth under Section 2.1(b).  Company
hereby unconditionally promises to pay to Administrative Agent for the account
of each Lender the then unpaid principal amount of each Rollover Loan on the
Rollover Loan Maturity Date.

 

4.5                               Application of Prepayments.

 

(a)                       Order of Application. In the event that Company or any
of its Subsidiaries receives any Net Sale Proceeds arising from any Asset Sale
that are required to be applied in prepayment as provided for in Section 4.4(c),
or any Net Proceeds from any Debt Issuance or any Equity Issuance that are
required to be applied in prepayment as provided for in Section 4.4(b) or
Section 4.4(a), respectively, then except in respect of Net Sale Proceeds as

 

64

--------------------------------------------------------------------------------


 

permitted by Section 4.4(c), (i) during the period commencing on the date hereof
and ending on the date immediately prior to the Initial Funding Date, 100% of
such Net Sale Proceeds or Net Proceeds, as the case may be, shall be deposited
with the Escrow Agent and the Commitments shall be automatically reduced by an
amount equal to 100% of such Net Sale Proceeds or Net Proceeds, respectively, on
the date of receipt by Company or such Subsidiaries of such Net Sale Proceeds or
Net Proceeds, respectively, in each case to the extent permitted by, and in
accordance with, Section 4.4(d), (ii) during the period commencing on the
Initial Funding Date and ending on the last day of the Certain Funds Period,
100% of such Net Sale Proceeds or Net Proceeds, respectively, shall be applied
by Company (x) first, to prepay the Bridge Loans plus accrued and unpaid
interest thereon not later than five Business Days following the receipt by
Company or such Subsidiary of such Net Sale Proceeds or Net Proceeds,
respectively, until repaid in full and (y) second, (to the extent of any
remaining Net Sale Proceeds or Net Proceeds, respectively, after application to
prepay the Bridge Loans) to reduce the Commitments ratably among the Lenders in
accordance with their respective Commitments, in each case in accordance with
and to the extent permitted under Section 4.4(d) and (iii) after the last day of
the Certain Funds Period, then 100% of such Net Sale Proceeds or Net Proceeds,
respectively, shall be applied by the Borrower to prepay the Bridge Loans not
less than five Business Days following the receipt by Company or such Subsidiary
of such Net Sale Proceeds or Net Proceeds, respectively.  Company shall promptly
notify Administrative Agent of the receipt by Company or its Subsidiary of any
such Net Sale Proceeds or Net Proceeds, respectively, and Administrative Agent
will promptly notify each Lender of its receipt of each such notice.

 

(b)                       Prepayments pro rata. Except as expressly provided in
this Agreement, all prepayments of principal made by Company pursuant to
Section 4.4 shall be on a pro rata basis and applied to the applicable Lenders
in accordance with their respective Pro Rata Shares; provided that with respect
to any prepayment of principal made pursuant to Section 4.4(b)(A)(1), in the
event any Lender or affiliate of a Lender purchases Exchange Securities from
Company pursuant to a Securities Demand hereunder at an issue price above the
level at which such Lender or affiliate has determined such Exchange Securities
can be resold by such Lender or affiliate to a bona fide third party at the time
of such purchase (and notifies Company thereof), the net proceeds received by
Company in respect of such Exchange Securities may, at the option of such Lender
or affiliate, be applied first to repay the Loans hereunder held by such Lender
or affiliate (provided that if there is more than one such Lender or affiliate
then such net proceeds will be applied pro rata to repay the Loans hereunder of
all such Lenders or affiliates in proportion to such Lenders’ or affiliates’
principal amount of Exchange Securities purchased from Company) prior to being
applied to prepay the Loans hereunder by other Lenders.

 

(c)                        Payments.  All payments shall include payment of
accrued interest on the principal amount so paid, shall be applied to the
payment of interest before application to principal and shall include amounts
payable, if any, under Section 3.5.

 

4.6                               Method and Place of Payment.

 

(a)                       Except as otherwise specifically provided herein, all
payments under this Agreement shall be made to Administrative Agent, for the
ratable account of the Lenders

 

65

--------------------------------------------------------------------------------


 

entitled thereto, not later than 12:00 Noon (New York City time) on the date
when due and shall be made in the currency such Loan was advanced and in each
case to the account specified therefor for Administrative Agent or if no account
has been so specified at the Payment Office.  Administrative Agent will
thereafter cause to be distributed on the same day (if payment was actually
received by Administrative Agent prior to 12:00 Noon (New York City time) like
funds relating to the payment of principal or interest or fees ratably to the
Lenders entitled to receive any such payment in accordance with the terms of
this Agreement.  If and to the extent that any such distribution shall not be so
made by Administrative Agent in full on the same day (if payment was actually
received by Administrative Agent prior to 12:00 Noon (New York City time),
Administrative Agent shall pay to each Lender its ratable amount thereof and
each such Lender shall be entitled to receive from Administrative Agent, upon
demand, interest on such amount at the applicable Cost of Funds for each day
from the date such amount is paid to Administrative Agent until the date
Administrative Agent pays such amount to such Lender. Payments of principal and
interest on Loans shall be made in Sterling.

 

(b)                       Any payments under this Agreement which are made by
Company later than 12:00 Noon (New York City time) shall, for the purpose of
calculation of interest, be deemed to have been made on the next succeeding
Business Day.  Whenever any payment to be made hereunder shall be stated to be
due on a day which is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension, except that with respect to Eurocurrency
Loans, if such next succeeding Business Day is not in the same month as the date
on which such payment would otherwise be due hereunder or under any Note, the
due date with respect thereto shall be the next preceding applicable Business
Day.

 

(c)                        Notwithstanding the foregoing clauses (a) and (b), if
any Defaulting Lender shall have failed to fund all or any portion of any Loan
(each such Loan, an “Affected Loan”), each payment by Company hereunder shall be
applied first to such Affected Loan and the principal amount and interest with
respect to such payment shall be distributed (i) to each Non-Defaulting Lender
who is a Lender, pro rata based on the outstanding principal amount of Affected
Loans owing to all Non-Defaulting Lenders, until the principal amount of all
Affected Loans has been repaid in full and (ii) to the extent of any remaining
amount of such payment, to each Lender, as set forth in clauses (a) and
(c) above.  Each payment made by Company on account of the interest on any
Affected Loans shall be distributed to each Non-Defaulting Lender pro rata based
on the outstanding principal amount of Affected Loans owing to all
Non-Defaulting Lenders.

 

4.7                               Net Payments.

 

(a)                       All payments made by or on behalf of any Credit Party
to or on behalf of any Lender or Administrative Agent hereunder or under any
Loan Document will be made without recoupment, setoff, counterclaim or other
defense.  Notwithstanding any other provision in any Loan Document, except as
provided in this Section 4.7, all payments hereunder and under any of the Loan
Documents (including, without limitation, payments on account of

 

66

--------------------------------------------------------------------------------


 

principal and interest and fees) to or on behalf of any Lender or Administrative
Agent shall be made by or on behalf of the Credit Parties free and clear of and
without withholding for or on account of any present or future tax, duty, levy,
impost, assessment or other charge of whatever nature now or hereafter imposed
by any Governmental Authority, but excluding therefrom:

 

(i)             Excluded Taxes;

 

(ii)          in the case of any Lender or Administrative Agent that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) (each being referred to as a “Non-U.S. Participant”) (other than a
Participant, Assignee, successor to Administrative Agent as of the date of this
Agreement or Lender that designates a new lending office), any Taxes imposed by
the United States by means of withholding at the source unless such withholding
(a) results from a change in Applicable Law, treaty or regulations or the
interpretation or administration thereof by any authority charged with the
administration thereof subsequent to the date of this Agreement or (b) is
imposed on payments with respect to a Lender’s interest in the Loan Documents
acquired under Section 3.7 or Section 12.6;

 

(iii)       any Taxes to the extent such Taxes would be avoided if the Lender or
Administrative Agent provided the forms required under Section 4.7(d), unless
(A) the Lender or Administrative Agent is not legally entitled to provide the
forms (1) as a result of a change in Applicable Law, treaty, or regulations or
interpretation or administration thereof by any authority charged with the
administration thereof subsequent to the date such Lender or Administrative
Agent becomes a Lender or Administrative Agent under a Loan Document or
(2) after the Lender acquired an interest in the Loan Documents under
Section 3.7 or Section 12.6 or (B) the Lender or Administrative Agent is not
providing the forms under Section 4.7(d)(iii) because the Lender or
Administrative Agent determines (in its good faith judgment) that it is not
legally entitled to provide the forms or that providing the forms would
prejudice or disadvantage the Lender or Administrative Agent in any significant
respect;

 

(iv)      in the case of any Participant, Assignee, successor to Administrative
Agent as of the date of this Agreement or Lender that designates a new lending
office, in each case that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code), any Taxes imposed by the United States by
means of withholding at the source that are in effect on the date such
Participant, Assignee or successor Administrative Agent becomes a party to this
Agreement or any Loan Document or such Lender designates a new lending office,
as applicable, except to the extent (i) the person that assigned or transferred
the interest to the Participant or Assignee, or designated the new lending
office, was entitled to reimbursement for such Taxes under this Section 4.7 or
(ii) the Participant or Assignee becomes a party to a Loan Document under
Section 3.7 or Section 12.6;

 

(b)                       If any Credit Party or Administrative Agent is
required by law to make any deduction or withholding of any Taxes from any
payment due hereunder or under any

 

67

--------------------------------------------------------------------------------


 

of the Loan Documents (except for Taxes excluded under Section 4.7(a)(i), (ii),
(iii) and (iv)), then the amount payable by the applicable Credit Party will be
increased to such amount which, after deduction from such increased amount of
all such Taxes required to be withheld or deducted therefrom, will not be less
than the amount due and payable hereunder had no such deduction or withholding
been required.  If any Credit Party or Administrative Agent makes any payment
hereunder or under any of the Loan Documents in respect of which it is required
by law to make any deduction or withholding of any Taxes, it shall pay the full
amount to be deducted or withheld to the relevant taxation or other Governmental
Authority within the time allowed for such payment under Applicable Law and
shall deliver to Administrative Agent as soon as practicable after it has made
such payment to the applicable authority an original or certified copy of such
receipt issued by such authority evidencing the payment to such authority of all
amounts so required to be deducted or withheld from such payment or such other
evidence of payment that is reasonably satisfactory to Administrative Agent.

 

(c)                        (i) Without prejudice to or duplication of the
provisions of Section 4.7(a), each Credit Party shall severally and not jointly
indemnify Administrative Agent, each Lender and Administrative Agent on its
behalf, within 10 days after demand therefor, for the full amount of any Taxes
(including Taxes imposed or asserted on or attributable to amounts payable under
this Section) payable or paid by Administrative Agent, any Lender or
Administrative Agent on its behalf or required to be withheld or deducted from a
payment to Administrative Agent, any Lender or Administrative Agent on its
behalf and any interest, penalties and expenses (including counsel fees and
expenses but excluding any Taxes described in clauses (i) through (viii) of
Section 4.7(a)) payable or incurred in connection therewith, including any Tax
arising by virtue of payments under this Section 4.7(c), computed in a manner
consistent with this Section 4.7(c).  A certificate (showing in reasonable
detail the basis for such calculation) as to the amount of such payment by such
Lender, or Administrative Agent on its behalf, absent manifest error, shall be
final, conclusive and binding upon all parties hereto for all purposes; and

 

(ii)          Each Lender shall indemnify Administrative Agent within ten
(10) days after demand therefor, for the full amount of any Excluded Taxes,
together with any interest, penalties and expenses (including counsel fees and
expenses associated with such Excluded Tax) and any taxes imposed as a result of
the receipt of the payment under this Section 4.7(c)(ii), attributable to such
Lender that are payable or paid by Administrative Agent, whether or not such
Excluded Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error.  Each Lender hereby authorize Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document against any amount due to Administrative Agent under this
Section 4.7.  The agreements in this Section 4.7 shall survive the resignation
and/or replacement of Administrative Agent.  Company shall also indemnify
Administrative Agent, within ten (10) days after demand therefor, for any amount
attributable to Excluded Taxes, together with any interest, penalties and
expenses (including counsel fees and expenses associated with such Excluded Tax)
and any taxes imposed as a result of the receipt of the payment under this
Section 4.7(c)(ii), in each case, arising under FATCA which a Lender for any

 

68

--------------------------------------------------------------------------------


 

reason fails to pay indefeasibly to Administrative Agent as required by this
Section 4.7(c)(ii); provided that such Lender shall indemnify Company to the
extent of any payment Company makes to Administrative Agent pursuant to this
Section 4.7(c)(ii).

 

(d)                       (i)  Each Lender or Administrative Agent that is not a
United States person (as such term is defined in Section 7701(a)(3) of the Code)
agrees to deliver to Company and Administrative Agent on or prior to the
Effective Date, or in the case of a Lender or Administrative Agent that becomes
a party to a Loan Document on a later date, the date such Lender or
Administrative Agent becomes a party to a Loan Document, together with any other
certificate or statement of exemption required under the Code, (a) two (or more,
as reasonably requested by Company or Administrative Agent) accurate and
properly completed original signed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable, or W-8ECI or W-8IMY (or successor forms), or (b), (x) a certificate
substantially in the form of Exhibit 4.7(d) (any such certificate, a
“Section 4.7(d) Certificate”) and (y) two (or more, as reasonably requested by
Company or Administrative Agent) accurate and properly completed original signed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable (or successor form) or, in
the case of a partnership, IRS Form W-8IMY (or successor form) accompanied by an
IRS Form W-8BEN or W-8BEN-E, as applicable (or successor form) from each of its
partners or members.  In addition, each such Non-U.S. Participant agrees that
from time to time after the Effective Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect, it will timely deliver within thirty (30) days to Company and
Administrative Agent two (or more, as reasonably requested by Company or
Administrative Agent) new accurate and properly completed original signed copies
of IRS Form W-8BEN or W-8BEN-E, as applicable (or successor form),  or W-8ECI or
W-8IMY, or IRS Form W-8BEN or W-8BEN-E, as applicable (or successor form) (or,
in the case of a partnership, IRS Form W-8IMY and accompanying IRS Forms W-8BEN
or W-8BEN-E, as applicable (or successor form)) and a
Section 4.7(d) Certificate, as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Lender or
Administrative Agent to a continued exemption from (or reduction in) United
States withholding Tax with respect to payments under any Loan Document.  To the
extent a Non-U.S. Participant is unable to deliver the forms required under this
Section 4.7(d)(i), or the forms previously delivered are inaccurate in any
material respects, it shall immediately notify Company and Administrative Agent.

 

(ii)          Each Lender and Administrative Agent that is a U.S. Person (as
such term is defined in Section 7701(a)(30) of the Code) agrees to deliver to
Company and Administrative Agent on or prior to the Effective Date, or in the
case of a Lender or Administrative Agent that becomes a party to a Loan Document
on a later date, the date the Lender or Administrative Agent becomes a party to
such Loan Document, two accurate and properly completed original signed copies
of IRS Form W-9 (or successor form) certifying to such Lender’s or
Administrative Agent’s entitlement to receive payments under such Loan Document
without deduction for United States backup withholding tax. Each such Lender and
Administrative Agent agrees from time to time after the Effective Date, when a
lapse in time or change in circumstances renders the previous certification
obsolete or inaccurate in any material respect, it will timely deliver to
Company and Administrative Agent two (or more, as reasonably requested by
Company or Administrative Agent) new

 

69

--------------------------------------------------------------------------------


 

accurate and properly completed original signed copies of IRS Form W-9 (or
successor form).

 

(iii)       Each Lender and Administrative Agent shall, if requested by Company
or Administrative Agent, within a reasonable period of time after such request,
provide to Company, Administrative Agent or the applicable Governmental
Authority any other tax forms or other documents or complete other formalities
necessary or appropriate to avoid (or reduce) withholding for or on account of
any Taxes imposed on payments under the Loan Documents pursuant to the laws of
the jurisdiction of organization of any Credit Party, as applicable, provided,
however, that no Lender or Administrative Agent shall be required to provide
forms or documents or complete other formalities under this
Section 4.7(d)(iii) to the extent the Lender or Administrative Agent determines
(in its good faith discretion) that it is not legally entitled to do so or that
providing such forms or documents or completing the other formalities would
prejudice or disadvantage the Lender or Administrative Agent in any material
respect.  To the extent that a Lender or Administrative Agent is unable to
deliver the forms or documents or complete the other formalities required under
this Section 4.7(d)(iii) or the previous forms delivered are inaccurate in any
material respects, the Lender or Administrative Agent shall promptly notify
Company and Administrative Agent.

 

(iv)      if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Credit Party and Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by such Credit Party or Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Credit Party or
Administrative Agent as may be necessary for such Credit Party, Company and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (iv), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(e)                        Each Lender agrees that, as promptly as practicable
after it becomes aware of the occurrence of any event or the existence of any
condition that would cause any Credit Party to make a payment in respect of any
Taxes to such Lender pursuant to Section 4.7(a) or a payment in indemnification
for any Taxes pursuant to Section 4.7(c), it will, at the written request of
such Credit Party, use reasonable efforts to make, fund or maintain the Loan of
such Lender with respect to which the aforementioned payment is or would be made
through another lending office of such Lender or will assign its Loans to
another Eligible Assignee if as a result thereof the additional amounts which
would otherwise be required to be paid by any Credit Party in respect of such
Loans (or portions thereof) pursuant to Section 4.7(a) or Section 4.7(c) would
be eliminated or reduced, and if, in the reasonable judgment of such Lender, the
making, funding

 

70

--------------------------------------------------------------------------------


 

or maintaining of such Loans (or portions thereof) through such other lending
office would not be otherwise significantly disadvantageous to such Lender. 
Each Credit Party agrees to  pay all reasonable expenses incurred by any Lender
in utilizing another lending office of such Lender pursuant to this
Section 4.7(e).

 

(f)                         If any Credit Party shall pay any Taxes pursuant to
this Section 4.7 and any Lender, or Administrative Agent at any time thereafter
receives a refund of such Taxes or, as determined in its sole judgment exercised
in good faith, a direct credit with respect to the payment of such Taxes, then
such Lender, or Administrative Agent shall promptly pay to such Credit Party the
amount of such refund or credit net of all out-of-pocket expenses reasonably
incurred by the Lender, or Administrative Agent to obtain such refund or credit
and without interest except for any interest paid by the relevant Governmental
Authority with respect to the refund); provided, however, that such Credit Party
agrees to repay the amount paid over to such Credit Party under this
Section 4.7(f) (plus any penalties, interest, and other related charges) to the
Lender, or Administrative Agent in the event the Lender, or Administrative Agent
is required to repay the refund to the Governmental Authority.

 

(g)                        For purposes of this Section 4.7, and for the
avoidance of doubt,  the term “Applicable Law” includes FATCA.

 

(h)                       Each party’s obligations under this Section 4.7 shall
survive the resignation or replacement of Administrative Agent or any assignment
of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

5.1                               Conditions Precedent to Effectiveness.  The
obligations of the Lenders to make any Bridge Loans shall be subject to the
conditions set forth in Section 5.2 and the conditions in this Section 5.1 (the
first date on which all of the following conditions set forth in this
Section 5.1 have been satisfied or waived, the “Effective Date”):

 

(a)                       Loan Documents.

 

(i)             Company shall have duly executed and delivered to Administrative
Agent, with a signed counterpart for each Lender, this Agreement, and, if
requested, the Bridge Notes payable to each applicable Lender in the amount of
their respective Commitments all of which shall be in full force and effect; and

 

(ii)          Each Wholly-Owned Domestic Subsidiary of Company that is a
Material Subsidiary (other than an Excluded Subsidiary) shall have duly
authorized,

 

71

--------------------------------------------------------------------------------


 

executed and delivered the Subsidiary Guaranty in the form of
Exhibit 5.1(a)(ii) (as modified, supplemented or amended from time to time, the
“Subsidiary Guaranty”);

 

(b)                       Officer’s Certificate.  Administrative Agent shall
have received, with a signed counterpart for each Lender, a certificate executed
by a Responsible Officer on behalf of Company, dated the Effective Date and in
the form of Exhibit 5.1(b) hereto, stating that the representations and
warranties set forth in Article VI hereof to be made as of the Effective Date
are true and correct in all material respects as of the date of the certificate,
that no Event of Default or Unmatured Event of Default has occurred and is
continuing, that the conditions of Section 5.1 hereof have been fully satisfied
(except that no opinion need be expressed as to Administrative Agent’s or
Required Lenders’ satisfaction with any document, instrument or other matter);

 

(c)                        Secretary’s Certificate.  Administrative Agent shall
have received from each Credit Party a certificate, dated the Effective Date,
signed by the secretary or any assistant secretary (or, if no secretary or
assistant secretary exists, a Responsible Officer), of such Credit Party,
substantially in the form of Exhibit 5.1(c) with appropriate insertions, as to
the incumbency and signature of the officers of each such Credit Party,
executing any Loan Document on the Effective Date (in form and substance
reasonably satisfactory to Administrative Agent) and any certificate or other
document or instrument to be delivered pursuant hereto or thereto by or on
behalf of such Credit Party, together with evidence of the incumbency of such
secretary or assistant secretary (or, if no secretary or assistant secretary
exists, such Responsible Officer), and certifying as true and correct, attached
copies of the Certificate of Incorporation, Certificate of Amalgamation or other
equivalent document (certified as of recent date by the Secretary of State or
other comparable authority where customary in such jurisdiction) and By-Laws (or
other Organizational Documents) of such Credit Party, and the resolutions of
such Credit Party and, to the extent required, of the equity holders of such
Credit Party referred to in such certificate and all of the foregoing (including
each such Certificate of Incorporation, Certificate of Amalgamation or other
equivalent document and By-Laws (or other Organizational Documents)) shall be
reasonably satisfactory to Administrative Agent;

 

(d)                       Good Standing.  A good standing certificate or
certificate of status or comparable certificate of each Credit Party from the
Secretary of State (or other governmental authority) of its state or province of
organization;

 

(e)                        Adverse Change.  On the Effective Date, both before
and after giving effect to the Company Credit Facility Refinancing (as defined
in the Revolving Credit Agreement) on a pro forma basis, there shall be no
facts, events or circumstances then existing  which materially adversely affects
the business,  financial condition or operations of Company and its Subsidiaries
taken as a whole since December 31, 2013;

 

(f)                         Approvals.  All necessary governmental (domestic and
foreign) and material third party approvals and/or consents in connection with
the effectiveness of the Loan Documents shall have been obtained and remain in
effect.  Additionally, there shall not exist any judgment, order, injunction or
other restraint issued or filed or a hearing seeking injunctive relief

 

72

--------------------------------------------------------------------------------


 

or other restraint pending or notified prohibiting or imposing material adverse
conditions upon the effectiveness of the Loan Documents;

 

(g)                        Litigation.  No action, suit or proceeding
(including, without limitation, any inquiry or investigation) by any entity
(private or governmental) shall be pending or, to the knowledge of Company,
threatened against Company or any of its Subsidiaries or with respect to this
Agreement, any other Loan Document or any documentation executed in connection
herewith or the transactions contemplated hereby or which would reasonably be
expected to have  a Material Adverse Effect, and no injunction or other
restraining order shall remain effective or a hearing therefor remain pending or
noticed with respect to this Agreement, any other Loan Document or any
documentation executed in connection herewith or the transactions contemplated
hereby, the effect of which would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(h)                       Evidence of Insurance.  Administrative Agent shall
have received evidence of insurance complying with the requirements of
Section 7.9 for the business and properties of Company and its Subsidiaries;

 

(i)                           Solvency Certificate.  Administrative Agent and
the Lenders shall have received a solvency certificate in the form of
Exhibit 5.1(i), signed by the Chief Financial Officer of Company;

 

(j)                          Financials.  Administrative Agent and each Lender
shall have received audited consolidated balance sheets at December 31, 2013,
statements of income and cash flows at December 31, 2013 and interim unaudited
financial statements at March 31, 2014, June 30, 2014 and September 30, 2014;

 

(k)                       Fees.  Administrative Agent shall have received
evidence that all fees due and payable on the Effective Date in accordance with
the Syndication & Fee Letter will be paid on the Effective Date;

 

(l)                           Know Your Customer; Etc.  Administrative Agent and
the Lead Arrangers shall have received, no later than three Business Days prior
to the Effective Date, all documentation and other information about Company and
the Guarantors as has been reasonably requested in writing on or prior to ten
Business Days prior to the Effective Date by Administrative Agent and the
Lenders with respect to applicable “know your customer” and anti-money
laundering rules and regulations including the Patriot Act;

 

(m)                   Press Release.  Administrative Agent shall have received a
copy of the final form of the Press Release (including a statement that the
Target board intends to recommend the Target Acquisition)to be announced on or
shortly following on the Effective Date in form and substance satisfactory to
Administrative Agent (it being understood and agreed that the Press Release will
be in form and substance satisfactory to Administrative Agent if substantially
in the form of the draft delivered to Administrative Agent on February 18, 2015
together with any changes which either (i) are not materially prejudicial to the
interests of the

 

73

--------------------------------------------------------------------------------


 

Lenders taken as a whole under the Loan Documents or (ii) are approved by the
Lead Arrangers (acting reasonably));

 

(n)                       Co-operation Agreement.  Administrative Agent shall
have received a copy of the duly executed Co-operation Agreement; and

 

(o)                       Opinions of Counsel.  Administrative Agent shall have
received from (i) Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to
the Credit Parties, an opinion addressed to Administrative Agent and each of the
Lenders and dated the date of the Effective Date, which shall be in form and
substance reasonably satisfactory to Administrative Agent and which shall cover
such matters relating to the transactions contemplated herein as Administrative
Agent may reasonably request and (ii) opinions of local counsel to
Administrative Agent and/or the Credit Parties (as is customary in the
respective jurisdictions) from such jurisdictions as reasonably requested by
Administrative Agent, dated the Effective Date, which shall cover such matters
relating to the transactions contemplated herein as Administrative Agent may
reasonably request, each of which shall be in form and substance reasonably
satisfactory to Administrative Agent.

 

Administrative Agent will give Company and each Lender prompt written notice of
the occurrence of the Effective Date.

 

5.2                               Conditions Precedent to Initial Funding.

 

The obligations of the Lenders to extend Bridge Loans on the Initial Funding
Date shall be subject to the fulfillment at or prior to the Initial Funding Date
of each of the following conditions precedent:

 

(a)                       a copy of the Offer Document or, as the case may be,
Scheme Circular dispatched to shareholders of the Target, in each case
containing terms and conditions consistent in all material respects with those
contemplated by the Press Release (and, in the case of an Offer, a condition
such that the Offer may not be declared unconditional as to acceptances until
Purchaser has received acceptances or contracted to acquire Target Shares such
that following its acquisition of those Target Shares it will hold not less than
90% of the Target Shares (the “Acceptance Condition”)), together with any
changes which are (i) required by the Takeover Panel, the Court, the City Code,
or any other applicable law, regulation, court or regulatory body, (ii) not
materially prejudicial to the interests of the Lenders under the Loan Documents
(provided that in the case of an Offer, no change to the Acceptance Condition
may be made pursuant to this clause (ii) and provided further that it is
acknowledged and agreed that any amendment or change to the Target board
recommendation envisaged by the Press Release (including the absence of any such
recommendation in the Offer Document or, as the case may be, Scheme Document, in
each case, to the extent that the directors of the Target consider that to make
such a recommendation would breach their fiduciary duties) shall not be
materially prejudicial to the interests of the Lenders under the Agreement),
(iii) not materially adverse to the Lenders without the consent of the Lead
Arrangers (not to be unreasonably withheld), (iv) (subject to the requirements
of the Takeover Panel and the City Code) to extend the period in

 

74

--------------------------------------------------------------------------------


 

which holders of the Target Shares may accept the terms of the Offer or, as the
case may be, the Scheme, or (v) permitted under paragraph (a) of Schedule
1.1(b);

 

(b)                       Administrative Agent shall have received a funds flow
memorandum describing the anticipated flow of funds, including payment of all
fees due and payable in accordance with the Syndication & Fee Letter, in an
aggregate amount of not less than the amount necessary to acquire any Target
Shares;

 

(c)                        Administrative Agent shall have received a
certificate in substantially in the form of Exhibit 5.2(c) certifying that:

 

(i)             (A) in the case of an Offer, the Offer has become or has been
declared unconditional in all respects; or (B) in the case of a Scheme, a copy
of an order of the Court sanctioning the Scheme has been filed on behalf of the
Target with the Registrar of Companies in accordance with Section 899(A) of the
Companies Act; and

 

(ii)          (after utilization of the Bridge Loans) Purchaser will have the
funds necessary to acquire all the Target Shares, and to pay all fees and
expenses incurred in connection with the Transaction; and

 

(d)                       Administrative Agent shall have received evidence that
all fees due and payable on the Initial Funding Date in accordance with the
Syndication & Fee Letter shall have been paid or will be paid on the Initial
Funding Date (provided that such evidence shall be satisfied if the fees are to
be deducted from the initial Borrowing as set out in the relevant Notice of
Borrowing).

 

5.3                               Conditions Precedent to Each Funding.

 

The obligations of the Lenders to extend Bridge Loans on each Funding Date
requested in the applicable Notice of Borrowing shall be subject to the
fulfillment at or prior to each such Funding Date of each of the following
conditions precedent:

 

(a)                       the Certain Funds Representations shall be true and
correct in all material respects when made or deemed to be made, except to the
extent that such Certain Funds Representations specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date;

 

(b)                       no Certain Funds Change of Control shall have
occurred;

 

(c)                        no Certain Funds Default has occurred and is
continuing or would result from the proposed Bridge Loan; and

 

(d)                       Administrative Agent shall have received a Notice of
Borrowing.

 

5.4                               Actions by Lenders during Certain Funds
Periods.  During the Certain Funds Period and notwithstanding (i) any provision
to the contrary in the Loan Documents or (ii)

 

75

--------------------------------------------------------------------------------


 

that any Condition Precedent to Effectiveness or Condition Precedent to Funding
set forth in Sections 5.1, 5.2 and 5.3 above may subsequently be determined not
to have been satisfied or that any representation given as a condition thereof
(other than a Certain Funds Representation) was incorrect in any material
respect, unless (x) it would be illegal for the Lender to participate in making
any borrowing hereunder or (y) a Certain Funds Default has occurred and is
continuing or would result from the proposed Loan, no Lender or Agent shall be
entitled to:

 

(a)                       refuse to participate in any Loan;

 

(b)                       cancel its Commitment;

 

(c)                        rescind, terminate or cancel this Agreement, or any
Note (if any) or any other Loan Document or the Commitments or exercise any
similar right or remedy or make or enforce any claim that it may have under this
Agreement, any Note (if any) or any other Loan Document or any agreement
relating to any of them;

 

(d)                       exercise any right of set-off or counterclaim where to
do so would or might be expected to prevent or limit the making or use of a
Loan; or

 

(e)                        cancel, accelerate, cause or require payment,
repayment or prepayment of any amounts owing under any Loan Document or under
any agreement relating to any of them where to do so would or might be expected
to prevent or limit the making of a Loan,

 

provided that immediately upon the expiration of the Certain Funds Period all
such rights, remedies and entitlements shall be available to the Lenders
notwithstanding that they may not have been used or been available for use
during the Certain Funds Period.

 

Each Lender hereby agrees that by its execution and delivery of its signature
page hereto, such Lender approves of and consents to each of the matters set
forth in this Article V which must be approved by, or which must be satisfactory
to, Administrative Agent or the Required Lenders or Lenders, as the case may be.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make Loans as
provided herein, Company, with respect to itself and its Subsidiaries, makes the
following representations and warranties as of the Effective Date (both
immediately before and after giving effect to the Company Credit Facility
Refinancing (as defined in the Revolving Credit Agreement) on a pro forma basis)
and, solely with respect to the Certain Funds Representations, as of each
Funding Date  (except to the extent such representations and warranties are
expressly made as of a specified date, in which case such representations and
warranties shall be true as of such specified date), all of which shall survive
the execution and delivery of this Agreement and the Notes:

 

76

--------------------------------------------------------------------------------


 

6.1                               Corporate Status.  Each Credit Party (i) is a
duly organized and validly existing organization in good standing under the laws
of the jurisdiction of its organization (to the extent that such concept exists
in such jurisdiction), (ii) has the corporate or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (iii) is duly qualified and is authorized to do business and
is in good standing (to the extent such concept exists in the relevant
jurisdiction) in (x) the state of Indiana, in the case of Company, or its
jurisdiction of organization in the case of any other Credit Party and (y) in
each other jurisdiction where the ownership, leasing or operation of property or
the conduct of its business requires such qualification, except in the case of
clause (y) where such failure to be so qualified, authorized or in good
standing, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

 

6.2                               Corporate Power and Authority.  Each Credit
Party has the corporate power and authority to execute and deliver each of the
Loan Documents to which it is a party and to perform its obligations thereunder
and has taken all necessary action to authorize the execution, delivery and
performance by it of each of such Loan Documents.  Each Credit Party has duly
executed and delivered each of the Loan Documents to which it is a party, and
each of such Loan Documents constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

 

6.3                               No Violation.  The execution and delivery by
any Credit Party of the Loan Documents to which it is a party and the
performance of such Credit Party’s obligations thereunder do not (i) contravene
any provision of any Requirement of Law applicable to any Credit Party,
(ii) conflict with or result in any breach of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of any Credit Party pursuant to, the
terms of any Contractual Obligation to which any Credit Party is a party or by
which it or any of its property or assets is bound except for such
contraventions, conflicts, breaches or defaults that would not be reasonably
likely to have a Material Adverse Effect, (iii) violate any provision of any
Organizational Document of any Credit Party, (iv) require any approval of
stockholders or (v) require any material approval or consent of any Person
(other than a Governmental Authority) except filings, consents, or notices which
have been made, obtained or given and except as set forth on Schedule 6.3.

 

6.4                               Governmental Approvals.  Except as set forth
on Schedule 6.4 and except as have been obtained or made prior to the Effective
Date, no material order, consent, approval, license, authorization or validation
of, or filing, recording or registration with (except as have been obtained or
made on or prior to the Effective Date), or exemption by, any Governmental
Authority, is required to authorize, or is required in connection with, (i) the
execution and delivery of any Loan Document or the performance of the
obligations thereunder or (ii) the legality, validity, binding effect or
enforceability of any such Loan Document.

 

77

--------------------------------------------------------------------------------


 

6.5                               Financial Statements; Financial Condition;
Undisclosed Liabilities Projections; Etc.

 

(a)                       Financial Statements.  The consolidated balance sheet
of Company and its consolidated Subsidiaries and the related statements of
income and cash flows of Company and its consolidated Subsidiaries for the
Fiscal Year ended December 31, 2013 and as of March 31, 2014, June 30, 2014 and
September 30, 2014 for the fiscal quarters ended on such dates, fairly present
in all material respects the financial condition and results of operation and
cash flows of Company and its consolidated Subsidiaries, as of such dates and
for such periods, subject to, in the case of quarterly financial statements,
year-end adjustments and the absence of footnotes.

 

(b)                       Solvency.  On and as of the Effective Date,

 

(i)             the sum of the assets, at a fair valuation, of Company and its
Subsidiaries (taken as a whole) will exceed its debts;

 

(ii)          Company and its Subsidiaries (taken as a whole) have not incurred
and do not intend to, or believe that they will, incur debts beyond their
ability to pay such debts as such debts mature; and

 

(iii)       Company and its Subsidiaries (taken as a whole) will have sufficient
capital with which to conduct its business.  For purposes of this
Section 6.5(b) “debt” means any liability on a claim, and “claim” means (y) any
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured (including all obligations,
if any, under any Plan or the equivalent for unfunded past service liability,
and any other unfunded medical and death benefits) or (z) any right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.  In computing the amount of contingent or unliquidated liabilities
at any time, such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

No Undisclosed Liabilities.  Except as fully reflected in the Form 10-K, the
Form 10-Q or the financial statements and the notes related thereto delivered
pursuant to Section 6.5(a), there were as of the Effective Date (and after
giving effect to the Company Credit Facility Refinancing (as defined in the
Revolving Credit Agreement) on a pro forma basis) no liabilities or obligations
with respect to Company and its Subsidiaries of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether or not due) which, either
individually or in aggregate, would be material to Company and its Subsidiaries,
taken as a whole.  As of the Effective Date (and after giving effect to the
Company Credit Facility Refinancing (as defined in the Revolving Credit
Agreement) on a pro forma basis), Company does not know of any basis for the
assertion against Company or any Subsidiary of any liability

 

78

--------------------------------------------------------------------------------


 

or obligation of any nature whatsoever that is not reflected in the financial
statements or the notes related thereto delivered pursuant to
Section 6.5(a) which, either individually or in the aggregate, would reasonably
be expected to be material to Company and its Subsidiaries, taken as a whole.

 

(d)                       Projections.  On and as of the Effective Date, the
financial projections previously delivered to Administrative Agent for further
delivery to the Lenders (the “Projections”) and each of the budgets delivered
after the Effective Date pursuant to Section 7.2(b) are, at the time made,
prepared on a basis consistent in all material respects with the financial
statements referred to in Sections 7.1(a) and (b) and are at the time made based
on good faith estimates and assumptions made by the management of Company, which
assumptions were believed by the management of Company to be reasonable at the
time made, it being understood that uncertainty is inherent in any forecasts or
projections, such Projections are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ from
such Projections and the differences may be material.

 

(e)                        No Material Adverse Change.  Since December 31, 2013,
there has been no fact, event, circumstance or occurrence which has caused or
resulted in a Material Adverse Effect.

 

6.6                               Litigation.  There are no actions, suits or
proceedings pending or, to the knowledge of Company and its Subsidiaries,
threatened (i) against Company or any Credit Party challenging the validity or
enforceability of any material provision of any Loan Document, or (ii) that
would reasonably be expected to have a Material Adverse Effect.

 

6.7                               True and Complete Disclosure.  To Company’s
knowledge, this Agreement and all other written information furnished to the
Lenders by or on behalf of Company in connection herewith (other than any
forecast or projections) did not (when so furnished) taken as a whole contain
any untrue statement of material fact or omit to state a material fact necessary
in order to make the information contained herein and therein not misleading, it
being understood and agreed that with respect to any forecasts or projections
furnished to the Lenders, such forecasts and projections are not to be viewed as
facts and the actual results during the period or periods covered by such
forecasts and projections may differ from such forecasts and projections and
that such differences may be material.

 

6.8                               Use of Proceeds; Margin Regulations.

 

(a)                       Bridge Loan Proceeds.  All proceeds of the Bridge
Loans incurred hereunder shall be used by Company and its Subsidiaries (i) to
pay the cash consideration for the Target Acquisition or, in the case of an
Offer, on the final Funding Date, to fund an escrow account for the payment of
cash consideration for the Target Acquisition on terms reasonably satisfactory
to the Lead Arrangers and the Cash Confirmation Provider (and, in each case, any
related transactions) and (ii) to pay fees and expenses incurred in connection
with the consummation of the foregoing. Any amount of the Bridge Loans borrowed
for the purpose of satisfaction of the consideration for the Offer and related
fees and expenses that is not

 

79

--------------------------------------------------------------------------------


 

immediately applied for that purpose shall be deposited in a Sterling
denominated escrow account with Deutsche Bank AG, London Branch or the London
branch of a bank with a long term credit rating of A- or better issued by S&P
and Fitch and A3 or better issued by Moody’s (where it has a rating from more
than one of such credit rating agencies) on terms which provide that until the
expiration of the Certain Funds Period such monies shall only be applied to
settle payments due in respect of the Offer and related fees and expenses.

 

(b)                       Margin Regulations.  No part of the proceeds of any
Loan will be used to purchase or carry any margin stock (as defined in
Regulation U of the Board), directly or indirectly, or to extend credit for the
purpose of purchasing or carrying any such margin stock for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the Loans or other extensions of credit under this Agreement to be considered a
“purpose credit”, in each case in violation of Regulation T, U or X of the
Board.

 

6.9                               Taxes.  Each of Company and each of its
Subsidiaries has timely filed or caused to be filed with the appropriate taxing
authority, all material returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by or with respect to the income, properties or
operations of Company and/or any of its Subsidiaries, except to the extent
failure to file such Returns would not reasonably be expected to have a Material
Adverse Effect.  The Returns accurately reflect all material liability for taxes
of Company and its Subsidiaries for the periods covered thereby.  Each of
Company and each of its Subsidiaries has paid all material taxes owed by it
other than those (i) contested in good faith and for which adequate reserves
have been established in conformity with GAAP or their equivalent in the
relevant jurisdiction of the taxing authority or (ii) which failure to pay would
not reasonably be expected to have a Material Adverse Effect.

 

6.10                        Labor Relations.  Neither Company nor any of its
Subsidiaries is engaged in any unfair labor practice that would reasonably be
expected to have a Material Adverse Effect.  There is (i) no significant unfair
labor practice complaint pending against Company or any of its Subsidiaries or,
to the knowledge of Company, threatened against any of them before the National
Labor Relations Board or any similar Governmental Authority in any jurisdiction,
and no significant grievance or significant arbitration proceeding arising out
of or under any collective bargaining agreement is so pending against Company or
any of its Subsidiaries or, to the knowledge of Company, threatened against any
of them, (ii) no significant strike, labor dispute, slowdown or stoppage is
pending against Company or any of its Subsidiaries or, to the knowledge of
Company, threatened against Company or any of its Subsidiaries and (iii) to the
knowledge of Company, no question concerning union representation exists with
respect to the employees of Company or any of its Subsidiaries, except (with
respect to any matter specified in clause (i), (ii) or (iii) above, either
individually or in the aggregate) as could not reasonably be expected to have a
Material Adverse Effect.

 

6.11                        [Reserved].

 

80

--------------------------------------------------------------------------------


 

6.12                        Compliance With ERISA.  Except as, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect: each Plan
has been operated and administered in a manner so as not to result in any
liability of Company for failure to comply with the applicable provisions of
applicable law, including ERISA and the Code; no Termination Event has occurred
with respect to a Plan; to the knowledge of Company, no Multiemployer Plan is
insolvent or in reorganization; no Plan has an accumulated or waived funding
deficiency or has applied for an extension of any amortization period within the
meaning of Section 412 of the Code; Company and its Subsidiaries or any ERISA
Affiliates have not incurred any liability to or on account of a Plan pursuant
to Section 409, 502(i), 502(l), 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code; no proceedings have been instituted to
terminate any Plan within the last fiscal year; using actuarial assumptions and
computation methods consistent with subpart 1 of subtitle E of Title IV of
ERISA, to the knowledge of Company, Company and its Subsidiaries and ERISA
Affiliates would not have any liability to any Plans which are Multiemployer
Plans in the event of a complete withdrawal therefrom, as of the close of the
most recent fiscal year of each such Multiemployer Plan ending prior to the
Initial Funding Date; no Lien imposed under the Code or ERISA on the assets of
Company or any of its Subsidiaries or any ERISA Affiliate exists or is likely to
arise on account of any Plan; Company and its Subsidiaries and ERISA Affiliates
have made all contributions to each Plan within the time required by law or by
the terms of such Plan; and Company and its Subsidiaries and ERISA Affiliates do
not maintain or contribute to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA and subject to ERISA) which provides benefits to retired
employees (other than as required by Section 601 et seq. of ERISA) or any
employee pension benefit plan (as defined in Section 3(2) of ERISA and subject
to ERISA) the obligations with respect to either of which would reasonably be
expected to have a Material Adverse Effect.

 

6.13                        Foreign Pension Matters.

 

Except as, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect:  (a) each Foreign Pension Plan is in compliance and in good
standing (to the extent such concept exists in the relevant jurisdiction) with
all laws, regulations and rules applicable thereto, including all funding
requirements, and the respective requirements of the governing documents for
such Foreign Pension Plan; (b) with respect to each Foreign Pension Plan
maintained or contributed to by Company or any Subsidiary, (i) that is required
by applicable law to be funded in a trust or other funding vehicle, the
aggregate of the accumulated benefit obligations under such Foreign Pension Plan
does not exceed to any material extent the current fair market value of the
assets held in the trusts or similar funding vehicles for such Foreign Pension
Plan and (ii) that is not required by applicable law to be funded in a trust or
other funding vehicle, reasonable reserves have been established in accordance
with prudent business practice or where required by ordinary accounting
practices in the jurisdiction in which such Foreign Pension Plan is maintained;
(c) there are no actions, suits or claims (other than routine claims for
benefits) pending or, to the knowledge of Company and its Subsidiaries,
threatened against Company or any Subsidiary with respect to any Foreign Pension
Plan; (d) all contributions required to have been made by Company or any
Subsidiary to any Foreign Pension Plan have been made within the time required
by law or by the terms of such Foreign Pension Plan; and (e) except as disclosed
on Schedule 6.13, no Foreign Pension Plan with respect to which Company or any
of

 

81

--------------------------------------------------------------------------------


 

its Subsidiaries could have any liability has been terminated or wound-up and no
actions or proceedings have been taken or instituted to terminate or wind-up
such a Foreign Pension Plan.

 

6.14                        Ownership of Property.  Company and each Material
Subsidiary has good and marketable title to, or a subsisting leasehold interest
in, all material items of real and personal property used in its operations
(except as to leasehold interests) free and clear of all Liens, except Permitted
Liens and except to the extent that the failure to have such title or interest
(individually or in the aggregate) would not reasonably be expected to have a
Material Adverse Effect.  Substantially all items of real and material personal
property owned by, leased to or used by Company and each Material Subsidiary are
in adequate operating condition and repair, ordinary wear and tear excepted, are
free and clear of any known defects except such defects as do not substantially
interfere with the continued use thereof in the conduct of normal operations,
and are able to serve the function for which they are currently being used,
except to the extent the failure to keep such condition (individually or in the
aggregate) would not reasonably be expected to have a Material Adverse Effect.

 

6.15                        Capitalization of Company.  On the Effective Date,
Company will have no Capital Stock outstanding other than the Common Stock and
rights outstanding under the Shareholder Rights Plan.  All outstanding shares of
capital stock of Company have been duly authorized and validly issued and are
fully paid and non-assessable.

 

6.16                        Subsidiaries.

 

(a)                       Organization.  Schedule 6.16 hereto sets forth a true,
complete and correct list as of the date of this Agreement of each Subsidiary of
Company and indicates for each such Subsidiary (i) its jurisdiction of
organization, (ii) its ownership (by holder and percentage interest) and
(iii) whether such Subsidiary is a Material Subsidiary.  As of the Effective
Date, Company has no Subsidiaries except for those Subsidiaries listed as such
on Schedule 6.16 hereto.

 

(b)                       Capitalization.  As of the Effective Date, all shares
of capital stock of each Subsidiary of Company have been duly authorized and
validly issued, are fully paid and non-assessable and are owned free and clear
of all Liens except for Permitted Liens. As of the Effective Date, no authorized
but unissued or treasury shares of capital stock of any Subsidiary of Company
are subject to any option, warrant, right to call or similar commitment.

 

6.17                        Compliance With Law, Etc.  Neither Company nor any
of its Material Subsidiaries is in default under or in violation of any
Requirement of Law applicable to any of them or Contractual Obligation, or under
its Organizational Documents, as the case may be, in each case the consequences
of which default or violation, either in any one case or in the aggregate, would
have a Material Adverse Effect.

 

6.18                        Investment Company Act.  Neither Company nor any of
its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

82

--------------------------------------------------------------------------------


 

6.19                        Environmental Matters.

 

(a)                       Company and each of its Subsidiaries have complied in
all material respects with, and on the Effective Date are in compliance in all
material respects with, all applicable Environmental Laws and Environmental
Permits except for such non-compliance as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.  There are
no pending or, to the knowledge of Company, threatened Environmental Claims
against Company or any of its Subsidiaries or any real property currently owned
or operated by Company or any of its Subsidiaries except for such Environmental
Claims that would not reasonably be expected to have a Material Adverse Effect.

 

(b)                       Hazardous Materials have not at any time been
generated, used, treated or stored on, or transported to or from, or otherwise
come to be located on, any real property owned or at any time operated by
Company  or any of its Subsidiaries where such generation, use, treatment or
storage has violated or would reasonably be expected to violate or create
liability under any Environmental Law in any material respect and result, either
individually or in the aggregate, in a Material Adverse Effect.  To the
knowledge of Company, Hazardous Materials have not at any time been Released on
or from, or otherwise come to be located on, any real property owned or at any
time operated by Company or any of its Subsidiaries where such Release has
violated or would reasonably be expected to violate or create liability under
any Environmental Law in any material respect and result, either individually or
in the aggregate, in a Material Adverse Effect.

 

6.20                        Intellectual Property, Licenses, Franchises and
Formulas.  Each of Company  and its Subsidiaries owns or holds licenses or other
rights to or under all the material patents, patent applications, trademarks,
designs, service marks, trademark and service mark registrations and
applications therefor, trade names, copyrights, copyright registrations and
applications therefor, trade secrets, proprietary information, computer
programs, data bases, licenses, permits, franchises and formulas, or rights with
respect to the foregoing which are material to the business of Company and its
Subsidiaries, taken as a whole, (collectively, “Intellectual Property”), and has
obtained assignments of all leases and other rights of whatever nature, material
to the present conduct of the business of Company and its Subsidiaries, taken as
a whole, without any known material conflict with the rights of others except,
in each case, where the failure to own or hold such rights or obtain such
assignments would not reasonably be expected to have a Material Adverse Effect. 
Neither Company nor any of its Subsidiaries has knowledge of any existing or
threatened claim by any Person contesting the validity, enforceability, use or
ownership of the Intellectual Property, or of any existing state of facts that
would support a claim that use by Company or any of its Subsidiaries of any such
Intellectual Property has infringed or otherwise violated any proprietary rights
of any other Person which would reasonably be expected to have a Material
Adverse Effect.

 

6.21                        OFAC; Patriot Act; FCPA.

 

(a)                       None of Company or any of its Subsidiaries, nor, to
its knowledge, any of their respective directors, officers or employees, is
currently a Restricted Party.

 

83

--------------------------------------------------------------------------------


 

(b)                       None of Company or any of its Subsidiaries, will, use,
lend, make payments of or contribute all or any part of the proceeds of the
Bridge Loans in violation in any material respect of any Sanctions Laws and
Regulations.

 

(c)                        Company, each other Credit Party and each Subsidiary
of any Credit Party is:  (i) in compliance in all material respects with the
requirements of the USA Patriot Act Title III of 107 Public Law 56  (October 26,
2001) and in other statutes and all orders, rules and regulations of the United
States government and its various executive departments, agencies and offices,
related to the subject matter of the Act, including Executive Order 13224
effective September 24, 2001 (the “Patriot Act”) and all applicable Sanctions
Laws and Regulations; and (ii) operated under policies, procedures and
practices, if any, that are designed to promote compliance with the Patriot Act
in all material respects.

 

(d)                       No part of the proceeds of the Loans made hereunder
shall be used by Company for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, the
United Kingdom Bribery Act of 2010 or any similar applicable anti-corruption
laws or regulations administered or enforced by any Governmental Authority
having jurisdiction over Company or any of its Subsidiaries.

 

6.22                        Press Release; Offer Document; Scheme Circular;
etc.  As of their date of issuance or publication, as applicable, the Press
Release, any Offer Document and/or any Scheme Circular contain all material
terms of the Target Acquisition.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Company hereby agrees, as to itself and its Subsidiaries, that, so long as any
of the Commitments remain in effect, or any Bridge Loan remains outstanding and
unpaid or any other Obligation (other than any Obligation with respect to
Rollover Loans (it being understood that the affirmative covenants with respect
to the Rollover Loans shall be set forth in the Rollover Amendment) and
contingent indemnification obligations not then due) is owing to any Lender or
Administrative Agent hereunder, Company shall:

 

7.1                               Financial Statements.  Furnish, or cause to be
furnished, to Administrative Agent (for further distribution to each Lender):

 

(a)                       Quarterly Financial Statements.  Not later than fifty
(50) days after the end of each of the first three Fiscal Quarters of each
Fiscal Year of Company, the unaudited consolidated balance sheet and statements
of income of Company and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of earnings and of
cash flows of Company and its consolidated Subsidiaries for such quarter and the

 

84

--------------------------------------------------------------------------------


 

portion of the Fiscal Year through the end of such quarter, all of which shall
be certified by the Chief Financial Officer of Company, as at the dates
indicated and for the periods indicated, subject to normal year-end audit
adjustments; and

 

(b)                       Annual Financial Statements. Not later than
ninety-five (95) days after the end of each Fiscal Year of Company, a copy of
the audited consolidated balance sheet of Company and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income, earnings and of cash flows for such year, setting forth in
each case in comparative form the figures for the previous year.

 

All such financial statements shall be complete and correct in all material
respects, shall be prepared in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by the accountants preparing such statements or the Chief Financial
Officer, as the case may be, and disclosed therein) and, in the case of the
consolidated financial statements referred to in this Section 7.1(b), shall be
accompanied by a report thereon of independent certified public accountants of
recognized national standing, which report shall contain no qualifications with
respect to the continuance of Company and its Subsidiaries as going concerns and
shall state that such financial statements present fairly in all material
respects the financial position of Company and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in conformity with GAAP.

 

Notwithstanding anything herein to the contrary, information required to be
delivered pursuant to this Section 7.1 and Sections 7.2(b), and 7.2(c) below
shall be deemed to have been delivered on the date on which (i) such information
is actually available for review by the Lenders and either (A) has been posted
by Company on Company’s website at http://www.ball.com or at http://www.sec.gov
or (B) has been posted on Company’s behalf on Intralinks/Syndtrak or any other
internet or intranet website, if any, to which each Lender and Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by Administrative Agent).  At the request of Administrative Agent or
any Lender, Company will provide by electronic mail electronic versions (i.e.,
soft copies) to Administrative Agent of all documents containing such
information.

 

7.2                               Certificates; Other Information.  Furnish to
Administrative Agent (for further delivery to each Lender, as applicable):

 

(a)                       Officer’s Certificates.  Concurrently with the
delivery of the financial statements referred to in Sections 7.1(a) and 7.1(b),
a certificate of Company’s Chief Financial Officer or Treasurer substantially in
the form of Exhibit 7.2(a) (a “Compliance Certificate”) stating that to such
officer’s knowledge, (i) such financial statements present fairly, in accordance
with GAAP (or, in the case of financial statements of any Foreign Subsidiary
delivered pursuant to Section 7.1(a), generally accepted accounting principles
in such Person’s jurisdiction of organization), the financial condition and
results of operations of Company and its Subsidiaries for the period referred to
therein (subject, in the case of interim statements, to normal recurring
adjustments) and (ii) no Event of Default or Unmatured Event of Default exists,

 

85

--------------------------------------------------------------------------------


 

except as specified in such certificate and, if so specified, the action which
Company proposes to take with respect thereto;

 

(b)                       Budgets.  As soon as available and in any event within
sixty (60) days following the first day of each Fiscal Year of Company an annual
budget (by quarter) in form reasonably satisfactory to Administrative Agent
(including budgeted balance sheet, statements of earnings and cash flows)
prepared by Company for each Fiscal Quarter of such Fiscal Year (it being
understood that Company shall have no obligation to update or revise such
budget), which shall be accompanied by the statement of the Chief Executive
Officer, Treasurer or Chief Financial Officer of Company to the effect that,
such budget is based on good faith assumptions believed by such Person to be
reasonable at the time made;

 

(c)                        Public Filings.  Promptly after the same become
public, copies of all financial statements, annual or quarterly filings,
registrations and Form 8-K reports which Company may make to, or file with, the
SEC or any successor or analogous Governmental Authority; provided that Company
shall not be required to furnish to Administrative Agent or any Lender the
Form 8-K filed in respect of this Agreement; and

 

(d)                       Other Requested Information.  Such other information
with respect to Company or any of its Subsidiaries, including, without
limitation, any Asset Disposition or financing transaction, as Administrative
Agent or any Lender may from time to time reasonably request.

 

7.3                               Notices.  Promptly and in any event within
three (3) Business Days after a Responsible Officer of Company or any Credit
Party obtains knowledge thereof, give written notice to Administrative Agent
(which shall promptly provide a copy of such notice to each Lender) of:

 

(a)                       Event of Default or Unmatured Event of Default.  The
occurrence of any Event of Default or Unmatured Event of Default, accompanied by
a statement of the Chief Financial Officer or Treasurer of Company setting forth
details of the occurrence referred to therein and stating what action Company 
propose to take with respect thereto;

 

(b)                       Litigation and Related Matters.  The commencement of,
or any material development in, any action, suit, proceeding or investigation
pending or threatened against or involving Company or any of its Material
Subsidiaries or any of their respective properties before any arbitrator or
Governmental Authority, which would individually or when aggregated with any
other action, suit, proceeding or investigation reasonably be expected to have a
Material Adverse Effect; and

 

(c)                        Environmental Matters.  The occurrence of one or more
of the following environmental matters which would reasonably be expected to
have a Material Adverse Effect:

 

86

--------------------------------------------------------------------------------


 

(i)                                     any pending or threatened material
Environmental Claim against Company or any of its Subsidiaries or any real
property owned or operated by Company  or any of its Subsidiaries;

 

(ii)                                  any condition or occurrence on or arising
from any real property owned or operated by Company or any of its Subsidiaries
that (y) results in material noncompliance by Company or any of its Subsidiaries
with any applicable Environmental Law or (z) would reasonably be expected to
form the basis of a material Environmental Claim against Company or any of its
Subsidiaries or any such real property;

 

(iii)                               any condition or occurrence on any real
property owned or operated by Company or any of its Subsidiaries that would
reasonably be expected to cause such real property to be subject to any material
restrictions on the ownership, occupancy, use or transferability of such real
property under any Environmental Law; and

 

(iv)                              the taking of any Remedial Action on any real
property at any time owned or operated by Company or any of its Subsidiaries.

 

All such notices shall describe in reasonable detail the nature of the
Environmental Claim, condition, occurrence or Remedial Action and Company’s or
such Subsidiary’s response thereto.  In addition, Company will provide
Administrative Agent with copies of all written communications with any
Governmental Authority relating to actual or alleged violations of Environmental
Laws, all written communications with any Person relating to Environmental
Claims, and such detailed written reports of any Environmental Claim as may
reasonably be requested by Administrative Agent.

 

7.4                               Conduct of Business and Maintenance of
Existence.  Continue to engage in business of the same general types as now
conducted by Company and its Subsidiaries (including, without limitation,
businesses reasonably related or incidental thereto or a reasonable extension,
development or expansion thereof) and preserve, renew and keep in full force and
effect its and each of its Material Subsidiary’s corporate existence and take
all reasonable action to maintain all rights, privileges and franchises material
to its and those of each of its Material Subsidiaries’ business except as
otherwise permitted pursuant to Sections 8.3 and 8.4 and comply and cause each
of its Subsidiaries to comply with all Requirements of Law except to the extent
that failure to comply therewith would not in the aggregate reasonably be
expected to have a Material Adverse Effect.

 

7.5                               Payment of Taxes.  Pay or discharge or
otherwise satisfy before they become delinquent and cause each of its Material
Subsidiaries to pay or discharge or otherwise satisfy before they become
delinquent all material taxes, assessments and governmental charges or levies
(other than Indebtedness) imposed upon any of them or upon any of their income
or profits or any of their respective properties or assets prior to the date on
which penalties attach thereto; provided, however, that neither Company nor any
of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge, levy or claim while the same is being contested by it in
good faith and by appropriate proceedings diligently pursued so long as

 

87

--------------------------------------------------------------------------------


 

Company or such Subsidiary, as the case may be, shall have set aside on its
books adequate reserves in accordance with GAAP (segregated to the extent
required by GAAP) or their equivalent in the relevant jurisdiction of the taxing
authority with respect thereto or to the extent failure to pay, discharge or
otherwise satisfy such obligations would not reasonably be expected to have a
Material Adverse Effect.

 

7.6                               Inspection of Property, Books and Records. 
Keep, or cause to be kept, and cause each of its Subsidiaries to keep or cause
to be kept, adequate records and books of account, in which entries are to be
made reflecting its and their business and financial transactions in accordance
with GAAP and all material Requirements of Law and permit, and cause each of its
Subsidiaries to permit, any Lender or its respective representatives, at any
reasonable time during normal business hours, and from time to time at the
reasonable request of such Lender and at such Lender’s expense made to Company
and upon reasonable notice, to visit and inspect its and their respective
properties, to examine and make copies of and take abstracts from its and their
respective records and books of account, and to discuss its and their respective
affairs, finances and accounts with its and their respective principal officers,
and, if an Event of Default exists and is continuing, permit, and cause each of
its Subsidiaries to permit, Administrative Agent or the Required Lenders access
to their independent public accountants (and by this provision Company authorize
such accountants to discuss with Administrative Agent or the Required Lenders
and such representatives, and in the presence of Company, the affairs, finances
and accounts of Company and its Subsidiaries).

 

7.7                               ERISA.

 

(a)                       As soon as practicable and in any event within ten
(10) Business Days after Company or any of its Subsidiaries knows or has reason
to know that a Termination Event  has occurred with respect to any Plan which
could be reasonably likely to result in a Material Adverse Effect, deliver, or
cause such Subsidiary to deliver, to Administrative Agent a certificate of a
responsible officer of Company or such Subsidiary, as the case may be, setting
forth the details of such Termination Event and the action, if any, which
Company or such Subsidiary is required or proposes to take, together with any
notices required or proposed to be given;

 

(b)                       Upon the request of any Lender made from time to time,
deliver, or cause each Subsidiary to deliver, to each Lender a copy of the most
recent actuarial report and annual report on Form 5500 (to the extent such
annual report is required by law) completed with respect to any Plan;

 

(c)                        As soon as possible and in any event within ten
(10) Business Days after Company or any of its Subsidiaries knows or has reason
to know that any of the following have occurred with respect to any Plan:

 

(i)             such Plan has been terminated, reorganized, petitioned or
declared insolvent under Title IV of ERISA,

 

88

--------------------------------------------------------------------------------


 

(ii)          the Plan Sponsor terminates such Plan,

 

(iii)       the PBGC has instituted proceedings under Section 515 of ERISA to
collect a delinquent contribution to such Plan or under Section 4042 of ERISA to
terminate such Plan,

 

(iv)      that an accumulated funding deficiency has been incurred or that an
application has been made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or on extension of any amortization period under Section 412 of the
Code, or

 

(v)         Company or any Subsidiary of Company has incurred any liability that
would result in a Material Adverse Effect under any employee welfare benefit
plan (within the meaning of Section 3(1) of ERISA and subject to ERISA) that
provides benefits to retired employees (other than as required by Section 601 et
seq. of ERISA) or any employee pension benefit plans (as defined in
Section 3(2) of ERISA and subject to ERISA),

 

deliver, or cause such Subsidiary or ERISA Affiliate to deliver, to
Administrative Agent a written notice thereof;

 

(d)                       As soon as possible and in any event within thirty
(30) days after Company or any of its Subsidiaries knows or has reason to know
that any of them has caused a complete withdrawal or partial withdrawal (within
the meaning of Sections 4203 and 4205, respectively, of ERISA) from any
Multiemployer Plan, deliver, or cause such Subsidiary or ERISA Affiliate to
deliver, to Administrative Agent a written notice thereof; and

 

(e)                        For purposes of this Section 7.7, Company shall be
deemed to have knowledge of all facts known by the Plan Administrator of any
Plan of which Company is the Plan Sponsor, and each Subsidiary of Company shall
be deemed to have knowledge of all facts known by the Plan Administrator of any
Plan of which such Subsidiary is a Plan Sponsor.

 

7.8                               Foreign Pension Plan Compliance.  Cause each
of its Subsidiaries and each member of the Controlled Group to, establish,
maintain and operate all Foreign Pension Plans to comply in all material
respects with all laws, regulations and rules applicable thereto and the
respective requirements of the governing documents for such Foreign Pension
Plans, except for failures to comply which, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

7.9                               Maintenance of Property, Insurance.

 

(a)                       Keep, and cause each of its Material Subsidiaries to
keep, all material property (including, but not limited to, equipment) useful
and necessary in its business in good working order and condition, normal wear
and tear and damage by casualty excepted, and subject to Section 8.4, except
where the failure to keep such condition (individually or in the aggregate)
would not reasonably be expected to have a Material Adverse Effect;

 

89

--------------------------------------------------------------------------------


 

(b)                       Maintain or cause to be maintained, and shall cause
each of its Material Subsidiaries to maintain or cause to be maintained, with
reputable insurers, insurance with respect to its material properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.  Such insurance shall be maintained with reputable insurers, except
that a portion of such insurance program (not to exceed that which is customary
in the case of companies engaged in the same or similar business or having
similar properties similarly situated) may be effected through self-insurance,
provided adequate reserves therefor, in accordance with GAAP, are maintained;
and

 

(c)                        Shall furnish to Administrative Agent, on the
Effective Date, a schedule listing the insurance it, each Credit Party and
Material Subsidiary carried.

 

7.10                        Environmental Laws.

 

(a)                       Comply with, and cause its Subsidiaries to comply
with, and, in each case take reasonable steps to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply in all material respects with and maintain, and take
reasonable steps to ensure that all tenants and subtenants obtain and comply in
all material respects with and maintain, any Environmental Permits except to the
extent that failure to do so would not in the aggregate reasonably be expected
to have a Material Adverse Effect; and

 

(b)                       Conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders, directives and information requests of all Governmental Authorities
regarding Environmental Laws except to the extent that the same are being
contested in good faith by appropriate proceedings or except to the extent that
such failure to do so would not in the aggregate reasonably be expected to have
a Material Adverse Effect.

 

7.11                        Use of Proceeds.  Use all proceeds of the Loans as
provided in Section 6.8.

 

7.12                        Further Assurances.

 

(a)                       Cause each Wholly-Owned Domestic Subsidiary of Company
(other than an Excluded Subsidiary) that is or becomes a Material Subsidiary to
become a party to the Subsidiary Guaranty; provided that in the case of any
Subsidiary organized under U.S. law that does not meet the definition of a
“Domestic Subsidiary” by virtue of clauses (i) or (ii) in the definition
thereof, such Subsidiary shall be treated as if it were a Foreign Subsidiary
solely for the purposes of this Section 7.12; and

 

90

--------------------------------------------------------------------------------


 

(b)                       Cause each Subsidiary that becomes a Guarantor after
the date hereof of obligations arising under any Permitted Debt Document and
that is not at such time party to the Subsidiary Guaranty to become a party to
the Subsidiary Guaranty in accordance with the terms thereof; provided, however,
that this Section 7.12(b) shall not apply to a Foreign Subsidiary that becomes a
guarantor of only obligations under one or more Permitted Debt Documents of
persons that are not United States persons within the meaning of Code
Section 7701(a)(30).

 

7.13                        End of Fiscal Years; Fiscal Quarters.  Cause
Company’s annual accounting periods to end on or about December 31 of each year
(each a “Fiscal Year”), with quarterly accounting periods ending on or about
March 31, June 30, September 30, December 31, of each Fiscal Year (each a
“Fiscal Quarter”).

 

7.14                        [Reserved].

 

7.15                        Take-Out Financing and Securities Demand.

 

(a)                       Company shall engage one or more investment banks (the
“Investment  Banks”) reasonably satisfactory to the Lead Arrangers to endeavor
to publicly sell or privately place debt securities of Company denominated in
Dollars or Euros (the “Exchange Securities”), the gross proceeds of which will
be used to refinance the Bridge Loans. Company shall take such actions as are
reasonably necessary so that the Investment Banks can, as soon as reasonably
practicable after the date on which a Securities Demand (as defined below) is
given, publicly sell or privately place, in one or more offerings or placements,
the Exchange Securities specified in the Securities Demand, in each case subject
to the terms and conditions hereof. Subject to the other provisions and
limitations of this Section 7.15, the Investment Banks, in their reasonable
judgment after consultation with Company, shall determine whether, and in what
amounts, the Exchange Securities shall be issued by Company, and what type of
Exchange Securities or combination of Exchange Securities are to be issued.
Company will, and will cause its Subsidiaries to, cooperate with the Investment
Banks and use commercially reasonable efforts to cause its advisors and the
Target Group and its advisors to do the same, and provide information reasonably
deemed necessary by the Investment Banks in connection with placing or selling
or obtaining commitments for the purchase or acquisition of the Exchange
Securities. Such cooperation will include, without limitation, at the Investment
Banks’ reasonable request, commercially reasonable efforts to:

 

(i)             prepare, as soon as reasonably practicable, an offering
circular, prospectus, private placement memorandum suitable for use in a
customary Rule 144A road show relating to the issuance by Company of debt
securities with respect to the offer and sale of Exchange Securities;

 

(ii)          negotiate and execute an underwriting, placement agency, purchase
or other applicable type of agreement containing such terms, covenants,
conditions, representations, warranties and indemnities as are customary in
similar

 

91

--------------------------------------------------------------------------------


 

transactions and providing for the delivery of customary legal opinions, comfort
letters, and officers’ certificates;

 

(iii)       (A) deliver to the Investment Banks concurrently with, or as part
of, the offering circular, prospectus, private placement memorandum or other
document referred to above, (x) audited consolidated financial statements of
Company and the Target covering the relevant fiscal year period as required
pursuant to Regulation S-X, (y) unaudited financial statements of Company and
the Target as of and for the interim periods as required pursuant to Regulation
S-X, and (z) any pro forma financial statements after giving effect to the
Transaction, as may be customary and as reasonably requested by the Investment
Banks (if a Rule 144A transaction), and as required pursuant to Regulation S-X
(if an SEC-registered transaction) and (B) cause Company’s independent
accountants and the independent accountants for the Target to deliver customary
“comfort” (including “negative assurance” comfort);

 

(iv)      make appropriate officers and representatives of Company, its
Subsidiaries and the Target reasonably available to the Investment Banks, upon
reasonable notice, for meetings with prospective purchasers of the Exchange
Securities; and

 

(v)         cooperate with the Investment Banks’ due diligence investigation of
Company and the Target and their respective Subsidiaries.

 

(b)                       At any time and from time to time (but no more than
five times) following the 60th day after the Initial Funding Date (subject to
clause (ix) of this paragraph (b), the “Period Prior to a Securities Demand”),
upon no less than ten Business Days prior notice by the Lead Arrangers holding
(together with their affiliates) a majority of the aggregate principal amount of
the Bridge Loans under the Bridge Facility as of such time (the “Majority Lead
Arrangers”) (each such notice, which, for the avoidance of doubt, can be
delivered by the Majority Lead Arrangers prior to such 60th day, a “Securities
Demand”), so long as any Bridge Loans are outstanding, Company will cause the
issuance and sale of Exchange Securities, in such amounts and on such terms and
conditions as are specified in any Securities Demand; provided, however, that:

 

(i)             each Securities Demand shall be in respect of not less than
$250,000,000 (or its equivalent in Euros) aggregate principal amount of Exchange
Securities (or, if less than $250,000,000 (or its equivalent in Euros) aggregate
principal amount of Bridge Loans are outstanding, such amount as shall be
sufficient to repay in full all outstanding Bridge Loans and all related fees
and expenses);

 

(ii)          the aggregate amount of proceeds of the Exchange Securities shall
not exceed an amount sufficient to repay all the then outstanding principal and
other amounts under the Bridge Loans;

 

92

--------------------------------------------------------------------------------


 

(iii)                   the delivery of a Securities Demand shall only be
permitted after Company has been afforded the opportunity to participate in one
customary “roadshow” (consistent with Company’s past practice);

 

(iv)                  the Exchange Securities shall be issued through a private
placement for resale pursuant to Rule 144A under the Securities Act with
registration rights;

 

(v)                     the Exchange Securities shall contain guarantees,
covenants and default provisions substantially similar to those in the Senior
Note (2023) Indenture and shall not contain any financial maintenance covenants;

 

(vi)                  the per annum interest rate on any tranche of Exchange
Securities shall not exceed the Total Cap, with original issue discount (other
than any original issue discount resulting from a sale by the Investment Banks
at a price less than the price paid by the Investment Banks and any fees payable
to Investment Banks) considered yield for the purpose of this clause (vi) and
determined in accordance with customary market convention);

 

(vii)               the Exchange Securities shall have a maturity of no less
than eight years;

 

(viii)            Company shall not be required to issue any Exchange Securities
at an issue price less than 98% of the principal amount thereof (before
deducting customary fees and commissions); and

 

(ix)                  if by the 60th day after the Initial Funding Date,
concurrently with, or as part of, the offering circular, prospectus, private
placement memorandum or other offering document for the issuance and sale of
Exchange Securities, Company, after using its commercially reasonable efforts,
is unable to (A) deliver to the Investment Banks (x) audited consolidated
financial statements of the Target covering the relevant fiscal year period as
required pursuant to Regulation S-X, (y) unaudited financial statements of the
Target as of and for the interim periods as required pursuant to Regulation S-X,
or (z) any pro forma financial statements after giving effect to the Transaction
as required pursuant to Regulation S-X, or (B) cause the independent accountants
for the Target to deliver customary “comfort” (including “negative assurance”
comfort), then the Period Prior to a Securities Demand shall be extended until
the date Company is able to deliver and cause the independent accountants for
the Target to deliver the documentation referred to in (A) and (B) above;
provided that the Period Prior to a Securities Demand shall not be extended
beyond the 90th day after the Initial Funding Date,

 

in each case, unless otherwise agreed by the Investment Banks and Company.

 

(c)                         Notwithstanding anything to the contrary contained
herein, in the event of a Demand Failure, on the Demand Failure Date (A) the
interest rate on all Bridge Loans

 

93

--------------------------------------------------------------------------------


 

hereunder shall automatically be increased to the Total Cap, (B) the Conversion
Fee, if not previously paid, shall become immediately due and payable, (C) the
outstanding Bridge Loans shall be subject to the optional redemption terms and
call protections applicable to the Exchange Securities and (D) any transfer
restrictions applicable to the Bridge Loans shall be removed.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

Company hereby agrees, as to itself and its Subsidiaries, that, (I) with respect
to the covenant set forth in Section 8.15, from the period commencing on the
Effective Date and (II) with respect to the covenants set forth in this
Article VIII, other than the covenant in Section 8.15, from the period
commencing on the Initial Funding Date and, in each case, continuing so long as
any Bridge Loan remains outstanding and unpaid or any other Obligation (other
than any Obligation with respect to Rollover Loans (it being understood that the
negative covenants with respect to the Rollover Loans shall be set forth in the
Rollover Amendment) and contingent indemnification obligations not then due) is
owing to any Lender or Administrative Agent hereunder:

 

8.1                               Liens.  Company will not, nor will it permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien
in, upon or with respect to any of its properties or assets, whether now owned
or hereafter acquired, except for the following Liens (herein referred to as
“Permitted Liens”):

 

(a)                       (i) Liens created by the Revolving Credit Facility
Loan Documents or otherwise securing the Obligations (under and as defined in
the Revolving Credit Agreement), (ii) Liens  described in Section 8.1(a)(ii) of
the Revolving Credit Agreement, (iii) Liens on cash, cash deposits or other
credit support securing Interest Rate Agreements and Other Hedging Agreements
and (iv) Liens on cash, cash deposits or other credit support securing Other
Hedging Agreements entered into on behalf of any customer of Company or a
Subsidiary;

 

(b)                       Customary Permitted Liens;

 

(c)                        Liens existing on the date hereof listed on Schedule
8.1 hereto provided that such Liens shall secure only those obligations secured
by such Liens on the Effective Date or Liens securing any Permitted Refinancing
Indebtedness in respect of such obligations or, to the extent such obligations
do not constitute Indebtedness, any replacements or substitutions of any other
such obligations in respect thereof;

 

(d)                       Liens on any property (including the interest of a
lessee under a Capitalized Lease) securing (I) Indebtedness incurred or assumed
for the purpose of financing (or financing all or part of the purchase price
within 180 days after the respective purchase of assets) all or any part of the
design, acquisition, development, construction, installation, repair,
improvement cost or the lease of such property (including Liens to which any
property is subject

 

94

--------------------------------------------------------------------------------


 

at the time of acquisition thereof by Company or any of its Subsidiaries) or
(II) any Permitted Refinancing Indebtedness in respect thereof; provided that:

 

(i)             any such Lien does not extend to any other property (other than
products and proceeds of such property),

 

(ii)          such Lien either exists on the date hereof or is created in
connection with the design, acquisition, construction, development,
installation, repair, lease or improvement of such property as permitted by this
Agreement,

 

(iii)       the Indebtedness secured by any such Lien, (or the Capitalized Lease
Obligation with respect to any Capitalized Lease) does not exceed 100% of the
fair market value of such assets at the time of incurrence of such Indebtedness,
and

 

(iv)      the Indebtedness secured thereby is permitted to be incurred pursuant
to Section 8.2(f);

 

(e)                        Liens on any property or assets of any Person
existing at the time such assets are acquired or such Person becomes a
Subsidiary or is merged, amalgamated or consolidated with or into a Subsidiary
(plus any modifications, refinancing, refundings, renewals, replacements and
extensions of any such Liens) and, in each case, not created in contemplation of
or in connection with such event, provided that (x) the property covered thereby
is not changed in category or scope after such acquisition or after such Person
becoming a Subsidiary and (y) the Indebtedness secured thereby is permitted to
be incurred pursuant to Section 8.2(g);

 

(f)                         any Lien arising out of the replacement,
refinancing, refunding, extension, or renewal of any Indebtedness secured by any
Lien permitted by clauses (c), (d), (e), (g) and (h) of this Section, provided
that such Indebtedness is not increased and collateral security provided
therefor is not expanded;

 

(g)                        Liens on Receivables Facility Assets transferred in
accordance with the terms of the Receivables Documents pursuant to a Permitted
Accounts Receivable Securitization and Liens in connection with the sales and
other transfers of Receivables permitted pursuant to Section 8.4(d);

 

(h)                       Liens incurred in connection with Sale and Leaseback
Transactions permitted under Section 8.9;

 

(i)                           Liens in respect of Indebtedness permitted under
Section 8.2(p) to the extent such Lien exists at the time of redesignation of
the applicable Person and to the extent such Liens would comply with clauses
(x) and (y) of the proviso at Section 8.1(e);

 

(j)                          Liens incurred in connection with the issuance of
letters of credit permitted under Section 8.2(q);

 

95

--------------------------------------------------------------------------------


 

(k)                       Liens (which may be pari passu with the Liens
supporting the Obligations) in respect of Indebtedness permitted under
Section 8.2(v);

 

(l)                           additional Liens incurred by Company and its
Subsidiaries so long as, without duplication, the Dollar Equivalent of the value
of the property subject to such Liens at the time such Lien is incurred and the
Dollar Equivalent of the Indebtedness (including any refinancings of such
Indebtedness) and other obligations secured thereby do not exceed an aggregate
of 7.5% of Company’s Consolidated Tangible Assets (measured as of the most
recently ended fiscal quarter of Company for which financial statements have
been delivered to Administrative Agent pursuant to Section 7.1; (provided that
for the avoidance of doubt, no Unmatured Event of Default or Event of Default
shall be deemed to have occurred if such aggregate outstanding principal amount
of such Indebtedness or other obligations shall at a later time exceed 7.5% of
Company’s Consolidated Tangible Assets so long as, at the time of the creation,
incurrence, assumption or initial existence thereof, such Indebtedness or other
obligation was permitted to be incurred));

 

(m)                   Liens created on (i) Capital Stock of Company that is held
by Company as treasury stock and (ii) Capital Stock of Target constituting
Margin Stock;

 

(n)                       Liens in favor of Company or any other Credit Party;

 

(o)                       Liens in favor of customs and revenue authorities to
secure payment of customs duties in connection with the importation of goods in
the ordinary course of business and other similar liens arising in the ordinary
course of business;

 

(p)                       Liens to secure financing of insurance premiums
permitted under Section 8.2(cc);

 

(q)                       (i) Liens granted to secure Indebtedness that amends,
refinances, defeases, repays, replaces, restructures or refunds (i) in whole or
in part the Revolving Credit Agreement, whether pursuant to one or more
agreements, documents, instruments or facilities, with the same or different
parties, a shorter or longer maturity or in a smaller or greater amount of (or
commitments for) the Revolving Credit Facility Loans or commitments thereunder,
in each case whether structured as term loans, revolving loans, securities or a
combination thereof (a “Revolving Credit Agreement Refinancing”) or (ii) in part
this Agreement, whether pursuant to one or more agreements, documents,
instruments or facilities, with the same or different parties, or in a smaller
or greater amount of (or commitments for) the Revolving Credit Facility Loans or
commitments thereunder, in each case whether structured as term loans, revolving
loans, securities or a combination thereof, and solely in the case of this
clause (ii), so long as such Liens are subject to an intercreditor agreement in
form and substance reasonably satisfactory to Administrative Agent;

 

(r)                          solely for the period commencing on the Initial
Funding Date and ending on the date that is 30 days thereafter (or such longer
period as Administrative Agent may

 

96

--------------------------------------------------------------------------------


 

agree), Liens created by the Existing Target Credit Facilities and any documents
related thereto and otherwise securing the obligations thereunder;

 

(s)                         Liens pursuant to an escrow arrangement or other
funding arrangement pursuant to which such funds will be segregated to pay the
purchase price on any Target Acquisition on any accounts containing internally
generated cash flow of Company and its Subsidiaries or containing the proceeds
of (i) any sale or other disposition of assets, (ii) any issuance of Capital
Stock, or (iii) any issuance or incurrence of any Indebtedness plus an amount
equal to interest that would accrue on such Indebtedness for a period not to
exceed eighteen months after the date of issuance of such Indebtedness plus fees
and expenses in connection therewith; and

 

(t)                          solely for the period commencing on the Effective
Date and ending on the date of the initial borrowing of Revolving Credit
Facility Loans, Liens incurred by Company and its Subsidiaries pursuant to the
Loan Documents (as such term is defined in the Existing Credit Agreement).

 

8.2                               Indebtedness.  Company will not, nor will it
permit any of its Subsidiaries to, incur, create, assume directly or indirectly,
or suffer to exist any Indebtedness except:

 

(a)                       Indebtedness incurred pursuant to this Agreement and
the other Loan Documents or otherwise evidencing any of the Obligations;

 

(b)                       (i) Receivables Facility Attributable Debt incurred in
connection with Permitted Accounts Receivable Securitizations and in connection
with sales permitted pursuant to Section 8.4(d)(ii) and Receivables Factoring
Facilities, provided that such Indebtedness, shall not exceed the Dollar
Equivalent of $1,000,000,000 in the aggregate outstanding at any time; and
(ii) Indebtedness incurred pursuant to Uncommitted Short Term Lines of Credit,
such Indebtedness not to exceed the Dollar Equivalent of €500,000,000
outstanding at any time;

 

(c)                        Indebtedness evidenced by the (i) Senior Notes, the
Senior Bridge Refinancing Notes and any Permitted Refinancing Indebtedness in
respect thereof and (ii) the Revolving Credit Facility Loan Documents and any
Revolving Credit Agreement Refinancing in respect thereof;

 

(d)                       Indebtedness of Company (i) other than Disqualified
Preferred Stock; provided that (1) the covenants, defaults and similar
non-economic provisions applicable to such Indebtedness are, taken as a whole,
not materially less favorable to the obligor thereon or the Lenders than the
provisions contained in this Agreement and do not contravene in any material
respect the provisions of this Agreement (it being understood and agreed that
this clause (1) may be satisfied by the delivery of a certificate by Company to
Administrative Agent certifying that the requirements of this clause (1) have
been satisfied) and (2) immediately after giving effect to the incurrence of
such Indebtedness on a Pro Forma Basis for the period of four Fiscal Quarters
ending with the Fiscal Quarter for which financial statements have most recently

 

97

--------------------------------------------------------------------------------


 

been delivered (or were required to be delivered) pursuant to Section 7.1, no
Event of Default or Unmatured Event of Default would exist hereunder and (ii) in
an aggregate amount not to exceed $150,000,000 at any time outstanding in the
form of Disqualified Preferred Stock and, in each case for this Section 8.2(d),
any replacement, renewal, refinancing, extension, defeasance, restructuring,
refunding, repayment, amendment, restatement, supplementation, modification or
exchange of such Indebtedness that satisfies the provisions of this
Section 8.2(d);

 

(e)                        Indebtedness under Interest Rate Agreements not
entered into for speculative purposes;

 

(f)                         Indebtedness incurred to finance the design,
development, acquisition, construction, installation, or improvement of any
property (or Indebtedness to finance the development, construction, lease,
repairs, additions or improvements to property (real or personal) whether
through the direct purchase or lease of such assets or through the purchase of
equity interests in a Person owning such assets), including capital leases, tax
retention and other synthetic lease obligations and purchase money obligations
and any replacement, renewal, refinancing, extension, exchange, defeasance,
restructuring, refunding, repayment, amendment, restatement, supplementation
thereof; provided that any such Indebtedness shall be secured only by the
property acquired, developed, constructed, repaired, designed, improved, leased
or subject to such installation in connection with the incurrence of such
Indebtedness and any proceeds and products thereof; provided, further, that the
Dollar Equivalent of the aggregate outstanding principal amount of such
Indebtedness together with the Dollar Equivalent of Indebtedness permitted to be
outstanding pursuant to Section 8.2(g) and (l) shall not exceed an aggregate of
20% of Company’s Consolidated Tangible Assets (measured as of the most recently
ended fiscal quarter of Company for which financial statements have been
delivered to Administrative Agent pursuant to Section 7.1 (provided that for the
avoidance of doubt, no Unmatured Event of Default or Event of Default shall be
deemed to have occurred if such aggregate outstanding principal amount of such
Indebtedness or other obligations shall at a later time exceed 20% of Company’s
Consolidated Tangible Assets so long as, at the time of the creation,
incurrence, assumption or initial existence thereof, such Indebtedness or other
obligation was permitted to be incurred));

 

(g)                        Indebtedness of any Subsidiary of Company assumed in
connection with a Permitted Acquisition (other than Indebtedness under the
Existing Target Credit Facilities, the Existing Target Notes and the Existing
Target Subordinated Debt), so long as such Indebtedness was not issued or
created in contemplation of such acquisition and any Permitted Refinancing
Indebtedness in respect thereof; provided that in the case of any such assumed
Indebtedness of a Foreign Subsidiary of Company, the aggregate outstanding
principal amount of all such Indebtedness of all such Foreign Subsidiaries
and/or one or more of its or their Foreign Subsidiaries and any Permitted
Refinancing Indebtedness in respect thereof shall not at any time together with
the Dollar Equivalent of Indebtedness permitted to be outstanding pursuant to
Section 8.2(f) and (l) exceed an aggregate of 20% of Company’s Consolidated
Tangible Assets at such time (based on the most recently delivered financial
statements pursuant to Section 7.1) (provided that for the avoidance of doubt,
no Unmatured Event of Default or Event of Default shall be deemed to have
occurred if such aggregate outstanding principal

 

98

--------------------------------------------------------------------------------


 

amount of such Indebtedness or other obligations shall at a later time exceed
20% of Company’s Consolidated Tangible Assets so long as, at the time of the
creation, incurrence, assumption or initial existence thereof, such Indebtedness
or other obligation was permitted to be incurred));

 

(h)                       Indebtedness under Other Hedging Agreements not
entered into for speculative purposes and under Permitted Call Spread
Transactions;

 

(i)                           Indebtedness of Company or any of their
Subsidiaries consisting of take-or-pay obligations contained in supply
agreements entered into in the ordinary course of business;

 

(j)                          Intercompany Indebtedness to the extent permitted
by Section 8.7; provided, however, that in the event of any subsequent issuance
or transfer of any Capital Stock which results in the holder of such
Indebtedness ceasing to be a Subsidiary or any subsequent transfer of such
Indebtedness (other than to Company or any of its Subsidiaries) such
Indebtedness shall be required to be permitted under another clause of this
Section 8.2; provided, further, however, that in the case of Intercompany
Indebtedness consisting of a loan or advance to Company, each such loan or
advance shall be subordinated to the indefeasible payment in full of all of
Company’s Obligations;

 

(k)                       Indebtedness constituting Permitted Guarantee
Obligations;

 

(l)                           Indebtedness in respect of Sale and Leaseback
Transactions permitted under Section 8.9;

 

(m)                   Indebtedness in respect of obligations secured by
Customary Permitted Liens or supported by a Letter of Credit (under and as
defined in the Revolving Credit Agreement) or a letter of credit secured by
Customary Permitted Liens;

 

(n)                       Guarantee Obligations incurred by Company or any
Subsidiary of obligations of any employee, officer or director of Company or any
such Subsidiary in respect of loans made to such employee, officer or director
in connection with such Person’s acquisition of Capital Stock, phantom stock
rights, capital appreciation rights or similar equity like interests in Company
or any such Subsidiary in an aggregate amount not to exceed $5,000,000
outstanding at any one time;

 

(o)                       Indebtedness (including any Permitted Refinancing
Indebtedness of such Indebtedness) in an aggregate principal amount not to
exceed the Dollar Equivalent of $1,250,000,000 at any time outstanding incurred
by European Holdco, Ball Delaware, a Subsidiary of European Holdco, or Ball Asia
Pacific, a Subsidiary of Ball Metal Beverage Container Corp., in the form of one
or more series of publicly traded or privately placed unsecured bonds or notes;
provided that (1) the covenants, defaults and similar non-economic provisions
applicable to such Indebtedness are, taken as a whole, not materially less
favorable to the obligor thereon or to the Lenders than the provisions contained
in this Agreement and (2) such Indebtedness is at then-prevailing market rates;

 

99

--------------------------------------------------------------------------------


 

(p)                       Indebtedness incurred as a result of a redesignation
pursuant to Section 12.23;

 

(q)                       letters of credit issued for the account of Company or
any of its Subsidiaries, so long as the sum of (without duplication as to the
items set forth in the following clauses (i), (ii) and (iii)):  (i) the
aggregate undrawn face amount thereof, (ii) any unreimbursed obligations in
respect thereof and (iii) the aggregate amount of pledges and deposits made
pursuant to Section 8.1(j) does not exceed $175,000,000 at any time;

 

(r)                          Indebtedness which may be deemed to exist pursuant
to any guaranties, performance, surety, statutory, appeal, bid, payment (other
than payment of Indebtedness) or similar obligations (including any bonds or
letters of credit issued with respect thereto and all guaranties, reimbursement
and indemnity agreements entered into in connection therewith) incurred in the
ordinary course of business;

 

(s)                         Indebtedness in respect of netting services,
overdraft protections and otherwise in connection with deposit accounts;

 

(t)                          Indebtedness of Company or any of its Subsidiaries
in respect of workers’ compensation claims, payment obligations in connection
with health or other types of social security benefits, unemployment or other
insurance or self-insurance obligations, reclamation, statutory obligations,
bankers’ acceptances and performance, appeal or surety bonds in the ordinary
course of business that do not give rise to an Event of Default and obligations
with respect to letters of credit supporting any of the foregoing;

 

(u)                       Indebtedness arising from the honoring by a bank of a
check or similar instrument drawn against insufficient funds; provided that such
Indebtedness is covered by Company or any of its Subsidiaries within ten
Business Days;

 

(v)                       Indebtedness of one or more Foreign Subsidiaries of
Company located in China or Hong Kong under lines of credit and Permitted
Refinancing Indebtedness in respect of such Indebtedness extended by third
persons to such Foreign Subsidiary, which Indebtedness may be guaranteed on a
pari passu and equal basis (or on a lesser or lower ranked basis and with fewer
Guarantors) with the Obligations; provided that (i) the aggregate principal
amount of all such Indebtedness incurred pursuant to this clause (v) at any time
outstanding shall not exceed the Dollar Equivalent of $100,000,000, (ii) no
Unmatured Event of Default or Event of Default shall have occurred or be
continuing at the time of such incurrence or would result from the incurrence of
such Indebtedness, and (iii) such Indebtedness is permitted to be incurred under
the Senior Note Indentures, the Revolving Credit Agreement, or any document
governing any Permitted Refinancing Indebtedness in respect thereof;

 

(w)                     Indebtedness evidenced by (i) the Designated Existing
Notes and any Replacement Senior Note Financing and (ii) the Existing Target
Notes, the Existing Target Subordinated Debt and any Permitted Refinancing
Indebtedness in respect thereof, including any Replacement Target Note
Financing;

 

100

--------------------------------------------------------------------------------


 

(x)                       solely for the period commencing on the Effective Date
and ending on the date of the initial borrowing of the Revolving Credit Facility
Loans, Indebtedness under the Existing Credit Agreement;

 

(y)                       Indebtedness of any Subsidiary of Company, in favor of
Company or any other Subsidiary, for the purpose of paying all or a portion of
the consideration for the Target Acquisition and any fees, costs and expenses in
connection therewith (including any requirements under any foreign pension plan
of Target or its subsidiaries);

 

(z)                        solely for the period commencing on the Initial
Funding Date and ending on the date that is 30 days thereafter (or such longer
period as Administrative Agent may agree), Indebtedness under the Existing
Target Credit Facilities;

 

(aa)                Indebtedness arising from agreements of Company or a
Subsidiary providing for indemnification, adjustment of purchase price, earnout
or similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary;

 

(bb)                Indebtedness existing on the date hereof and listed on
Schedule 8.2;

 

(cc)                  Indebtedness arising from financing insurance premiums in
the ordinary course of business; and

 

(dd)                Indebtedness (including any Permitted Refinancing
Indebtedness of such Indebtedness) incurred by Company or any Subsidiary of
Company in addition to that referred to elsewhere in this Section 8.2 in an
aggregate principal amount not to exceed the Dollar Equivalent of $375,000,000
in the aggregate outstanding at any time.

 

8.3                               Fundamental Changes.  Company will not, nor
will it permit any of its Material Subsidiaries to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except (x) that any Subsidiary (other than a
Receivables Subsidiary) (i) may merge into, amalgamate or consolidate with
Company in a transaction in which Company is the surviving corporation, (ii) may
merge into, amalgamate or consolidate with any Credit Party in a transaction in
which the surviving entity is or becomes a Credit Party, (iii) that is not a
Credit Party may merge into, amalgamate or consolidate with any Subsidiary that
is not a Credit Party or any Person that becomes a Credit Party simultaneously
with or promptly following such merger and (iv) may merge into, amalgamate or
consolidate with any other Person that in accordance with the terms hereof
becomes a Credit Party in connection with a Permitted Acquisition; provided that
if such Subsidiary is a Material Subsidiary the surviving entity shall be a
Material Subsidiary; provided, further, that if any Person acquired in a
Permitted Acquisition is not a Wholly-Owned Domestic Subsidiary, it shall not be
required to be a Credit Party, (y) any Subsidiary may merge into, amalgamate or
consolidate with Target in connection with the Target Acquisition and (z) any
Subsidiary may merge into, amalgamate or consolidate into another Person in
connection with the consummation of a transaction permitted by Section 8.4.  No
Unrestricted Entity shall enter

 

101

--------------------------------------------------------------------------------


 

into any merger or consolidation into or with Company or any of its
Subsidiaries; provided that a Permitted Aerospace JV may merge, amalgamate or
consolidate with Company or any Subsidiary in a transaction that is a Permitted
Acquisition.

 

8.4                               Asset Sales.  Company will not, nor will it
permit any of its Subsidiaries to, convey, sell, lease or otherwise dispose of
all or any part of their property or assets, or enter into any Sale and
Leaseback Transaction, except that:

 

(a)                       Company and its Subsidiaries may sell, contribute and
make other transfers of Receivables Facility Assets pursuant to the Receivables
Documents under a Permitted Accounts Receivable Securitization or pursuant to a
Receivables Factoring Facility or similar Receivables financing arrangement;

 

(b)                       Company and its Subsidiaries may lease, including
subleases and assignments of leases and subleases, real or personal property in
the ordinary course of business;

 

(c)                        Company and its Subsidiaries may sell Inventory and
equipment in the ordinary course of business;

 

(d)                       (i) Company and its Subsidiaries may sell or discount,
in each case without recourse and in the ordinary course of business, any
accounts receivable arising in the ordinary course of business (x) which are
overdue, or (y) which Company or Subsidiary may reasonably determine are
difficult to collect but only in connection with the compromise or collection
thereof consistent with prudent business practice (and not as part of any bulk
sale or financing of receivables) and (ii) Company and its Subsidiaries may
sell, discount, contribute or otherwise transfer, including, without limitation,
pursuant to financing arrangements (including, without limitation, pursuant to
any supply chain or similar arrangements), in each case without recourse, any
Receivables arising in the ordinary course of business; provided that (x) such
sale, discount, contribution or other transfer does not otherwise meet the
requirements set forth in Section 8.4(a) and (y) all Receivables Facility
Attributable Debt shall not exceed the amount set forth in Section 8.2(b)(i);

 

(e)                        Company or any Subsidiary may make an Asset
Disposition to Company or any Subsidiary (other than a Receivables Subsidiary);

 

(f)                         Company and its Subsidiaries may enter into
consignment arrangements (as consignor or as consignee) or similar arrangements
for the sale of goods in the ordinary course of business;

 

(g)                        Company and its Subsidiaries may make Investments
permitted pursuant to Section 8.7 and sell Investments referred to in clauses
(a), (d) and (i) of Section 8.7;

 

(h)                       Company and its Subsidiaries may (y) enter into
licenses or sublicenses of software, trademarks and other Intellectual Property
and general intangibles in the ordinary course of business and which do not
materially interfere with the business of such Person and (z) abandon or dispose
of intellectual property or other proprietary rights of such

 

102

--------------------------------------------------------------------------------


 

Person that, in the reasonable business judgment of such Person, is no longer
practical to maintain or useful in the conduct of its business;

 

(i)                           Company and its Subsidiaries may enter into Sale
and Leaseback Transactions permitted under Section 8.9;

 

(j)                          Company and its Subsidiaries may make Restricted
Payments permitted pursuant to Section 8.5;

 

(k)                       Company and its Subsidiaries may make dispositions in
the ordinary course of business of equipment and other tangible personal
property that is obsolete, uneconomical, worn-out, unmerchantable, unsaleable,
replaced, retired, surplus, excess or no longer useful in Company’s and its
Subsidiaries’ business;

 

(l)                           Company and its Subsidiaries may make dispositions
of owned or leased vehicles in the ordinary course of business;

 

(m)                   Company and its Subsidiaries may make dispositions
resulting from any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any
property or asset of any Credit Party or any of its Subsidiaries;

 

(n)                       Company and its Subsidiaries may surrender or waive
contractual rights or settle, release or surrender any contract, tort or
litigation claim in the ordinary course of business;

 

(o)                       Company may sell, transfer, convey or otherwise
dispose of all or part of the Aerospace Business (including the Capital Stock of
any Permitted Aerospace JV) in one or more transactions; provided that each such
transaction (y) is for not less than fair market value (as determined by the
board of directors of Company in good faith, whose determination shall be
conclusive evidence thereof and shall be evidenced by a resolution of such board
of directors set forth in a Responsible Officer of Company’s certificate
delivered to Administrative Agent), and (z) is consummated when no Event of
Default has occurred and is continuing or would result therefrom;

 

(p)                       Company and its Subsidiaries may make other Asset
Dispositions the proceeds of which (valued at the principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt Securities and
valued at fair market value in the case of other non-cash proceeds) (determined
at the time of disposition thereof) when aggregated with the proceeds of all
other Asset Dispositions made within such Fiscal Year pursuant to this clause
(p) does not exceed 15% of the Consolidated Assets of Company (measured as of
the most recently ended fiscal quarter of Company for which financial statements
have been delivered to Administrative Agent pursuant to Section 7.1 (provided
that for the avoidance of doubt, no Event of Default or Unmatured Event of
Default shall be deemed to have occurred if such aggregate amount of such
proceeds shall at a later time exceed 15% of Company’s Consolidated Assets so

 

103

--------------------------------------------------------------------------------


 

long as, at the time of the creation, incurrence, assumption or initial
existence thereof, such Asset Disposition was permitted to be made)); provided,
however, that to the extent that any proceeds of such Asset Disposition are used
to purchase assets used or to be used in the businesses referred to in
Section 8.11 within 365 days of such Asset Disposition, such Asset Disposition
shall be disregarded for purposes of calculations pursuant to this
Section 8.4(p) (and shall otherwise be deemed to be permitted under this
Section 8.4(p)) to the extent of the reinvested proceeds;

 

(q)                       Company may sell, transfer or otherwise dispose of
(i) its Capital Stock that is held by Company as treasury stock, and
(ii) Capital Stock of Target constituting Margin Stock;

 

(r)                          Company may enter into and perform its obligations
under Permitted Call Spread Transactions;

 

(s)                         Company and its Subsidiaries may make any Permitted
Asset Disposition;

 

(t)                          Company and its Subsidiaries may dispose of cash
and Cash Equivalents in the ordinary course of business or as otherwise
permitted in this Agreement;

 

(u)                       Company and its Subsidiaries may grant Liens permitted
under Section 8.1;

 

(v)                       Company and any Subsidiary may issue or sell, convey,
or otherwise dispose of its Capital Stock as permitted by Section 8.6;

 

(w)                     Company and its Subsidiaries may exchange any like
property pursuant to Section 1031 of the Code; and

 

(x)                       Company and its Subsidiaries may sell, convey, or
otherwise dispose of any Capital Stock of an Unrestricted Entity.

 

8.5                               Dividends or Other Distributions.  Company
will not, nor will it permit any of its Subsidiaries to, either: (i) declare or
pay any dividend or make any distribution on or in respect of its Capital Stock
(“Dividend”) or to the direct or indirect holders of its Capital Stock (except
(A) dividends or distributions payable solely in Capital Stock (other than
Disqualified Preferred Stock) or in options, warrants or other rights to
purchase Capital Stock (other than Disqualified Preferred Stock) and
(B) dividends, distributions or redemptions payable to (1) Company or a
Wholly-Owned Subsidiary of Company and (2) any other Subsidiary of Company in
compliance with applicable corporation law; provided that the amount of such
dividends or distributions under this clause (2) which are paid or made to any
Person other than an Unrestricted Entity shall be included for purposes of
calculating compliance with clause (b) below, and shall be permitted only to the
extent they are permitted under clause (b) below) or (ii) purchase, redeem or
otherwise acquire or retire for value any Capital Stock of Company other than in
exchange for, or out of proceeds of, the substantially concurrent sale (other
than to an

 

104

--------------------------------------------------------------------------------


 

Affiliate of Company) of other Capital Stock of Company or as permitted in
(i)(A) above or (iii) purchase, defease, redeem, prepay, decrease or otherwise
acquire or retire for value, prior to any scheduled final or stated maturity,
any Indebtedness that is either subordinate or junior in right of payment to the
Obligations (other than refinancings of such Indebtedness with the proceeds of
Permitted Refinancing Indebtedness and other than Intercompany Indebtedness
subordinated as a result of Section 8.2(j)) and it being understood that
Indebtedness shall not be deemed subordinate or junior in priority on account of
being unsecured or being secured with greater or lower priority or (iv) make any
Restricted Investment; (any of the foregoing being hereinafter referred to as a
“Restricted Payment”); provided, however, that:

 

(a)                       Company or a Subsidiary may make distributions to the
extent necessary to enable Company or a Subsidiary of Company to pay their
(i) general administrative costs and expenses, (ii) taxes as they legally become
due and (iii) to the extent such distributions are made to a Credit Party, any
obligation under a Tax Sharing Agreement, and

 

(b)                       so long as no Event of Default or Unmatured Event of
Default has occurred and is continuing or would result therefrom and Company is
in pro forma compliance with the financial covenant set forth in Article IX of
the Revolving Credit Agreement on a Pro Forma Basis for the period of four
Fiscal Quarters ending with the most recently ended Fiscal Quarter of Company
for which financial statements have been delivered to Administrative Agent
pursuant to Section 7.1 both immediately before and immediately after giving
effect to such Restricted Payments, Company or any Subsidiary of Company may
make any Restricted Payment; provided that any Restricted Payment of the type
described in clauses (i) and (ii) above may only be made in the ordinary course
of business and consistent with past practice.

 

Notwithstanding the foregoing, (i) Company may pay Dividends within 60 days
after the date of declaration thereof if at such date of declaration such
Dividend would have complied with this Section 8.5, (ii) any Wholly-Owned
Subsidiary may purchase, redeem or otherwise acquire or exchange its Capital
Stock for the Capital Stock of another Wholly-Owned Subsidiary, (iii) Company
may issue Capital Stock contemplated by the Shareholder Rights Plan and
(iv) Company may enter into and perform its obligations under Permitted Call
Spread Transactions.

 

8.6                               Issuance of Stock.

 

(a)                       Other than as permitted to be incurred under
Section 8.2(d)(ii), Company will not issue any Capital Stock, except for such
issuances of Capital Stock of Company consisting of Common Stock, Capital Stock
contemplated by the Shareholder Rights Plan and Permitted Preferred Stock.  For
the avoidance of doubt, no provision of this Section 8.6 nor any provision of
Sections 8.2, 8.7 or 8.14 will be deemed to restrict (i) the issuance by Company
of convertible debt securities on customary market terms and conditions and
(ii) entry into by Company and performance of its obligations under Permitted
Call Spread Transactions in connection with such issuance.

 

(b)                       Company will not, nor will permit any of its
Subsidiaries to, directly or indirectly, issue, sell, assign, pledge or
otherwise encumber or dispose of any shares of Capital

 

105

--------------------------------------------------------------------------------


 

Stock of any Material Subsidiary of Company, except (i) to Company, (ii) to
another Wholly-Owned Subsidiary of Company, (iii) to qualify directors if
required by applicable law, (iv) pledges pursuant to the Loan Documents or
(v) pursuant to employee stock ownership or employee benefit plans in effect on
the date hereof.  Notwithstanding the foregoing, Company and its Subsidiaries
shall be permitted to sell, assign, convey or otherwise dispose of (x) all or
part of the Capital Stock of any Permitted Aerospace JV in one or more
transactions in accordance with the terms of Section 8.4(o) and (y) 100% of the
outstanding stock of any Subsidiary, but, except as set forth in clause (x), not
less than 100% of such stock, subject to Section 8.4 (without regard to
Section 8.4(v)).

 

8.7                               Loans, Investment and Acquisitions.  Company
will not, nor will it, permit any of its Subsidiaries to, make any Investments
or make any Acquisitions except:

 

(a)                       Company and its Subsidiaries may acquire and hold cash
and Cash Equivalents;

 

(b)                       Investments existing on the date hereof identified on
Schedule 8.7, Investments made pursuant to legally binding written commitments
in existence on the Effective Date and described in Schedule 8.7 and any
Investment that replaces, refinances or refunds any such Investment; provided
that such replacing, refinancing or refunding Investment is in an amount that
does not exceed the amount replaced, refinanced or refunded, and is made in the
same Person as the Investment replaced, refinanced or refunded;

 

(c)                        Investments required pursuant to the terms of any
Permitted Accounts Receivable Securitization and Receivables Factoring Facility;

 

(d)                       Investments (including debt obligations) in trade
receivables or received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement (including settlements of litigation)
of delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

(e)                        Company and its Subsidiaries may enter into
(i) Interest Rate Agreements in compliance with Section 8.2(e) and (ii) Other
Hedging Agreements and Permitted Call Spread Transactions, each in compliance
with Section 8.2(h);

 

(f)                         pledges or deposits made in the ordinary course of
business (including cash collateral and other credit support to secure
obligations under letters of credit permitted under Section 8.2(q));

 

(g)                        Investments (i) by Company or any Subsidiary in
Company or a Person that is a Subsidiary prior to such Investments, provided
that if applicable, the requirements of Section 7.12 are satisfied and (ii) by
any Subsidiary (other than a Credit Party) in any Credit Party or Purchaser;

 

(h)                       Company or any Subsidiary may make Permitted
Acquisitions;

 

106

--------------------------------------------------------------------------------


 

(i)                           Company or any Subsidiary may acquire and hold
debt securities and other non-cash consideration as consideration for an asset
disposition permitted pursuant to Section 8.4;

 

(j)                          Company or any Subsidiary may make Restricted
Investments permitted by Section 8.5, provided that any Restricted Investment
that is an Acquisition (other than Target Acquisition) complies with clauses
(y)(a) through (y)(d) of the definition of Permitted Acquisition;

 

(k)                       Investments, in addition to those Investments
identified on Schedule 8.7, in any Unrestricted Entity; provided, however, that
such additional Investments, together with the aggregate Dollar Equivalent
amount of Guarantee Obligations or credit support of Company and its
Subsidiaries (other than any Permitted Guarantee Obligations) with respect to
(A) Other Hedging Agreements to which an Unrestricted Entity is party and
(B) Indebtedness and other obligations of one or more Unrestricted Entities
(such amount to equal the Dollar Equivalent of the aggregate maximum principal
amount of the Indebtedness or other obligations subject to such Guarantee
Obligations or credit support), shall not exceed the Dollar Equivalent of
$200,000,000 in the aggregate after the Effective Date;

 

(l)                           extensions of trade credit, accounts receivable
and prepaid expenses in the ordinary course of business;

 

(m)                   Investments made by Company or any Subsidiary in any
Subsidiary for the purpose of paying all or a portion of the consideration for
the Target Acquisition and any fees, costs and expenses in connection therewith
(including any requirements under any foreign pension plan of Target or its
subsidiaries);

 

(n)                       Investments received in connection with an Asset
Disposition permitted by Section 8.4; and

 

(o)                       other Investments (other than in Unrestricted
Entities) not in excess of 12.5% of the Consolidated Assets of Company and its
Subsidiaries at such time measured as of the most recently ended fiscal quarter
of Company for which financial statements have been delivered to Administrative
Agent pursuant to Section 7.1 (provided that for the avoidance of doubt, no
Event of Default or Unmatured Event of Default shall be deemed to have occurred
if such aggregate outstanding amount of Investments shall at a later time exceed
12.5% of Company’s Consolidated Assets so long as, at the time of the creation,
incurrence, assumption or initial existence thereof, such Investment was
permitted to be made); provided that any such Investment that is an Acquisition
complies with clauses (y)(a) through (y)(d) of the definition of Permitted
Acquisition.

 

8.8                               Transactions with Affiliates.  Company will
not, nor will permit any of its Subsidiaries to, conduct any business or enter
into any transaction or series of similar transactions (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate of Company (other than (x) a Credit Party or (y) Purchaser in

 

107

--------------------------------------------------------------------------------


 

connection with the Target Acquisition) unless the terms of such business,
transaction or series of transactions are as favorable to Company or such
Subsidiary as terms that would be obtainable at the time for a comparable
transaction or series of similar transactions in arm’s-length dealings with an
unrelated third Person or, if such transaction is not one which by its nature
could be obtained from such Person, is on fair and reasonable terms, provided
that the following shall be permitted: (a) (i) any agreements in existence on
the Effective Date and disclosed in the Form 10-K or the Form 10-Q or otherwise
set forth on Schedule 8.8 hereto (as such agreements may be amended, modified,
restated, renewed, supplemented, refunded, replaced, refinanced or otherwise
continued in effect, in all cases, on terms no less favorable to Company or such
Subsidiary than on the date of this Agreement) and (ii) following the
consummation of a Permitted Acquisition, any agreements of the acquired Person
in effect on the closing date of such acquisition; (b) (i) the payment of
customary fees, expenses and compensation to officers and members of the board
of directors or comparable governing body of such Person and (ii) customary
indemnities provided on behalf of officers, directors, managers, employees or
consultants of Company, any of its direct or indirect parent companies or any of
its Subsidiaries; (c) transactions expressly permitted by Section 8.3 or
Section 8.5; (d) transactions expressly permitted by Section 8.4, 8.6 or 8.7
among Company and its Subsidiaries or among Subsidiaries; (e) transactions
pursuant to the Tax Sharing Agreements; and (f) transactions pursuant to any
Permitted Accounts Receivable Securitization and Receivables Factoring Facility.

 

8.9                               Sale-Leasebacks.  Company will not, nor will
permit any of its Subsidiaries to, lease any property as lessee in connection
with a Sale and Leaseback Transaction entered into after the Effective Date
unless such Sale and Leaseback Transaction is consummated within 180 days after
the date that such Person acquires the property subject to such transaction and
if, at the time of such entering into such Sale and Leaseback Transaction and
after giving effect thereto, the aggregate Dollar Equivalent amount of
Attributable Debt for such Sale and Leaseback Transaction and for all Sale and
Leaseback Transactions so entered into by Company and its Subsidiaries, together
with the Dollar Equivalent of Indebtedness then outstanding pursuant to Sections
8.2(f) and (g) does not exceed 20% of Company’s Consolidated Tangible Assets.

 

8.10                        Restrictions on Credit Support to Unrestricted
Entities.  Other than Investments permitted pursuant to Section 8.7(k), neither
Company nor any of its Subsidiaries shall provide any type of credit support or
credit enhancement to any Unrestricted Entity, whether directly through loans to
or Investments in, letters of credit issued for the benefit of any creditor of
any Unrestricted Entity or guarantees or any other Contractual Obligation,
contingent or otherwise, of Company or any of such Subsidiaries with respect to
any Indebtedness or other obligation or liability of any Unrestricted Entity,
including, without limitation, any such Indebtedness, obligation or liability,
directly or indirectly guaranteed, supported by letter of credit, endorsed
(other than for collection or deposit in the ordinary course of business),
co-made or discounted or sold with recourse, or in respect of which Company or
any of its Subsidiaries is otherwise directly or indirectly liable, including
contractual obligations (contingent or otherwise) arising through any agreement
to purchase, repurchase, or otherwise acquire such Indebtedness, obligation or
liability or any security therefor, or to provide funds for the payment or
discharge thereof (whether in the form of loans, advances, stock purchases,
capital contributions or

 

108

--------------------------------------------------------------------------------


 

otherwise), or to maintain solvency, assets, level of income, or other financial
condition, or to make payment other than for value received; provided that
notwithstanding the foregoing, (x) Company may incur Guarantee Obligations and
provide credit support in respect of Indebtedness and other obligations of one
or more Unrestricted Entities (provided that any such Guarantee Obligations or
other credit support is not prohibited under Section 8.2) and (y) Company or any
of its Subsidiaries may incur Guarantee Obligations or provide credit support in
respect of Other Hedging Agreements entered into by an Unrestricted Entity, in
each case of (x) or (y) above to the extent such Guarantee Obligations would not
result in a violation of Section 8.7(k).

 

8.11                        Lines of Business.  Company will not, nor will it
permit any of its Subsidiaries to, enter into or acquire any line of business
which is not reasonably related or incidental to or a reasonable extension,
development or expansion of the same general types business conducted by Company
and its Subsidiaries as of the date hereof.

 

8.12                        Fiscal Year.  Company will not change its Fiscal
Year.

 

8.13                        Limitation on Voluntary Payments and Modifications
of Subordinated Indebtedness; Modifications of Certificate of Incorporation,
By-Laws and Certain Other Agreements; Certain Derivative Transactions, Etc. 
Company will not, nor will it permit any of its Subsidiaries to:

 

(a)                       make any voluntary or optional payment or prepayment
on or redemption or acquisition for value of (including, without limitation, by
way of depositing with the trustee with respect thereto or any other Person
money or securities before due for the purpose of paying when due) any
Indebtedness (other than Intercompany Indebtedness subordinated as a result of
Section 8.2(j)) that is either subordinate or junior in right of payment to the
Obligations (it being understood that Indebtedness shall not be deemed
subordinate or junior in priority on account of being unsecured or being secured
with greater or lower priority), other than pursuant to the issuance of
Permitted Refinancing Indebtedness or as otherwise permitted by Section 8.5;

 

(b)                       amend, terminate or modify, or permit the amendment,
termination or modification of, any provision of any documents governing
Indebtedness described in clause (a) above in a manner which, taken as a whole,
is materially adverse to the interests of the Lenders; or

 

(c)                        amend, modify or change in any way materially adverse
to the interests of the Lenders, its Organizational Documents (including,
without limitation, by filing or modification of any certificate of designation)
or By-Laws, or any agreement entered into by it, with respect to its Capital
Stock, or enter into any new agreement with respect to its Capital Stock in any
manner which, taken as a whole, is materially adverse to the interests of the
Lenders.

 

8.14                        Limitation on Certain Restrictions on Subsidiaries. 
Company will not, nor will permit any of its Material Subsidiaries or Purchaser
to, create or otherwise cause or

 

109

--------------------------------------------------------------------------------


 

permit to exist or become effective any consensual encumbrance or restriction on
the ability of Company or any Material Subsidiary of Company or Purchaser to
(i) pay dividends or make any other distributions on its Capital Stock to
Company or any of its Subsidiaries or pay any Indebtedness or other Obligation
owed to Company or any of its Subsidiaries, (ii) make any loans or advances to
Company or any of its Material Subsidiaries or Purchaser, or (iii) transfer any
of its property to Company or any of its Material Subsidiaries or Purchaser,
except:

 

(a)                       any encumbrance or restriction pursuant to the Loan
Documents, the Designated Existing Notes (or any Replacement Senior Note
Financing thereof), the Existing Target Notes, the Existing Target Subordinated
Debt, the Senior Notes, the Revolving Credit Facility Loan Documents and any
Revolving Credit Agreement Refinancing, any documents evidencing Permitted
Refinancing Indebtedness with respect to any of the foregoing, any Permitted
Accounts Receivable Securitization, any Receivables Factoring Facility, any
agreement evidencing Indebtedness permitted pursuant to Sections 8.2(d), (g),
(i) and (o) (in the case of Sections 8.2(d) and (o), so long as such
restrictions, taken as a whole, are not materially less favorable to Company
than those set forth in the Revolving Credit Facility Loan Documents, it being
understood and agreed that the requirements in this parenthetical may be
satisfied by the delivery of a certificate by Company to Administrative Agent
certifying the requirements of this parenthetical have been satisfied), any
agreement evidencing Indebtedness of any Subsidiary acquired pursuant to a
Permitted Acquisition to the extent such restrictions are set forth in any
Indebtedness assumed in connection with such Permitted Acquisition so long as
such restrictions are not applicable to any Subsidiary of Company other than the
Subsidiary being acquired and such restrictions were not created or imposed in
connection with or in contemplation of such Permitted Acquisition, the
Co-operation Agreement, any agreement in effect at or entered into on the
Effective Date and reflected on Schedule 8.14(a) hereto or solely for the period
commencing on the Effective Date and ending on the date of the initial borrowing
of the Revolving Credit Facility Loans, the “Loan Documents” (as such term is
defined in the Existing Credit Agreement);

 

(b)                       any encumbrance or restriction with respect to a
Subsidiary of Company pursuant to an agreement relating to any Indebtedness
issued by such Subsidiary, or agreements relating to the Capital Stock or
governance provisions of such Subsidiary (to the extent, and for so long as,
such agreements are unable to be amended, replaced or otherwise modified to
remove such encumbrances or restrictions), in each case, issued (with respect to
Indebtedness) or existing (with respect to agreements regarding Capital Stock or
governance provisions) on or prior to the date on which such Subsidiary became a
Subsidiary of Company or was acquired by Company (other than Indebtedness or
agreements relating to Capital Stock or governance issued or entered into, as
applicable, as consideration in, or to provide all or any portion of the funds
or other consideration utilized to consummate, the transaction or series of
related transactions pursuant to which such Subsidiary became a Subsidiary or
was acquired by Company) and outstanding on such date;

 

(c)                        any such encumbrance or restriction consisting of
customary provisions (i) contained in any license or other contract governing
intellectual property rights of Company or any of its Subsidiaries restricting
or conditioning the sublicensing or assignment

 

110

--------------------------------------------------------------------------------


 

thereof, (ii) restricting subletting, assignment or other transfers of any
leases, licenses, joint venture agreements and other similar agreements or any
equity interests in any joint ventures, (iii) contained in leases and other
agreements entered into in the ordinary course of business, (iv) contained in
any agreement relating to the sale, transfer or other disposition or any
agreement to transfer or option or right with respect to a Subsidiary or any
property or assets pending such sale or other disposition; provided that such
encumbrances or restrictions apply only to such Subsidiary, property or assets
or (v) containing restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

 

(d)                       any encumbrance or restriction existing solely as a
result of a Requirement of Law;

 

(e)                        in the case of clause (c)(iii) above, Permitted Liens
or other restrictions contained in security agreements or Capitalized Leases
securing or otherwise related to Indebtedness permitted hereby to the extent
such restrictions restrict the transfer of the property subject to such
Permitted Lien, security agreements or Capitalized Lease and other agreements
evidencing Indebtedness permitted by Section 8.2(f) that impose restrictions on
the property so acquired or the subject thereof; and

 

(f)                         encumbrances or other restrictions imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (a) through (c), and clause (e) hereof,
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are not materially more
restrictive, taken as a whole, with respect to such encumbrances and other
restrictions than those prior to such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings.

 

8.15                        Acquisition Undertakings.

 

Company will not fail to comply, or permit any of its Subsidiaries to fail to
comply, with the Acquisition Undertakings at any time.

 

ARTICLE IX

 

[RESERVED]

 

ARTICLE X

 

EVENTS OF DEFAULT

 

10.1                        Events of Default.  Any of the following events,
acts, occurrences or state of facts shall constitute an “Event of Default” for
purposes of this Agreement solely with respect to the Bridge Loans and any
Commitment hereunder (it being understood that the events of default with
respect to the Rollover Loans shall be set forth in the Rollover Amendment):

 

111

--------------------------------------------------------------------------------


 

(a)                       Failure to Make Payments When Due.  Company (i) shall
default in the payment of principal on any of the Bridge Loans; or (ii) shall
default in the payment of interest on any of the Bridge Loans or default in the
payment of any fee or any other Obligation when due and such default in payment
shall continue for five (5) Business Days; or

 

(b)                       Representations and Warranties.  Any representation or
warranty made by any Credit Party to Administrative Agent or any Lender
contained in any Loan Document delivered to Administrative Agent or any Lender
pursuant hereto or thereto shall have been incorrect in any material respect on
the date as of when made or deemed made, or

 

(c)                        Covenants.  Any Credit Party or Purchaser shall
(i) default in the performance or observance of any term, covenant, condition or
agreement on its part to be performed or observed under  Article VIII hereof or
Section 2.8, Section 7.3(a) or Section 7.15 (in each case, as to which no grace
period shall apply) or (ii) default in the due performance or observance by it
of any other term, covenant or agreement contained in this Agreement and such
default shall continue unremedied or unwaived for a period of thirty (30) days
after written notice to Company by Administrative Agent or any Lender; or

 

(d)                       Default Under Other Loan Documents.  Any Credit Party
or Purchaser shall default in the performance or observance of any term,
covenant, condition or agreement on its part to be performed or observed
hereunder or under any Loan Document (and not constituting an Event of Default
under any other clause of this Section 10.1) and such default shall continue
unremedied or unwaived for a period of thirty (30) days after written notice
thereof has been given to Company by Administrative Agent; or

 

(e)                        Voluntary Insolvency, Etc.  Company or any of its
Material Subsidiaries or Purchaser shall become insolvent or generally fail to
pay, or admit in writing its inability to pay, its debts as they become due, or
shall voluntarily commence any proceeding or file any petition under any
bankruptcy, insolvency or similar law in any jurisdiction or seeking dissolution
or reorganization or the appointment of a receiver, trustee, custodian, court
appointed monitor, administrator, administrative receiver, liquidator or other
similar official for it or a substantial portion of its property, assets or
business or to effect a plan or other arrangement with its creditors, or shall
file any answer admitting the jurisdiction of the court and the material
allegations of an involuntary petition filed against it in any bankruptcy,
insolvency or similar proceeding in any jurisdiction, or shall be adjudicated
bankrupt, or shall make a general assignment for the benefit of creditors, or
shall consent to, or acquiesce in the appointment of, a receiver, trustee,
custodian, court appointed monitor, administrator, administrative receiver,
liquidator or other similar official for a substantial portion of its property,
assets or business, shall call a meeting of its creditors with a view to
arranging a composition or adjustment  of its debts or shall take any corporate
action authorizing any of the foregoing; or

 

(f)                         Involuntary Insolvency, Etc.  Involuntary
proceedings or an involuntary petition shall be commenced or filed against
Company or any of its Material Subsidiaries or Purchaser under any bankruptcy,
insolvency or similar law in any jurisdiction or seeking the dissolution or
reorganization of it or the appointment of a receiver, trustee, custodian,

 

112

--------------------------------------------------------------------------------


 

court appointed monitor, administrator, administrative receiver, liquidator or
other similar official for it or of a substantial part of its property, assets
or business, or to effect a plan or other arrangement with its creditors or any
writ, judgment, warrant of attachment, execution or similar process shall be
issued or levied against a substantial part of its property, assets or business,
and such proceedings or petition shall not be dismissed, or such writ, judgment,
warrant of attachment, execution or similar process shall not be released,
vacated or fully bonded, within sixty (60) days after commencement, filing or
levy, as the case may be, or any order for relief shall be entered in any such
proceeding; or

 

(g)                        Default Under Other Agreements.  (i) Any Credit Party
shall default in the payment when due, whether at stated maturity or otherwise,
of any Indebtedness (other than Indebtedness owed to the Lenders under the Loan
Documents or Intercompany Indebtedness) in a principal amount in excess of the
Dollar Equivalent of $75,000,000 in the aggregate beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created, or (ii) a default shall occur in the performance or observance of any
agreement or condition to any such Indebtedness or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (after the
expiration of any grace period but determined without regard to whether any
notice of acceleration or similar notice is required), any such Indebtedness to
be demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem the full amount of such Indebtedness to be made, prior to its stated
maturity; provided that clause (g)(ii) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness; provided, further, that notwithstanding
any provision of this subsection (g) to the contrary, to the extent that the
terms of any such agreement or instrument governing the sale, pledge or disposal
of Margin Stock or utilization of the proceeds of such Indebtedness in
connection therewith would result in such acceleration or in an Event of Default
or an Unmatured Event of Default under this Agreement, and would cause this
Agreement or any Loan to be subject to the margin requirements or any other
restriction under Regulation U, then such acceleration shall not constitute an
Event of Default or Unmatured Event of Default under this subsection (g); or

 

(h)                       Judgments.  One or more judgments or decrees shall be
entered against a Credit Party involving, individually or in the aggregate, a
liability (to the extent not paid or covered by insurance) of the Dollar
Equivalent of $75,000,000 or more and shall not have been vacated, discharged,
satisfied, stayed or bonded pending appeal within sixty (60) days from the entry
thereof; or

 

(i)                           [Reserved].

 

(j)                          Guaranties.  Any Subsidiary Guaranty shall (other
than as a result of the actions taken by Administrative Agent or the Lenders to
release such Subsidiary Guaranty)

 

113

--------------------------------------------------------------------------------


 

cease to be in full force and effect in accordance with its terms, or any
Guarantor shall deny or disaffirm such Guarantor’s obligations under any
Subsidiary Guaranty; or

 

(k)                       ERISA.  Either (i) any Termination Event shall have
occurred, (ii) a trustee shall be appointed by a United States District Court to
administer any Plan or Multiemployer Plan, (iii) the PBGC institutes proceedings
to terminate any Plan or Multiemployer Plan or to appoint a trustee to
administer any Plan, (iv) Company or any of its Subsidiaries shall become liable
to the PBGC or any other party under Section 4062, 4063 or 4064 of ERISA with
respect to any Plan or (v) Company or any Subsidiary of Company fails to make a
deficit reduction contribution required under Code Section 412(l) to any Plan by
the due date for such contribution; if as of the date thereof or any subsequent
date, the sum of each of Company’s and its Subsidiaries’ various liabilities
(such liabilities to include, without limitation, any liability to the PBGC or
to any other party under Section 4062, 4063 or 4064 of ERISA with respect to any
Plan, or to any Multiemployer Plan under Section 4201 et seq. of ERISA) as a
result of such events listed in subclauses (i) through (v) would reasonably be
expected to have a Material Adverse Effect; or

 

(l)                           Change of Control.  A Change of Control shall
occur; or

 

(m)                   Dissolution.  Any order, judgment or decree shall be
entered against Company or any Material Subsidiary or Purchaser decreeing its
involuntary dissolution or split up and such order shall remain undischarged and
unstayed for a period in excess of sixty (60) days; or Company or any Material
Subsidiary or Purchaser shall otherwise dissolve or cease to exist except as
specifically permitted by this Agreement.

 

Other than as set forth in Section 5.4, if any of the foregoing Events of
Default shall have occurred and be continuing, Administrative Agent, at the
written direction of the Required Lenders, shall take one or more of the
following actions: (i) by written notice to Company declare the Commitments to
be terminated whereupon the Commitments shall forthwith terminate, and (ii) by
written notice to Company declare all sums then owing by Company hereunder and
under the Loan Documents to be forthwith due and payable, whereupon all such
sums shall become and be immediately due and payable without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by Company.  In cases of any occurrence of any Event of Default described
in Section 10.1(e) or Section 10.1(f) with respect to Company, the Loans,
together with accrued interest thereon and all of the other Obligations, shall
become immediately and automatically due and payable forthwith and the
Commitments immediately and automatically terminated without the requirement of
any such acceleration or request, and without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by Company, any
provision of this Agreement or any other Loan Document to the contrary
notwithstanding, and other amounts payable by Company hereunder shall also
become immediately and automatically due and payable all without notice of any
kind.

 

Notwithstanding anything in this Agreement to the contrary, for a period
commencing on the Initial Funding Date and ending on the date falling 120 days
after the Initial Funding Date (the “Clean-up Date”), notwithstanding any other
provision of any Loan Document, any breach of

 

114

--------------------------------------------------------------------------------


 

covenants, misrepresentation or other default which arises with respect to the
Target Group will be deemed not to be a breach of representation or warranty, a
breach of covenant or an Event of Default, as the case may be, if:

 

(i)                                     it is capable of remedy and reasonable
steps are being taken to remedy it;

 

(ii)                                  the circumstances giving rise to it have
not knowingly been procured by or approved by Company or Purchaser; and

 

(iii)                               it is not reasonably likely to have a
Material Adverse Effect on Company and its Subsidiaries, on a consolidated
basis.

 

If the relevant circumstances are continuing on or after the Clean-up Date,
there shall be a breach of representation or warranty, breach of covenant or
Event of Default, as the case may be, notwithstanding the above.

 

Notwithstanding anything to the contrary contained in this Agreement (including,
without limitation, Article IV hereof), all payments (including the proceeds of
any Asset Disposition received after acceleration of the Obligations shall be
applied:  first, to all fees, costs and expenses incurred by or owing to
Administrative Agent and any Lender with respect to this Agreement or the other
Loan Documents; second, to accrued and unpaid interest on the Obligations
(including any interest which but for the provisions of the Bankruptcy Code,
would have accrued on such amounts) and third, to the principal amount of the
Obligations outstanding (pro rata among all such Obligations based upon the
principal amount thereof).  Any balance remaining shall be delivered to Company
or to whomever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.

 

Anything in this Section 10.1 to the contrary notwithstanding, Administrative
Agent shall, at the request of the Required Lenders, rescind and annul any
acceleration of the Loans by written instrument filed with Company, provided
that at the time such acceleration is so rescinded and annulled:  (A) all past
due interest and principal, if any, on the Loans and all other sums payable
under this Agreement and the other Loan Documents shall have been duly paid, and
(B) no other Event of Default shall have occurred and be continuing which shall
not have been waived in accordance with the provision of Section 12.1 hereof.

 

10.2                        Rights Not Exclusive.  The rights provided for in
this Agreement and the other Loan Documents are cumulative and are not exclusive
of any other rights, powers, privileges or remedies provided by law or in
equity, or under any other instrument, document or agreement now existing or
hereafter arising.

 

ARTICLE XI

 

ADMINISTRATIVE AGENT

 

In this Article XI, the Lenders agree among themselves as follows:

 

115

--------------------------------------------------------------------------------


 

11.1                        Appointment.  The Lenders hereby appoint Deutsche
Bank AG Cayman Islands Branch as Administrative Agent for the Lenders under all
applicable Subsidiary Guaranties (Administrative Agent is sometimes referred to
in this Article XI as “Agent”) to act as herein specified herein and in the
other Loan Documents.  Each Lender hereby irrevocably authorizes and each holder
of any Note by the acceptance of such Note shall be deemed to irrevocably
authorize Agents to take such action on its behalf under the provisions hereof,
the other Loan Documents (including, without limitation, to give notices and
take such actions on behalf of the Required Lenders as are consented to in
writing by the Required Lenders) and any other instruments, documents and
agreements referred to herein or therein and to exercise such powers hereunder
and thereunder as are specifically delegated to Administrative Agent by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto.  Except as expressly set forth in the Loan Documents, Agent shall have
no duty to disclose, and shall not be liable for the failure to disclose, any
information relating to Company or any of its Subsidiaries that is communicated
to or obtained by the financial institution serving in such capacity or any of
its Affiliates in any capacity.  Agent may perform any of their respective
duties hereunder and under the other Loan Documents, by or through their
officers, directors, agents, employees or affiliates.

 

11.2                        Nature of Duties.  Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement.  The duties
of Agent shall be mechanical and administrative in nature.  EACH LENDER HEREBY
ACKNOWLEDGES AND AGREES THAT AGENT SHALL NOT HAVE, BY REASON OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, A FIDUCIARY RELATIONSHIP TO OR IN RESPECT OF ANY
LENDER.  Nothing in any of the Loan Documents, expressed or implied, is intended
to or shall be so construed as to impose upon Agent any obligations in respect
of any of the Loan Documents except as expressly set forth herein or therein. 
Each Lender shall make its own independent investigation of the financial
condition and affairs of Company in connection with the making and the
continuance of the Loans hereunder and shall make its own appraisal of the
credit worthiness of Company, and Agent shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto, whether coming into its possession
before making of the Loans or at any time or times thereafter.  Agent will
promptly notify each Lender at any time that the Required Lenders have
instructed it to act or refrain from acting pursuant to Article X.

 

11.3                        Exculpation, Rights Etc.  Neither Agent nor any of
its respective officers, directors, agents employees or affiliates shall be
liable for any action taken or omitted by them hereunder or under any of the
other Loan Documents, or in connection herewith or therewith, unless caused by
its or their gross negligence or willful misconduct as determined in a final
non-appealable judgment by a court of competent jurisdiction.  Agent shall not
be responsible to any Lender for any recitals, statements, representations or
warranties herein or for the execution, effectiveness, genuineness, validity,
enforceability, collectability, or sufficiency of any of the Loan Documents or
any other document or the financial condition of Company.  Agent shall not be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any of the Loan
Documents or the financial condition of Company, or the existence or possible
existence of any Unmatured Event of Default

 

116

--------------------------------------------------------------------------------


 

or Event of Default unless requested to do so by the Required Lenders.  Agent
may at any time request instructions from the Lenders with respect to any
actions or approvals (including the failure to act or approve) which by the
terms of any of the Loan Documents, Agent is permitted or required to take or to
grant, and if such instructions are requested, Agent shall be absolutely
entitled to refrain from taking any action or to withhold any approval and shall
not be under any liability whatsoever to any Person for refraining from any
action or withholding any approval under any of the Loan Documents until it
shall have received such instructions from the Required Lenders or all Lenders,
as applicable.  Further, Agent shall not be required to take any action that, in
its judgment or the judgment of its counsel, may expose Agent to liability or
that is contrary to any Loan Document or applicable Requirements of Law. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting, approving or refraining
from acting or approving under any of the Loan Documents in accordance with the
instructions of the Required Lenders or, to the extent required by Section 12.1,
all of the Lenders.

 

11.4                        Reliance.  Agent shall be entitled to rely, and
shall be fully protected in relying, upon any notice, writing, resolution
notice, statement, certificate, order or other document or any telephone, telex,
teletype, telecopier or electronic mail message believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person, and, with
respect to all matters pertaining herein or to any of the other Loan Documents
and their duties hereunder or thereunder, upon advice of counsel selected by
Agent, independent accountants or other experts selected by Agent and shall not
incur any liability for relying thereon.

 

11.5                        Indemnification.  To the extent Agent is not
reimbursed and indemnified by Company as required herein, the Lenders will
reimburse and indemnify Agent for and against any and all liabilities,
obligations, losses, damages, claims, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against Agent, acting pursuant hereto in
such capacity in any way relating to or arising out of this Agreement or any of
the other Loan Documents or any action taken or omitted by Agent under this
Agreement or any of the other Loan Documents, in proportion to each Lender’s
Aggregate Pro Rata Share of the total Commitment; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, claims, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from Administrative Agent’s gross negligence or willful
misconduct as determined in a final non-appealable judgment by a court of
competent jurisdiction.  The obligations of the Lenders under this Section 11.5
shall survive the payment in full of the Notes and the termination of this
Agreement.

 

For purposes hereof, “Aggregate Pro Rata Share” means, when used with reference
to any Lender and any described aggregate or total amount, an amount equal to
the result obtained by multiplying such desired aggregate or total amount by a
fraction the numerator of which shall be the aggregate principal amount of such
Lender’s Loan and the denominator of which shall be the aggregate of all of the
Loans outstanding hereunder.

 

117

--------------------------------------------------------------------------------


 

11.6                        Administrative Agent In Its Individual Capacity. 
With respect to its Loans and Commitments (and its Pro Rata Share thereof),
Agent shall have and may exercise the same rights and powers hereunder and are
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender or holder of Obligations.  The terms “Lenders”,
“holder of Obligations” or “Required Lenders” or any similar terms shall, unless
the context clearly otherwise indicates, include Agents in their individual
capacity as a Lender, one of the Required Lenders or a holder of Obligations. 
Agent may accept deposits from, lend money to, and generally engage in any kind
of banking, trust or other business with Company or any Subsidiary or affiliate
of Company as if it were not acting as Administrative Agent hereunder or under
any other Loan Document, including, without limitation, the acceptance of fees
or other consideration for services without having to account for the same to
any of the Lenders.

 

11.7                        Notice of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Event of Default or Unmatured
Event of Default hereunder unless Agent has received written notice from a
Lender or Company referring to this Agreement describing such Event of Default
or Unmatured Event of Default and stating that such notice is a “notice of
default”.  In the event that Agent receives such a notice, Agent shall give
prompt notice thereof to the Lenders.

 

11.8                        Holders of Obligations.  Agent may deem and treat
the payee of any Obligation as reflected on the books and records of Agent as
the owner thereof for all purposes hereof unless and until a written notice of
the assignment or transfer thereof shall have been filed with Agent pursuant to
Section 12.8(c). Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is the holder
of any Obligation shall be conclusive and binding on any subsequent holder,
transferee or assignee of such Obligation or of any Obligation or Obligations
granted in exchange therefor.

 

11.9                        Resignation by Administrative Agent.

 

(a)                       Administrative Agent may resign from the performance
of all its functions and duties hereunder at any time by giving thirty (30)
Business Days’ prior written notice to Company and the Lenders.  Such
resignation shall take effect upon the acceptance by a successor Administrative
Agent of appointment pursuant to clauses (b) and (c) below or as otherwise
provided below.

 

(b)                       Upon any such notice of resignation, the Required
Lenders shall appoint a successor Administrative Agent who shall be satisfactory
to Company and shall be an incorporated bank or trust company.

 

(c)                        If a successor Administrative Agent shall not have
been so appointed within said thirty (30) Business Day period, Administrative
Agent, with the consent of Company, shall then appoint a successor
Administrative Agent who shall serve as Administrative Agent until such time, if
any, as the Required Lenders, with the consent of Company, appoint a successor
Administrative Agent as provided above.

 

118

--------------------------------------------------------------------------------


 

(d)                       If no successor Administrative Agent has been
appointed pursuant to clause (b) or (c) by the thirtieth (30th) Business Day
after the date such notice of resignation was given by Administrative Agent,
Agent’s resignation shall become effective and the Required Lenders shall
thereafter perform all the duties of Administrative Agent hereunder until such
time, if any, as the Required Lenders, with the consent of Company, appoint a
successor Administrative Agent as provided above.

 

11.10                 The Lead Arrangers and Bookrunners.  Notwithstanding any
other provision of this Agreement or any provision of any other Loan Document,
each of the Lead Arrangers and Bookrunners are named as such for recognition
purposes only, and in their respective capacities as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Loan Documents or the transactions contemplated hereby and thereby; it
being understood and agreed that the Lead Arrangers and Bookrunners shall be
entitled to all indemnification and reimbursement rights in favor of “Agents” as
provided for under Section 11.5.  Without limitation of the foregoing, none of
the Lead Arrangers and Bookrunners shall, solely by reason of this Agreement or
any other Loan Documents, have any fiduciary relationship in respect of any
Lender or any other Person.

 

ARTICLE XII

 

MISCELLANEOUS

 

12.1                        No Waiver; Modifications in Writing.

 

(a)                       No failure or delay on the part of Administrative
Agent or any Lender in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to Administrative Agent or any Lender at law or in equity or
otherwise.  Neither this Agreement nor any terms hereof may be amended,
modified, supplemented, waived, discharged, terminated or otherwise changed
unless such amendment, modification, supplement, waiver, discharge, termination
or other change is in writing signed by Company and the Required Lenders,
provided that no such amendment, modification, supplement, waiver, discharge,
termination or other change shall, without the consent of each Lender that would
be directly affected thereby:

 

(i)             extend the final scheduled maturity of any Loan or Note of such
Lender, or reduce the rate or extend the time of payment of interest or fees due
to such Lender except for waivers of Default Rate interest and except for
amendments or modifications of defined terms used in any calculations in this
Agreement, or reduce the principal amount of any Loan of such Lender or extend
the scheduled time of payment of any such principal, interest or fees due
(excluding in each case mandatory prepayments) to such Lender or reduce the
amount of any other amounts payable to such Lender hereunder or under any other
Loan Document or extend the expiration date of any Commitment of such Lender,

 

119

--------------------------------------------------------------------------------


 

(ii)          release all or substantially all of the Guarantors, or all or
substantially all of the value of the Subsidiary Guaranties,

 

(iii)       amend, modify or waive any provision of this Section 12.1 (except
for technical amendments with respect to additional extensions of credit
pursuant to Section 2.10 which afford the protections to such additional
extensions of credit of the type provided to the Loans on the date hereof) or
reduce any percentage specified in the definition of Required Lenders,

 

(iv)      consent to the assignment or transfer by Company of any of its rights
and obligations under this Agreement (except as expressly provided herein),

 

(v)         extend the Bridge Loan Maturity Date,

 

(vi)      impose restrictions on the conversion of Rollover Loans into Exchange
Notes or alter the rate of such exchange or amend, modify or waive the terms of
the Exchange Notes in any manner that requires (or would, if the Exchange Notes
were outstanding require) the approval of all holders of Exchange Notes, or

 

(vii)   amend the Securities Demand provisions hereof,

 

provided, further, that no such amendment, modification, supplement, waiver,
discharge, termination or other change shall:

 

(A)                   increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications conditions precedent, representations, warranties,
covenants, Events of Default or Unmatured Events of Default shall not constitute
an increase of the Commitment of any Lender, and that an increase in the
available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender),

 

(B)                   [Reserved],

 

(C)                   without the consent of Administrative Agent amend, modify
or waive (x) any provision of Article XI as same applies to the rights or
obligations of Administrative Agent or (y) any other provision under this
Agreement or any other Loan Document as same relates to the rights or
obligations of Administrative Agent,

 

(D)                   without the consent of Administrative Agent, amend, modify
or waive any provisions

 

120

--------------------------------------------------------------------------------


 

relating to the rights or obligations of Administrative Agent under the other
Loan Documents,

 

(E)                    without the consent of each Lender with Obligations
directly affected thereby amend the definition of Required Lenders,

 

(F)                     [Reserved], or

 

(G)                   without the consent of each Lender with Obligations
directly affected thereby, amend the definition of Pro Rata Share,

 

provided that any provision of this Agreement may be amended, modified,
supplemented, waived, discharged terminated or otherwise changed by an agreement
in writing signed by the respective Credit Parties thereto, the Required Lenders
(measured after giving effect to such amendment, supplement, waiver, discharge
or termination) and any Administrative Agent if (x) by the terms of such
agreement all Commitments of each Lender not consenting to the actions therein
shall terminate upon the effectiveness of such agreement and (y) at the time
such agreement becomes effective, each Lender not consenting thereto receives
payment in full of the principal of and interest accrued on each Loan made by it
and all other Obligations owing to it or accrued for its account under this
Agreement.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders) and no such amendment, waiver or consent may disproportionately
adversely affect such Lender as compared with the other Lenders without such
disproportionately affected Lender’s consent.

 

(b)                       If, in connection with any proposed change, waiver,
discharge or termination of any of the provisions of this Agreement as
contemplated by clauses (a)(i) through (iv), inclusive, of the first proviso to
the third sentence of Section 12.1(a), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then Company shall have the right to replace each such
non-consenting Lender or Lenders (or, at the option of Company if the respective
Lender’s consent is required with respect to less than all Loans and/or
Commitments, to replace only the respective Loans and/or Commitments of the
respective non-consenting Lender which gave rise to the need to obtain such
Lender’s individual consent) with one or more Replacement Lenders pursuant to
Section 3.7 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed amendment, modification, supplement, waiver,
discharge, termination or other change.

 

(c)                        Notwithstanding anything to the contrary contained in
Section 12.1, if Administrative Agent and Company shall have jointly identified
an obvious error or any error,

 

121

--------------------------------------------------------------------------------


 

defect or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then Administrative Agent and Company shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

 

(d)                       Notwithstanding anything to the contrary in this
Agreement or in any other Loan Document, Company and Administrative Agent can
enter into the Rollover Amendment without the consent of any Lender.

 

12.2                        Further Assurances.  Company agrees to do such
further acts and things and to execute and deliver to Administrative Agent such
additional agreements, powers and instruments, as Administrative Agent may
reasonably require or reasonably deem advisable to carry into effect the
purposes of this Agreement or any of the Loan Documents or to better assure and
confirm unto Administrative Agent its rights, powers and remedies hereunder.

 

12.3                        Notices, Delivery Etc.  (a) Except where telephonic
instructions or notices are authorized herein to be given, all notices, demands,
instructions and other communications required or permitted to be given to or
made upon any party hereto or any other Person shall be in writing and shall be
personally delivered or sent by registered or certified mail, postage prepaid,
return receipt requested, or by a reputable overnight or courier delivery
service, or by prepaid telex or telecopier or electronic mail, and shall be
deemed to be given for purposes of this Agreement on the third day after deposit
in registered or certified mail, postage prepaid, and otherwise on the date that
such writing is delivered or sent to the intended recipient thereof, or in the
case of notice delivered by telecopy or electronic mail, upon completion of
transmission with a copy of such notice also being delivered under any of the
methods provided above, all in accordance with the provisions of this
Section 12.3, provided that if such notice or other communication is sent after
5:00 p.m. (New York City time), such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.  Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 12.3, notices, demands,
instructions and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses (or to their
respective telecopier numbers or electronic mail addresses) indicated (i) in the
case of any Lender, in such Lender’s administrative questionnaire most recently
delivered to Administrative Agent, (ii) in the case of any Assignee, on its
signature page to its Assignment and Assumption Agreement, (iii) in the case of
Company or Administrative Agent, on Schedule 12.3 hereto and, in the case of
telephonic instructions or notices, by calling the telephone number or numbers
indicated for such party on such administrative questionnaire, such Assignment
and Assumption Agreement or Schedule 12.3, as the case may be.

 

(b)                       Notices and other communications to or by
Administrative Agent, and Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent (with the written
consent of Company, in the case of procedures for deliveries to Company),
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise

 

122

--------------------------------------------------------------------------------


 

agreed by Administrative Agent and the applicable Lender.  Administrative Agent
or Company may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)                        Unless Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is sent after 5:00 p.m. (New York City time), such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.  Each Credit Party and
Lender hereunder agrees to notify Administrative Agent in writing promptly of
any change to the notice information provided above.

 

12.4                        Costs, Expenses and Taxes; Indemnification.

 

(a)                       Generally.  Company agrees to pay promptly upon
request by Administrative Agent (i) all reasonable out-of-pocket costs and
expenses of Administrative Agent in connection with the negotiation,
preparation, execution and delivery and syndication of this Agreement and the
other Loan Documents and the documents and instruments referred to herein and
therein (provided that notwithstanding anything herein to the contrary, Company
shall be responsible for the fees and expenses of only one counsel to
Administrative Agent and one additional local counsel in each jurisdiction where
applicable in connection with the preparation and negotiation of the Loan
Documents executed on the Effective Date or required to be executed or delivered
pursuant to Section 7.14 unless Company otherwise agrees) and any amendment,
waiver, consent relating hereto or thereto or other modifications of (or
supplements to) any of the foregoing, including without limitation, the
reasonable fees and out-of-pocket expenses of White & Case LLP, local and
foreign counsel to Administrative Agent relative thereto, and independent public
accountants and other outside experts retained by Administrative Agent in
connection with the administration of this Agreement and the other Loan
Documents, and all reasonable search fees, and expenses, filing and recording
fees and (ii) all reasonable out-of-pocket costs and expenses of Administrative
Agent and the Lenders, if any, in connection with the enforcement of this
Agreement, any of the Loan Documents or any other agreement furnished pursuant
hereto or thereto or in connection herewith or therewith (provided that
notwithstanding anything herein to the contrary, Company shall be responsible
for the fees and expenses of only one primary counsel and one local counsel in
each jurisdiction where applicable for Administrative Agent and the Lenders,
taken as a whole, plus one additional counsel where necessary in the event of a
conflict of interest). Company acknowledges that Administrative Agent, the
Lenders and the Lead Arrangers may receive a benefit, including without
limitation, a discount, credit or other accommodation, from any such counsel
based on the fees such counsel

 

123

--------------------------------------------------------------------------------


 

may receive on account of their relationship with Administrative Agent, the
Lenders and/or the Lead Arrangers, including, without limitation, fees paid
pursuant hereto.

 

(b)                       Other Fees and Expenses.  In addition, Company agrees
to pay any and all present and future stamp, transfer, excise, registration,
court, documentary, intangible, recording, filing and other similar taxes
payable or determined to be payable in connection with any payment made under,
from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document, and each agrees to save and hold
Administrative Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay by Company in paying, or
omission by Company to pay, such taxes, excluding, in each case, such amounts
that result from a transfer, assignment or grant of a participation by a Lender
or Administrative Agent (other than any transfer or assignment pursuant to
Section 3.7 or Section 4.7(e)).  Any portion of the foregoing fees, costs and
expenses which remains unpaid more than thirty (30) days following
Administrative Agent’s or any Lender’s statement and the due date thereof shall
bear interest from the date of such due date at the Default Rate.

 

(c)                        Indemnification.  Company agrees jointly and
severally to indemnify and hold harmless Lead Arrangers, Bookrunners,
Administrative Agent and each Lender and each partner, director, officer,
employee, agent, attorney and Affiliate of Administrative Agent and each Lender
(each such Person an “Indemnified Person” and collectively, the “Indemnified
Persons”) from and against all losses, claims, damages, obligations (including
removal or remedial actions), reasonable expenses or liabilities (not including
taxes that are the subject matter of Section 4.7 hereof) (including the
reasonable fees and out-of-pocket expenses of any counsel for any Indemnified
Person) to which such Indemnified Person may become subject, insofar as such
losses, claims, damages, penalties, obligations (including removal or remedial
actions), reasonable expenses or liabilities (or actions, suits or proceedings
including any investigation or claims in respect thereof (whether or not
Administrative Agent or any Lender is a party thereto)) arise out of, in any way
relate to, or result from the transactions contemplated by this Agreement, the
Transaction or any of the other Loan Documents; provided, however, that:

 

(i)             no Indemnified Person shall have the right to be so indemnified
hereunder for any loss, claim, damage, penalties, obligations, expense or
liability to the extent it (A) arises or results from the bad faith, gross
negligence or willful misconduct of such Indemnified Person or such Indemnified
Person’s partner, director, officer, employee, agent, attorney or Affiliate or
from such Indemnified Person’s (or such Indemnified Person’s partner’s,
director’s, officer’s, employee’s, agent’s, attorney’s or Affiliate’s) material
breach of its obligations under this Agreement as determined in a final
non-appealable judgment by a court of competent jurisdiction or (B) arises out
of a dispute solely among Indemnified Persons (and not involving Administrative
Agent or Collateral Agent) and not resulting from any act or omission by Company
or any of its Affiliates; and

 

(ii)          nothing contained herein shall affect the express contractual
obligations of the Lenders to Company contained herein.

 

124

--------------------------------------------------------------------------------


 

If any action, suit or proceeding arising from any of the foregoing is brought
against Administrative Agent, any Lender or any other Person indemnified or
intended to be indemnified pursuant to this Section 12.4, Company will, if
requested by Administrative Agent, any Lender or any such Indemnified Person,
resist and defend such action, suit or proceeding or cause the same to be
resisted and defended by counsel reasonably satisfactory to the Person or
Persons indemnified or intended to be indemnified.  The Indemnified
Persons shall, unless Administrative Agent, a Lender or other Indemnified
Person has made the request described in the preceding sentence and such request
has been complied with, have the right to employ their own counsel (or (but not
as well as) staff counsel) to investigate and control the defense of any matter
covered by such indemnity and the reasonable fees and out-of-pocket expenses of
such counsel shall be at the expense of the indemnifying party; provided,
however, that in any one action or separate but similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances, Company shall not be liable for reasonable fees and out-of-pocket
expenses of more than one counsel (in addition to any local counsel), which
counsel shall be designated by Administrative Agent provided, further, however,
that each Indemnified Person shall have the right to employ separate counsel in
any such inquiry, action, claim or proceeding and to control the defense
thereof, and the reasonable fees and out-of-pocket expenses of such counsel
shall be at the expense of Company if (i) Company shall have agreed in writing
to pay such reasonable fees and out-of-pocket expenses or (ii) such Indemnified
Person shall have notified Company that it has been advised by counsel that
there may be one or more legal defenses available to such Indemnified Person
that are different from or additional to those available to the other
Indemnified Persons and that such common representation would adversely impact
the adequacy of the proposed representation.  Excluding any losses, costs,
liabilities or damages arising out of the gross negligence or willful misconduct
of any Indemnified Person as determined by a court of competent jurisdiction in
a final non-appealable judgment, Company agrees to indemnify and hold each
Indemnified Person harmless from all loss, reasonable out-of-pocket cost
(including Attorney Costs), liability and damage whatsoever incurred by any
Indemnified Person by reason of any violation of any Environmental Laws or
Environmental Permits or for the Release or threatened Release of any Hazardous
Material by Company or any of its Subsidiaries or which occurred at or migrated
from any property currently or formerly owned, leased or operated by or on
behalf of Company or any of its Subsidiaries, or by reason of the imposition of
any Environmental Lien or which occurs by a breach of any of the
representations, warranties or covenants relating to environmental matters
contained herein, provided that with respect to any liabilities arising from
acts or failure to act for which Company or any of its Subsidiaries is strictly
liable under any Environmental Law or Environmental Permit, Company’s obligation
to each Indemnified Person under this indemnity shall likewise be without regard
to fault on the part of Company or any such Subsidiary.  To the extent that the
undertaking to indemnify, pay or hold harmless Administrative Agent, any Lender
or other Indemnified Person as set forth in this Section 12.4 may be
unenforceable because it is violative of any law or public policy, Company shall
make the maximum contribution to the payment and satisfaction of each of the
indemnified liabilities which is permissible under applicable law.  The
obligations of Company under this Section 12.4 shall survive the termination of
this Agreement and the discharge of Company’s other Obligations hereunder.

 

125

--------------------------------------------------------------------------------


 

(d)                       Foreign Exchange Indemnity.  If any sum due from
Company under this Agreement or any order or judgment given or made in relation
hereto has to be converted from the currency (the “first currency”) in which the
same is payable hereunder or under such order or judgment into another currency
(the “second currency”) for the purpose of (i) making or filing a claim or proof
against Company with any Governmental Authority or in any court or tribunal, or
(ii) enforcing any order or judgment given or made in relation hereto, Company
shall indemnify and hold harmless each of the Persons to whom such sum is due
from and against any loss actually suffered as a result of any discrepancy
between (a) the rate of exchange used to convert the amount in question from the
first currency into the second currency, and (b) the rate or rates of exchange
at which such Person, acting in good faith in a commercially reasonable manner,
purchased the first currency with the second currency after receipt of a sum
paid to it in the second currency in satisfaction, in whole or in part, of any
such order, judgment, claim or proof.  The foregoing indemnity shall constitute
a separate obligation of Company distinct from its other obligations hereunder
and shall survive the giving or making of any judgment or order in relation to
all or any of such other obligations.  Notwithstanding the foregoing, payments
of principal and interest on Loans shall be made in Sterling.

 

12.5                        Confirmations.  Company and each holder of any
portion of the Obligations agrees from time to time, upon written request
received by it from the other, to confirm to the other in writing (with a copy
of each such confirmation to Administrative Agent) the aggregate unpaid
principal amount of the Loan or Loans and other Obligations then outstanding.

 

12.6                        Adjustment; Setoff.

 

(a)                       If any lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Loans, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
setoff, pursuant to events or proceedings of the nature referred to in
Section 10.1(e) or Section 10.1(f) hereof, or otherwise) in a greater proportion
than any such payment to and collateral received by any other Lender in respect
of such other Lender’s Loans or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders such portion of each such other
Lender’s Loans, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each Lender; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.  Company agrees
that each Lender so purchasing a portion of another Lender’s Loans may exercise
all rights of payment (including, without limitation, rights of setoff) with
respect to such portion as fully as if such Lender were the direct holder of
such portion.

 

(b)                       In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without prior notice to
Company, any such notice being expressly waived by Company, upon the occurrence
and during the continuance of an Event of Default, to setoff and apply against
any Obligations, whether matured or unmatured, of Company

 

126

--------------------------------------------------------------------------------


 

or any Credit Party to such Lender, any amount owing from such Lender to Company
or Credit Party, at or at any time after, the happening of any of the
above-mentioned events, and the aforesaid right of setoff may be exercised by
such Lender against Company or Credit Party or against any trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receivers, administrator, administrative receiver, court appointed monitor or
other similar official, or execution, judgment or attachment creditor of Company
or Credit Party, or against anyone else claiming through or against, Company or
Credit Party or such trustee in bankruptcy, debtor in possession, assignee for
the benefit of creditors, receivers, administrator, administrative receiver,
court appointed monitor or other similar official, or execution, judgment or
attachment creditor, notwithstanding the fact that such right of setoff shall
not have been exercised by such Lender prior to the making, filing or issuance,
or service upon such Lender of, or of notice of, any such petition, assignment
for the benefit of creditors, appointment or application for the appointment of
a receiver, administrator, administrative receiver, court appointed monitor or
other similar official, or issuance of execution, subpoena, order or warrant. 
Each Lender agrees promptly to notify Company and Administrative Agent after any
such setoff and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such setoff and application
and provided, further, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 4.1(b) and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent and the Lenders, and (y) the Defaulting Lender
shall provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

 

(c)                        Company expressly agrees that to the extent Company
makes a payment or payments and such payment or payments, or any part thereof,
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or are required to be repaid to a trustee, receiver, administrator,
administrative receiver, court appointed monitor or other similar official, or
any other party under any bankruptcy act, state or federal law, common law,
rule, regulation or equitable cause in any jurisdiction, then to the extent of
such payment or repayment, the Indebtedness to the Lenders or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if said payment or payments had not been made.

 

12.7                        Execution in Counterparts; Electronic Execution of
Assignments.  This Agreement may be executed in any number of counterparts and
by different parties hereto on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Agreement.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption Agreement shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New

 

127

--------------------------------------------------------------------------------


 

York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.

 

12.8                        Binding Effect; Assignment; Addition and
Substitution of Lenders.

 

(a)                       This Agreement shall be binding upon, and inure to the
benefit of, Company, Administrative Agent, the Lenders, all future holders of
the Notes and their respective successors and assigns; provided, however, that
(i) Company may not assign its rights or obligations hereunder or in connection
herewith or any interest herein (voluntarily, by operation of law or otherwise)
without the prior written consent of the Lenders and (ii) no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except in
accordance with this Section 12.8.  Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, including Section 12.8(c), no Lender
may assign any portion of its undrawn Commitment under this Agreement to any
Person during the Certain Funds Period unless such Lender has assigned its
Commitment or portion thereof to another bank or financial institution, in each
case, whose senior, unsecured, long-term indebtedness has, on any date of
determination, a rating by S&P and Moody’s of, respectively, BBB and Baa2, or
higher, and such bank or other financial institution has become a party to this
Agreement as a Lender in accordance with the terms of this Agreement.  During
the Certain Funds Period, no Initial Lender shall assign any portion of its
undrawn Commitment if, after giving effect to any such assignment, such Initial
Lender would hold less than fifty point one percent (50.1%) of its Commitments
under this Agreement on the Effective Date.

 

(b)                       Each Lender may at any time sell to one or more banks
or other entities (“Participants”) participating interests in all or any portion
of its Commitment and Loans or any other interest of such Lender hereunder (in
respect of any Lender, its “Credit Exposure”).  In the event of any such sale by
a Lender of participating interests to a Participant, such Lender’s obligations
under this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, and Company and Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  At the time of the
sale of a participating interest, the Lender transferring the interest (i) shall
cause the Participant to provide the forms required under Section 4.7(d), if
applicable, as if such Participant became a Lender on the date of the sale and
(ii) shall, if required under applicable law, deliver revised forms in
accordance Section 4.7(d) reflecting the portion of the interest sold and the
portion of the interest retained.  Further, the Participant shall be subject to
the obligations of Section 3.6 and Section 4.7 as if such Participant was a
Lender.  Company agrees that if amounts outstanding under this Agreement or any
of the Loan Documents are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence and during the continuance of an
Event of Default, each Participant shall be deemed to have the right of setoff
in respect of its participating interest in amounts owing under this Agreement
and the Loan Documents to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement or any other
Loan Document; provided, however, that such right of setoff shall be subject to
the obligation of such Participant to share with the Lenders, and the Lenders
agree to share with such Participant, as provided in Section 12.6.  Company also
agrees that each Participant shall be entitled to the benefits of

 

128

--------------------------------------------------------------------------------


 

Section 3.6 and Section 4.7 with respect to its participation in the Loans
outstanding from time to time, as if such Participant becomes a Lender on the
date it acquired an interest pursuant to this Section 12.8(b); provided that no
participation shall be made to any Person under this section if, at the time of
such participation, the Participant’s benefits under Section 3.6 or Section 4.7
would be greater than the benefits that the participating Lender was entitled to
under Section 3.6 or Section 4.7 (and if any participation is made in violation
of the foregoing, the Participant will not be entitled to the incremental
amounts).  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts of
(and stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.  Each Lender agrees
that any agreement between such Lender and any such Participant in respect of
such participating interest shall not, except with the consent of Administrative
Agent and Company, restrict such Lender’s right to approve or agree to any
amendment, restatement, supplement or other modification to, waiver of, or
consent under, this Agreement or any of the Loan Documents except to the extent
that any of the forgoing would (i) extend the final scheduled maturity of any
Loan or Note in which such Participant is participating beyond the Bridge Loan
Maturity Date or Rollover Loan Maturity Date, as applicable, or reduce the rate
or extend the time of payment of interest or fees on any such Loan or Note
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the Participant’s participation over the amount thereof then in
effect (it being understood that waivers or modifications of conditions
precedent, covenants, representations, warranties, Events of Default or
Unmatured Events of Default or of a mandatory reduction in Commitments shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any Participant
if the Participant’s participation is not increased as a result thereof), or
(ii) consent to the assignment or transfer by Company of any of its rights and
obligations under this Agreement.

 

(c)                        Any Lender may at any time assign to one or more
Eligible Assignees, including an Affiliate of such Lender (which Affiliate, in
the case of Credit Exposure under the Loans or Commitments, otherwise meets the
definition of “Eligible Assignee”) (each an “Assignee”), all or any part of its
Credit Exposure pursuant to an Assignment and Assumption Agreement, provided
that no assignment shall be made to any Person under this Section 12.8(c) if, at
the time of such assignment, the Assignee’s benefits under Section 3.6 or
Section 4.7 would

 

129

--------------------------------------------------------------------------------


 

be greater than the benefits that the assigning Lender was entitled to under
Section 3.6 or Section 4.7 (and if any assignment is made in violation of the
foregoing, the Assignee will not be entitled to the incremental amounts) and
provided, further, that any assignment of all or any portion of any Lender’s
Credit Exposure to an Assignee other than an Affiliate of such Lender or another
Lender, or in the case of a Lender that is a Fund, any Related Fund of any
Lender (i) shall be an assignment of its Credit Exposure in an amount not less
than the Dollar Equivalent of $5,000,000 (treating any Fund and its Related
Funds as a single Eligible Assignee) (or if less the entire amount of Lender’s
Credit Exposure, provided that if such Lender and its Affiliates (or in the case
of a Fund and its Related Funds) collectively hold Credit Exposure at least
equal to such minimum amounts, such Affiliates and/or Related Funds must
simultaneously assign Credit Exposure such that the aggregate Credit Exposure
assigned satisfies such minimum amount) and (ii) shall require (x) the prior
written consent of Administrative Agent (not to be unreasonably withheld) and
(y) during the Certain Funds Period so long as no Certain Funds Default and
during any other period so long as no Event of Default then exists and is
continuing, the consent in writing of Company (the consent of Company not to be
unreasonably withheld or delayed with respect to assignments after the
expiration of the Certain Funds Period); provided, however, that notwithstanding
the foregoing limitations, (x) after the expiration of the Certain Funds Period
any Lender may at any time assign all or any part of its Credit Exposure to any
Affiliate of such Lender or to any other Lender (or in the case of a Lender
which is a Fund, to any Related Fund of such Lender) so long as such Affiliate,
other Lender or Related Fund is an Eligible Assignee and (y) Goldman Sachs Bank
USA may at any time assign all or any part of its Credit Exposure to Goldman
Sachs Lending Partners LLC.  Upon execution of an Assignment and Assumption
Agreement and the payment of a nonrefundable assignment fee of $3,500 (provided
that no such fee shall be payable upon assignments by any Lender which is a Fund
to one or more Related Funds and provided, further, that Company shall not in
any event be required to pay any portion of such fee unless Company requests
that a Lender be replaced pursuant to the provisions of Section 3.7) in
immediately available funds to Administrative Agent at its Payment Office in
connection with each such assignment, written notice thereof by such transferor
Lender to Administrative Agent and the recording by Administrative Agent of such
assignment and the resulting effect upon the Loans and the Commitment of the
assigning Lender and the Assignee, the Assignee shall have, to the extent of
such assignment, the same rights, benefits and obligations as it would have if
it were a Lender hereunder and the holder of the Obligations (provided that
Company and Administrative Agent shall be entitled to continue to deal solely
and directly with the assignor Lender in connection with the interests so
assigned to the Assignee until written notice of such assignment, together with
payment instructions, addresses and related information with respect to the
Assignee, shall have been given to Company and Administrative Agent by the
assignor Lender and the Assignee) and, if the Assignee has expressly assumed,
for the benefit of Company, some or all of the transferor Lender’s obligations
hereunder, such transferor Lender shall be relieved of its obligations hereunder
to the extent of such assignment and assumption, and except as described above,
no further consent or action by Company, the Lenders or Administrative Agent
shall be required.  At the time of each assignment pursuant to this
Section 12.8(c) to a Person which is not already a Lender hereunder, the
respective Assignee shall provide to Company and Administrative Agent the
appropriate forms and certificates as provided in Section 4.7(d), if
applicable.  Each Assignee shall take such Credit Exposure subject

 

130

--------------------------------------------------------------------------------


 

to the provisions of this Agreement and to any request made, waiver or consent
given or other action taken hereunder, prior to the receipt by Administrative
Agent and Company of written notice of such transfer, by each previous holder of
such Credit Exposure.  Such Assignment and Assumption Agreement shall be deemed
to amend this Agreement and Schedule 1.1(a) hereto, to the extent, and only to
the extent, necessary to reflect the addition of such Assignee as a Lender and
the resulting adjustment of all or a portion of the rights and obligations of
such transferor Lender under this Agreement, the Commitment, the determination
of its Pro Rata Share, as the case may be (in each case, rounded to twelve
decimal places), the Loans and any new Notes, if requested, to be issued, at
Company’s expense, to such Assignee, and no further consent or action by Company
or the Lenders shall be required to effect such amendments.

 

(d)                       Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time pledge or assign all or any portion of its
rights under this Agreement and the other Loan Documents (including, without
limitation, the Notes held by it) to any Federal Reserve Bank in accordance with
Regulation A of the Federal Reserve Board or to any other central bank with
jurisdiction over such Lender without notice to, or the consent of, Company,
provided that no such pledge or assignment of a security interest under this
Section 12.8(d) shall release a Lender from any obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  Any
Lender which is a fund may pledge all or any portion of its Notes or Loans to
its trustee in support of its obligations to its trustee.  No such pledge or
assignment shall release the transferor Lender from its obligations hereunder.

 

(e)                        Notwithstanding anything to the contrary contained in
this Section 12.8, no Lender may assign or sell participations, or otherwise
syndicate all or any portion of such lender’s interests under this Agreement or
any other Loan Document to any Person who is (i) on any Sanctions List or
(ii) either (x) included within the term “designated national” as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (y) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg.
49079 (published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar Executive Orders.

 

12.9                        CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY
TRIAL.

 

(a)                       ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK SITTING IN NEW YORK, NEW YORK OR COURTS OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS.  EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR

 

131

--------------------------------------------------------------------------------


 

CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY, AT ITS ADDRESS SET FORTH IN OR
IN ACCORDANCE WITH SECTION 12.3, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30)
DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY NOTE
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH CREDIT PARTY IN ANY OTHER
JURISDICTION.

 

(b)                       EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE
(A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)                        EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY COURT OR
JURISDICTION, INCLUDING WITHOUT LIMITATION THOSE REFERRED TO IN CLAUSE
(A) ABOVE, IN RESPECT OF ANY MATTER ARISING OUT OF OR DIRECTLY RELATING TO THIS
AGREEMENT.

 

12.10                 [Reserved]

 

12.11                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 

12.12                 Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

12.13                 Transfers of Notes.  In the event that the holder of any
Note (including any Lender) shall transfer such Note, it shall immediately
advise Administrative Agent and Company of such transfer, and Administrative
Agent and Company shall be entitled conclusively to assume that no transfer of
any Note has been made by any holder (including any Lender) unless and until
Administrative Agent and Company shall have received written notice to the
contrary.  Except as otherwise provided in this Agreement or as otherwise
expressly agreed in writing by all of the other parties hereto, no Lender shall,
by reason of the transfer of a Note or otherwise, be relieved of any of its
obligations hereunder and any such transfer shall be in

 

132

--------------------------------------------------------------------------------


 

accordance with the terms hereof and the other Loan Documents.  Each transferee
of any Note shall take such Note subject to the provisions of this Agreement and
to any request made, waiver or consent given or other action taken hereunder,
prior to the receipt by Administrative Agent and Company of written notice of
such transfer, by each previous holder of such Note, and, except as expressly
otherwise provided in such transfer, Administrative Agent and Company shall be
entitled conclusively to assume that the transferee named in such notice shall
hereafter be vested with all rights and powers under this Agreement with respect
to the Pro Rata Share of the Loans of the Lender named as the payee of the Note
which is the subject of such transfer.

 

12.14                 Registry.  Company hereby designates Administrative Agent
to serve as Company’s agent, solely for purposes of this Section 12.14 to
maintain a register (the “Register”) on which it will record the Commitment from
time to time of each of the Lenders, the Loans made by each of the Lenders and
each repayment in respect of the principal amount of (and stated interest on)
the Loans of each Lender.  The entries in the Register shall be conclusive in
the absence of manifest error, and failure to make any such recordation or any
error in such recordation shall not affect Company’s obligations in respect of
such Loans.  Company, Administrative Agent and the Lenders shall treat each
registered holder as absolute owner.  With respect to any Lender, the transfer
of the Commitments of such Lender and the rights to the principal of, and
interest on, any Loan made pursuant to such Commitment shall not be effective
until such transfer is recorded on the Register maintained by Administrative
Agent with respect to ownership of such Commitment and Loans and prior to such
recordation all amounts owing to the transferor with respect to such Commitments
and Loans shall remain owing to the transferor.  The registration of assignment
or transfer of all or part of any Commitment and Loans shall be recorded by
Administrative Agent on the Register only upon the acceptance by Administrative
Agent of a properly executed and delivered Assignment and Assumption Agreement
pursuant to Section 12.8.  Coincident with the delivery of such an Assignment
and Assumption Agreement to Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Loan, and thereupon, if requested by the assigning or transferor
Lender or new Lender, one or more new Notes in the same aggregate principal
amount then owing to such assignor or transferor Lender shall be issued to the
assigning or transferor Lender and/or the new Lender.

 

12.15                 Euro Currency.

 

(a)                       The following provisions of this Section 12.15 shall
come into effect on and from the date on which the United Kingdom becomes a
Participating Member State.  Each obligation under this Agreement which has been
denominated in Sterling shall be redenominated into Euros in accordance with the
relevant EMU Legislation.  However if and to the extent that the relevant EMU
Legislation provides that an amount which is denominated in Sterling can be paid
by the debtor either in Euros or in that national currency unit, each party to
this Agreement shall be entitled to pay or repay any amount denominated or owing
in Sterling hereunder either in Euros or in Sterling.  Without prejudice and in
addition to any method of conversion or rounding prescribed by any relevant EMU
Legislation, (i) each reference in this Agreement to a minimum amount (or an
integral multiple thereof) in Sterling shall be replaced

 

133

--------------------------------------------------------------------------------


 

by a reference to such reasonably comparable and convenient amount (or an
integral multiple thereof) in Euros as Administrative Agent may from time to
time specify and (ii) except as expressly provided in this Section 12.15, this
Agreement shall be subject to such reasonable changes of construction as
Administrative Agent may from time to time specify to be necessary or
appropriate to reflect the introduction of or changeover to Euros in the United
Kingdom.

 

(b)                       Company agrees, at the request of any Lender, to
compensate such Lender for any loss, cost, expense or reduction in return that
such Lender shall reasonably determine shall be incurred or sustained by such
Lender as a result of the implementation of Section 12.15(a) that would not have
been incurred or sustained by such Lender but for the transactions provided for
herein.  A certificate of any such Lender setting forth such Lender’s
determination of the amount or amounts necessary to compensate such Lender shall
be delivered to Administrative Agent for delivery to Company and shall be
conclusive absent manifest error so long as such determination is made by such
Lender on a reasonable basis.  Company shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

 

12.16                 Headings.  The Table of Contents and Article and
Section headings used in this Agreement are for convenience of reference only
and shall not affect the construction of this Agreement.

 

12.17                 Termination of Agreement.  This Agreement shall remain in
effect from the Effective Date through and including the date upon which all
Obligations (other than contingent indemnification obligations not then due)
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full.  No termination of this Agreement
shall affect the rights and obligations of the parties hereto arising prior to
such termination or in respect of any provision of this Agreement which
expressly survives such termination

 

12.18                 Confidentiality.  Each of the Lenders severally agrees to
keep confidential all non-public information pertaining to Company and its
Subsidiaries which is provided to it by any such parties in accordance with such
Lender’s customary procedures for handling confidential information of this
nature and in a prudent fashion, and shall not disclose such information to any
Person except:

 

(a)                       to the extent such information is public when received
by such Lender or becomes public thereafter due to the act or omission of any
party other than a Lender,

 

(b)                       to an Affiliate of such Lender, counsel or auditors of
such Lender, accountants and other consultants, in connection with the Loan
Documents, retained by Administrative Agent or any Lender,

 

(c)                        in connection with any litigation or the enforcement
of the rights of any Lender or Administrative Agent under this Agreement or any
other Loan Document,

 

134

--------------------------------------------------------------------------------


 

(d)                       to the extent required by any applicable statute,
rule or regulation or court order (including, without limitation, by way of
subpoena) or pursuant to the request of any Governmental Authority having or
asserting jurisdiction over any Lender or Administrative Agent; provided,
however, that in such event, if the Lender(s) are able to do so, the Lender
shall provide Company with prompt notice of such requested disclosure (other
than in connection with routine examinations of such Lender by any such
Governmental Authority) so that Company may seek a protective order or other
appropriate remedy, and, in any event, the Lenders will endeavor in good faith
to provide only that portion of such information which, in the reasonable
judgment of the Lender(s), is relevant and legally required to be provided, or
to any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with rating issued with
respect to such Lender.

 

(e)                        to the extent disclosure to other entities is
appropriate in connection with any proposed or actual assignment, grant of a
participation or swap agreement entered into by any of the Lenders with respect
to interests in this Agreement and/or any of the other Loan Documents to such
other entities (who will in turn be required to maintain confidentiality as if
they were Lenders parties to this Agreement).  In no event shall Administrative
Agent or any Lender be obligated or required to return any such information or
other materials furnished by Company.

 

12.19                 Concerning the Subsidiary Guaranties and the Loan
Documents.

 

(a)                       Authority.  Each Lender authorizes and directs
Deutsche Bank AG Cayman Islands Branch to act as Administrative Agent under each
of the Subsidiary Guaranties for the benefit of the Lenders.  Each Lender agrees
that any action taken by Administrative Agent or the Required Lenders (or, where
required by the express terms, hereof, a different proportion of the Lenders) in
accordance with the provisions hereof or of the other Loan Documents, and the
exercise by Administrative Agent or the Required Lenders (or, where so required,
such different proportion) of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Lenders.

 

(b)                       Release of Subsidiary Guarantees.  Administrative
Agent and the Lenders hereby direct Administrative Agent to release, in the case
of a sale, conveyance or other disposition of all of the Capital Stock of a
Domestic Subsidiary owned by Company or any of its Subsidiaries to the extent
such sale, conveyance, transfer, liquidation or other disposition is permitted
hereby (or permitted pursuant to a waiver or consent of a transaction otherwise
prohibited hereby), to release the affected Subsidiary from its Subsidiary
Guaranty),

 

provided, however, that Administrative Agent shall not be required to execute
any such document on terms which, in its opinion, would expose it to liability
or create any obligation or entail any consequence other than the release of
such Subsidiary Guaranty.

 

12.20                 Effectiveness.  This Agreement shall become effective on
the date on which Company and each of the Lenders party hereto shall have signed
a counterpart of this

 

135

--------------------------------------------------------------------------------


 

Agreement (whether the same or different counterparts) and shall have delivered
to the same to Administrative Agent as the Notice Address (or to Administrative
Agent’s counsel as directed by such counsel) or, in the case of the Lenders,
shall have given to Administrative Agent or telephonic (confirmed in writing),
written, telex or facsimile notice (actually received) at such office or the
office of Administrative Agent’s counsel that the same has been signed and
mailed to it.

 

12.21                 USA Patriot Act.  Each Lender subject to the Patriot Act
hereby notifies each Credit Party that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each such Credit Party, which information includes the name and
address of each Credit Party and other information that will allow such Lender
to identify such Credit Party in accordance with the Patriot Act.

 

12.22                 Restrictions on Guarantees.  Notwithstanding any provision
to the contrary in any Loan Document, no Foreign Subsidiary shall provide any
guarantees to secure the Obligations; provided that in the case of any
Subsidiary organized under U.S. law that does not meet the definition of a
“Domestic Subsidiary” by virtue of clauses (i) or (ii) in the definition
thereof, such Subsidiary shall be treated as if it were a Foreign Subsidiary
solely for the purposes of this Section 12.22.  For purposes of this
Section 12.22, Subsidiary shall include any Unrestricted Entity.  The Credit
Parties, Lenders and Administrative Agent agree that any guaranty or similar
interest made or granted in contravention of this Section 12.22 shall be void ab
initio.

 

12.23                 Redesignation of Unrestricted Entities as Subsidiaries. 
Any Unrestricted Entity that would be a Subsidiary but for the last sentence of
the definition of Subsidiary may be redesignated by Company as a Subsidiary
(with such redesignation being deemed to be an Acquisition by Company of such
Subsidiary which shall be deemed to constitute a Permitted Acquisition for
purposes of Section 8.7) provided that (i) Company shall have delivered to
Administrative Agent (not less than 30 days prior to the date Company desires
such redesignation to be effective) a notice signed by a Responsible Officer
identifying such Unrestricted Entity to be redesignated and providing such other
information as Administrative Agent may reasonably request, (ii) immediately
before and immediately after the effectiveness of such redesignation, no
Unmatured Event of Default or Event of Default exists or will exist (including,
without limitation, the permissibility of any Investment, Indebtedness, Liens or
other obligations existing at such Subsidiaries), (iii) Company has complied, to
the extent applicable, with the provisions of Section 7.12, (iv) Administrative
Agent has received such other documents, instruments and opinions as it may
reasonably request in connection with such redesignation, and all such
instruments, documents and opinions shall be reasonably satisfactory in form and
substance to Administrative Agent and (v) on the desired effective date of such
redesignation, Company shall deliver a certificate from a Responsible Officer
confirming clauses (ii) through (iv) above and that the representations and
warranties contained in this Agreement and the other Loan Documents are true and
correct in all material respects on the date of, and after giving effect to,
such redesignation as though made on such date (except to the extent such
representations and warranties are expressly made of a specified date in which
event they shall be true as of such date).

 

136

--------------------------------------------------------------------------------


 

12.24                 No Fiduciary Responsibility.  Each Credit Party hereby
acknowledges that (i) none of the Agents nor any Lender has any fiduciary
relationship with or duty to the Credit Parties arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between Company and the Credit Parties, on one hand, and the Agents and Lenders,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor and (ii) each Agent, Lender and their Affiliates may have economic
interests that conflict with those of the Credit Parties, their stockholders
and/or their Affiliates.

 

[signature pages follow]

 

137

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

 

BALL CORPORATION, an Indiana corporation

 

 

 

 

 

 

 

By:

/s/ Jeff A. Knobel

 

Name:

Jeff A. Knobel

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

 

in its individual capacity and in its capacity as Administrative Agent

 

 

 

 

 

 

By:

/s/ Ed Roland

 

Name:

Ed Roland

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Niall Cullinane

 

Name:

Niall Cullinane

 

Title:

Managing Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Mark Halmrast

 

Name:

Mark Halmrast

 

Title:

Managing Director

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Charles D. Johnston

 

Name:

Charles D. Johnston

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Marcel Fournier

 

Name:

Marcel Fournier

 

Title:

Vice President

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Lender

 

 

 

 

 

 

By:

/s/ L. Peter Yetman

 

Name:

L. Peter Yetman

 

Title:

Director

 

 

 

 

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Nader Pasdar

 

Name:

Nader Pasdar

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Eric Rogowski

 

Name:

Eric Rogowski

 

Title:

Vice President

 

139

--------------------------------------------------------------------------------


 

Exhibit 2.2(a)(1)

 

FORM OF BRIDGE NOTE

 

New York, New York

                          ,         

 

FOR VALUE RECEIVED, the undersigned (the “Company”) hereby unconditionally
promises to pay to                                          (the “Lender”) at
the office of [                        ], located at
[                                  ], in Sterling and in immediately available
funds, the principal amount of                               
(                  ), or, if less, the aggregate unpaid principal amount of all
Bridge Loans (as defined in the Loan Agreement referred to below) made by the
Lender to the Company pursuant to Section 2.1(a) of the Loan Agreement referred
to below.  The principal amount of each Bridge Loan evidenced hereby shall be
payable as set forth in the Loan Agreement, with any then outstanding principal
amount of the Bridge Loans made by the Lender being payable on the Bridge Loan
Maturity Date (as defined in the Loan Agreement).  The Company further agrees to
pay interest in like money at such office on the unpaid principal amount of
Bridge Loans made to the Company from time to time outstanding at the applicable
interest rate per annum determined as provided in, and payable as specified in,
Articles III and IV of the Loan Agreement.

 

This Note is one of the Bridge Notes referred to in the Bridge Loan Agreement
dated as of February 19, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”) among Ball Corporation, an
Indiana corporation, the financial institutions from time to time party thereto
and Deutsche Bank AG Cayman Islands Branch, as administrative agent, and is
entitled to the benefits thereof and of the other Loan Documents (as defined in
the Loan Agreement).  As provided in the Loan Agreement, this Bridge Note is
subject to optional and mandatory prepayment prior to the Bridge Loan Maturity
Date, in whole or in part.  Terms defined in the Loan Agreement are used herein
with their defined meanings unless otherwise defined herein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Loan Agreement, all amounts then remaining unpaid on this Bridge Note may
become, or may be declared to be, immediately due and payable, all as provided
therein.

 

All parties now and hereafter liable with respect to this Bridge Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

1

--------------------------------------------------------------------------------


 

THIS BRIDGE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

 

 

BALL CORPORATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 2.2(a)(2)

 

FORM OF ROLLOVER NOTE

 

£[      ]

 

New York, New York

                        ,          

 

FOR VALUE RECEIVED, the undersigned, Ball Corporation, an Indiana corporation
(“Company”), unconditionally promises to pay to
                                     (“Lender”), at the office of
[                          ], located at [                              ], in
Sterling and in immediately available funds, the principal amount of [         ]
(£[       ]) or, if less, the aggregate unpaid principal amount of all Rollover
Loans (as defined in the Loan Agreement referred to below) evidenced hereby and
made by Lender to Company pursuant to Section 2.1(b) of the Loan Agreement
referred to below.  The principal amount of each Rollover Loan evidenced hereby
shall be payable as set forth in the Loan Agreement, with any outstanding
principal amount of the Rollover Loans made by Lender being payable on the
Rollover Loan Maturity Date (as defined in the Loan Agreement).  Company further
agrees to pay interest on the unpaid principal amount hereof in like money from
time to time from the date hereof at the rates and on the dates specified in
Articles III and IV of the Loan Agreement.

 

This Note is the Rollover Note referred to in the Bridge Loan Agreement dated as
of February 19, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”) among Company, the financial
institutions from time to time party thereto and Deutsche Bank AG Cayman Islands
Branch, as administrative agent, and is entitled to the benefits thereof and of
the other Loan Documents (as defined in the Loan Agreement).  Terms defined in
the Loan Agreement are used herein with their defined meanings unless otherwise
defined herein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Loan Agreement all amounts then remaining unpaid on this Rollover Note may
become, or may be declared to be, immediately due and payable, all as provided
therein.

 

All parties now and hereafter liable with respect to this Rollover Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

1

--------------------------------------------------------------------------------


 

THIS ROLLOVER NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

 

 

BALL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 2.5

 

FORM OF NOTICE OF BORROWING(1)

 

Date:

 

 

Deutsche Bank AG Cayman Islands Branch,

as Administrative Agent

60 Wall Street

New York, NY 10005

Attention: Peter Cucchiara

 

Ladies and Gentlemen:

 

Reference is made to that certain Bridge Loan Agreement dated as of February 19,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among Ball Corporation, an Indiana
corporation, the financial institutions from time to time party thereto and
Deutsche Bank AG Cayman Islands Branch, as administrative agent.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Loan Agreement.  The undersigned hereby gives notice pursuant to
Section 2.5 of the Loan Agreement of their request for the Lenders to make a
Bridge Loan as follows.

 

1.                   Amount to be Borrowed (denominated in Sterling) 
                            .

 

2.                   The Business Date of the Borrowing is
                           (the “Funding Date”).

 

3.                   Type of Bridge Loan is Eurocurrency Loan.

 

4.                   Interest Period is                      .

 

The undersigned hereby certifies on behalf of Company and not in his individual
capacity that the following statements are true on the date hereof, and will be
true on the Funding Date:

 

(A)  the Certain Funds Representations are true and correct in all material
respects when made or deemed to be made, except to the extent that such Certain
Funds Representations specifically refer to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date;

 

(B)  no Certain Funds Change of Control has occurred; and

 

(C)  no Certain Funds Default has occurred and is continuing as of the date
hereof, or will result from the proposed Bridge Loan.

 

The account of Company to which the proceeds of the Bridge Loans requested on
the Funding Date are to be made available by Administrative Agent to Company is
as follows:

 

--------------------------------------------------------------------------------

(1)         Such written notice (or telephonic notice promptly confirmed in
writing) must be given to Administrative Agent prior to 11:00 A.M., London time,
three Business Days prior to the anticipated Funding Date; provided, however,
that a Notice of Borrowing may, at the discretion of Administrative Agent, be
delivered later than the time specified above.

 

1

--------------------------------------------------------------------------------


 

 

Bank Name:

 

 

Bank Address:

 

 

ABA Number:

 

 

Account Number:

 

 

Attention:

 

 

Reference:

 

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

BALL CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.6

 

FORM OF NOTICE OF CONTINUATION(1)

 

Deutsche Bank AG Cayman Islands Branch,

Date:

 

as Administrative Agent

60 Wall Street

New York, NY 10005

Attention:  Peter Cucchiara

 

Ladies and Gentlemen:

 

Reference is made to that certain Bridge Loan Agreement dated as of February 19,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) among Ball Corporation, an Indiana corporation
(“Company”), the financial institutions from time to time party thereto, as
lenders (the “Lenders”) and Deutsche Bank AG Cayman Islands Branch, as
administrative agent (in such capacity, “Administrative Agent”).  Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Loan Agreement.  The undersigned hereby gives notice pursuant to
Section 2.6 of the Loan Agreement that they elect to continue Bridge Loans for
an additional Interest Period, and in that connection sets forth below the terms
on which such continuation is requested to be made:

 

1.                                      Date of Continuation (which date is a

Business Day and is the last day of the

Interest Period therefor):

 

2.                                      Aggregate Amount of Bridge Loans to be
continued:

 

3.                                      Type of the proposed Continuation:
Eurocurrency Loan

 

4.                                      Interest Period(2):

 

 

Very truly yours,

 

 

 

BALL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)         This written notice must be given to Administrative Agent not later
than 1:00 P.M. (New York City time) at least three Business Days in advance of
the date of continuation.

 

(2)         Which shall be subject to the definition of “Interest Period” set
forth in the Loan Agreement and shall end on or before the Rollover Loan
Maturity Date.

 

1

--------------------------------------------------------------------------------


 

Exhibit 4.7(d)

 

FORM OF

SECTION 4.7(d) CERTIFICATE

 

Reference is hereby made to the Bridge Loan Agreement dated as of February 19,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) among Ball Corporation, an Indiana corporation, the
financial institutions from time to time party thereto and, Deutsche Bank AG
Cayman Islands Branch, as administrative agent.  Capitalized terms used herein
and not otherwise defined herein shall have the meaning set forth in the Loan
Agreement.

 

Each Lender or Agent that is not a United States persons (as such term is
defined in Section 7701(a)(30) of the Code) (a “Foreign Lender” and a “Foreign
Agent,” respectively) and that is not a partnership for U.S. federal income tax
purposes should complete only Part I below.

 

Each Foreign Lender and Foreign Agent that is a partnership for U.S. federal
income tax purposes should complete only Part II below.

 

Each Participant that is not a United States persons (as such term is defined in
Section 7701(a)(30) of the Code) (a “Foreign Participant”) that is not a
partnership for U.S. federal income tax purposes should complete only Part III
below.

 

Each Foreign Participant that is a partnership for U.S. federal income tax
purposes should complete only Part IV below.

 

1

--------------------------------------------------------------------------------


 

PART I

 

To be completed only by Foreign Lenders or Agents that are not partnerships for
U.S. federal income tax purposes.

 

Pursuant to the provisions of Section 4.7(d) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments on the
Loan(s) are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.

 

The undersigned has furnished the Company and Administrative Agent with two
copies of a certificate of its non-U.S. Person status on IRS Form W-8BEN-E or
W-8BEN, as applicable (or successor form).  By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (ii) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

[NAME OF LENDER OR AGENT]

By:

 

 

 

Name:

 

Title:

 

Date:                      , 20[  ]

 

1

--------------------------------------------------------------------------------


 

PART II

 

To be completed only by Foreign Lenders or Agents that are partnerships for U.S.
federal income tax purposes.

 

Pursuant to the provisions of Section 4.7(d) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to the Loan Agreement or
any other Loan Document, neither the undersigned nor any of its partners/members
is a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Company within the meaning of Section 871(h)(3)(B) of
the Code, (v) none of its partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments on the Loan(s) are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Company and Administrative Agent with two
copies of IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN-E or W-8BEN, as applicable (or successor form), or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN-E or W-8BEN, as applicable (or
successor form), from each of its partners/members claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and Administrative Agent, and (ii) the
undersigned shall have at all times furnished the Company and Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

 

[NAME OF LENDER OR AGENT]

By:

 

 

 

Name:

 

Title:

 

Date:                      , 20[  ]

 

1

--------------------------------------------------------------------------------


 

PART III

 

To be completed only by Foreign Participants that are not partnerships for U.S.
federal income tax purposes.

 

Pursuant to the provisions of Section 4.7(d) and Section 12.8(b) of the Loan
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Company within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments with respect to such participation are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished the Company and Administrative Agent with two
copies of a certificate of its non-U.S. Person status on IRS Form W-8BEN-E or
W-8BEN, as applicable (or successor form).  By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and Administrative
Agent, and (ii) the undersigned shall have at all times furnished the Company
and Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

 

Title:

 

Date:                      , 20[  ]

 

1

--------------------------------------------------------------------------------


 

PART IV

 

To be completed only by Foreign Participants that are partnerships for U.S.
federal income tax purposes.

 

Pursuant to the provisions of Section 4.7(d) and Section 12.8(b) of the Loan
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Company within the meaning of Section 871(h)(3)(B) of
the Code, (v) none of its partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments with respect to such participation are not
effectively connected with the undersigned’s or its partners/members’ conduct of
a U.S. trade or business.

 

The undersigned has furnished the Company and Administrative Agent with two
copies of IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption:  (i) an
IRS Form W-8BEN-E or W-8BEN, as applicable (or successor form), or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN-E or W-8BEN, as applicable (or
successor form), from each of its partners/members claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and Administrative Agent and (ii) the
undersigned shall have at all times furnished the Company and Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

 

Title:

 

Date:                      , 20[  ]

 

1

--------------------------------------------------------------------------------


 

Exhibit 5.1(a)(ii)

 

FORM OF

SUBSIDIARY GUARANTY

 

See Attached.

 

1

--------------------------------------------------------------------------------


 

FORM OF SUBSIDIARY GUARANTY

 

THIS SUBSIDIARY GUARANTY, dated as of [-], 20[-] (as amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”), is made
by each of the undersigned (each, a “Guarantor” and, together with any other
entity that becomes a party hereto pursuant to Section 25 hereof, collectively,
the “Guarantors”). Except as otherwise defined herein, terms used herein and
defined in the Loan Agreement (as defined below) shall be used herein as therein
defined.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the terms of the Bridge Loan Agreement dated as of
February 19, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”) by and among Ball Corporation, an Indiana
corporation (the “Company”), the financial institutions from time to time party
thereto (the “Lenders”) and Deutsche Bank AG Cayman Islands Branch, as
administrative agent for the Lenders (the “Administrative Agent” and together
with the Lenders, the “Creditors”), the Lenders have agreed to make Loans as
contemplated therein;

 

WHEREAS, each Guarantor is a Domestic Subsidiary of Company;

 

WHEREAS, in connection with the Loan Agreement, the execution and delivery of
this Guaranty is a condition precedent to the effectiveness of the obligations
of the Lenders to make Loans under the Loan Agreement; and

 

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by
Company under the Loan Agreement and, accordingly, desires to execute this
Guaranty in order to satisfy the conditions described in the preceding paragraph
and to induce the Lenders to make Loans to Company;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Creditors and hereby covenants and agrees with each Creditor as follows:

 

1.                                      Each Guarantor, jointly and severally,
irrevocably and unconditionally guarantees, as primary obligor and not as surety
to the Creditors the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of (A) the principal of and interest on
the Notes issued by, and the Loans made to, Company under the Loan Agreement and
(B) all other obligations (including, without limitation, all Obligations and
all obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities owing by Company to the
Creditors under the Loan Agreement (including, without limitation, indemnities,
fees and interest thereon) and the other Loan Documents to which Company is a
party, whether now existing or hereafter incurred under, arising out of or in
connection with the Loan Agreement or any such other Loan Document and the due
performance and compliance with the terms of the Loan Documents by Company (all
such principal, interest, liabilities and obligations being herein collectively
called the “Loan Document Obligations”); provided that the maximum amount
payable by each Guarantor hereunder shall at no time exceed the Maximum Amount
(as hereinafter defined) of such Guarantor. As used herein, “Maximum Amount” of
any Guarantor means the lesser of the amount of the Loan Document Obligations
and the highest amount of aggregate liability under this Guaranty which is valid
and enforceable as

 

--------------------------------------------------------------------------------


 

determined in any action or proceeding involving any state, federal or foreign
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer or other law
affecting the rights of creditors generally. Subject to the proviso in the
second preceding sentence, each Guarantor understands, agrees and confirms that
the Creditors may enforce this Guaranty up to the full amount of the Loan
Document Obligations against each Guarantor without proceeding against any other
Guarantor or Company, or under any other guaranty covering all or a portion of
the Loan Document Obligations. All payments by each Guarantor under this
Guaranty shall be made on the same basis, and subject to the same limitations,
as payments by Company are made under the Loan Agreement, including Sections 4.6
and 4.7 thereof.

 

2.                                      Additionally, each Guarantor, jointly
and severally, unconditionally and irrevocably, guarantees the payment of any
and all Loan Document Obligations of Company to the Creditors whether or not due
or payable by Company upon the occurrence of any of the events specified in
Sections 10.1(e) or (f) of the Loan Agreement with respect to Company, and
unconditionally, jointly and severally, promises to pay such Loan Document
Obligations of Company to the Creditors, or order, on demand, in Sterling.

 

3.                                      [INTENTIONALLY OMITTED.]

 

4.                                      The liability of each Guarantor
hereunder is exclusive and independent of any other guaranty of the Loan
Document Obligations of Company whether executed by such Guarantor, any other
Guarantor, any other guarantor or by any other party, and the liability of each
Guarantor hereunder shall not be affected or impaired by (i) any direction as to
application of payment by Company or by any other party, (ii) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Loan Document Obligations of Company, (iii) any
payment on or in reduction of any such other guaranty or undertaking, (iv) any
dissolution, termination or increase, decrease or change in personnel by Company
or any Guarantor or (v) any payment made to any Creditor on the Loan Document
Obligations which any Creditor repays to Company or any Guarantor pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding in any jurisdiction.

 

5.                                      The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor or Company, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor or Company and whether or not any other
Guarantor, any other guarantor of Company be joined in any such action or
actions. Each Guarantor waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by Company or any other Guarantor or other
circumstance which operates to toll any statute of limitations as to Company or
any other Guarantor shall operate to toll the statute of limitations as to each
Guarantor.

 

6.                                      Each Guarantor hereby waives (to the
fullest extent permitted by applicable law) notice of acceptance of this
Guaranty and notice of any liability to which it may apply, promptness,
diligence, presentment, demand of payment, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by
Administrative Agent or any other Creditor against, and any other notice to, any
party liable thereon (including such Guarantor or any other guarantor or
Company).

 

7.                                      Any Creditor may (to the fullest extent
permitted by applicable law) at any time and from time to time in accordance
with the applicable provisions of the Loan Agreement without the consent of, or
notice to, Guarantor, without incurring responsibility to such Guarantor and
without impairing or releasing the obligations of such Guarantor hereunder, upon
or without any terms or conditions and in whole or in part:

 

2

--------------------------------------------------------------------------------


 

(a)                                 change the manner, place or terms of payment
of, and/or change or extend the time of payment of, renew, increase, accelerate
or alter, any of the Loan Document Obligations (including any increase or
decrease in the rate of interest thereon), or any liability incurred directly or
indirectly in respect thereof (other than any agreement between any Creditor and
one or more Guarantors specifically modifying or amending the terms of this
Guaranty), and the guaranty herein made shall apply to the Loan Document
Obligations as so changed, extended, renewed or altered;

 

(b)                                 sell, exchange, release, surrender, realize
upon or otherwise deal with in any manner and in any order any property by
whomsoever at any time pledged or mortgaged to secure, or howsoever securing,
the Loan Document Obligations or any liabilities (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and/or
any offset there against;

 

(c)                                  exercise or refrain from exercising any
rights against Company or others or otherwise act or refrain from acting;

 

(d)                                 release or substitute any one or more other
endorsers or other guarantors who are liable for the Loan Document Obligations;

 

(e)                                  settle or compromise any of the Loan
Document Obligations or any liability (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of Company to its creditors other than the
Creditors;

 

(f)                                   apply any sums by whomsoever paid or
howsoever realized to any liability or liabilities of Company to the Creditors,
regardless of what liability or liabilities of Company remain unpaid;

 

(g)                                  consent to or waive any breach of, or any
act, omission or default under, any of the Loan Documents or any of the
instruments or agreements referred to therein, or otherwise amend, modify or
supplement any of the Loan Documents (other than this Guaranty) or any of such
other instruments or agreements in accordance with their respective terms;
and/or

 

(h)                                 act or fail to act in any manner referred to
in this Guaranty which may deprive such Guarantor of its right to subrogation
against Company to recover full indemnity for any payments made pursuant to this
Guaranty.

 

8.                                      No invalidity, irregularity or
unenforceability of all or any part of the Loan Document Obligations shall
affect, impair or be a defense to this Guaranty, and this Guaranty shall be
primary, absolute and unconditional notwithstanding the occurrence of any event
or the existence of any other circumstances which might constitute a legal or
equitable discharge of a surety or guarantor except payment in full of the Loan
Document Obligations.

 

9.                                      This Guaranty is a continuing one and
all liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay on the part of any Creditor in exercising any right, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Creditor would otherwise have. No
notice to or demand on any Guarantor in

 

3

--------------------------------------------------------------------------------


 

any case shall entitle such Guarantor to any other further notice or demand in
similar or other circumstances or constitute a waiver of the rights of any
Creditor to any other or further action in any circumstances without notice or
demand. It is not necessary for any Creditor to inquire into the capacity or
powers of Company or any of its Subsidiaries or the officers, directors,
partners or agents acting or purporting to act on its behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 

10.                               Any indebtedness of Company now or hereafter
held by any Guarantor is hereby subordinated to the indebtedness of Company to
the Creditors; and such indebtedness of Company to any Guarantor, if
Administrative Agent, after an Event of Default has occurred and is continuing,
so requests, shall be collected, enforced and received by such Guarantor for the
benefit of the Creditors and be paid over to Administrative Agent on behalf of
the Creditors on account of the Loan Document Obligations of Company to the
Creditors, but without affecting or impairing in any manner the liability of
such Guarantor under the other provisions of this Guaranty. Without limiting the
generality of the foregoing, each Guarantor hereby agrees with the Creditors
that it will not exercise any right of subrogation which it may at any time
otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Loan Document
Obligations have been irrevocably paid in full in cash and all Commitments have
been terminated (other than indemnity and other contingent obligations described
in Section 12.4 of the Loan Agreement that expressly survive termination thereof
and for which no claim has been asserted).

 

11.                               (a) Each Guarantor waives (to the fullest
extent permitted by applicable law) any right to require the Creditors to:
(i) proceed against Company, any other Guarantor, any other guarantor of Company
or any other party; or (ii) pursue any other remedy in the Creditors’ power
whatsoever. Each Guarantor waives (to the fullest extent permitted by applicable
law) any defense based on or arising out of any defense of Company, any other
Guarantor, any other guarantor of Company or any other party other than payment
in full of the Loan Document Obligations, including, without limitation, any
defense based on or arising out of the disability of Company, any other
Guarantor, any other guarantor of Company or any other party, or the
unenforceability of the Loan Document Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of Company other than
payment in full of the Loan Document Obligations. The Creditors may, at their
election and in accordance with Section 12 hereof, exercise any other right or
remedy the Creditors may have against Company or any other party without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Loan Document Obligations have been irrevocably paid in
full in cash and all Commitments have been terminated (other than indemnity and
other contingent obligations described in Section 12.4 of the Loan Agreement
that expressly survive termination thereof and for which no claim has been
asserted).  Each Guarantor waives any defense arising out of any such election
by the Creditors, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against Company or any other party.

 

(b)                                 Each Guarantor waives all presentments,
demands for performance, protests and notices, including, without limitation,
notices of nonperformance, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty, and notices of the existence, creation or incurring
of new or additional indebtedness. Each Guarantor assumes all responsibility for
being and keeping itself informed of Company’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the Loan
Document Obligations and the nature, scope and extent of the risks which such
Guarantor assumes and incurs hereunder, and agrees that the Creditors shall have
no duty to advise any Guarantor of information known to them regarding such
circumstances or risks.

 

4

--------------------------------------------------------------------------------


 

12.                               The Creditors agree that this Guaranty may be
enforced only by the action of Administrative Agent acting upon the instructions
of the Required Lenders and that no other Creditor shall have any right
individually to seek to enforce or to enforce this Guaranty, it being understood
and agreed that such rights and remedies may be exercised by Administrative
Agent for the benefit of the Creditors upon the terms of this Guaranty. The
Creditors further agree that this Guaranty may not be enforced against any
director, officer, employee, or stockholder of any Guarantor (except to the
extent such stockholder is also a Guarantor hereunder).

 

13.                               In order to induce the Lenders to make the
Loans as provided in the Loan Agreement, each Guarantor represents, warrants and
covenants that:

 

(a)                                 Such Guarantor (i) is a duly organized and
validly existing organization in good standing under the laws of the
jurisdiction of its organization (to the extent that such concept exists in such
jurisdiction), (ii) has the corporate or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (iii) is duly qualified and is authorized to do business and
is in good standing (to the extent such concept exists in the relevant
jurisdiction) in (x) its jurisdiction of organization and (y) in each other
jurisdiction where the ownership, leasing or operation of property or the
conduct of its business requires such qualification, except in the case of
clause (y) where such failure to be so qualified, authorized or in good
standing, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 Such Guarantor has the corporate power and
authority to execute and deliver this Guaranty and to perform its obligations
hereunder and has taken all necessary action to authorize the execution,
delivery and performance by it of this Guaranty. Such Guarantor has duly
executed and delivered this Guaranty and this Guaranty constitutes the legal,
valid and binding obligation of such Guarantor enforceable in accordance with
its terms, except to the extent that the enforceability hereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

(c)                                  The execution and delivery by such
Guarantor of this Guaranty and the performance of such Guarantor’s obligations
hereunder do not (i) contravene any applicable provision of any Requirement of
Law applicable to such Guarantor, (ii) conflict with or result in any breach of,
or constitute a default under, or result in the creation or imposition of (or
the obligation to create or impose) any Lien upon any of the property or assets
of such Guarantor pursuant to, the terms of any Contractual Obligation to which
such Guarantor is a party or by which it or any of its assets or property is
bound, except for such contraventions, conflicts, breaches or defaults that
would not be reasonably likely to have a Material Adverse Effect, (iii) violate
any provision of any Organizational Document of such Guarantor, (iv) require any
approval of stockholders or (v) require any material approval or consent of any
Person (other than a Governmental Authority) except filings, consents, or
notices which have been made, obtained or given and except as set forth on
Schedule 6.3 of the Loan Agreement.

 

(d)                                 Except as set forth on Schedule 6.4 of the
Loan Agreement, no material order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except as have been
obtained or made on or prior to the Effective Date), or exemption by, any
Governmental Authority is required to authorize, or is required in connection
with, (i) the execution and delivery of this Guaranty or the performance of the
obligations hereunder or (ii) the legality, validity, binding effect or
enforceability of this Guaranty.

 

5

--------------------------------------------------------------------------------


 

(e)                                  There are no actions, suits or proceedings
pending or, to the best knowledge of such Guarantor, threatened (i) against such
Guarantor challenging the validity of any material provision of this Guaranty or
(ii) that would reasonably be expected to have a Material Adverse Effect.

 

14.                               Each Guarantor covenants and agrees that on
and after the date hereof and until the Termination Date (as defined below),
such Guarantor shall take, or will refrain from taking, as the case may be, all
actions that are necessary to be taken or not taken so that no violation of any
provision, covenant or agreement contained in Articles VII or VIII of the Loan
Agreement relating to such Guarantor or any of its Subsidiaries, and so that no
Event of Default, is caused by the actions of such Guarantor or any of its
Subsidiaries.

 

15.                               The Guarantors hereby jointly and severally
agree to pay all reasonable out-of-pocket costs and expenses of each Creditor in
connection with the enforcement of this Guaranty (including, without limitation,
the reasonable fees and out-of-pocket expenses of only one primary counsel and
one local counsel in each jurisdiction where applicable for all the Creditors,
taken as a whole, plus one additional counsel where necessary in the event of a
conflict of interest).

 

16.                               This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Creditors and their successors and permitted assigns.

 

17.                               Neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated except with the written consent
of each Guarantor directly affected thereby and the Required Lenders (or to the
extent required by Section 12.1 of the Loan Agreement, with the written consent
of each Lender) at all times prior to the time on which all Loan Document
Obligations have been irrevocably paid in full in cash; provided, however, that
(i) any addition of a Guarantor hereunder shall not constitute a change, waiver,
discharge, termination, amendment or other modification hereto for the purposes
of this Section 17, and the addition of any such Guarantor shall be effective
upon the delivery of a Supplement (as defined below) to Administrative Agent by
the applicable Guarantor and (ii) any release of a Guarantor hereunder permitted
by Section 12.19 of the Loan Agreement shall not constitute a change, waiver,
discharge, termination, amendment of other modification hereto for the purposes
of this Section 17 and the release of a Guarantor shall be effective upon
delivery of such Guarantor of a release executed by Administrative Agent (which
release Administrative Agent is authorized to execute and deliver to the extent
provided in Section 12.19 of the Loan Agreement).

 

18.                               Each Guarantor acknowledges that an executed
(or conformed) copy of each of the Loan Documents in existence as of the date
hereof has been made available to its principal executive officers.

 

19.                               In addition to any rights now or hereafter
granted under applicable law (including, without limitation, Section 151 of the
New York Debtor and Creditor Law) and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Creditor is hereby authorized at any time or from time to time, without
notice to any Guarantor or to any other Person, any such notice being expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by such Creditor
to or for the credit or the account of such Guarantor, against and on account of
the obligations and liabilities of such Guarantor to such Creditor under this
Guaranty, irrespective of whether or not such Creditor shall have made any
demand hereunder. Each Creditor agrees to use reasonable efforts to notify
Company and Administrative Agent after any such setoff and application made by
such Creditor.

 

6

--------------------------------------------------------------------------------


 

20.                               All notices and communications hereunder shall
be given to the addresses and otherwise made in accordance with Section 12.3 of
the Loan Agreement; provided that notices and communications to (a) the
Guarantors, shall be directed to the Guarantors, at the address of Company as
provided in and in accordance with Section 12.3 of the Loan Agreement and
(b) the Creditors, shall be directed to Administrative Agent or the Lenders, as
applicable, at the address of such party as provided in and in accordance with
Section 12.3 of the Loan Agreement.

 

21.                               If claim is ever made upon any Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Loan Document Obligations and any of the aforesaid payees repays
all or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including Company), then and in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
other instrument evidencing any liability of Company, and such Guarantor shall
be and remain liable to the aforesaid payees hereunder for the amount so repaid
or recovered to the same extent as if such amount had never originally been
received by any such payee.

 

22.                               (a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY PARTY HERETO ARISING OUT OF OR RELATING HERETO, OR ANY OF THE OBLIGATIONS,
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS GUARANTY,
EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS; (2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (3) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO IT AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 20; (4) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT, SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAKING; AND (5) AGREES THE
CREDITORS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY PARTY HERETO IN THE COURTS OF ANY OTHER
JURISDICTION.

 

(b)                                 EACH OF THE PARTIES TO THIS GUARANTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY COURT OR
JURISDICTION, INCLUDING WITHOUT LIMITATION, THOSE REFERRED TO IN CLAUSE
(a) ABOVE, IN RESPECT TO ANY MATTER ARISING OUT OF OR DIRECTLY RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(c)                                  THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

23.                               In the event that all of the Capital Stock of
one or more Guarantors is sold, conveyed, transferred or otherwise disposed of
or liquidated in compliance with the requirements of Section 8.3, Section 8.4 or
Section 8.6 of the Loan Agreement (or such sale, conveyance, transfer or other
disposition or liquidation is otherwise permitted by the Loan Agreement or has
been approved in writing by the Required Lenders (or all Lenders if required by
Section 12.1 of the Loan Agreement)), such

 

7

--------------------------------------------------------------------------------


 

Guarantor shall be released from this Guaranty and this Guaranty shall, as to
each such Guarantor or Guarantors, terminate, and have no further force or
effect (it being understood and agreed that the sale of one or more Persons that
own, directly or indirectly, all of the capital stock or partnership interests
of any Guarantor shall be deemed to be a sale of such Guarantor for the purposes
of this Section 23).

 

24.                               This Guaranty and any amendments or
supplements hereto may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with Company and Administrative Agent.

 

25.                               All payments made by any Guarantor hereunder
will be made without setoff, counterclaim or other defense.

 

26.                               It is understood and agreed that any
Subsidiary of Company that is required to become a party to this Guaranty after
the Effective Date pursuant to Section 7.12 of the Loan Agreement shall
automatically become a Guarantor hereunder upon the execution and delivery by
such Subsidiary of an instrument substantially in the form of Exhibit A hereto
(a “Supplement”) and the delivery of same to Administrative Agent, with the same
force and effect as if originally named as a party herein. The execution and
delivery of any instrument adding an additional party to this Guaranty shall not
require the consent of any party hereunder or of any Creditor. The rights and
obligations of each party hereunder shall remain in full force and effect
notwithstanding the addition of any new party hereto.

 

27.                               On the Termination Date, this Guaranty shall
automatically terminate (provided that all indemnities set forth herein shall
survive such termination) and Administrative Agent, at the request and expense
of the relevant Guarantor, will execute and deliver to such Guarantor a proper
instrument or instruments acknowledging the satisfaction and termination of this
Guaranty. As used in this Guaranty, “Termination Date” shall mean the date upon
which the Commitments have been terminated, no Note under the Loan Agreement is
outstanding (and all Loans have been irrevocably repaid in full in cash), and
all Loan Document Obligations then outstanding (other than indemnity and other
contingent obligations described in Section 12.4 of the Loan Agreement that
expressly survive termination thereof and for which no claim has been asserted)
have been irrevocably paid in full in cash.

 

[signature page follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

[GUARANTOR]

 

By:

 

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

By:

 

 

 

Name:

Title:

 

By:

 

 

 

Name:

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

SUBSIDIARY GUARANTY

 

ADDITION OF NEW GUARANTOR TO SUBSIDIARY GUARANTY (this “Instrument”), dated as
of                  ,              , amending that certain Subsidiary Guaranty,
dated as of February 19, 2015 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), by the
Guarantors (the “Guarantors”) party thereto in favor of the Creditors.

 

Reference is made to the Bridge Loan Agreement dated as of February 19, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and among Ball Corporation, an Indiana corporation
(“Company”), the financial institutions from time to time party thereto, as
lenders (the “Lenders”), Deutsche Bank AG Cayman Islands Branch, as
Administrative Agent for the Lenders, pursuant to which the Lenders have agreed
to make Loans as contemplated therein.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement or, if not therein defined, in
the Loan Agreement.

 

The Guarantors have entered into the Agreement in order to induce the Lenders to
extend credit pursuant to the Loan Agreement. Pursuant to Section 26 of the
Agreement, the undersigned is required to enter into the Agreement as a
Guarantor. Section 26 of the Agreement provides that additional parties may
become Guarantors under the Agreement by execution and delivery of an instrument
substantially in the form of this Instrument. The undersigned (the “New Party”)
is executing this Instrument in accordance with the requirements of the Loan
Agreement to become a Guarantor under the Agreement in order to induce the
Lenders to extend and continue the extension of credit pursuant to the Loan
Agreement.

 

Accordingly, the New Party agrees as follows:

 

SECTION 1. In accordance with the Agreement, the New Party by its signature
below becomes a party to the Agreement as of the date hereof with the same force
and effect as if originally named therein as a party and the New Party hereby
(a) agrees to all the terms and warrants that the representations and warranties
made by it as a party thereunder are true and correct in all material respects
on and as of the date hereof. Each reference to a “Guarantor” in the Agreement
shall be deemed to include the New Party. The Agreement is hereby incorporated
herein by reference.

 

SECTION 2. The New Party represents and warrants to Administrative Agent and the
Creditors that this Instrument has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

 

SECTION 3. This Instrument may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Instrument shall become effective when Administrative
Agent shall have received a counterpart of this Instrument that bears the
signature of the New Party.

 

SECTION 4. Except as expressly supplemented hereby, the Agreement shall remain
in full force and effect.

 

A-1

--------------------------------------------------------------------------------


 

SECTION 5. THIS INSTRUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. All communications and notices hereunder shall be in writing and
given as provided in the Agreement. All communications and notices hereunder to
the New Party shall be given to it pursuant to and in accordance with in
Section 20 of the Agreement.

 

IN WITNESS WHEREOF, the New Party has duly executed this Addition of New
Guarantor to Subsidiary Guaranty as of the day and year first above written.

 

 

[NAME OF NEW PARTY],

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

Exhibit 5.1(b)

 

FORM OF

OFFICER’S CERTIFICATE

 

[Date]

 

This Officer’s Certificate is furnished pursuant to Section 5.1(b) of the Bridge
Loan Agreement, dated as of the date hereof, among Ball Corporation, an Indiana
corporation (the “Company”), the financial institutions from time to time party
thereto and Deutsche Bank AG Cayman Islands Branch, as administrative agent
(such Loan Agreement, as in effect on the date of this Officer’s Certificate,
being herein called the “Loan Agreement”).  Unless otherwise defined herein,
capitalized terms used in this Officer’s Certificate shall have the meanings set
forth in the Loan Agreement.

 

The undersigned, the [Insert the title of a Responsible Officer](1) of the
Company, does hereby certify on behalf of Company, in his capacity as an officer
of Company and not in his individual capacity that, as of the date hereof:

 

1.                                      The representations and warranties set
forth in Article VI of the Loan Agreement to be made on the Effective Date are
true and correct in all material respects as of the date hereof.

 

2.                                      No Event of Default or Unmatured Event
of Default has occurred and is continuing.

 

3.                                      The conditions of Section 5.1 of the
Loan Agreement have been fully satisfied or waived (except that no opinion is
expressed as to Administrative Agent’s or Required Lenders’ satisfaction with
any document, instrument or other matter).

 

--------------------------------------------------------------------------------

(1)         “Responsible Officer” means any of the Chairman or Vice Chairman of
the Board of Directors, the President, any Executive Vice President, any Senior
Vice President, the Chief Financial Officer, any Vice President or the Treasurer
of the Company.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand this        day of February ,
2015.

 

 

 

BALL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 5.1(c)

 

FORM OF

SECRETARY’S CERTIFICATE

 

[APPLICABLE CREDIT PARTY]

Secretary’s Certificate

 

I,                                         , hereby certify that I am the duly
elected, qualified and acting Secretary of [APPLICABLE CREDIT PARTY], a
                       [corporation][limited liability company] (the “Company”),
and that, as such, I am authorized to execute and deliver this Secretary’s
Certificate, dated as of [              ], 201[_] (this “Certificate”), on
behalf of the Company.  This Certificate is being delivered pursuant to
Section 5.1(c) of that certain Bridge Loan Agreement, dated as of February 19,
2015 (the “Loan Agreement”), by and among Ball Corporation, an Indiana
corporation (“Parent”), various institutions from time to time parties thereto
(the “Lenders”) and Deutsche Bank AG Cayman Islands Branch, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have their
respective meanings set forth in the Loan Agreement.

 

I hereby further certify, as of the date hereof, that:

 

1.                                      Attached hereto as Exhibit A is a true
and correct copy of the Certificate of [Incorporation] [Formation] [other
equivalent document] of the Company, certified by the [Secretary of State of the
State of                         ] [other comparable authority in jurisdiction]
as of the date listed thereon, together with all amendments thereto through the
date hereof;

 

2.                                      Attached hereto as Exhibit B is a true
and correct copy of the [by-laws] [limited liability company agreement] [other
Organizational Documents] of the Company, together with all amendments thereto
through the date hereof, and said [by-laws] [limited liability company
agreement] [other Organizational Documents] are in full force and effect on and
as of the date hereof;

 

3.                                      Attached hereto as Exhibit C is a true
and correct copy of the resolutions duly adopted by the [board of directors]
[sole member] [or other equivalent governing body] of the Company [and by the
equity holders of the Company](1) on [            ], and said resolutions have
not been amended or repealed, are in full force and effect on and as of the date
hereof and constitute the only action taken by the [board of directors] [sole
member] [or other equivalent governing body] of the Company [and by the equity
holders of the Company](2) with respect to the subject matter thereof;

 

4.                                      Each of the persons named on Exhibit D
is a duly elected and qualified officer of the Company with such person holding
the respective office or

 

--------------------------------------------------------------------------------

(1)  To the extent required by the Certificate of Incorporation, Formation or
other equivalent document.

 

(2)  To the extent required by the Certificate of Incorporation, Formation or
other equivalent document.

 

1

--------------------------------------------------------------------------------


 

offices set forth opposite such person’s name and the signature set forth
opposite the name of each such person is his or her genuine signature. Each such
person is authorized to execute and deliver, on behalf of the Company, the Loan
Documents to which it is a party and any certificate or other document to be
executed and delivered by the Company pursuant to the Loan Documents; and

 

5.                                      Prior to receipt by the Administrative
Agent of a new certificate of the Secretary of the Company amending this
Certificate to add or delete the name or names of authorized officers and
submitting the signatures of the officers named in such new certificate, the
Administrative Agent and the Lenders may rely on this Certificate in connection
with the execution and delivery, on behalf of the Company, of the Loan Documents
and other certificates or documents to be executed and delivered by the Company
pursuant to the Loan Documents.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand to this Certificate as of the
date first written above.

 

 

 

[                                        ]

 

 

 

 

By:

 

 

Name:

 

 

Title:

Secretary

 

 

I,                               , the undersigned, [Applicable Officer] of the
Company, do hereby certify that                             is the duly elected
and qualified Secretary of the Company and the signature above is her genuine
signature.

 

 

 

By:

 

 

Name:

 

 

Title:

[Applicable Officer]

 

3

--------------------------------------------------------------------------------


 

Exhibit D

to Secretary’s Certificate

 

Incumbency and Specimen Signatures for the Company

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

 

 

[Applicable Officer]

 

 

 

 

 

 

 

 

 

[Applicable Officer]

 

 

 

 

 

 

 

 

 

[Applicable Officer]

 

 

 

1

--------------------------------------------------------------------------------


 

Exhibit 5.1(i)

 

FORM OF

SOLVENCY CERTIFICATE

 

February [          ], 2015

 

The undersigned hereby certifies, in his capacity as the chief financial officer
of Ball Corporation, an Indiana corporation (the “Company”) and not in his
individual capacity, that as of the date hereof:

 

1.                                      This certificate is given pursuant to
Section 5.1(i) of the Bridge Loan Agreement of even date herewith by and among
the Company, various institutions from time to time parties thereto (the
“Lenders”) and Deutsche Bank AG Cayman Islands Branch, as Administrative Agent
(as amended, restated, supplemented or otherwise modified, the “Loan
Agreement”).  Capitalized terms used herein but not defined herein shall have
the meanings assigned thereto in the Loan Agreement.

 

2.                                      On and as of the date hereof,

 

a)             the sum of the assets, at a fair valuation, of the Company and
its Subsidiaries (taken as a whole) will exceed their debts;

 

b)             the Company and its Subsidiaries (taken as a whole) have not
incurred and do not intend to, or believe that they will, incur debts beyond
their ability to pay such debts as such debts mature; and

 

c)              the Company and its Subsidiaries (taken as a whole) will have
sufficient capital with which to conduct its business.

 

3.                                      For purposes of this Certificate, “debt”
means any liability on a claim, and “claim” means (a) any right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured (including all obligations, if any, under any Plan or the
equivalent for unfunded past service liability, and any other unfunded medical
and death benefits) or (b) any right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured.  In computing the amount
of contingent or unliquidated liabilities at any time, such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

[Signature Page Follows]

 

1

--------------------------------------------------------------------------------


 

WITNESS the following signature as of the date first above written.

 

 

BALL CORPORATION

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 5.1(a)(ii)

 

FORM OF

SUBSIDIARY GUARANTY

 

See Attached.

 

1

--------------------------------------------------------------------------------


 

Exhibit 5.2(c)

 

FORM OF

OFFICER’S CERTIFICATE

 

[Date]

 

This Officer’s Certificate is furnished pursuant to Section 5.2(c) of the Bridge
Loan Agreement, dated as of the date hereof, among Ball Corporation, an Indiana
corporation (the “Company”), the financial institutions from time to time party
thereto and Deutsche Bank AG Cayman Islands Branch, as administrative agent
(such Loan Agreement, as in effect on the date of this Officer’s Certificate,
being herein called the “Loan Agreement”).  Unless otherwise defined herein,
capitalized terms used in this Officer’s Certificate shall have the meanings set
forth in the Loan Agreement.

 

The undersigned, the [Insert the title of a Responsible Officer](1) of the
Company, does hereby certify on behalf of Company, in his capacity as an officer
of Company and not in his individual capacity that, as of the date hereof:

 

1.                                      [The Offer has become or has been
declared unconditional in all respects] [A copy of an order of the Court
sanctioning the Scheme has been filed on behalf of the Target with the Registrar
of Companies in accordance with Section 899(A) of the Companies Act].

 

2.                                      After utilization of the Bridge Loans,
Purchaser will have the funds necessary to acquire all the Target Shares, and to
pay all fees and expenses incurred in connection with the Transaction.

 

--------------------------------------------------------------------------------

(1)  “Responsible Officer” means any of the Chairman or Vice Chairman of the
Board of Directors, the President, any Executive Vice President, any Senior Vice
President, the Chief Financial Officer, any Vice President or the Treasurer of
the Company.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand this        day of             ,
201[    ].

 

 

BALL CORPORATION

 

 

 

By:

 

 

 

 

 

Name: 

 

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 7.2(a)

 

FORM OF

COMPLIANCE CERTIFICATE PURSUANT TO SECTION 7.2(a)

 

The undersigned, [Name], the [Chief Financial Officer][Treasurer] of Ball
Corporation, an Indiana corporation (“Company”), does hereby certify on behalf
of Company and not in his individual capacity that, as of the date hereof:

 

1.                                      This Certificate is furnished pursuant
to Section 7.2(a) of that certain Bridge Loan Agreement, dated as of
February 19, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), among the Company, the financial
institutions from time to time party thereto and Deutsche Bank AG Cayman Islands
Branch, as administrative agent.  Unless otherwise defined herein, capitalized
terms used in this Certificate have the meanings set forth in the Loan
Agreement.

 

2.                                      I have reviewed the financial statements
delivered pursuant to Section [7.1(a)][7.1(b)] and attached hereto as Exhibit A
and, to my knowledge, the financial statements present fairly, in accordance
with GAAP (or, in the case of financial statements of any Foreign Subsidiary
delivered pursuant to Section 7.1(a) of the Loan Agreement, generally accepted
accounting principles in such Person’s jurisdiction of organization), the
financial condition and results of operations of Company and its Subsidiaries
for the period of such financial statements (subject, in the case of interim
statements, to normal recurring adjustments).

 

3.                                      To my knowledge, no Event of Default or
Unmatured Event of Default exists [, except for                   , and Company
proposes to take the following action with respect thereto:]

 

IN WITNESS WHEREOF, Company has caused this Compliance Certificate to be
executed and delivered, and the certification and warranties contained herein to
be made, by its [Chief Financial Officer][Treasurer] on this          day of
                        ,           .

 

 

BALL CORPORATION

 

 

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

Exhibit 12.8(c)

 

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT(1)

 

Date                     ,        

 

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between [the] [each]
Assignor identified in item 1 below ([the] [each an] “Assignor”) and [the]
[each] Assignee identified in [item 2] [item 3] below ([the] [each an]
“Assignee”). [It is understood and agreed that the rights and obligations of
such Assignee [Assignor] hereunder are several and not joint.]  Capitalized
terms used herein but not defined herein shall have the meanings given to them
in the Loan Agreement identified below (as amended, restated supplemented or
otherwise modified from time to time, the “Loan Agreement”), receipt of a copy
of which is hereby acknowledged by [the] [each] Assignee.  The Standard Terms
and Conditions set forth in Annex 1 hereto (the “Standard Terms and Conditions”)
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from [the] [each such] Assignor, subject to and in accordance with
the Standard Terms and Conditions and the Loan Agreement, as of the Effective
Date inserted by the Administrative Agent as contemplated below, the interest in
and to all of the Assignor’s rights and obligations under the Loan Agreement and
any other documents or instruments delivered pursuant thereto that represents
the amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (the “Assigned Interest”).  [Each] [Such] sale and assignment is without
recourse to [the] [each such] Assignor and, except as expressly provided in this
Assignment, without representation or warranty by [the] [each such] Assignor.

 

1.

Assignor:

 

 

 

 

 

 

[2.

Assignee:

                                                 ]

(2)

 

 

 

[2][3].

Loan Agreement:

Bridge Loan Agreement dated as of February [      ], 2015 among Ball
Corporation, an Indiana corporation, the financial institutions from time to
time party thereto and Deutsche Bank AG Cayman Islands Branch, as administrative
agent.

 

 

 

[3.

Assigned Interest:(3)

 

 

--------------------------------------------------------------------------------

(1)         This Form of Assignment and Assumption Agreement should be used for
an assignment to or from a single Assignee or to or from funds managed by the
same or related investment managers.

 

(2)  Item 1 and Item 2 should be filled in as appropriate.  In the case of an
assignment to or from funds managed by the same or related investment managers,
the Assignees or Assignors should be listed in bracketed item 3 as applicable.

 

(3)  Insert this chart if this Form of Assignment and Assumption Agreement is
being used for assignment to or from funds managed  by the same or related
investment managers.

 

1

--------------------------------------------------------------------------------


 

Assignee

 

Facility
assigned

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of
Commitment/Loans
Assigned

[Name of Assignee]

 

 

 

 

 

 

[Name of Assignee]

 

 

 

 

 

 

 

[4.                                  Assigned Interest:(4)

 

Facility assigned

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of
Commitment/Loans
Assigned

Commitments

 

£

 

£

 

Effective Date                                , 20

 

--------------------------------------------------------------------------------

(4)         Insert this chart if this Form of Assignment and Assumption
Agreement is being used by a Lender for an assignment to a single Assignee.

 

2

--------------------------------------------------------------------------------


 

ASSIGNOR INFORMATION

 

 

 

Payment Instructions:

 

 

 

 

 

 

 

 

Reference:

 

 

Notice Instructions:

 

 

 

 

 

 

 

 

Reference:

 

 

ASSIGNEE INFORMATION

 

 

 

Payment Instructions:

 

 

 

 

 

 

 

 

Reference:

 

 

Notice Instructions:

 

 

 

 

 

 

 

 

Reference:

 

3

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

 

ASSIGNEE

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE](5)

 

 

 

 

 

 

 

 

By: 

 

 

By: 

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

[Additional Signature lines as necessary]

 

[Additional Signature lines as necessary]

 

 

 

 

 

 

 

 

 

By: 

 

 

By: 

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

[Consented to and](6) Accepted:

[                    ],
        as Administrative Agent

 

By: 

 

 

 

Name:

 

 

Title:

 

 

 

[BALL CORPORATION, an Indiana corporation

 

 

 

 

By: 

 

 

 

Name:

 

 

Title:](7)

 

 

--------------------------------------------------------------------------------

(5)         Add additional signature blocks, as needed, if this Form of
Assignment and Assumption Agreement is being used by funds managed by the same
or related investment managers.

 

(6)         Insert only if assignment is being made to an Assignee other than an
Affiliate or another Lender, or, in the case of a Lender that is a Fund, any
Related Fund of any Lender.

 

(7)         If required pursuant to the terms of the Loan Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ANNEX I

 

BALL CORPORATION

 

LOAN AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.             Representations and Warranties.

 

                1.1.         Assignor.  [Each] [The] Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Agreement, any other Loan Document
or any other instrument or document delivered pursuant thereto, other than this
Assignment, or any collateral thereunder, (iii) the financial condition of the
Company or any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company or any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Documents.

 

                1.2.         Assignee.  [Each] [The] Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and to become a Lender under the Loan
Agreement, (ii) it meets all requirements of an Eligible Assignee under the Loan
Agreement, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Loan Agreement and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Loan Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 7.1 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
and (v) has sent to Company if required to be delivered to Company or attached
to this Assignment if required to be delivered to Administrative Agent any
documentation required to be delivered by it to Company and/or Administrative
Agent pursuant to the terms of the Loan Agreement, duly completed and executed
by [the] [each such] Assignee; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, [the] [each such] Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (ii) appoints and authorizes each of
the Administrative Agent and the Collateral Agent to take such action as agent
on its behalf and to exercise such powers under the Loan Agreement and the other
Loan Documents as are delegated to or otherwise conferred upon the
Administrative Agent or the Collateral Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

1

--------------------------------------------------------------------------------


 

2.             Payment.  Subject to the terms of the Loan Agreement, from and
after the Effective Date, the Administrative Agent shall make all payment in
respect to the Assigned Interest (including payments of principal, interest,
fees and other amounts) to [the] [each such] Assignor for amounts which have
accrued to but excluding the Effective Date and to [the] [each] Assignee for
amounts which have accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of the Assignment.  THIS ASSIGNMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

 

2

--------------------------------------------------------------------------------


 

Bridge Schedules

 

Schedule 1.1(a)

Commitments

Schedule 1.1(b)

Acquisition Undertakings

Schedule 1.1(e)

Unrestricted Entities

Schedule 1.1(h)

Existing Target Credit Facilities

Schedule 6.3

Approvals and Consents

Schedule 6.4

Governmental Approvals

Schedule 6.13

Foreign Pension Plans

Schedule 6.16

Organization of Subsidiaries

Schedule 8.1

Liens

Schedule 8.2

Indebtedness

Schedule 8.7

Existing Investments

Schedule 8.8

Transactions with Affiliates

Schedule 8.14(a)

Existing Restrictions on Subsidiaries

Schedule 12.3

Notice Addresses

 

1

--------------------------------------------------------------------------------


 

Schedule 1.1(a)
Commitments

 

LENDER

 

Amount of
Commitment 

 

Percentage

 

Deutsche Bank AG Cayman Islands Branch

 

£

792,000,000.00

 

24.0

%

Bank of America, N.A.

 

£

792,000,000.00

 

24.0

%

Goldman Sachs Bank USA

 

£

528,000,000.00

 

16.0

%

KeyBank National Association

 

£

528,000,000.00

 

16.0

%

The Royal Bank of Scotland plc

 

£

330,000,000.00

 

10.0

%

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

 

£

330,000,000.00

 

10.0

%

Total

 

£

3,300,000,000.00

 

100.0

%

 

2

--------------------------------------------------------------------------------


 

Schedule 1.1(b)
Acquisition Undertakings

 

(a)           Company and Purchaser will not amend or waive any material term of
any Offer Document or, as the case may be, Scheme Circular in a manner or to an
extent that would be materially prejudicial to the interests of the Lenders
under the Loan Documents, other than any amendment or waiver:

 

(i)            made with the consent of Administrative Agent (not to be
unreasonably withheld);

 

(ii)           required by the Takeover Panel, the Court, the City Code or any
other applicable law, regulation court or regulatory body;

 

(iii)          increasing the price to be paid for the Target Shares to the
extent otherwise permitted under clause (c) below; or

 

(iv)          (subject to requirements of the Takeover Panel and the City Code)
extending the period in which holders of the Target Shares may accept the terms
of the Offer or, as the case may be, the Scheme.

 

(b)           Company and its Subsidiaries shall comply in all respects with the
City Code (subject to any waivers granted by the Takeover Panel), the Companies
Act and all other applicable laws (including the Financial Services and Markets
Act 2000 (as amended)) and/or regulations relating to any Scheme or, as the case
may be, Offer, in each case where non-compliance would be materially prejudicial
to the interests of the Lenders under the Loan Documents.

 

(c)           Company and its Subsidiaries shall not increase the price, or
acquire any Target Shares in the market at or above the price per Target Share
set out in the Press Release, to be paid for any Target Shares pursuant to a
Scheme (including by the purchase of any Target Shares in the market at a price
above the price per Target Share set out in the Press Release) or, as the case
may be, an Offer, unless such increase is made with the consent of
Administrative Agent (not to be unreasonably withheld) or funded with (i) the
issuance of equity of Company, (ii) the cash proceeds from the issuance of
equity after the Effective Date and on or prior to the Initial Funding Date to
the extent such issuance of equity is permitted under this Agreement, or (iii)
internally generated cash of Company and its Subsidiaries.

 

(d)           Company and its Subsidiaries shall not take any action which would
require Company or any of its Subsidiaries to make a mandatory offer for the
Target Shares in accordance with Rule 9 of the City Code.

 

(e)           In the event the Target Acquisition is made pursuant to an Offer,
where becoming permitted to do so, Purchaser shall promptly give notices under
Section 979(2) or 979(4) of the Companies Act in respect of the Target Shares.

 

(f)            Company and its Subsidiaries shall, upon reasonable request and
to the extent that they are able to do so in compliance with applicable law and
confidentiality or other obligations

 

3

--------------------------------------------------------------------------------


 

to which they are subject, keep Administrative Agent informed as to the status
and progress of (or otherwise relating to) an Offer (and, in the case of an
Offer, the current level of acceptances in respect of that Offer) or, as the
case may be, a Scheme.

 

(g)           Company and its Subsidiaries shall, to the extent that they are
able to do so in compliance with applicable law and confidentiality or other
obligations to which they are subject, promptly supply to Administrative Agent
(i) copies of all documents, certificates, notices or announcements received or
issued by Company or any of its Subsidiaries (or on their behalf) in relation to
an Offer or a Scheme (as the case may be) to the extent material to the
interests of the Lenders and (ii) any other information regarding the progress
of an Offer or a Scheme (as the case may be), in each case as Administrative
Agent may reasonably request.

 

(h)           Other than as required by the Takeover Panel, the City Code, the
London Stock Exchange, Financial Conduct Authority or any other applicable law,
regulation, court or regulatory body and to the extent practicable, Company and
its Subsidiaries shall not make any press release or other public statement in
respect of the Target Acquisition (other than in the Press Release, any Offer
Document or any Scheme Circular), without first obtaining the prior approval of
Administrative Agent (such approval not to be unreasonably withheld or delayed).

 

(i)            In the event the Target Acquisition is made pursuant to an Offer,
Purchaser shall promptly after issue of the Offer Document deliver to
Administrative Agent a copy of the Receiving Agent Letter and Purchaser shall
use its reasonable endeavors to deliver to Administrative Agent an undertaking,
in form and substance satisfactory to Administrative Agent, from the Receiving
Agent regarding the terms upon which any of the Target Shares which Purchaser
may acquire pursuant to the Offer are to be held by the Receiving Agent.

 

(j)            Company and its Subsidiaries shall procure that as soon as
reasonably practicable, the Target is delisted and re-registered as a private
company.

 

4

--------------------------------------------------------------------------------


 

Schedule 1.1(e)
Unrestricted Entities

 

None.

 

5

--------------------------------------------------------------------------------


 

Schedule 1.1(h)
Existing Target Credit Facilities

 

The bilateral credit facilities between Bank of China Limited, London Branch and
Target due 2016.

 

The bilateral revolving credit facility between Lloyds Bank plc and Target due
2019.

 

The bilateral credit facility between Lloyds TSB Bank PLC and Target due 2015.

 

The bilateral credit facility between Citibank International Limited and Target
due 2019.

 

The bilateral credit facility between Abbey National Treasury Services PLC
(Trading as Santander Global Banking and Markets) and Target due 2019.

 

The bilateral credit facility between Bank of China (as assignee of Société
General) and Target due 2019.

 

The bilateral credit facility between Lloyds Bank plc and Target due 2019.

 

The bilateral credit facility between HSBC Bank PLC and Target due 2019.

 

The bilateral credit facility between The Royal Bank of Scotland PLC and Target
due 2019.

 

The bilateral credit facility between Barclays Bank PLC and Target due 2019.

 

The bilateral credit facility with Bank of America Merrill Lynch International
Limited and Target due 2019.

 

The bilateral credit facility with Unicredit Bank AG and Target due 2019.

 

The uncommitted facility with Handels.

 

6

--------------------------------------------------------------------------------


 

Schedule 6.3
Approvals and Consents

 

None.

 

7

--------------------------------------------------------------------------------


 

Schedule 6.4
Governmental Approvals

 

None.

 

8

--------------------------------------------------------------------------------


 

Schedule 6.13
Foreign Pension Plans

 

None.

 

9

--------------------------------------------------------------------------------


 

Schedule 6.16
Organization of Subsidiaries

 

Name

 

Jurisdiction of 
Incorporation

 

Ownership

 

Material?

BALL CORPORATION

 

Indiana

 

Publicly traded

 

Yes

 

 

 

 

 

 

 

SUBSIDIARIES

 

 

 

 

 

 

 

 

 

 

 

 

 

Ball Aerocan UK Ltd.

 

United Kingdom

 

AUK Holding 100%

 

No

Ball Trading France S.A.S.

 

France

 

Ball (France) Holdings S.A.S. 100%

 

No

Ball Aerocan Europe S.A.S.

 

France

 

Ball (France) Holdings S.A.S. 100%

 

No

Ball Packaging Europe France S.A.S.

 

France

 

Ball (France) Holdings, S.A.S. 100%

 

No

Ball Europe GmbH

 

Switzerland

 

Ball (Swiss) Holding GmbH 100%

 

Yes

Ball Company

 

United Kingdom

 

Ball (UK) Holdings Ltd 100%

 

No

Ball Europe Ltd.

 

United Kingdom

 

Ball (UK) Holdings Ltd 100%

 

No

Ball Packaging Europe UK Ltd.

 

United Kingdom

 

Ball (UK) Holdings Ltd 100%

 

No

Ball Trading UK Ltd

 

United Kingdom

 

Ball (UK) Holdings Ltd. 100%

 

No

Ball Advanced Aluminum Technologies Canada Inc.

 

Quebec

 

Ball Advanced Aluminum Technologies Holding Canada Inc. 100%

 

No

Ball Advanced Aluminum Technologies Canada L.P.

 

Quebec

 

Ball Advanced Aluminum Technologies Holding Canada Inc. 99%; Ball Advanced
Aluminum Technologies Canada Inc. 1%

 

No

AUK Holding Ltd.

 

United Kingdom

 

Ball Aerocan Europe S.A.S. 100%

 

No

Ball Aerocan France S.A.S.

 

France

 

Ball Aerocan Europe S.A.S. 100%

 

No

Ball Aerocan CZ s.r.o.

 

Czech Republic

 

Ball Aerocan Europe S.A.S. 100%

 

No

Copal S.A.S.

 

France

 

Ball Aerocan Europe S.A.S. 51%; EXAL Holdings France 49%

 

No

Ball Aerosol and Specialty Container Inc.

 

Delaware

 

Ball Aerosol and Specialty Container Holding Corporation 100%

 

Yes

USC May Verpackungen Holding Inc.

 

Delaware

 

Ball Aerosol and Specialty Container Inc. 100%

 

No

Ball Advanced Aluminum Technologies Corp.

 

Delaware

 

Ball Aerosol and Specialty Container Inc. 100%

 

No

Ball Advanced Aluminum Technologies Holding Canada Inc.

 

New Brunswick

 

Ball Aerosol and Specialty Container Inc. 100%

 

No

Litografica San Luis S.A.

 

Argentina

 

Ball Aerosol Packaging Argentina S.A. 100%

 

No

Seghimet S.A.

 

Argentina

 

Ball Aerosol Packaging Argentina S.A. 100%

 

No

Ball Holdings Corp.

 

Delaware

 

Ball Aerospace & Technologies Corp. 100%

 

No

Ball Technology Services Corporation

 

California

 

Ball Aerospace & Technologies Corp. 100%

 

No

Ball Aerocan India

 

India

 

Ball Americas Holdings B.V. 100 %

 

No

Ball Aerocan Operations S.a r.l.

 

Luxembourg

 

Ball Americas Holdings B.V. 100%

 

No

Ball Aerocan Mexico, S.A. de C.V.

 

Mexico

 

Ball Americas Holdings B.V. 4.76%; Ball Aerocan Operations S.a

 

No

 

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of 
Incorporation

 

Ownership

 

Material?

 

 

 

 

r.l. 95.24%

 

 

Qingdao M.C. Packaging Limited

 

PRC

 

Ball Asia Pacific Investments Ltd. 40%; Ball Asia Pacific Limited 60%

 

No

Ball Asia Pacific (Beijing) Metal Container Limited

 

PRC

 

Ball Asia Pacific Limited 100%

 

No

FTB Corporate Services Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

FTB Packaging Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

Gainer Developments Ltd.

 

British Virgin Islands

 

Ball Asia Pacific Limited 100%

 

No

Greater China Trading Ltd.

 

Cayman Islands

 

Ball Asia Pacific Limited 100%

 

No

Foshan Packaging Holdings Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

MCP Beverage Packaging Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

MCP Intellectual Property Holdings Limited

 

British Virgin Islands

 

Ball Asia Pacific Limited 100%

 

No

M.C. Packaging (Hong Kong) Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

Ball Asia Pacific Investments Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

Wise Champion Investments Limited

 

Hong Kong

 

Ball Asia Pacific Limited 100%

 

No

Ball Asia Pacific (Qingdao) Metal Container Limited

 

PRC

 

Ball Asia Pacific Limited 100%

 

No

Ball Asia Pacific (Foshan) Metal Container Limited

 

PRC

 

Ball Asia Pacific Limited 35% Wise Champion Investments Limited 65%

 

No

Ball Asia Pacific (Hubei) Metal Container Limited

 

PRC

 

Ball Asia Pacific Limited 95.69%; Hubei Gedian Economic & Technological
Development Corporation 4.31%

 

No

Latapack-Ball Embalagens Ltda.

 

Brazil

 

Ball Cayman Limited 60.05125% (50% direct); Latapack S.A. 50%

 

Yes

Ball Global Business Services Corp.

 

Delaware

 

Ball Corporation

 

No

Ball Packaging, LLC

 

Colorado

 

Ball Corporation 100%

 

Yes

Ball Technologies Holdings Corp.

 

Colorado

 

Ball Corporation 100%

 

Yes

Ball Glass Containers, Inc.

 

Delaware

 

Ball Corporation 100%

 

No

Heekin Can, Inc.

 

Colorado

 

Ball Corporation 100%

 

No

Ball Metal Container Corporation

 

Indiana

 

Ball Corporation 100%

 

No

Ball Corporation

 

Nevada

 

Ball Corporation 100%

 

No

Ball Foundation(1)

 

 

 

Ball Corporation 100%

 

No

Ball Packaging Products Canada Corp.

 

Nova Scotia

 

Ball Corporation 100%

 

Yes

Ball European Holdings S.a r.l.

 

Luxembourg

 

Ball Delaware Holdings S.C.S. 100%

 

Yes

Ball Southeast Asia Holdings (Singapore) PTE LTD.

 

Singapore

 

Ball Europe Ltd. 100%

 

No

Ball (Swiss) Holding GmbH

 

Switzerland

 

Ball European Holdings S.a r.l. 100%

 

Yes

Ball (Luxembourg) Finance S.a r.l.

 

Luxembourg

 

Ball European Holdings, S.a r.l. 100%

 

Yes

Ball Investment Holdings S.a r.l.

 

Luxembourg

 

Ball European Holdings, S.a r.l. 100%

 

Yes

 

--------------------------------------------------------------------------------

(1)  Ball Foundation is a non-profit organization wholly owned by Ball
Corporation.

 

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of 
Incorporation

 

Ownership

 

Material?

Ball (UK) Holdings, Ltd

 

United Kingdom

 

Ball European Holdings, S.a r.l. 100%

 

Yes

Ball Packaging Europe Managing GmbH

 

Germany

 

Ball European Holdings, S.a r.l. 100%

 

Yes

Ball (France) Holdings S.A.S.

 

France

 

Ball European Holdings, S.a r.l. 100%

 

Yes

Ball Packaging Europe Holding B.V.

 

The Netherlands

 

Ball European Holdings, S.a r.l. 100%

 

Yes

Ball Container LLC

 

Delaware

 

Ball Holdings LLC 100%

 

Yes

Ball Cayman Limited

 

Cayman Islands

 

Ball International Holdings B.V. 100%

 

No

Ball Packaging Europe Holding GmbH & Co. KG

 

Germany

 

Ball Investment Holdings S.a r.l. 51%; Ball (France) Investment Holdings S.A.S.
49%

 

Yes

Latas de Aluminio Ball, Inc.

 

Delaware

 

Ball Metal Beverage Container Corp. 100%

 

No

Ball Pan-European Holdings, Inc.

 

Delaware

 

Ball Metal Beverage Container Corp. 100%

 

Yes

Ball Asia Pacific Limited

 

Hong Kong

 

Ball Metal Beverage Container Corp. 100% Ordinary Share, 50% Preference Share;
Ball Corporation 50% Preference Share

 

No

Ball Aerosol and Specialty Container Holding Corporation

 

Delaware

 

Ball Metal Food Container, LLC 100%

 

Yes

Ball Metal Food Container (Oakdale), LLC

 

Delaware

 

Ball Metal Food Container, LLC 100%

 

No

recan d.o.o.

 

Serbia

 

Ball Packaging Europe Belgrade d.o.o 100%

 

No

Recan (Fund)

 

Serbia

 

Ball Packaging Europe Belgrade d.o.o 100%

 

No

Ball Packaging Europe Radomsko Sp. z o.o.

 

Poland

 

Ball Packaging Europe Beteiligungs GmbH 100%

 

No

Ball Packaging Europe Rostov LLC

 

Russia

 

Ball Packaging Europe GmbH 100%

 

No

Ball Packaging Europe Belgrade d.o.o.

 

Serbia

 

Ball Packaging Europe GmbH 100%

 

No

recan GmbH

 

Germany

 

Ball Packaging Europe GmbH 100%

 

No

Sario Grundstucks-Vermietungsgesellschaft mbH & CO. Objekt Elfi

 

Germany

 

Ball Packaging Europe GmbH 99%

 

No

Ball Trading Poland Sp. z o.o.

 

Poland

 

Ball Packaging Europe Holding B.V. 100%

 

No

Ball Americas Holdings B.V.

 

Netherlands

 

Ball Packaging Europe Holding B.V. 100%

 

No

Ball Trading Netherlands B.V.

 

Netherlands

 

Ball Packaging Europe Holding B.V. 100%

 

No

Ball Packaging Europe Associations GmbH

 

Germany

 

Ball Packaging Europe Holding GmbH & Co. KG 100%

 

No

Ball Packaging Europe GmbH

 

Germany

 

Ball Packaging Europe Holding GmbH & Co. KG 100%

 

Yes

Ball Packaging Europe Beteiligungs GmbH

 

Germany

 

Ball Packaging Europe Holding GmbH & Co. KG 100%

 

No

 

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of 
Incorporation

 

Ownership

 

Material?

Ball Trading Germany GmbH

 

Germany

 

Ball Packaging Europe Holding GmbH & Co. KG 100%

 

No

Ball Packaging Europe Oss B.V.

 

The Netherlands

 

Ball Packaging Europe Holding, B.V. 100%

 

No

Ball Packaging India Private Limited

 

India

 

Ball Packaging Europe Holdings B.V. 99%; Ball Packaging Europe Oss B.V. 1%

 

No

Ball Metal Beverage Mexico Corp. S de RL de C.V.

 

Mexico

 

Ball Packaging Europe Holdings B.V. 99.93%; Ball European Holds S.a r.l. .07%

 

No

Recan Organizacja Odzysku S.A.

 

Poland

 

Ball Packaging Europe Radomsko Sp. z o.o. 100%

 

No

recan UK Ltd.

 

United Kingdom

 

Ball Packaging Europe UK Ltd. 100%

 

No

Ball Metal Beverage Container Corp.

 

Colorado

 

Ball Packaging, LLC 100%

 

Yes

Ball Holdings LLC

 

Delaware

 

Ball Packaging, LLC 100%

 

Yes

Ball Asia Services Limited

 

Delaware

 

Ball Packaging, LLC 100%

 

No

Ball Capital Corp. II

 

Delaware

 

Ball Packaging, LLC 100%

 

No

Ball Metal Food Container, LLC

 

Delaware

 

Ball Packaging, LLC 52%; Ball Packaging Products Canada Corp. 48%

 

Yes

Ball Canada Plastics Container Corp.

 

Nova Scotia

 

Ball Packaging, LLC 79%; Ball Cayman Limited 21%

 

No

Ball Delaware Holdings, LLC

 

Delaware

 

Ball Pan-European Holdings, Inc. 100%

 

Yes

Ball International Holdings B.V.

 

The Netherlands

 

Ball Pan-European Holdings, Inc. 100%

 

Yes

Ball Delaware Holdings S.C.S.

 

Luxembourg

 

Ball Pan-European Holdings, Inc. 9%; Ball Delaware Holdings LLC 1%; Ball
International Holdings B.V. 90%

 

Yes

Ball Aerospace & Technologies Corp.

 

Delaware

 

Ball Technologies Holdings Corp. 100%

 

Yes

Ball (France) Investment Holdings S.A.S.

 

France

 

Ball Trading France S.A.S. 100%

 

No

Ball Trading Spain S.L..

 

Spain

 

Ball Trading France S.A.S. 100%

 

No

Ball Packaging Europe Handelsgesellschaft m.b.H.

 

Austria

 

Ball Trading Germany GmbH 100%

 

No

Ball Packaging Europe Metall GmbH

 

Germany

 

Ball Trading Germany GmbH 100%

 

No

Ball Packaging Europe Lublin Sp. z o.o.

 

Poland

 

Ball Trading Poland Sp. zo.o 100%

 

No

Rayeil International Limited

 

British Virgin Islands

 

Gainer Developments Ltd. 100%

 

No

Jambalaya S.A.

 

Uruguay

 

Latapack-Ball Embalagens Ltda. 100%

 

No

MCP Device Limited

 

British Virgin Islands

 

MCP Intellectual Property Holdings Limited 100%

 

No

Ball JV LLC

 

Delaware

 

USC May Verpackungen Holding Inc. 100%

 

No

Ball Aerosol Packaging Argentina S.A.

 

Argentina

 

USC May Verpackungen Holding Inc. 95%; Ball Aerosol and Specialty Container Inc.
5%

 

No

 

--------------------------------------------------------------------------------


 

Schedule 8.1
Liens

 

Lien on One Bombardier Inc. Model BD-100-1A10 Aircraft in favor of US Bank
National Association as lessor under the related Aircraft Lease dated
January 13, 2015, as amended or otherwise modified.

 

Lien on One Bombardier Inc. Model Global 6000 Aircraft Serial Number 9573 in
favor of Bank of the West as lessor under the related Aircraft Lease dated
October 9, 2014, as amended or otherwise modified.

 

Liens on cash collateral securing potential reimbursement obligations under the
Letter of Credit number 326066(S634912) with a face amount of $10,025,000 issued
by JPMorgan Chase Bank, N.A. in favor of U.S. Fidelity & Guaranty Company (c/o)
Discovery Managers Ltd.

 

Name of 
Debtor

 

Secured 
Party

 

Jurisdiction/Office

 

File 
Number/ 
Date Filed

 

Type of 
UCC

 

Description

Ball Metal

Beverage Container Corp.

 

ITW Signode

 

Colorado Secretary of State

 

2010F057096

7-15-2010

 

UCC-1

 

Debtor’s inventory of Signode materials now or hereafter on the premises or on
consignment to the Debtor at the Debtor’s plant in Springdale, AR.

Ball Metal Food Container, LLC

 

ConAgra Foods, Inc.

 

Delaware Secretary of State

 

4097195 4

04-06-04

 

UCC-1

 

Ownership Interest in $9,000,000 of inventory (as such amount may be adjusted
from time to time) in the possession of debtor and/or its affiliates in respect
of the business and facility operated at 300 West Greger Street, Oakdale,
California, whether now in existence or hereafter acquired or manufactured,
including but not limited to all cash and non-cash proceeds, insurance proceeds,
substitutions and replacements thereof

 

 

ConAgra Foods, Inc.

 

Delaware Secretary of State

 

2009

1054599

04-02-09

 

UCC-3

Continuation

 

Continuation of #40971954

 

 

ConAgra Foods, Inc.

 

Delaware Secretary of State

 

2009

1054607

04-02-09

 

UCC-3

Amendment

 

Amendment of #4097195 4; collateral description restated to read as: Ownership
Interest in all machinery, equipment and inventory (as such amount

 

--------------------------------------------------------------------------------


 

Name of 
Debtor

 

Secured 
Party

 

Jurisdiction/Office

 

File 
Number/ 
Date Filed

 

Type of 
UCC

 

Description

 

 

 

 

 

 

 

 

 

 

may be adjusted from time to time) in the possession of debtor and/or its
affiliates in respect of the business and facility operated at 300 West Greger
Street, Oakdale, California, whether now in existence or hereafter acquired or
manufactured, including but not limited to all cash and non-cash proceeds,
insurance proceeds, substitutions and replacements thereof

 

 

ConAgra Foods, Inc.

 

Delaware Secretary of State

 

2009

1586913

05-19-09

 

UCC-3

Amendment

 

Amendment of #4097195

4; Deletes Certain Collateral

 

 

ConAgra Foods, Inc.

 

Delaware Secretary of State

 

2011

1325094

04-08-11

 

UCC-3 Amendment

 

Amendment of #40971954; Deletes Certain Collateral

 

 

ConAgra Foods, Inc.

 

Delaware Secretary of State

 

2011

2158320

06-07-11

 

UCC-3 Amendment

 

Amendment of #40971954; Deletes Certain Collateral

 

 

ConAgra Foods, Inc.

 

Delaware Secretary of State

 

2014
1348002

3-27-14

 

UCC-3 Amendment

 

Amendment of #4097195 4; debtor name changed to: Ball Metal Food Container, LLC

 

 

ConAgra Foods, Inc.

 

Delaware Secretary of State

 

2014
1348010

3-27-14

 

UCC-3 Continuation

 

Continuation of #4097195 4

 

 

ConAgra Foods, Inc.

 

Delaware Secretary of State

 

2014
3037041

7-30-14

 

UCC-3 Amendment

 

Amendment of #4097195 4; Deletes Certain Collateral

Ball Metal Food Container (Oakdale), LLC

 

ConAgra Foods, Inc.

 

Delaware Secretary of State

 

4097199 6

04-06-04

 

UCC-1

 

Ownership Interest in $9,000,000 of inventory (as such amount may be adjusted
from time to time) in the possession of debtor and/or its affiliates in respect
of the business and facility operated at 300 West Greger Street, Oakdale,
California, whether now in existence or hereafter acquired or manufactured,
including but not limited to all cash and non-cash proceeds, insurance proceeds,
substitutions and replacements thereof

 

--------------------------------------------------------------------------------


 

Name of 
Debtor

 

Secured 
Party

 

Jurisdiction/Office

 

File 
Number/ 
Date Filed

 

Type of 
UCC

 

Description

 

 

ConAgra Foods, Inc.

 

Delaware Secretary of State

 

2009

1054623

04-02-09

 

UCC-3 Continuation

 

Continuation of #40971996

 

 

ConAgra Foods, Inc.

 

Delaware Secretary of State

 

2009

1054656

04-02-09

 

UCC-3 Amendment

 

Amendment of #40971996; collateral description restated to read as: Ownership
Interest in all machinery, equipment and inventory (as such amount may be
adjusted from time to time) in the possession of debtor and/or its affiliates in
respect of the business and facility operated at 300 West Greger Street,
Oakdale, California, whether now in existence or hereafter acquired or
manufactured, including but not limited to all cash and non-cash proceeds,
insurance proceeds, substitutions and replacements thereof

 

 

ConAgra Foods, Inc.

 

Delaware Secretary of State

 

2011

0121528

01-12-11

 

UCC-3 Amendment

 

Amendment of #40971996; Deletes Certain Collateral

 

 

ConAgra Foods, Inc.

 

Delaware Secretary of State

 

2014
1348028

3-27-14

 

UCC-3 Amendment

 

Amendment of #4097199 6; debtor name changed to: Ball Metal Food Container
(Oakdale), LLC

 

 

ConAgra Foods, Inc.

 

Delaware Secretary of State

 

2014
1348036

3-27-14

 

UCC-3 Continuation

 

Continuation of #4097199 6

 

 

ConAgra Foods, Inc.

 

Delaware Secretary of State

 

2014
3037884

7-30-14

 

UCC-3 Amendment

 

Amendment of #4097199 6; Deletes Certain Collateral - Receivables

Ball Metal Food Container, LLC

 

Samuel Strapping Systems, Inc.

 

Delaware Secretary of State

 

2011

4356823

11-14-11

 

UCC-1

 

Consigned inventory delivered from time to time to Debtor by Secured Party
consisting of industrial strapping products, including steel and plastic
strapping, seals, application tools and parts, and other industrial packaging
products. All consigned inventory is and shall be owned by Secured Party. If
consigned inventory is deemed owned by Debtor the Secured Party is deemed to
hold a purchase money

 

--------------------------------------------------------------------------------


 

Name of 
Debtor

 

Secured 
Party

 

Jurisdiction/Office

 

File 
Number/ 
Date Filed

 

Type of 
UCC

 

Description

 

 

 

 

 

 

 

 

 

 

security interest in such consigned inventory

 

 

Samuel Strapping Systems, Inc.

 

Delaware Secretary of State

 

2014
0018267

1-7-14

 

UCC-3 Amendment

 

Amendment to #2011 4356823; debtor name changed to: Ball Metal Food Container
(Oakdale), LLC

Ball Packaging, LLC and Ball Corporation

 

Anderson & Vreeland, Inc.

 

Colorado Secretary of State

 

20102060021

8-17-10

 

UCC-1

 

All Anderson & Vreeland, Inc. material consigned to Ball Metal Corporation, 9300
W. 108th Circle, Broomfield, CO 80021

Ball Packaging, LLC

 

Motion Industries, Inc.

 

Colorado Secretary of State

 

20132060034

7-9-13

 

UCC-1

 

Maintenance, repair, operations assets, materials, parts, equipment, supplies
and other tangibles personal property, held for resale, use or consumptions in
Debtor’s (Consignee’s) business and supplied by Secured Party (Consignor) under
the consignment or other agreement

 

 

Motion Industries, Inc.

 

Colorado Secretary of State

 

20142003934

1-14-14

 

UCC-3

Amendment

 

Amendment to #20142008690; debtor name changed to: Ball Packaging, LLC

Ball Corporation

 

Motion Industries, Inc.

 

Indiana Secretary of State

 

201000005874108

7-13-10

 

UCC-1

 

Maintenance, repair, operational assets, materials, parts, equipment, supplies
and other tangible personal property, held for resale, use or consumption in
Debtor’s (Consignee’s) business and supplied by Secured Party (Consignor) under
consignment or other agreement.

 

--------------------------------------------------------------------------------


 

Schedule 8.2
Indebtedness

 

In connection with the financing of One Bombardier Inc. Model BD-100-1A10
Aircraft, the Company has indebtedness to US Bank National Association relating
to the Aircraft Lease dated January 13, 2015, as amended or otherwise modified.
The principal amount of debt is $13,949,037.13 with a maturity date of
January 30, 2018.

 

In connection with the financing of One Bombardier Inc. Model Global 6000
Aircraft Serial Number 9573, the Company has indebtedness to Bank of the West
relating to the Aircraft Lease dated October 9, 2014, as amended or otherwise
modified. The principal amount of debt is $51,300,000 with a maturity date of
October 15, 2024.

 

In connection with potential reimbursement obligations under the Letter of
Credit number 326066(S634912) with a face amount of $10,025,000 issued by
JPMorgan Chase Bank, N.A. in favor of U.S. Fidelity & Guaranty Company (c/o)
Discovery Managers Ltd.

 

--------------------------------------------------------------------------------


 

Schedule 8.7
Existing Investments

 

Ball Metal Food Container, LLC, has a loan to Sager Creek Vegetable Company for
an original principle amount of $14,000,000 under the Subordinated Term Loan
Agreement dated February 28, 2014

 

Owner

 

Investment

 

12/31/14 Balance

 

 

 

 

 

 

 

Ball Corporation

 

Lam Soon-Ball Yamamura Inc. (Taiwan Supreme Metal Packaging)

 

$

1,425,516

 

Ball Southeast Asia Holdings (Singapore) PTE Ltd.

 

Thai Beverage Can LTD.

 

1,276,605

 

Ball Metal Beverage Container Corp

 

Rocky Mountain Metal Container, LLC

 

7,021,426

 

Ball Cayman Limited

 

Latapack S.A.

 

111,543,610

 

Ball Cayman Limited

 

Latapack—Ball Embalagens LTDA

 

84,733,433

 

Ball Packaging Europe GmbH

 

BKV, Germany

 

137,979

 

Ball Packaging Europe Associations GmbH

 

Forum Getrankedose GbR mbH

 

20,718

 

Ball Packaging Europe Handelsgesellschaft mbH

 

OKO-PANNON Kht

 

9,485

 

Ball Packaging Europe Handelsgesellschaft mbH

 

EKO-KOM a.s. Czech Republic

 

3,560

 

Ball Packaging Europe Handelsgesellschaft mbH

 

Slopak, Slovenia

 

8,044

 

Ball Packaging Europe Handelsgesellschaft mbH

 

ECO-ROM Ambalaje S.A.

 

2,082

 

Ball Packaging Europe UK Ltd.

 

Green Dot Company Ltd., Cyprus

 

2

 

Ball Packaging Europe Belgrade d.o.o.

 

SEKOPAK d.o.o., Belgrade

 

30,512

 

Ball International Holdings B.V.

 

TBC-Ball Beverage Can Holdings Limited

 

22,972,000

 

Ball Asia Pacific Limited

 

Ball Asia Pacific (Hubei) Metal Container Limited

 

51,872,213

 

Aerocan S.A.S.

 

Copal S.A.S.

 

9,238,560

 

Ball Packaging Europe GmbH

 

SARIO GRUNDSTICKS- VERMIETUNGSGESELLSCHAFT mbH & CO. OBJEKT ELFI

 

12,306

 

Ball Trading Germany GmbH, Germany

 

Bund Getränkeverpackungen der Zukunft GbR, Germany

 

121,560

 

Ball Packaging Europe Holding BV, The Netherlands

 

Ball Packaging India, India (99)%

 

(2)157,182

 

Ball Packaging Europe Oss BV, The Netherlands

 

Ball Packaging India, India (1)%

 

(3)1,588

 

 

- All equity investments & loans held by the Company and its Subsidiaries with
ownership of < 100%

 

--------------------------------------------------------------------------------

(2)         Held 100% on a consolidated basis.

 

(3)         Held 100% on a consolidated basis.

 

--------------------------------------------------------------------------------


 

Schedule 8.8
Transactions with Affiliates

 

None.

--------------------------------------------------------------------------------


 

Schedule 8.14(a)
Existing Restrictions on Subsidiaries

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 12.3
Notice Addresses

 

Company:

 

Ball Corporation
10 Longs Peak Drive
Broomfield, CO 80021
Telephone: (303) 469-3131
Facsimile: (303) 460-2691
Attention: General Counsel

 

With a copy to:

 

Skadden, Arps, Slate Meagher & Flom LLP
155 N. Wacker Drive
Chicago, IL 60606-1720
Attn: Seth Jacobson & Lynn McGovern

 

Administrative Agent:

 

Deutsche Bank AG Cayman Islands Branch
60 Wall Street
New York, NY 10005
Facsimile: (212) 797-5690
Email: Agency.Transactions@db.com
Attention: Peter Cucchiara

 

With a copy to:

 

White & Case LLP
1155 Avenue of the Americas
New York, NY 10036
Attn: Eric Leicht and Alan Rockwell

 

--------------------------------------------------------------------------------